

Exhibit 10.1
Execution Version




OMNIBUS AMENDMENT 4 TO
AMENDED AND RESTATED NOTE PURCHASE AGREEMENT, AMENDMENT TO REGISTRATION RIGHTS
AGREEMENT AND ADMINISTRATIVE AGENT AND TECHNICAL AGENT RESIGNATION AND
APPOINTMENT AGREEMENT


This OMNIBUS AMENDMENT 4 TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT,
AMENDMENT TO REGISTRATION RIGHTS AGREEMENT AND ADMINISTRATIVE AGENT AND
TECHNICAL AGENT RESIGNATION AND APPOINTMENT AGREEMENT, dated as of February 18,
2020 (this “Amendment”), is entered into by and among CHENIERE CCH HOLDCO II,
LLC, a Delaware limited liability company (“Issuer”), EIG MANAGEMENT COMPANY,
LLC (“EIG MC”), a Delaware limited liability company, as resigning
administrative agent for the Note Holders (in such capacity, “Resigning Agent”)
and as technical agent for the Note Holders, each Person identified as a
Required Note Holder on the signature pages hereto and THE BANK OF NEW YORK
MELLON (“BNYM”), as collateral agent (in such capacity, “Collateral Agent”) and
as Successor Agent (as defined below).
RECITALS
A.    Reference is made to that certain Amended and Restated Note Purchase
Agreement, dated as of March 1, 2015, by and among Issuer, Resigning Agent,
Collateral Agent, each Person identified as a Note Purchaser on the signature
pages thereto, and, solely for purposes of acknowledging and agreeing to Section
9 thereto, Cheniere Energy, Inc. (as amended by the Amendment to Amended and
Restated Note Purchase Agreement, dated March 16, 2015, Amendment 2 to Amended
and Restated Note Purchase Agreement, dated May 8, 2015, and Amendment 3 to
Amended and Restated Note Purchase Agreement, dated May 22, 2018, the “Existing
Note Purchase Agreement”, and as amended by this Amendment and as further
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Amended Note Purchase Agreement”).
B.    Reference is made to that certain Registration Rights Agreement, dated as
of May 13, 2015 (the Existing Registration Rights Agreement”, and as amended by
this Amendment and as further amended, amended and restated, supplemented to
otherwise modified from time to time, the “Amended Registration Rights
Agreement”), by and among Issuer, Parent and Resigning Agent.
C.    Reference is made to that certain Paying Agent Agreement, dated as of
October 10, 2019, among the Issuer, BNYM, as Paying Agent, and EIG MC, as Agent
(the “Paying Agent Agreement”).
D.    EIG MC desires to resign as Agent, and Issuer and the undersigned Note
Holders (which constitute the Required Note Holders) have agreed to such
resignation and desire to appoint BNYM as successor Administrative Agent (as
defined in the Amended Note Purchase Agreement) with such rights and
responsibilities in such capacity as are set forth in this Amendment (in such
capacity, “Successor Agent”), and Successor Agent desires to accept such
appointment, such resignation and appointment to be effective upon the
effectiveness of this Amendment.




--------------------------------------------------------------------------------






E.    Issuer and the undersigned Note Holders (which constitute the Required
Note Holders) desire to appoint EIG MC as Technical Agent (as defined in the
Amended Note Purchase Agreement) for the Note Holders with such rights and
responsibilities in such capacity as are set forth in this Amendment, and EIG MC
desires to accept such appointment, such appointment to be effective upon the
effectiveness of this Amendment.
F.    The Parties hereto desire to amend the Existing Note Purchase Agreement
and the Existing Registration Rights Agreement in order to set forth the
respective rights, responsibilities, consents and acknowledgments in connection
with Resigning Agent’s resignation as Agent, the appointment of Successor Agent
as Administrative Agent and the appointment of EIG MC as Technical Agent under
each of the Amended Note Purchase Agreement and the Amended Registration Rights
Agreement on the terms and subject to the conditions set forth herein.
AGREEMENTS
In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Issuer, Resigning
Agent, Technical Agent, Collateral Agent, Successor Agent and the undersigned
Note Holders hereby agree as follows:
SECTION 1.Defined Terms. Except as otherwise expressly provided herein,
capitalized terms used herein (including in the recitals hereto) and not
otherwise defined herein shall have the meanings assigned to such terms in the
Existing Note Purchase Agreement. The interpretive provisions specified in
subsection 1.3 of the Existing Note Purchase Agreement also apply to this
Amendment mutatis mutandis.


SECTION 2.Amendments to NPA. The Existing Note Purchase Agreement is hereby
amended as of the date hereof (the “Effective Date”) as follows:


(a)the Existing Note Purchase Agreement is hereby amended by deleting the
stricken text (indicated textually in the same manner as the following example:
stricken text) and by inserting the double-underlined text (indicated textually
in the same manner as the following example: double-underlined text) as set
forth in the pages of the conformed version of the Amended Note Purchase
Agreement attached hereto as Annex I;


(b)Schedules 3.6B and 12.4 to the Existing Note Purchase Agreement are hereby
amended and restated in their entirety as Annex II attached hereto; and


(c)Exhibit A-2, Exhibit B, Exhibit E, Exhibit F-1, Exhibit F-2 and Exhibit F-3
to the Existing Note Purchase Agreement are hereby amended and restated in their
entirety as Annex III attached hereto.


SECTION 3.Amendments to Registration Rights Agreement. The Existing Registration
Rights Agreement is hereby amended as of the Effective Date by deleting the
stricken text (indicated textually in the same manner as the following example:
stricken text) and by inserting the double-underlined text (indicated textually
in the same manner as the following example: double-underlined text) as set
forth in the pages of the conformed version of the Amended Note Purchase
Agreement attached hereto as Annex IV.


                            2

--------------------------------------------------------------------------------






SECTION 4.Resignation and Appointment of Administrative Agent and Technical
Agent.


(a)Resignation. Pursuant to Section 12.9F of the Existing Note Purchase
Agreement, as of the Effective Date, EIG MC (i) hereby resigns as Agent under
each of the Existing Note Purchase Agreement, the Existing Registration Rights
Agreement, the Issuer Pledge Agreement and the Parent Pledge Agreement (the
“Resignation”), (ii) relinquishes its rights as Agent thereunder, other than
those relating to events or circumstances occurring prior to the Effective Date,
and (iii) shall be released from its obligations and responsibilities as Agent
under each of the Amended Note Purchase Agreement, the Amended Registration
Rights Agreement, the Issuer Pledge Agreement and the Parent Pledge Agreement.


(b)Appointment of Administrative Agent; Acceptance. As of the Effective Date,
the undersigned Note Holders (which constitute the Required Note Holders) hereby
appoint BNYM to succeed to and become vested with all of the rights, remedies,
interests, benefits, duties and obligations of the Administrative Agent under
each of the Amended Note Purchase Agreement and the Amended Registration Rights
Agreement and of the Agent under each of the Issuer Pledge Agreement and Parent
Pledge Agreement (the “Successor Agent Appointment”), and BNYM hereby
(i) accepts the Successor Agent Appointment, (ii) joins and becomes bound as a
party to each of the Amended Note Purchase Agreement and the Amended
Registration Rights Agreement in it is capacity as Administrative Agent and to
each of the Issuer Pledge Agreement and Parent Pledge Agreement in its capacity
as Agent, and (iii) assumes the rights and obligations of the Administrative
Agent or Agent, as applicable, thereunder; provided that Successor Agent does
not assume any duties, obligations or liabilities of Resigning Agent for any
period prior to the Effective Date, and Successor Agent shall have no
liabilities, duties or obligations in respect of any acts or omissions of
Resigning Agent occurring prior to the Effective Date.


(c)Appointment of Technical Agent; Acceptance. As of the Effective Date, the
undersigned Note Holders (which constitute the Required Note Holders) hereby
appoint EIG MC to become vested with all of the rights, remedies, interests,
benefits, duties and obligations of the Technical Agent under each of the
Amended Note Purchase Agreement and the Amended Registration Rights Agreement
(the “Technical Agent Appointment”), and EIG MC hereby (i) accepts the Technical
Agent Appointment, (ii) joins and becomes bound as a party to each of the
Amended Note Purchase Agreement and the Amended Registration Rights Agreement in
it is capacity as Technical Agent, and (iii) assumes the rights and obligations
of Technical Agent thereunder.


(d)Acceptance by Issuer. By its signature below, Issuer consents to and
acknowledges the Resignation, the Successor Agent Appointment and the Technical
Agent Appointment.


                            3

--------------------------------------------------------------------------------






SECTION 5.Effect on Note Documents.


(a)Except as specifically amended hereby, all of the terms and conditions of the
Amended Note Purchase Agreement and the Amended Registration Rights Agreement
are unaffected and shall continue to be in full force and effect and shall be
binding on the parties hereto in accordance with their respective terms, except
as expressly superseded by this Amendment. All references to the “Note Purchase
Agreement”, the “Amended and Restated Note Purchase Agreement” or the
“Registration Rights Agreement” in the Amended Note Purchase Agreement, the
Amended Registration Rights Agreement and the other Note Documents shall be
deemed to be references to the Amended Note Purchase Agreement or the Amended
Registration Rights Agreement, as applicable. This Amendment does not, except as
explicitly set forth herein, constitute a waiver of compliance with, or
modification or amendment of, any other term or condition under the Amended Note
Purchase Agreement or the Amended Registration Rights Agreement.


(b)From and after the Effective Date:


(i)Subject to clause (iii) below, each reference in the Issuer Pledge Agreement
and the Parent Pledge Agreement to “Agent” shall mean and be a reference to the
Successor Agent in its capacity as “Agent”;


(ii)each reference in the Issuer Pledge Agreement and the Parent Pledge
Agreement to “Collateral Agent acting at the direction of Agent” shall mean and
be a reference to “Collateral Agent acting at the direction of Administrative
Agent (acting at the written direction of Required Note Holders)”; and


(iii)the first reference to “Agent” in Section 6(i) of each of the Issuer Pledge
Agreement and Parent Pledge Agreement shall mean and be a reference to
“Collateral Agent” and the second reference thereto to “Agent” shall mean and be
a reference to “Collateral Agent acting at the direction of Administrative Agent
(acting at the written direction of Required Note Holders)”.


(c)This Amendment is a “Note Document” and shall constitute an amendment of the
Existing Note Purchase Agreement made under and in accordance with the terms of
Subsection 12.6 thereof and an amendment of the Existing Registration Rights
Agreement made under and in accordance with the terms of Section 15 thereof.


SECTION 6.Paying Agent Agreement. Notwithstanding the provisions of Section 1 of
Article VI of the Paying Agent Agreement, effective as of the Effective Date,
the Paying Agent Agreement is terminated; provided, however, the provisions of
the Paying Agent Agreement which by the terms thereof survive termination, shall
so survive.


SECTION 7.Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. This
Amendment shall be governed by, and construed in accordance with, the law of the
state of New York. Subsection 12.21 of the Existing Note Purchase Agreement
(INCLUDING, WITHOUT LIMITATION, WAIVER OF JURY TRIAL) is hereby incorporated by
reference into this Amendment and shall apply hereto, mutatis mutandis, as if
fully set forth herein.


                            4

--------------------------------------------------------------------------------






SECTION 8.Costs and Expenses; Severability. The provisions of Subsection 12.2
(Payment of Expenses and Indemnity) and Subsection 12.18 (Severability) of the
Existing Note Purchase Agreement are hereby incorporated by this reference and
shall apply to this amendment and the transactions contemplated hereby, mutatis
mutandis, as if fully set forth herein.


SECTION 9.Entire Agreement. This Amendment and the Amended Note Purchase
Agreement constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.


SECTION 10.Headings. The headings of the several sections of this amendment are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this amendment or the amended and restated note
purchase agreement.


SECTION 11.Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic means (including “.pdf” or “.tif” format) of an executed
counterpart of a signature page to this Amendment shall be effective as delivery
of an original executed counterpart of this Amendment.


[signature pages follow]








                            5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned have caused this Amendment to be
executed by their respective duly Responsible Officers as of the date first
written above.
ISSUER:
 
 
CHENIERE CCH HOLDCO II, LLC
 
 
 
 
By:
/s/ Lisa Cohen
 
Name: Lisa Cohen
 
Title: Treasurer



[Signature Page to Omnibus Amendment 4 to Amended and Restated Note Purchase
Agreement]



--------------------------------------------------------------------------------




PARENT:
 
 
CHENIERE ENERGY, INC.
 
 
By:
/s/ Lisa Cohen
 
Name: Lisa Cohen
 
Title: Vice President and Treasurer



[Signature Page to Omnibus Amendment 4 to Amended and Restated Note Purchase
Agreement]



--------------------------------------------------------------------------------






RESIGNING AGENT AND TECHNICAL AGENT:
 
 
EIG MANAGEMENT COMPANY, LLC
as Resigning Agent and Technical Agent for the Note Holders
 
 
By:
/s/ Brian Boland
 
Name: Brian Boland
 
Title: Managing Director
 
 
By:
/s/ Matthew Fox
 
Name: Matthew Fox
 
Title: Chief Operating Officer and Managing Director



[Signature Page to Omnibus Amendment 4 to Amended and Restated Note Purchase
Agreement]



--------------------------------------------------------------------------------




SUCCESSOR AGENT:
 
 
THE BANK OF NEW YORK MELLON
as Successor Agent for the Note Holders
 
 
By:
/s/ Latoya S. Elvin
 
Name: Latoya S. Elvin
 
Title: Vice President



[Signature Page to Omnibus Amendment 4 to Amended and Restated Note Purchase
Agreement]



--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON
as Collateral Agent for the Note Holders
 
 
By:
/s/ Latoya S. Elvin
 
Name: Latoya S. Elvin
 
Title: Vice President



[Signature Page to Omnibus Amendment 4 to Amended and Restated Note Purchase
Agreement]



--------------------------------------------------------------------------------




NOTE HOLDERS:
 
 
EIG ENERGY FUND XV, L.P.
By: EIG Management Company, LLC, its sub-advisor
 
 
By:
/s/ Brian Boland
 
Name: Brian Boland
 
Title: Managing Director
 
 
By:
/s/ Matthew Fox
 
Name: Matthew Fox
 
Title: Chief Operating Officer and Managing Director
 
 
EIG ENERGY FUND XV-A, L.P.
By: EIG Management Company, LLC, its sub-advisor
 
 
By:
/s/ Brian Boland
 
Name: Brian Boland
 
Title: Managing Director
 
 
By:
/s/ Matthew Fox
 
Name: Matthew Fox
 
Title: Chief Operating Officer and Managing Director



[Signature Page to Omnibus Amendment 4 to Amended and Restated Note Purchase
Agreement]



--------------------------------------------------------------------------------




EIG ENERGY FUND XV-B, L.P.
By: EIG Management Company, LLC, its sub-advisor
 
 
By:
/s/ Brian Boland
 
Name: Brian Boland
 
Title: Managing Director
 
 
By:
/s/ Matthew Fox
 
Name: Matthew Fox
 
Title: Chief Operating Officer and Managing Director
 
 
EIG ENERGY FUND XV (CAYMAN), L.P.
By: EIG Management Company, LLC, its sub-advisor
 
 
By:
/s/ Brian Boland
 
Name: Brian Boland
 
Title: Managing Director
 
 
By:
/s/ Matthew Fox
 
Name: Matthew Fox
 
Title: Chief Operating Officer and Managing Director
 
 
EIG ENERGY FUND XVI, L.P.
By: EIG Management Company, LLC, its manager
 
 
By:
/s/ Brian Boland
 
Name: Brian Boland
 
Title: Managing Director
 
 
By:
/s/ Matthew Fox
 
Name: Matthew Fox
 
Title: Chief Operating Officer and Managing Director



[Signature Page to Omnibus Amendment 4 to Amended and Restated Note Purchase
Agreement]



--------------------------------------------------------------------------------




EIG ENERGY FUND XVI-B, L.P.
By: EIG Management Company, LLC, its manager
 
 
By:
/s/ Brian Boland
 
Name: Brian Boland
 
Title: Managing Director
 
 
By:
/s/ Matthew Fox
 
Name: Matthew Fox
 
Title: Chief Operating Officer and Managing Director
 
 
EIG ENERGY FUND XVI-E, L.P.
By: EIG Management Company, LLC, its manager
 
 
By:
/s/ Brian Boland
 
Name: Brian Boland
 
Title: Managing Director
 
 
By:
/s/ Matthew Fox
 
Name: Matthew Fox
 
Title: Chief Operating Officer and Managing Director
 
 
EIG ENERGY FUND XVI (CAYMAN), L.P.
By: EIG Management Company, LLC, its manager
 
 
By:
/s/ Brian Boland
 
Name: Brian Boland
 
Title: Managing Director
 
 
By:
/s/ Matthew Fox
 
Name: Matthew Fox
 
Title: Chief Operating Officer and Managing Director



[Signature Page to Omnibus Amendment 4 to Amended and Restated Note Purchase
Agreement]



--------------------------------------------------------------------------------




EIG ENERGY FUND XVI (SCOTLAND), L.P.
By: EIG Management Company, LLC, its manager
 
 
By:
/s/ Brian Boland
 
Name: Brian Boland
 
Title: Managing Director
 
 
By:
/s/ Matthew Fox
 
Name: Matthew Fox
 
Title: Chief Operating Officer and Managing Director
 
 
EIG-KEATS ENERGY PARTNERS, L.P.
By: EIG-Keats Energy Partners GP, LLC, the General Partner
 
 
By: EIG Asset Management, LLC, its managing member
 
 
By:
/s/ Brian Boland
 
Name: Brian Boland
 
Title: Managing Director
 
 
By:
/s/ Matthew Fox
 
Name: Matthew Fox
 
Title: Chief Operating Officer and Managing Director
 
 
EIG-GATEWAY DIRECT INVESTMENTS (CORPUS CHRISTI), L.P.
By: EIG Management Company, LLC, its manager
 
 
By:
/s/ Brian Boland
 
Name: Brian Boland
 
Title: Managing Director
 
 
By:
/s/ Matthew Fox
 
Name: Matthew Fox
 
Title: Chief Operating Officer and Managing Director



[Signature Page to Omnibus Amendment 4 to Amended and Restated Note Purchase
Agreement]



--------------------------------------------------------------------------------




EIG CORPUS CHRISTI CO-INVESTMENT, L.P.
By: EIG Management Company, LLC, its manager
 
 
By:
/s/ Brian Boland
 
Name: Brian Boland
 
Title: Managing Director
 
 
By:
/s/ Matthew Fox
 
Name: Matthew Fox
 
Title: Chief Operating Officer and Managing Director
 
 
EIG CORPUS CHRISTI CO-INVESTMENT-B, L.P.
By: EIG Management Company, LLC, its manager
 
 
By:
/s/ Brian Boland
 
Name: Brian Boland
 
Title: Managing Director
 
 
By:
/s/ Matthew Fox
 
Name: Matthew Fox
 
Title: Chief Operating Officer and Managing Director
 
 
EIG CORPUS CHRISTI CO-INVESTMENT-C, L.P.
By: EIG Management Company, LLC, its manager
 
 
By:
/s/ Brian Boland
 
Name: Brian Boland
 
Title: Managing Director
 
 
By:
/s/ Matthew Fox
 
Name: Matthew Fox
 
Title: Chief Operating Officer and Managing Director



[Signature Page to Omnibus Amendment 4 to Amended and Restated Note Purchase
Agreement]



--------------------------------------------------------------------------------




NOTE HOLDERS:
 
BROOKFIELD ASSET MANAGEMENT
PRIVATE INSTITUTIONAL CAPITAL ADVISER
 
(CANADA), L.P., on behalf of
BROOKFIELD INFRASTRUCTURE DEBT FUND
 
CC (G) LP, pursuant to its power of attorney
 
 
By: Brookfield Private Funds Holding Inc., its general partner
 
 
By:
/s/ James Rickert
 
Name: James Rickert
 
Title: Managing Director



[Signature Page to Omnibus Amendment 4 to Amended and Restated Note Purchase
Agreement]



--------------------------------------------------------------------------------




NOTE HOLDERS:
 
AMP CAPITAL INVESTORS (IDF III EUR NO.2)
 
S.À.R.L.
AMP CAPITAL INVESTORS (IDF III JPY NO.2)
 
S.À.R.L.
AMP CAPITAL INVESTORS (IDF III USD NO.2)
 
S.À.R.L.
AMP CAPITAL INVESTORS (IDF III USD HEDGED
 
NO.2) S.À.R.L.
AMP CAPITAL INFRASTRUCTURE DEBT FUND
 
III (ELP) L.P.
 
 
By:
/s/ Virginia Strelen
 
Name: Virginia Strelen
 
Title: Manager
 
 
By:
/s/ Nicolai Nielsen
 
Name: Nicolai Nielsen
 
Title: Manager



















[Signature Page to Omnibus Amendment 4 to Amended and Restated Note Purchase
Agreement]



--------------------------------------------------------------------------------





Annex I


Amendments to Existing Note Purchase Agreement


[See attached.]


                            I-1

--------------------------------------------------------------------------------





Execution Version


As amended by:
ThirdFourth Amendment to Note Purchase Agreement, dated May 22February 18,
20182020








AMENDED AND RESTATED
NOTE PURCHASE AGREEMENT
DATED AS OF MARCH 1, 2015
BY AND AMONG
CHENIERE CCH HOLDCO II, LLC,
as Issuer,
CHENIERE ENERGY, INC.,
as Parent (and solely for purposes of acknowledging and agreeing to Section 9),
EIG MANAGEMENT COMPANY, LLC,
as administrativetechnical agent for the Note Holders,
THE BANK OF NEW YORK MELLON,
as administrative agent and collateral agent for the Note Holders,
AND
THE NOTE PURCHASERS NAMED HEREIN




as amended on March 16, 2015 and, May 8, 2015
and May 22, 2018






--------------------------------------------------------------------------------





Note Purchase Agreement
 
 
 
 
TABLE OF CONTENTS
SECTION
 
PAGE
 
 
 
 
SECTION 1
DEFINITIONS
2
 
 
 
 
 
1.1
Certain Defined Terms
2
 
1.2
Accounting Terms
54
 
1.3
Certain Principles of Interpretation
54
 
 
 
 
SECTION 2
THE SECURITIES; CLOSING AND SECOND PHASE FUNDING;
DELIVERY
55
 
 
 
 
 
2.1
Closing
55
 
2.2
Second Phase Funding
56
 
2.3
Additional Notes
58
 
2.4
Use of Proceeds
59
 
2.5
Cooperation with CCH Senior Financing
59
 
 
 
 
SECTION 3
THE NOTES–MATURITY; INTEREST AND FEES; PRINCIPAL
PAYMENTS AND PREPAYMENTS
59
 
 
 
 
 
3.1
Maturity
59
 
3.2
Fees and Interest
6059
 
3.3
Mandatory Principal Payments and Prepayments
62
 
3.4
Application of Payments
66
 
3.5
Taxes
66
 
3.6
General Provisions Regarding Payment
69
 
3.7
Increased Costs
6970
 
3.8
Minimizing Additional Costs
70
 
3.9
Cancellation of Notes
70
 
 
 
 
SECTION 4
CONDITIONS TO CLOSING AND SECOND PHASE FUNDING
70
 
 
 
 
 
4.1
Conditions to Closing
70
 
4.2
Conditions to Second Phase Funding
7576
 
4.3
General Principles
78
 
4.4
Conditions to Issuance
78
 
 
 
 
SECTION 5
REPRESENTATIONS AND WARRANTIES
7980
 
 
 
 
 
5.1
Existence and Business
80
 
5.2
Organizational Matters and Equity Interests
80
 
5.3
Power and Authorization; No Violation
81
 
5.4
Governmental Authorizations
81
 
5.5
Enforceable Obligations
8182
 
5.6
Litigation
82
 
5.7
Financial Statements; Financial Condition, Etc.
82
 
5.8
No Material Adverse Effect
82
 
5.9
True and Complete Disclosure
8283





--------------------------------------------------------------------------------




Note Purchase Agreement
 
 
 
 
TABLE OF CONTENTS
(continued)
 
 
 
 
SECTION
 
PAGE
 
 
 
 
 
5.10
Margin Stock
83
 
5.11
Investment Company Act
8384
 
5.12
Patriot Act, Etc.
8384
 
5.13
Collateral
84
 
5.14
Solvency
8485
 
5.15
Taxes
8485
 
5.16
Investments
85
 
5.17
Title, Etc.
85
 
5.18
Accounts
8586
 
5.19
Environmental Matters
8586
 
5.20
No Default
86
 
5.21
Employee Matters
86
 
5.22
Sole Purpose Nature; Business; Separateness
8687
 
5.23
Private Offering by Issuer
87
 
 
 
 
SECTION 6
AFFIRMATIVE COVENANTS
8788
 
 
 
 
 
6.1
Compliance with Laws, Etc.
8788
 
6.2
Payment of Taxes, Payment of Obligations
8788
 
6.3
Preservation of Corporate Existence, Etc.
88
 
6.4
Visitation Rights, Etc.
88
 
6.5
Keeping of Books
89
 
6.6
Maintenance of Properties, Etc.
89
 
6.7
Further Assurances; Grant of Security
8990
 
6.8
Distributions from CCH Direct Parent
9091
 
6.9
D&O Insurance
9091
 
6.10
Separateness Provisions
91
 
6.11
Delivery of Information Required Under Foreign Assets Control Regulations,
Patriot Act, Foreign Corrupt Practices Act


92
 
6.12
CCH Board Observer Rights
92
 
6.13
Tax Matters; USRPHC Status and Reporting
93
 
 
 
 
SECTION 7
NEGATIVE COVENANTS
93
 
 
 
 
 
7.1
Liens, Etc.
9394
 
7.2
Debt
9394
 
7.3
Prepayments of Debt; Modification of Permitted Senior Debt Documents
94
 
7.4
Nature of Business
94
 
7.5
Mergers, Etc.
9495
 
7.6
Sales, Etc. of Assets
95
 
7.7
Investments in Other Persons
9596
 
7.8
Restricted Payments
96
 
7.9
Transactions with Affiliates
9697
 
7.10
Amendments of Constituent Documents
97



ii

--------------------------------------------------------------------------------




Note Purchase Agreement
 
 
 
 
TABLE OF CONTENTS
(continued)
 
 
 
 
SECTION
 
PAGE
 
 
 
 
 
7.11
Partnership, Formation of Subsidiaries, Etc.
97
 
7.12
Contingent Liabilities
97
 
7.13
Employees
9798
 
7.14
ERISA Plans
9798
 
7.15
Tax Treatment of Issuer
98
 
7.16
Accounts
98
 
7.17
Additional Notes
98
 
 
 
 
SECTION 8
REPORTING COVENANTS
98
 
 
 
 
 
8.1
Default Notice
98
 
8.2
Annual Financials
9899
 
8.3
Quarterly Financials
99
 
8.4
Litigation
99
 
8.5
Creditor Reports
99
 
8.6
Agreement Notices, Etc.
99100
 
8.7
Other Information
100101
 
8.8
Delivery of Documents
101
 
 
 
 
SECTION 9
CONVERSION; LIMITATION ON SYNTHETIC SALES; CERTAIN PRE CLOSING MATTERS
101LIMITATION ON SYTHETIC SALES; CERTAIN PRE-CLOSING MATTERS
102
 
 
 
 
 
9.1
Issuer Initiated Conversion
101102
 
9.2
Conditions to Conversion for Issuer Initiated Conversion Notice
102
 
9.3
Conversion Procedure for Issuer Initiated Conversion
103104
 
9.4
Repurchase of the Notes Following an Issuer Initiated Conversion Notice
104
 
9.5
Note Holder Initiated Conversion
105
 
9.6
Conditions to Conversion for Note Holder Initiated Conversion
105106
 
9.7
Conversion Procedure for Note Holder Initiated Conversion
106107
 
9.8
Conversion Rate
107
 
9.9
Settlement upon Conversion
109110
 
9.10
Piggyback Conversion
110111
 
9.11
Effect on Reclassification, Consolidation, Merger on Sale
111112
 
9.12
Taxes of Shares Issued
112113
 
9.13
Reservation of Shares
113
 
9.14
Shareholder Rights Plan
113
 
9.15
Limitations on Synthetic Sales
113
 
9.16
Director Rights
113114
 
9.17
Cooperation
114
 
9.18
Tax Matters
114
 
9.19
Equity Contribution Agreement
114115
 
 
 
 
 
 
 
 



iii

--------------------------------------------------------------------------------




Note Purchase Agreement
 
 
 
 
TABLE OF CONTENTS
(continued)
 
 
 
 
SECTION
 
PAGE
 
 
 
 
SECTION 10
EVENTS OF DEFAULT; REMEDIES
115
 
 
 
 
 
10.1
Events of Default
115
 
10.2
Remedies
118
 
10.3
Issuance of Additional Notes
121
 
 
 
 
SECTION 11
TERMINATION
122
 
 
 
 
 
11.1
Right to Terminate
122
 
11.2
Effect of Termination
122123
 
 
 
 
SECTION 12
MISCELLANEOUS
123
 
 
 
 
 
12.1
Registration and Transfer of the Notes
123
 
12.2
Payment of Expenses and Indemnity
125126
 
12.3
Right of Setoff
128129
 
12.4
Notices
128129
 
12.5
Successors and Assigns; Subsequent Holders of Notes
129130
 
12.6
Amendments and Waivers
129130
 
12.7
Ratable Sharing
130131
 
12.8
Classification of Transaction
131
 
12.9
Technical Agent, Administrative Agent and Collateral Agent
131
 
12.10
Investment Representation of Note Purchasers
138140
 
12.11
Private Placement Representation of Technical Agent and Administrative Agent
141143
 
12.12
No waiver; Remedies Cumulative
141143
 
12.13
No Third Party Beneficiaries
141143
 
12.14
Counterparts
141143
 
12.15
Effectiveness
141143
 
12.16
Headings Descriptive; Amounts in Dollars
142144
 
12.17
Marshaling; Recapture
142144
 
12.18
Severability
142144
 
12.19
Survival
142144
 
12.20
Independence of Covenants
143145
 
12.21
GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF
JURY TRIAL
143145
 
12.22
Confidentiality
144146
 
12.23
Immunity
145147
 
12.24
Entire Agreement
145147
 
12.25
Limited Recourse
145147









iv

--------------------------------------------------------------------------------





 
 
Note Purchase Agreement
 
 
 
 
 
           TABLE OF CONTENTS
 
 
(continued)
 





SCHEDULES
Schedule 1.1A
Base Case Forecast
Schedule 1.1B
Disqualified Note Holders
Schedule 1.1C
Estimated Base Trains Senior Debt Service ¹
Schedule 1.3E
Knowledge
Schedule 2.1
Note Holders and Initial Closing Date Notes
Schedule 2.2
Second Phase Note Purchasers and Initial Second Phase Notes
Schedule 3.6B
Note Holder Payment Instructions
Schedule 4.1K
Know Your Customer Requirements
Schedule 5.2
Organizational Matters
Schedule 5.13
Collateral Filings, Etc.
Schedule 5.19
Environmental Matters
Schedule 12.4
Notice Addresses



EXHIBITS
 
Form of:
Exhibit A-1
Initial Note
Exhibit A-2
Additional Note
Exhibit B
Tax Compliance Certificate
Exhibit C
Registration Rights Agreement
Exhibit D
Management Rights Agreement
Exhibit E
Offer to Repay Notice
Exhibit F-1
Issuer Initiated Conversion Notice
Exhibit F-2
Note Holder Initiated Conversion Notice
Exhibit F-3
Repurchase Notice
Exhibit G
EIG Indemnification Agreement
Exhibit H
Equity Contribution Agreement
Exhibit I-1
Sullivan & Cromwell LLP Closing Date Opinion
Exhibit I-2
Sullivan & Cromwell LLP Second Phase Funding Date Opinion
Exhibit J-1
Issuer Pledge Agreement
Exhibit J-2
Parent Pledge Agreement
Exhibit K-1
Closing Date Certificate
Exhibit K-2
Second Phase Funding Date Certificate
Exhibit L
Letter to Co-Placement Agents











 

¹ To be delivered at the Closing and to be updated in connection with the
occurrence of the Second Phase Funding Date.






--------------------------------------------------------------------------------





This AMENDED AND RESTATED NOTE PURCHASE AGREEMENT (including all Schedules and
Exhibits hereto, this “Agreement”) is dated as of March 1, 2015 among CHENIERE
CCH HOLDCO II, LLC, a Delaware limited liability company (“Issuer”), EIG
MANAGEMENT COMPANY, LLC, a Delaware limited liability company, as administrative
agent for the Note Holders (“Technical Agent”), THE BANK OF NEW YORK MELLON, a
New York banking corporation, as administrative agent for the Note Holders (in
such capacity, “Administrative Agent”) and as collateral agent for the Note
Holders (“in such capacity, “Collateral Agent”), each Person identified as a
Note Purchaser on the signature pages hereto (collectively, “Note Purchasers”),
and, solely for purposes of acknowledging and agreeing to Section 9, CHENIERE
ENERGY, INC., a Delaware corporation (“Parent”). Each Note Purchaser and any
other registered holder of the Notes (as hereinafter defined) hereunder is
referred to as a “Note Holder” and collectively, as “Note Holders.”
RECITALS
A.    On January 16, 2015, Issuer, Technical Agent, Collateral Agent, Note
Purchasers and Parent entered into the Note Purchase Agreement (the “Original
Note Purchase Agreement”), and this Agreement amends and restates the Original
Note Purchase Agreement in its entirety.
B.    Parent directly owns all of the outstanding Equity Interests in Issuer.
C.    Issuer directly owns all of the outstanding Equity Interests in Cheniere
CCH HoldCo I, LLC, a Delaware limited liability company (“CCH Direct Parent”),
the direct owner of all of the outstanding Equity Interests in Cheniere Corpus
Christi Holdings, LLC, a Delaware limited liability company (“CCH”).
D.    CCH is the owner of 100% of the Equity Interests of each of Corpus Christi
Liquefaction, LLC (“CCL”) and Cheniere Corpus Christi Pipeline, L.P. and Corpus
Christi Pipeline GP, LLC (collectively, “CCP”).
E.    CCL intends to develop, construct, operate, maintain and own the Terminal
Facility and CCP intends to develop, construct, operate, maintain and own the
Pipeline, and CCL and CCP are each engaged in certain construction and
development activities in respect of the Project.
F.    CCH intends to enter into a senior secured construction and term loan
facility made available by various banks and other financial institutions to
finance a majority of the Project Costs (the “CCH Senior Financing”).
G.    Issuer wishes to obtain funds in an aggregate principal amount of
$1,500,000,000 (the “Issuer Financing”) in order (i) to fund a portion of the
Project Costs and (ii) to pay fees and expenses associated with the financing
contemplated hereunder.






--------------------------------------------------------------------------------




H.    Subject to the terms and conditions set forth herein, Note Purchasers are
willing to provide the Issuer Financing to Issuer.
Accordingly, the parties hereby agree as follows:
SECTION1
DEFINITIONS



1.1Certain Defined Terms


The following terms used in this Agreement shall have the following meanings:
“Acceptable Debt Service Reserve LC” means an “Acceptable Debt Service Reserve
LC” as that term is defined in the CCH Senior Financing Documents, or if the CCH
Senior Financing is repaid in full prior to the Discharge Date, the
corresponding term as defined in the Permitted Senior Debt Documents.
“Account Bank” means the Security Trustee acting in its capacity as such or the
bank designated by the Project Entities at which secured Accounts are
established, in each case pursuant to the Permitted Senior Debt Documents.
“Account Collateral” has the meaning set forth in subsection 6.7C.


“Account Control Agreement” means (a) with respect to any deposit account, each
deposit account control agreement among Issuer, Collateral Agent on behalf of
the Secured Parties and a Depositary Bank, and (b) with respect to any
securities account, each securities account control agreement among Issuer,
Collateral Agent on behalf of the Secured Parties and a Securities Intermediary,
in each case, which (i) is in form and substance reasonably satisfactory to
Technical Agent and (ii) perfects Collateral Agent’s Priority Lien (subject to
the Excepted Liens) in the applicable Account Collateral.


“Accounts” means the segregated, secured, and non-interest-bearing accounts and
any related sub-accounts established for the Project pursuant to the Permitted
Senior Debt Documents (and, for the avoidance of doubt does not include any
account of the Subject Companies).


“Additional Notes” has the meaning set forth in subsection 10.3.


“Additional Note Documents” means any documents or agreements relating to the
transactions contemplated hereby entered into by any Note Document Party with
Note Holders, Technical Agent, Administrative Agent or Collateral Agent after
the Closing Date.


“Additional Proceeds Prepayment Account” means the account in the name of CCH
identified as the “Additional Proceeds Prepayment Account” (or comparable title)
in, and established pursuant to, the CCH Senior Financing Documents, or, if the
CCH Senior Financing is repaid in full prior to the Discharge Date, any
corresponding account established in accordance with the Permitted Senior Debt
Documents.


2

--------------------------------------------------------------------------------






“Additional Senior Debt” means additional senior secured debt incurred by the
Project Entities as any such Project Entity may be permitted to incur under all
Senior Debt Instruments then in effect and subject to the terms and conditions
in such Senior Debt Instruments to the incurrence of such debt, including senior
secured debt consisting of Replacement Senior Debt, PDE Senior Debt, Working
Capital Debt and Expansion Senior Debt.


“Additional Train” means any LNG liquefaction train in addition to the Base
Trains.


“Additional Train COD” means the date on which all Additional Trains for which
the Project Entities have reached a positive final investment decision have
become commercially operable.


“Administrative Agent” has the meaning set forth in the preamble hereof and
shall include any successor agent appointed in accordance with subsection 12.9F.


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Interests, by contract or otherwise. For the purposes of the
Note Documents, none of the Note Holders will be an Affiliate of Issuer or
Parent.

“Agent” has the meaning set forth in the preamble hereof and shall include any
successor agent appointed in accordance with subsection 12.9F.
“Aggregate Amounts Due” has the meaning set forth in subsection 12.7.


“Aggregate Share Cap” means a number of shares of Parent Common Stock equal to
47,108,466. The Aggregate Share Cap will be adjusted for any stock split or
reverse stock split, as determined by the Issuer after consultation with the
Independent Financial Expert.


“Agreement” has the meaning set forth in the preamble hereof.


“Anti-Terrorism and Money Laundering Laws” means any of the following (a)
Section 1 of Executive Order 13224 of September 24, 2001, Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism and the associated Global Terrorism Sanctions Regulation (Title 31,
Part 594 of the US Code of Federal Regulations), (b) the Terrorism Sanctions
Regulations (Title 31 Part 595 of the US Code of Federal Regulations), (c) the
Terrorism List Governments Sanctions Regulations (Title 31 Part 596 of the US
Code of Federal Regulations), (d) the Foreign Terrorist Organizations Sanctions
Regulations (Title 31 Part 597 of the US Code of Federal Regulations), (e) the
USA Patriot Act of 2001 (Pub. L. No. 107-56) (the “Patriot Act”), (f) the US
Money Laundering Control Act of 1986, (g) the Bank Secrecy Act, 31 U.S.C.
sections 5301 et seq., (h) Laundering of Monetary Instruments, 18 U.S.C. section
1956, (i) Engaging in Monetary Transactions in Property Derived from Specified
Unlawful Activity, 18 U.S.C. section 1957, (j) the Financial Recordkeeping and
Reporting of Currency and Foreign Transactions Regulations (Title 31 Part 103 of
the US Code of Federal Regulations), (k) any other similar federal Requirement
of Law having the force


3

--------------------------------------------------------------------------------




of law and relating to money laundering, terrorist acts or acts of war, and (l)
any regulations promulgated under any of the foregoing.


“Applicable Anti-Corruption Laws” means the Foreign Corrupt Practices Act of
1977 and the rules and regulations thereunder and all laws, rules, and
regulations of any jurisdiction applicable to any of the Subject Companies at
the relevant time concerning or relating to bribery or corruption.


“Applicable EPC Contract” means (a) unless and until the Second Phase Funding
Date has occurred, the EPC Contract (T1/T2) and (b) on or following the Second
Phase Funding Date, both of the EPC Contracts.


“Applicable Exchange” means the stock exchange on which the Parent Common Stock
is listed.
“Asset Sale” means any sale, lease (as lessor), sale and leaseback, assignment,
conveyance, exclusive license (as licensor), transfer or other disposition or
any exchange by CCH Direct Parent or any Project Entity of such Person’s
Properties, other than (i) with respect to CCH Direct Parent, any sale,
assignment, conveyance, transfer or other disposition or exchange permitted by
subsection 7.6 or (ii) with respect to any Project Entity, (a) transfers between
or among the Project Entities, (b) dispositions in compliance with any
applicable court or governmental order, (c) dispositions of obsolete,
superfluous or replaced assets, or assets that are not, or cease to be,
necessary for the construction and operation of the Project substantially in the
manner contemplated by the Note Documents and the Permitted Senior Debt
Documents, (d) sales or other dispositions by CCL of LNG in accordance with any
LNG SPAs as are permitted under the Permitted Senior Debt Documents or other
assets in the ordinary course of the LNG business, (e) sales by the Project
Entities of natural gas in the ordinary course of business, (f) sales, transfers
or dispositions of Cash Equivalents and Permitted Investments, (g) liquefaction
and other services in the ordinary course of business of the Project Entities,
(h) settlement, release, waiver or surrender of contract, tort or other claims
in the ordinary course of business or a grant of a Lien not prohibited by the
Note Documents, with respect to CCH Direct Parent, or the Permitted Senior Debt
Documents, with respect to the Project Entities, (i) the transfer or novation of
Permitted Hedging Instruments in accordance with the Permitted Senior Debt
Documents, (j) conveyance of gas interconnection or metering facilities to gas
transmission companies and conveyance of electricity substations to electricity
providers pursuant to its electricity purchase arrangements for operating the
Project, and (k) dispositions of other property of a Project Entity if such
Project Entity replaces such property within 180 days following such disposition
or has obtained a commitment to replace such property within 180 days following
such disposition and replaces such property within 270 days following such
disposition.


“Availability Period” means, with respect to the Term Loans, the Term Loan
Availability Period, and with respect to any other Loans, the period commencing
on the date of first disbursement of such Loans and ending on the date of the
termination or cancellation of all remaining Facility Debt Commitments pursuant
to the terms of the corresponding Facility Agreement.






4

--------------------------------------------------------------------------------




“Averaging Period” has the meaning set forth in subsection 9.8A.


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.


“Bankruptcy Event” means, with respect to any Person, that such Person shall
generally be unable to pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
against such Person in a court of competent jurisdiction or by such Person
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any Bankruptcy Law, or seeking the entry of
an order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its Property and, in the case of
any such proceeding instituted against it (but not instituted by it) that is
being diligently contested by it in good faith, such proceeding shall remain
undismissed or unstayed for a period of 60 days or any of the actions sought in
such proceedings (including, without limitation, the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, it or any substantial part of its Property) shall occur,
or such Person shall take any corporate action to authorize any of the foregoing
actions.


“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors, conservatorship, bankruptcy, general
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
any similar federal, state or foreign law for the relief of debtors affecting
the rights of creditors generally.


“Base Case Forecast” means the base case forecast attached hereto as Schedule
1.1A, as shall be updated in accordance with subsection 6.7E.


“Base Committed Quantity” means the base committed quantity of LNG required
under the Permitted Senior Debt Documents to be contracted to be sold pursuant
to LNG SPAs.


“Base Interest” has the meaning set forth in subsection 3.2B(i).


“Base Trains” means (a) unless and until the Second Phase Funding Date has
occurred, Train One and Train Two and (b) on or following the Second Phase
Funding Date, Train One, Train Two and Train Three.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Business Day” means any day excluding Saturday and Sunday on which banks are
generally authorized to be open for business in New York City.


“Business Interruption Insurance Proceeds” means all proceeds of any insurance
policies required by the Permitted Senior Debt Documents or otherwise obtained
with respect to




5

--------------------------------------------------------------------------------




the Project Entities or the Project insuring the Project Entities against
business interruption or delayed start-up.
    
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.


“Cash” means money, currency or a credit balance in any demand or deposit
account.


“Cash Equity Funding” means cash contributions made, directly or indirectly, to
CCH by Parent or an Affiliate of Parent (other than any Subsidiary of CCH) in
the form of Equity Funding, including, for the avoidance of doubt, the proceeds
of the Initial Notes to the extent such proceeds are contributed to CCH.


“Cash Equivalents and Permitted Investments” means any Dollar-denominated
investments that are:


(a)direct obligations of, or obligations the principal and interest of which are
unconditionally guaranteed by, the United States of America (or any
instrumentality thereof to the extent such obligations are backed by the full
faith and credit of the United States of America), in each case, maturing within
one year from the date of acquisition thereof;


(b)investments in marketable general obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case, maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of “A” or higher from S&P or from Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of such other nationally recognized
rating agency);


(c)commercial paper or tax exempt obligations having one of the two highest
ratings obtainable from Moody’s or S&P (or, if at such time, neither is issuing
ratings, then a comparable rating of such other nationally recognized rating
agency) and, in each case, maturing within one year of acquisition thereof;


(d)investments in certificates of deposit, bankers’ acceptances and time
deposits maturing or putable within one year from the date of acquisition
thereof issued or guaranteed or placed with, and money market deposit accounts
issued or offered by, any domestic office of (i) a commercial bank organized
under the laws of the United States of America or any state thereof or (ii) a
licensed branch of a foreign bank organized under the laws of any member country
of the Organization for Economic Co-Operation and Development, in either case,
that has a combined capital and undivided surplus and undivided profits of at
least $500 million;


(e)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (d) of
this definition; or


6

--------------------------------------------------------------------------------






(f)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 (or any successor rule) under the Investment
Company Act of 1940; (ii) are rated either AAA by S&P and Aaa by Moody’s or at
least 95% of the assets of which constitute Cash Equivalents and Permitted
Investments described in clauses (a) through (e) of this definition and/or
Dollars; and (iii) have portfolio assets of at least $500 million.


“Cash Flow” means, with respect to any period, all funds received or, as
applicable in the relevant context, projected to be received by the Project
Entities during such period, including:


(a)fees and other amounts received by CCL under the LNG SPAs;


(b)earnings on funds held in the secured Accounts of the Project Entities
pursuant to the CCH Senior Financing Documents or, if the CCH Senior Financing
is repaid in full prior to the Discharge Date, pursuant to the Permitted Senior
Debt Documents (excluding interest and investment earnings that accrue on the
amounts on deposit in any of the Senior Debt Service Reserve Account or any
account established to prefund interest on any Senior Debt, if any, in any case,
that are not transferred to the Revenue Account pursuant to the Common Security
and Account Agreement);


(c)any amounts deposited in the Insurance/Condemnation Proceeds Account to the
extent applied to the payment of Operation and Maintenance Expenses or Project
Costs in accordance with Section 5 (Insurance and Condemnation Proceeds and
Performance Liquidated Damages) of the Common Security and Account Agreement
(or, if the CCH Senior Financing is repaid in full prior to the Discharge Date,
in accordance with the Permitted Senior Debt Documents);


(d)all cash paid to any Project Entity during such period as Business
Interruption Insurance Proceeds;


(e)proceeds from the transfer, sale or disposition of assets or rights of any
Project Entity in the ordinary course of business in accordance with Section
12.17 (Sale of Project Property) of the Common Terms Agreement, or, if the CCH
Senior Financing is repaid in full prior to the Discharge Date, in accordance
with the provisions of the Permitted Senior Debt Documents (other than as set
forth in sub-clause (iii) below) to the extent such proceeds have been or will
be used to pay Operation and Maintenance Expenses;


(f)amounts paid under any Material Project Agreement; and


(g)amounts received under Permitted Hedging Instruments other than in respect of
interest rates,


7

--------------------------------------------------------------------------------




but excluding, in each case:


(i)all amounts required to be deposited in the Insurance/Condemnation Proceeds
Account used to reimburse Equity Funding;


(ii)proceeds of third-party liability insurance;


(iii)proceeds of the sale of assets permitted by Section 12.17(c) or (l) (Sale
of Project Property) of the Common Terms Agreement (or, if the CCH Senior
Financing is repaid in full prior to Discharge Date, the corresponding
provisions of the Permitted Senior Debt Documents) unless and until applied to
procure a replacement for such assets;


(iv)proceeds of Senior Debt and other Indebtedness (as defined in the Permitted
Senior Debt Documents) (and corresponding amounts received by the Project
Entities pursuant to any guarantees) permitted by Section 12.14 (Limitation on
Indebtedness) of the Common Terms Agreement (or, if the CCH Senior Financing is
repaid in full prior to Discharge Date, corresponding to the relevant provisions
of the Permitted Senior Debt Documents) other than amounts received under
Permitted Hedging Instruments included under clause (g) above; and


(v)Equity Funding from Parent or any direct or indirect holders of equity
interests of CCH; and any cash deposited into the Additional Proceeds Prepayment
Account.


“Cash Flow Available for Debt Service” means, for any period, the amount that is
equal to (a) Cash Flow minus (b) Operation and Maintenance Expenses, in each
case for such period; provided that Operation and Maintenance Expenses included
in the calculation of Historical Holdco DSCR and Projected Holdco DSCR will
exclude (i) that portion of Operation and Maintenance Expenses arising prior to
the Project Completion Date that are Project Costs and (ii) Operation and
Maintenance Expenses arising from and after the Project Completion Date relating
to expenditure on items that were, as of the Project Completion Date,
outstanding or punch list items under the Applicable EPC Contracts that are paid
out of Senior Debt or Equity Funding.


“Casualty Event” means a casualty event that causes all or a portion of the
Property of any Project Entity to be damaged, destroyed or rendered unfit for
normal use for any reason whatsoever, other than (a) ordinary use and wear and
tear and (b) any Event of Eminent Domain.


“CCH” has the meaning set forth in the recitals hereto.


“CCH Board” has the meaning set forth in subsection 6.12.


“CCH Direct Parent” has the meaning set forth in the recitals hereto.


“CCH Senior Creditor” means a provider of Senior Debt that benefits from the
Common Security and Account Agreement (or, if the CCH Senior Financing is repaid
in full prior to the Discharge Date, the corresponding Permitted Senior Debt
Document), including the








8

--------------------------------------------------------------------------------




Facility Lenders, any Senior Noteholders and each Hedging Bank that is party to
the Common Security and Account Agreement (or the corresponding Permitted Senior
Debt Document).


“CCH Senior Creditor Group Representative” means, with respect to any Senior
Creditor Group (as that term is defined in the CCH Senior Financing Documents,
or, if the CCH Senior Financing is repaid in full prior to the Discharge Date,
the corresponding term in the Permitted Senior Debt Documents), the
representative of such Senior Creditor Group duly appointed under or as set
forth in the Common Security and Account Agreement (or, if the CCH Senior
Financing is repaid in full prior to the Discharge Date, the corresponding
Permitted Senior Debt Document).


“CCH Senior Financing” has the meaning set forth in the recitals hereto.


“CCH Senior Financing Documents” means the definitive documents evidencing the
CCH Senior Financing, including any loan or credit agreement, the Common Terms
Agreement, the Common Security and Account Agreement, all other security
documents and other ancillary documents associated therewith.
“CCL” has the meaning set forth in the recitals hereto.


“CCP” has the meaning set forth in the recitals hereto.


“CCP Pipeline Precedent Agreement” means the transportation precedent agreement,
dated July 21, 2014, between CCP and CCL pursuant to which a firm transportation
capacity is secured through the Pipeline.


“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act.


“Change of Control” means, at any time, the occurrence of any of the following:


(a)Parent shall fail to legally and beneficially own at least a majority of the
common equity of Issuer and a majority of the Voting Interests of Issuer, or
otherwise have the power to direct or cause the direction of the management or
policies of, and otherwise control Issuer;


(b)any merger, consolidation or other combination of Parent with or into any
other entity and Parent does not constitute the surviving entity (other than
Parent merging, consolidating or combining with or into another wholly owned
Subsidiary of Parent);


(c)a sale of all or substantially all of the assets of Parent;


(d)a dissolution of Parent; or


9

--------------------------------------------------------------------------------






(e)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), is or becomes the beneficial owners, directly or
indirectly, of 50% or more on a fully diluted basis of the Voting Interests of
Parent.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:
(a) the adoption or taking effect of any applicable Requirements of Law, (b) any
change in any applicable Requirements of Law or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) without limiting the foregoing, the making or issuance of any
applicable request, rule, guideline or directive (whether or not having the
force of law) by any Governmental Authority.


“Chief Financial Officer” means, as to any Person, the individual performing on
behalf of such Person the duties customarily performed by a chief financial
officer of a business corporation, whether or not such individual has been
appointed as the “chief financial officer” of such Person.


“Closing” has the meaning set forth in subsection 2.1B.


“Closing Date” has the meaning set forth in subsection 2.1B.


“CMI” means Cheniere Marketing, LLC, a limited liability company organized in
accordance with the laws of the state of Delaware.


“CMI Export Authorization Letter” means the letter agreement pursuant to which
CMI undertakes to comply in all material respects with the terms of the FTA
Authorization and the Non-FTA Authorization, in each case for so long as it is a
party to each such Export Authorization.


“Co-Placement Agents” means Morgan Stanley & Co. LLC and Goldman, Sachs & Co.


“Code” means the Internal Revenue Code of 1986.


“Collateral” means all property and interests in property now owned or hereafter
acquired by a Note Document Party upon which a Lien has been or is purported or
intended to have been granted to the Collateral Agent or any Secured Party under
any Security Documents.


“Collateral Agent” has the meaning set forth in the preamble and shall include
any successor collateral agent appointed in accordance with subsection 12.9F.


“Commercial Operation Date” means (a) unless and until the Second Phase Funding
Date has occurred, the last to occur of Substantial Completion (T1) and
Substantial Completion (T2); provided that if each of the Second Phase CP Date
and the Initial Second Phase Advance occurs on or before the date on which the
Second Phase Facility Debt Commitments expire pursuant to the terms of the CCH
Senior Financing Documents, unless and until the Second Phase Funding Date has
occurred, the Commercial Operation Date shall be the later of (i) the date on
which both Substantial Completion (T1) and Substantial Completion (T2) have
occurred and (ii) the date that is the 58-month


10

--------------------------------------------------------------------------------




anniversary of the date on which the NTP (as defined in the EPC Contract
(T1/T2)) is issued under the EPC Contract (T1/T2); provided that the 58-month
period referred to in this clause (ii) shall be reduced on a day-for-day basis
for each day with respect to which Issuer pays Pre-Issuance Accrued Interest on
the Closing Date, with such day-for-day reduction to be calculated by deeming
such NTP to have been issued one day earlier than the actual date of issuance
for each day in respect of which Pre-Issuance Accrued Interest accrues; and (b)
on or following the Second Phase Funding Date, the last to occur of Substantial
Completion (T1), Substantial Completion (T2) and Substantial Completion (T3).


“Commitment Letter” means the Commitment Letter, dated November 10, 2014, by and
among Parent, Technical Agent and Issuer (pursuant to the Joinder thereto, dated
January 16, 2015, executed by Issuer) and as modified and superseded by the Fee
Letter.


“Common Security and Account Agreement” means the Common Security and Account
Agreement entered into in connection with the CCH Senior Financing.


“Common Terms Agreement” means the Common Terms Agreement entered into in
connection with the CCH Senior Financing.


“Confidential Information” means all information received from an Issuer Party
or any of their respective Affiliates or advisers relating to any of them, their
businesses or the Project, other than any such information (a) available through
public records or otherwise in the public domain at the time of its disclosure
or thereafter, other than as a result of a disclosure by Technical Agent,
Administrative Agent or any Note Holder or any of their respective Affiliates or
advisers in breach of this Agreement or other obligations of confidentiality,
(b) already in the possession of Technical Agent, Administrative Agent or Note
Holders prior to disclosure by an Issuer Party or any of their respective
Affiliates or advisers and that was not previously acquired by Technical Agent,
Administrative Agent, Note Holders or their respective representatives directly
or indirectly from an Issuer Party or any of their respective Affiliates or
advisers or that was independently developed by Technical Agent, Administrative
Agent or Note Holders without access to the Confidential Information, (c)
lawfully acquired by Technical Agent, Administrative Agent or Note Holders from
a third party (other than an Issuer Party or any of their respective Affiliates
or advisers) and not known by Technical Agent, Administrative Agent or Note
Holders to be prohibited from so disclosing such information to Technical Agent,
Administrative Agent or Note Holders by a legal, contractual, fiduciary or other
obligation; provided that such information shall immediately become Confidential
Information if, and at such time as, Technical Agent, Administrative Agent, the
Note Holders or their respective representatives become aware that the discloser
of such information was subject to an obligation not to disclose the same to
such party, or (d) that was independently developed by Technical Agent,
Administrative Agent, Note Holders or their respective representatives without
the use of the Confidential Information.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“ConocoPhillips License Agreements” means the Technology License (T1/T2) and
Technology License (T3).


11

--------------------------------------------------------------------------------






“Constituent Documents” means with respect to any Person, (a) to the extent such
Person is a corporation, the certificate or articles of incorporation and the
by-laws of such Person, (b) to the extent such Person is a limited liability
company, the certificate of formation or articles of formation or organization
and operating or limited liability company agreement of such Person and (c) to
the extent such Person is a partnership, joint venture, trust or other form of
business, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization or formation of such Person.


“Contest” means, with respect to any matter or claim involving any Person, that
such Person is contesting such matter or claim in good faith and by appropriate
proceedings timely instituted; provided that the following conditions are
satisfied: (a) such Person has posted an appropriate bond or other security or
has established appropriate reserves with respect to the contested items in
accordance with GAAP, (b) during the period of such contest, the enforcement of
any contested item is effectively stayed and (c) such contest could not
reasonably, individually or in the aggregate, be expected to, have a Material
Adverse Effect.


“Contractual Obligation” means, as to any Person, any contractual provision of
any security issued by such Person or of any indenture, mortgage, deed of trust,
contract, agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its Property is bound.


“Construction Budget and Schedule” means (a) a budget initially attached as a
schedule to the Common Terms Agreement setting forth the timing and amount of
projected payments of Project Costs and (b) a schedule initially attached as a
schedule to the Common Terms Agreement setting forth the proposed engineering,
procurement, construction and testing milestone schedule for the Project’s
development, each as may be amended, supplemented, or otherwise modified as
permitted by the Permitted Senior Debt Documents.


“Conversion Date” means a Note Holder Initiated Conversion Date or an Issuer
Initiated Conversion Date, as applicable.


“Conversion Price” has the meaning set forth in subsection 9.8A.


“Conversion Rate” has the meaning set forth in subsection 9.8A.


“Corporate Trust Office” means the office of Collateral Agent or Administrative
Agent, as applicable, at which at any particular time its corporate trust
business shall be principally administered, which office at the date of the
execution of this Agreementas of the Fourth Amendment Effective Date is located
at the address specified in Schedule 12.4 hereto, or such other address as the
Collateral Agent or Administrative Agent, as applicable, may designate from time
to time by notice to Issuer and Agent, Technical Agent and Collateral Agent or
Administrative Agent, as applicable, or the principal corporate trust office of
any successor to Collateral Agent or Administrative Agent, as applicable (or
such other address as such successor to Collateral Agent or Administrative
Agent, as applicable, may designate


12

--------------------------------------------------------------------------------




from time to time by notice to Issuer and Agent, Technical Agent and Collateral
Agent or Administrative Agent, as applicable).


“CQP” means Cheniere Energy Partners, LP.


“CTA Signing Date” means the date on which the Common Terms Agreement is
executed in full.


“Daily VWAP” means the per share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page “LNG US <equity> AQR” (or
its equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading until the scheduled close of trading of the
primary trading session on such VWAP Trading Day (or if such volume-weighted
average price is unavailable or in Issuer’s commercially reasonable judgment
(following consultation with an Independent Financial Expert) is manifestly
incorrect, the market value of one share of the Parent Common Stock on such VWAP
Trading Day determined, using a volume-weighted average method, by an
Independent Financial Expert). The Daily VWAP will be determined without regard
to after-hours trading or any other trading outside of the regular trading
session trading hours.
    
“Date Certain” means (i) unless and until the Second Phase Funding Date has
occurred, the last DFCD Deadline to occur under any of the Qualifying LNG SPAs
delivered to the Intercreditor Agent pursuant to the conditions precedent in
Section 4.1(b)(i) (Conditions to Closing) of the Common Terms Agreement, which
date shall have been notified to the Technical Agent pursuant to subsection 4.1A
and (ii) on or following the Second Phase Funding Date, the last DFCD Deadline
to occur under any of the Qualifying LNG SPAs delivered to the Intercreditor
Agent pursuant to the conditions precedent in Section 4.3(b)(i) (Conditions to
Second Phase Expansion) of the Common Terms Agreement, which date shall have
been notified to the Technical Agent pursuant to subsection 4.2B(v).


“Date of First Commercial Delivery” or “DFCD” has the meaning given to such term
in the applicable LNG SPA.


“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all Obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all Obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Obligations of such Person as
lessee under Capitalized Leases, (f) all Obligations of such Person under
acceptance, letter of credit or similar facilities, and all drafts drawn
thereunder, (g) all Obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person or any warrants, rights or options to acquire such
Equity Interests, valued, in the case of Redeemable Preferred Interests, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid interests, (h) net payments that such Person would have to make in the
event of an early


13

--------------------------------------------------------------------------------




termination on the date Debt of such Person is being determined in respect of
outstanding Hedge Agreements (such payments in respect of any such agreements
with a counterparty being calculated subject to and in accordance with any
netting provisions in such agreement), (i) all Guaranteed Debt of such Person
and (j) all indebtedness and other payment Obligations referred to in clauses
(a) through (i) above of another Person secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations, provided that in no event shall
(A) deferred compensation arrangements, (B) earn-out, non-compete or consulting
obligations, (C) earn-out obligations until such obligations are earned or
mature in accordance with GAAP, or (D) working capital or other adjustments to
purchase price or indemnification obligations under purchase agreements, in each
case, constitute Debt of a Person for the purposes of subsection 7.2.


“Deemed Cash Interest Payments” means the undiscounted stream of all scheduled
quarterly cash interest payments assuming that for all scheduled quarterly cash
interest payments following the Commercial Operation Date Issuer pays the stated
interest rate on the Notes in cash. If the Commercial Operation Date has not yet
occurred, then for purposes of calculating the Deemed Cash Interest Payments, it
is assumed that the Commercial Operation Date is achieved on (i) unless and
until the Second Phase Funding Date has occurred, the date that is the
Guaranteed Substantial Completion Date for Subproject 2 (as defined in the EPC
Contract (T1/T2)) after giving effect to the issuance of any change orders or
amendments entered into in connection therewith and (ii) on or following the
Second Phase Funding Date, (A) at any time prior to the issuance of the NTP (as
defined in the EPC Contract (T3)), March 1, 2021 or (B) at any time on or after
the date on which the NTP (as defined in the EPC Contract (T3)) is issued, the
date that is the Guaranteed Substantial Completion Date (as defined in the EPC
Contract (T3)) after giving effect to the issuance of any change orders or
amendments entered into in connection therewith.


“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.


“Default Interest Rate” means a rate per annum equal to (i) the rate payable
under subsection 3.2B(i) as Base Interest plus (ii) three percent (3%).


“Depositary Bank” means a third party bank or other financial institution in
which Issuer maintains a deposit account (as such term is defined in the Uniform
Commercial Code) reasonably satisfactory to Technical Agent, together with its
successors and permitted assigns, provided that The Bank of New York Mellon and
any Affiliates thereof shall be deemed to be reasonably satisfactory to
Technical Agent.


“Development” has the meaning set forth in the Common Terms Agreement.


“DFCD Deadline” means, with respect to any Qualifying LNG SPA, the date that is
60 days prior to the date on which the applicable LNG Buyer would have the right
to terminate its respective Qualifying LNG SPA for any failure to achieve the
DFCD by such date, as extended by any waivers, modifications or amendments to
such Qualifying LNG SPA in accordance with


14

--------------------------------------------------------------------------------




the Permitted Senior Debt Documents, but without giving effect to cure rights
under any agreement between such LNG Buyer and the Security Trustee or any other
secured parties under the Permitted Senior Debt.


“Disbursement Account” means the account in the name of CCH identified as the
“Disbursement Account” (or comparable title) in, and established pursuant to,
the CCH Senior Financing Documents, or, if the CCH Senior Financing is repaid in
full prior to the Discharge Date, any corresponding account established in
accordance with the Permitted Senior Debt Documents.


“Discharge Date” means the date on which all the Note Obligations have been paid
and discharged in full in cash or, to the extent such Note Obligations are
converted in accordance with Section 9, shares of Parent Common Stock, and the
Note Document Parties have no payment obligations (other than unasserted
contingent reimbursement or indemnity obligations that by their nature expressly
survive termination of this Agreement or any other applicable Note Document) to
any Secured Party under the Note Documents.


“Distributed Property” has the meaning set forth in subsection 9.8B(iii).


“Distribution Conditions” means:


(a)no Default or Event of Default has occurred and is continuing or would occur
or did occur as a result of the applicable Restricted Payment;


(b)the Commercial Operation Date has occurred; and


(c)the Historical Holdco DSCR for the prior four quarters ending on the most
recently ended Fiscal Quarter (or in the case of the first three Fiscal Quarters
following the Commercial Operation Date, the annualized Historical Holdco DSCR
for the period from the Commercial Operation Date until the most recently ended
Fiscal Quarter) is equal to or greater than 1.20:1.00 and (ii) the Projected
Holdco DSCR for the next succeeding four Fiscal Quarters is equal to or greater
than 1.20:1.00.


“Disqualified Note Holder” means Note Holders that are (i) competitors and
Affiliates of competitors of Parent or any of its Subsidiaries identified on
Schedule 1.1B or otherwise notified to Administrative Agent in writing by Issuer
(acting reasonably and in good faith) from time to time, but not more than once
in any calendar quarter or (ii) hedge funds or Persons that are determined by
the Issuer (acting reasonably and in good faith) to be activist investors.


“DOE” means the United States Department of Energy.


“Dollars” or “$” means lawful currency of the United States of America.
“EIG Indemnification Agreement” means that certain Tax Indemnity and Gross Up
Agreement, to be dated as of the Closing Date, by and between Issuer, Parent and
EIG MC and in the form attached as Exhibit G hereto.


15

--------------------------------------------------------------------------------






“EIG MC” means EIG Management Company, LLC.


“EIG Note Holder” means a Note Holder that is a fund, account or company managed
by EIG MC or one of its controlled Affiliates.


“Eligible Conversion Date” means (a) with respect to the Initial Closing Date
Notes, the Eligible Conversion Date for the Initial Closing Date Notes, (b) with
respect to the Initial Second Phase Notes, the Eligible Conversion Date for the
Initial Second Phase Notes and (c) with respect to any Additional Notes, the
Eligible Conversion Date for the Additional Notes.


“Eligible Conversion Date for the Additional Notes” means (i) unless and until
the Second Phase Funding Date has occurred, the Eligible Conversion Date for the
Initial Closing Date Notes and (ii) on or following the Second Phase Funding
Date, the Eligible Conversion Date for the Initial Second Phase Notes.


“Eligible Conversion Date for the Initial Closing Date Notes” means the later of
(i) the date on which both Substantial Completion (T1) and Substantial
Completion (T2) have occurred and (ii) the date that is the 58-month anniversary
of the date on which the NTP (as defined in the EPC Contract (T1/T2)) is issued
under the EPC Contract (T1/T2); provided that the 58-month period referred to in
this clause (ii) shall be reduced on a day-for-day basis for each day with
respect to which Issuer pays Pre-Issuance Accrued Interest on the Closing Date,
with such day-for-day reduction to be calculated by deeming such NTP to have
been issued one day earlier than the actual date of issuance for each day in
respect of which Pre-Issuance Accrued Interest accrues.


“Eligible Conversion Date for the Initial Second Phase Notes” means the last to
occur of Substantial Completion (T1), Substantial Completion (T2) and
Substantial Completion (T3).


“Environmental Claim” means any administrative, regulatory or judicial action,
suit, judgment or other legal action (collectively, a “claim”) by any Person
alleging or asserting liability for investigatory costs, response, cleanup or
other remedial costs, legal costs, environmental consulting costs, governmental
environmental response costs, damages to natural resources or other property,
personal injuries, fines or penalties arising out of (a) the presence, Release
or threatened Release into the environment, of any Hazardous Material at any
location, whether or not owned by the Person against whom such claim is made, or
(b) any violation of any Environmental Law. The term “Environmental Claim” will
include any claim by any Person or Governmental Authority for enforcement,
cleanup, removal, response, remedial action or damages pursuant to any
Environmental Law, and any claim by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
under any Environmental Law.
“Environmental Laws” means all federal, state, and local statutes, laws,
regulations, rules, judgments (including all tort causes of action), orders or
decrees, in each case as modified and supplemented and in effect from time to
time concerning the regulation, use or protection of the environment, coastal
resources, protected plant and animal species, human health and safety as it
relates to Hazardous Material exposure or to Releases or threatened Releases of
Hazardous Materials into the environment, including ambient air, soil, surface
water, groundwater, wetlands, coastal waters, land or subsurface strata, or
otherwise relating to the generation,


16

--------------------------------------------------------------------------------




manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials but excluding for the avoidance of
doubt any laws relating to matters regulated by FERC, DOE, Department of
Transportation or OFAC.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.


“EPC Contract” means, individually or collectively (as appropriate), the EPC
Contract (T1/T2) and the EPC Contract (T3).


“EPC Contract (T1/T2)” means the Fixed Price Separated Turnkey Agreement for the
Engineering, Procurement and Construction of the Corpus Christi Stage 1
Liquefaction Facility, dated as of December 6, 2013, by and between CCL and the
EPC Contractor.


“EPC Contract (T3)” means the Fixed Price Separated Turnkey Agreement for the
Engineering, Procurement and Construction of the Corpus Christi Stage 2
Liquefaction Facility, dated as of December 6, 2013, by and between CCL and the
EPC Contractor.


“EPC Contractor” means Bechtel Oil, Gas and Chemicals, Inc.


“Equity Contribution” has the meaning set forth in subsection 4.1L(ii).


“Equity Contribution Agreement” means the equity contribution agreement dated on
or prior to the Closing Date between the Parent and CCH and, subject to
subsection 4.1L(i), substantially in the form attached as Exhibit H hereto.


“Equity Funding” means contributions made to CCH in the form of Subordinated
Debt, equity funding and payment of costs incurred by the Project Entities and
cash flows from the Project that are applied or committed to be applied towards
certain costs, in each case as permitted by the Permitted Senior Debt Documents.


“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting.


“Equity Proceeds Account” means the account in the name of CCH identified as the
“Equity Proceeds Account” (or comparable title) in, and established pursuant to,
the CCH Senior Financing Documents, or, if the CCH Senior Financing is repaid in
full prior to the Discharge Date, any corresponding account established in
accordance with the Permitted Senior Debt Documents
    


17

--------------------------------------------------------------------------------




“ERISA” means the United States Employee Retirement Income Security Act of 1974
and the regulations promulgated and rulings issued thereunder.


“ERISA Affiliate” means any Person, or trade or business that is a member of any
group of organizations: (a) described in Section 414(b), (c), (m) or (o) of the
Code of which Issuer is a member and (b) solely for purposes of potential
liability under Section 302(b) of ERISA and Section 412(b) of the Code and the
lien created under Section 303(k) of ERISA and Section 430(k) of the Code,
described in Section 414(m) or (o) of the Code of which a Subject Company is a
member.


“ERISA Event” means:
(a)any “reportable event,” as defined in Section 4043 of ERISA or the
regulations issued thereunder with respect to a Plan, other than events for
which the 30-day notice period has been waived by current regulation under PBGC
Regulation Subsections .27, .28, .29 or .31;


(b)the failure with respect to any Plan to meet the minimum funding requirements
of Section 412 or 430 of the Code or Section 302 or 303 of ERISA, whether or not
waived;


(c)the filing pursuant to Section 412(c) of the Code or Section 303 of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan;


(d)the incurrence by a Subject Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;


(e)the filing of notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA;


(f)the institution of proceedings to terminate a Plan by PBGC or to appoint a
trustee to administer any Plan;


(g)the withdrawal by a Subject Company or any of its ERISA Affiliates from a
multiple employer plan (within the meaning of Section 4064 of ERISA) during a
plan year in which it was a “substantial employer,” as such term is defined
under Section 4064 of ERISA, upon the termination of a Multiemployer Plan or the
cessation of operations under a Plan pursuant to Section 4062(e) of ERISA;


(h)the incurrence by a Subject Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan;


(i)the attainment of any Plan of “at risk” status within the meaning of Section
430 of the Code or Section 303 of ERISA;


(j)the receipt by a Subject Company or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from a Subject Company or any ERISA Affiliate


18

--------------------------------------------------------------------------------




of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization or in critical, endangered or seriously endangered status,
within the meaning of the Code or Title IV of ERISA;


(k)the failure of a Subject Company or any ERISA Affiliate to pay when due any
amount that has become liable to the PBGC, any Plan or trust established
thereunder pursuant to Title IV of ERISA or the Code;


(l)the adoption of an amendment to a Plan requiring the provision of security to
such Plan pursuant to Section 436(f) of the Code;


(m)a Subject Company engages in a “prohibited transaction” within the meaning of
Section 4975 of the Code or Section 406 of ERISA that is not otherwise exempt by
statute, regulation or administrative pronouncement; or


(n)the imposition of a lien under ERISA or the Code with respect to any Plan or
Multiemployer Plan.


“Estimated Base Trains Reserve Amount” means, for any Fiscal Quarter, the amount
equal to the Estimated Base Trains Debt Service for the first six month period
following the Commercial Operation Date.


“Estimated Base Trains Secured Party Fees” means, for any Fiscal Quarter, the
product of (i) the amount of the payments and transfers made with respect to
Secured Party Fees contemplated by clause (ii) of the definition of Waterfall
Amount, multiplied by (ii) a fraction, (x) the numerator of which is the
Projected Principal Amount (adjusted, as of any date of determination, to
reflect any reductions thereto in accordance with the amortization schedule
described in clause (a) of the definition of Estimated Base Trains Senior Debt
Service), and (y) the denominator of which is the amount of Senior Debt actually
outstanding as of any date of determination; provided that the ratio calculated
pursuant to this clause (y) shall never be greater than one.


“Estimated Base Trains Senior Debt Service” means, for any Fiscal Quarter, the
sum of (a) the amortization amount for such Fiscal Quarter, set forth in the
column or row titled “amortization amount” of Schedule 1.1C in respect of such
Fiscal Quarter, determined with respect to the Projected Principal Amount and
based on a 19-year amortization schedule providing for level debt service
payments (based on a residential mortgage style calculation and not the
amortization schedule set forth in the Base Case Forecast) commencing on the
first full Fiscal Quarter after the Commercial Operation Date, plus (b) interest
payable in respect of such Fiscal Quarter on the Projected Principal Amount
(taking into account any reductions thereto in accordance with the amortization
schedule described in clause (a) of this definition), calculated using an
interest rate equal to the sum, as set forth in the column or row titled
“interest rate” of Schedule 1.1C with respect to such Fiscal Quarter, of (i) the
seven-year interest rate swap rate on the Closing Date as reflected in the
Federal Reserve Statistical Release H.15 plus (ii) 2.50%.




19

--------------------------------------------------------------------------------




“Event of Default” means the occurrence of any of the events described in
subsection 10.1.


“Event of Eminent Domain” means any action or series of actions by any
Governmental Authority (a) by which such Governmental Authority appropriates,
confiscates, condemns, expropriates, nationalizes, seizes or otherwise takes all
or a material portion of the Property of any Project Entity (including any
Equity Interests of any Project Entity) or (b) by which such Governmental
Authority assumes custody or control of the Property (other than immaterial
portions of such Property) or business operations of any Project Entity or any
Equity Interests of any Project Entity.


“Excepted Liens” means (a) with respect to the Account Collateral, (i) Liens in
favor any Depositary Bank or Securities Intermediary of the type described in
clause (ii)(d) of the definition of “Permitted Liens”, and (ii) Collateral
Agent’s Priority Lien, (b) with respect to the Collateral (as defined in each
Pledge Agreement), Collateral Agent’s Priority Lien and (c) statutory or
inchoate Liens described in clauses (ii)(a) or (e) of the definition of
“Permitted Liens”.


“Excess Senior Reserve Amount” means, with respect to any Fiscal Quarter, the
amount (if any) by which the payments and transfers made in respect of the
Senior Debt Reserve Shortfall contemplated by clause (v) of the definition of
Waterfall Amount during such Fiscal Quarter exceed the amount of payments and
transfers that would have been made pursuant to such clause (v) if the Reserve
Amount in respect of such Fiscal Quarter had been equal to the applicable
Estimated Base Trains Reserve Amount.


“Excess Senior Debt Service” means, with respect to any Fiscal Quarter, (x) the
amortization of and payment of interest on, outstanding Senior Debt (but
excluding any voluntary prepayments of Senior Debt) during such Fiscal Quarter,
less (y) the Estimated Base Trains Senior Debt Service for such Fiscal Quarter;
provided, that the Excess Senior Debt Service shall in no event be less than
zero.


“Excess Senior Secured Party Fees” means, with respect to any Fiscal Quarter,
(x) the payments and transfers made with respect to Secured Party Fees
contemplated by clause (ii) of the definition of Waterfall Amount during such
Fiscal Quarter less (y) the Estimated Base Trains Secured Party Fees for such
Fiscal Quarter; provided, that the Excess Senior Secured Party Fees shall in no
event be less than zero.
“Exchange Act” means the Securities Exchange Act of 1934.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Note Holder, Administrative Agent or any other recipient of any payment to
be made by or on account of any Obligation under any Note Document, (i) income,
state franchise or similar Taxes imposed on (or measured by) such recipient’s
net income, and branch profits Taxes, in each case, (A) imposed as a result of
the Note Holder, Administrative Agent or other recipient of any payment to be
made by or on account of any Obligation under any Note Document being organized
under the laws of, or having its principal office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (B) that are Other
Connection Taxes, (ii) in the


20

--------------------------------------------------------------------------------




case of a Note Holder, U.S. federal withholding Taxes required by Requirements
of Law to be deducted or withheld from any amount payable under the Note
Documents to or for the account of such Note Holder pursuant to a law in effect
as of the date such Note Holder acquires its interest in the Notes, other than
to the extent that, pursuant to subsection 3.5, amounts with respect to such
Taxes were payable to such Note Holder’s assignor immediately before such Note
Holder became a party hereto, (iii) Taxes arising as a result of a Note Holder’s
failure to provide the Prescribed Forms pursuant to subsection 3.5F, (iv) any
FIRPTA Taxes, and (v) any U.S. federal withholding Taxes imposed under FATCA.


“Expansion” means any development or construction by the Project Entities of one
or more Additional Trains and related facilities, infrastructure and assets.


“Expansion Senior Debt” means additional senior debt incurred to finance an
Expansion.


“Export Authorization” means a long-term, multi-contract authorization to export
LNG issued by the DOE, including the FTA Authorization and Non-FTA
Authorization.


“Facility Agent” means the facility agent under any Facility Agreement,
including the Term Loan Facility Agent.


“Facility Agreements” means the Term Loan Facility Agreement and any individual
loan facility agreements (not including any Indenture or facility agreement for
a “term loan B” financing that CCH has elected to treat as an Indenture)
evidencing permitted Replacement Senior Debt, Working Capital Debt, PDE Senior
Debt and Expansion Senior Debt (and for which the Facility Agents have acceded
to other relevant documentation as required by the Permitted Senior Debt
Documents), in each case as required thereby, and “Facility Agreement” shall
mean any of the foregoing.


“Facility Debt Commitment” means the aggregate principal amount of Loans and
letters of credit that any Facility Lender is committed to disburse to or issue
on behalf of CCH under any Facility Agreement.


“Facility Lenders” means the Term Lenders and the lenders under any other
Facility Agreements entered into after the CTA Signing Date, and “Facility
Lender” shall have a corresponding meaning.


“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.


“Fee Letter” means the Fee Letter, dated March 1, 2015, by and among Parent,
Issuer and Technical Agent.


    


21

--------------------------------------------------------------------------------




“Fees” means the Upfront Fee, the commitment fees payable pursuant to subsection
3.2A(ii) and any other fees payable to Technical Agent, Administrative Agent,
Collateral Agent or Note Holders in connection herewith.


“FERC” means the Federal Energy Regulatory Commission of the United States or
any successor entity performing similar functions.


“Final Maturity Date” means, with respect to each of the Facility Agreements,
the date on which all Senior Debt under such Facility Agreement comes due,
whether upon acceleration or otherwise.
 
“FIRPTA Taxes” means any U.S. Taxes imposed under Sections 897 or 1445 of the
Code.


“First Notice” has the meaning set forth in subsection 9.10A.


“First Tier Equity Funding” has the meaning set forth in the Common Terms
Agreement.


“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.


“Fiscal Year” means the fiscal year ending on December 31 of each calendar year.


“Fitch” means Fitch Ratings Ltd. or any successor thereto.


“Fourth Amendment” means that certain Omnibus Amendment 4 to Amended and
Restated Note Purchase Agreement, Amendment to Registration Rights Agreement and
Technical Agent and Administrative Agent Resignation and Appointment Agreement,
dated as of February 18, 2020, by and among Issuer, Parent, Technical Agent,
Administrative Agent, Collateral Agent and the Note Holders party thereto.


“Fourth Amendment Effective Date” means the “Effective Date” under and as
defined in the Fourth Amendment.


“FTA Authorization” means an Export Authorization DOE/FE Order No. 3164 (2012),
as amended by DOE/FE Order No. 3164-A (2014), granting a long-term,
multi-contract authorization to export LNG by vessel to free trade agreement
nations, issued by the DOE to CMI and CCL.


“Fundamental Amendment” means any amendment, modification or waiver of any
provisions of the CCH Senior Financing Documents that would (i) alter CCH’s,
CCL’s and CCP’s ability to incur indebtedness (beyond the indebtedness that is
permitted by the Common Terms Agreement as in effect on the CTA Signing Date;
provided that any amendment, modification or waiver of the CCH Senior Financing
Documents that provides for the incurrence of Expansion Senior Debt shall not
constitute a Fundamental Amendment pursuant to this clause (i)), (ii) impose
limitations on the ability of CCH, CCL or CCP to make restricted payments
(beyond the limitations that are set forth in the Common Terms Agreement as in
effect on the CTA Signing Date), (iii) permit the imposition of additional Liens
on the assets of CCH and its


22

--------------------------------------------------------------------------------




Subsidiaries (beyond the Liens that are contemplated by the Common Terms
Agreement and Common Security and Account Agreement, in each case, as in effect
on the CTA Signing Date), (iv) require any additional security or any guarantee
from Issuer, CCH Direct Parent or any Subsidiary of Issuer other than CCH and
its Subsidiaries, (v) amend, modify or waive any provision relating to any
Fundamental Event of Default described in clause (a) or (b) of the definition
thereof or (vi) waive any requirements with respect to an LNG Prepayment
Obligation other than in connection with a Permitted SPA Prepayment Waiver;
provided that it shall not constitute a Fundamental Amendment pursuant to this
clause (vi) if CCH makes a prepayment under the CCH Senior Financing Documents
on or before the SPA Prepayment Deadline in an amount equal to the amount by
which the Debt under the CCH Senior Financing must be reduced such that after
giving effect to the applicable prepayment and the event that gave rise to the
LNG Prepayment Obligation, the SPA DSCR Prepayment Condition is satisfied. In
the event that the CCH Senior Financing is repaid in full prior to the Discharge
Date, references in this definition to provisions of the CCH Senior Financing
Documents shall be deemed to be references to the corresponding provisions, if
any, of the Permitted Senior Debt Documents for the largest principal amount of
then-outstanding Permitted Senior Debt of the Project Entities.


“Fundamental Event of Default” means (a) the occurrence of a Loan Facility Event
of Default under any of the following provisions of the Common Terms Agreement:
(i) Section 15.1(a) (Payment Default), (ii) Section 15.1(d) (Bankruptcy), (iii)
Section 15.1(e) (Abandonment), (iv) 15.1(f) (Destruction) or (v) 15.1(l)
(Failure to Achieve Project Completion Date by Date Certain) (provided that no
Fundamental Event of Default shall be deemed to occur with respect to
Section 15.1(l) of the Common Terms Agreement (A) for so long as lenders under
the CCH Senior Financing have waived any Loan Facility Event of Default under
such section or entered into a forbearance agreement or other similar agreement
with respect to any Loan Facility Event of Default under such section or (B) for
up to 90 days after the occurrence of any Loan Facility Event of Default under
such section so long as (x) CCH, CCL and CCP are working in good faith to
resolve or cure the event giving rise to such Loan Facility Event of Default
under such section and (y) lenders under the CCH Senior Financing have not
exercised any remedy with respect to any Loan Facility Event of Default under
such section), (b) a breach of Section 12.2(a) (Maintenance of Existence, Etc.)
of the Common Terms Agreement and (c) any Project Entity shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Material Debt of such Project Entity when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Material Debt.
In the event that the CCH Senior Financing is repaid in full prior to the
Discharge Date, (1) references in clauses (a)(i) - (iv) and (b) of this
definition to provisions of the CCH Senior Financing Documents shall be deemed
to be references to the corresponding provisions, if any, of the Permitted
Senior Debt Documents for the largest principal amount of then-outstanding
Permitted Senior Debt of the Project Entities and (2) references in clause
(a)(v) of this definition to provisions of the CCH Senior Financing Documents
shall be deemed to be references to the corresponding provisions, if any, of the
Permitted Senior Debt Documents for the largest principal amount of
then-outstanding Permitted Senior Debt of the Project Entities if such Permitted
Senior Debt Documents contain a definition of “Project Completion”, “Project
Completion Date” or a term of similar effect that relates only to the Base
Trains; provided, that if the Commercial Operation Date has not yet occurred and
if the Permitted Senior Debt Documents for the largest principal amount of
then-outstanding


23

--------------------------------------------------------------------------------




Permitted Senior Debt of the Project Entities do not contain a definition of
“Project Completion,” “Project Completion Date” or a term of similar effect or
such Permitted Senior Debt Documents contain a definition of “Project
Completion,” “Project Completion Date” or a term of similar effect that relates
to any Additional Train, it shall constitute a Fundamental Event of Default
under this Agreement if the Commercial Operation Date has not occurred on or
before the Date Certain.


“Funded Amount” has the meaning set forth in subsection 10.3.


“GAAP” has the meaning specified in subsection 1.2.


“Gas and Electricity Hedging Instruments” means natural gas and electricity
swaps, options contracts, futures contracts, options on futures contracts, caps,
floors, collars or any other similar arrangements entered into by any Project
Entity related to movements in natural gas and electricity prices.


“Gas and Power Supply Services Agreement” means the gas and power supply
services agreement in respect of power and gas requirements of the Project to
the Terminal Facility.


“Gas Hedge Provider” means any party (other than the Project Entities or their
Affiliates) that is a party to a Gas and Electricity Hedging Instrument that is
secured pursuant to the Permitted Senior Debt Documents.


“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether federal,
state or local, and any agency, authority, municipality, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including DOE, FERC, the Texas Commission on
Environmental Quality, the U.S. Army Corps of Engineers and any supra national
bodies such as the European Union or the European Central Bank).


“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.


“Greenhouse Gas Permit” means the Governmental Authorization issued by the Texas
Commission on Environmental Quality under the Prevention of Significant
Deterioration for Greenhouses Gases permitting program of the federal Clean Air
Act, 42 U.S.C. §7401 et seq., for the Terminal Facility.


“Guaranteed Debt” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including (a) the direct or indirect guarantee, endorsement (other
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the Obligation
of a primary


24

--------------------------------------------------------------------------------




obligor, (b) the Obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement or (c) any Obligation of such Person, whether or not contingent, (i)
to purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (A) for the purchase
or payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof. The amount of any Guaranteed
Debt shall be deemed to be an amount equal to the stated or determinable amount
of the primary obligation in respect of which such Guaranteed Debt is made (or,
if less, the maximum amount of such primary obligation for which such Person may
be liable pursuant to the terms of the instrument evidencing such Guaranteed
Debt) or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder), as determined by such Person in good faith.


“Hazardous Materials” means:


(a)any petroleum or petroleum byproducts, flammable materials, explosives,
radioactive materials, friable asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls;


(b)any chemicals, other materials, substances or wastes that are now or
hereafter become defined as or included in the definition of “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic pollutants,”
“contaminants,” “pollutants” or words of similar import under any Environmental
Law; and


(c)any other chemical, material, substance or waste that is now or hereafter
regulated under or with respect to which liability may be imposed under
Environmental Law.


“Hedge Agreement” means any agreement with respect to any swap, call, cap,
collar, floor, forward, future, put, spot or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions.
“Hedging Bank” means a hedging bank that has entered into a Permitted Hedging
Instrument, and is otherwise permitted to be a “Hedging Bank” under the
Permitted Senior Debt Documents.


“Hedging Instruments” means:


(a)Interest Rate Hedging Instruments;


25

--------------------------------------------------------------------------------






(b)Gas and Electricity Hedging Instruments; and


(c)such other derivative transactions of a similar nature that any Project
Entity, or solely for purposes of the definition of the term “Debt” as defined
herein, any Person, enters into to hedge risks of any commercial nature.


“Hedging Termination Amount” means any Permitted Hedging Liability falling due
as a result of the termination of a Permitted Hedging Instrument or of any other
transaction thereunder.


“Historical Holdco DSCR” means for the applicable period, the ratio of:


(a)(i) Cash Flow Available for Debt Service plus (ii) interest and other
investment income on Cash Equivalents and Permitted Investments of the Subject
Companies, in each case, for such period; to


(b)(i) Senior Debt Obligations incurred or paid in such period, including on the
Senior Payment Date that is the last day of such Historical Holdco DSCR period
(other than (1) pursuant to voluntary prepayments or mandatory prepayments,
(2) LC Costs, (3) interest in respect of the Senior Debt and net amounts under
any Permitted Hedging Instrument in respect of interest rates, in each case paid
by any Project Entity prior to the end of the Availability Period, (4) Hedging
Termination Amounts and (5) Working Capital Debt) plus (ii) the sum of all
interest payments in respect of the Notes during such period (assuming, for
purposes of this calculation, that all interest on the Notes was paid in cash).


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any Note
Document Party under any Note Document and (b) to the extent not otherwise
described in (a), Other Taxes.


“Indemnitee” has the meaning set forth in subsection 12.2C.


“Indenture” means any indenture to be entered into between CCH and the Indenture
Trustee pursuant to which one or more series of Senior Notes will be issued, or,
at CCH’s option, a facility agreement for a “term loan B” financing, pursuant to
which Senior Debt will be incurred.
“Indenture Permitted Payment” has the meaning given to the term “Permitted
Payment” in any Indenture pursuant to which Senior Notes are issued; provided
that if any Loans are then outstanding, such Senior Notes have been issued at
arm’s length in a series of at least $100 million and which is, together with
the issuance of any such Senior Notes thereunder, consistent with Loan Facility
Permitted Payments or otherwise expressly permitted pursuant to the terms of the
Permitted Senior Debt Documents.
“Indenture Trustee” means any trustee appointed in the role of indenture trustee
under any Indenture or, with respect to a “term loan B” financing that CCH has
elected to be treated as an Indenture, any administrative or other facility
agent.


26

--------------------------------------------------------------------------------




“Independent Engineer” means Arturo Aranda and Merlin Associates, the
independent engineer to Technical Agent and Note Holders or, subject to the
prior written consent of the Issuer (which shall not be unreasonably withheld,
conditioned or delayed), any other Person from time to time appointed by
Technical Agent as the successor independent engineer hereunder.


“Independent Financial Expert” means a nationally recognized investment banking
firm selected by Issuer; provided that, for purposes of subsection 7.6 and
subsection 7.9, such firm shall be reasonably acceptable to Technical Agent.


“Industry Standards” means the technical standards promulgated by the American
Petroleum Institute, the American Gas Association, the American Society of
Mechanical Engineers, the ASTM (formerly the American Society for Testing and
Materials), or the National Fire Protection Association (NFPA).


“Initial Closing Date Notes” has the meaning set forth in subsection 2.1A.


“Initial LNG SPAs” means the


(a)LNG purchase and sale agreements, dated December 4, 2013 (as amended by
Amendment No. 1 thereto dated, October 10, 2014) and July 1, 2014, respectively,
between CCL and PT Pertamina (Persero);


(b)LNG purchase and sale agreements, dated April 1, 2014 and April 7, 2014,
respectively, between CCL and Endesa S.A.;


(c)LNG purchase and sale agreement, dated May 30, 2014, between CCL and
Iberdrola, S.A.;


(d)LNG purchase and sale agreement, dated June 2, 2014, between CCL and Gas
Natural Fenosa LNG SL;


(e)LNG purchase and sale agreement, dated June 30, 2014, between CCL and
Woodside Energy Trading Singapore Pte. Ltd.; and


(f)any additional LNG SPAs included in the definition of “Initial LNG SPAs” set
forth in the CCH Senior Financing Documents.


“Initial Notes” means the Initial Closing Date Notes and the Initial Second
Phase Notes.


“Initial Second Phase Advance” has the meaning set forth in the Common Terms
Agreement.


“Initial Second Phase Notes” has the meaning set forth in subsection 2.2A(i).


“Initial Senior Debt” means the Senior Debt Obligations owing under the Term
Loan Facility Agreement.
    


27

--------------------------------------------------------------------------------




“Insurance/Condemnation Proceeds Account” means the account in the name of CCH
identified as the “Insurance/Condemnation Proceeds Account” (or comparable
title) in, and established pursuant to, the CCH Senior Financing Documents, or,
if the CCH Senior Financing is repaid in full prior to the Discharge Date, any
corresponding account established in accordance with the Permitted Senior Debt
Documents.


“Intercreditor Agent” means the intercreditor agent appointed pursuant to the
Permitted Senior Debt Documents.


“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including any acquisition by way
of a merger or consolidation (or similar transaction) and any arrangement
pursuant to which the investor incurs Debt of the types referred to in clause
(i) or (j) of the definition of “Debt” in respect of such Person.


“Interest Rate Hedging Instrument” means interest rate swaps, option contracts,
futures contracts, options on futures contracts, caps, floors, collars or any
other similar arrangements entered into by CCH related to movements in interest
rates.


“Internal Revenue Service” means the United States Internal Revenue Service.


“International LNG Terminal Standards” means, to the extent not inconsistent
with the express requirements of the Permitted Senior Debt Documents, the
international standards and practices applicable to the design, construction,
equipment, operation or maintenance of LNG receiving, exporting, liquefaction
and regasification terminals, established by the following (such standards to
apply in the following order of priority): (a) a Governmental Authority having
jurisdiction over any Project Entity, (b) the Society of International Gas
Tanker and Terminal Operators (“SIGTTO”) (or any successor body of the same) and
(c) any other internationally recognized non-governmental agency or organization
with whose standards and practices it is customary for reasonable and prudent
operators of LNG receiving, exporting, liquefaction and regasification terminals
to comply. In the event of a conflict between any of the priorities noted above,
the alphabetic priority noted above shall prevail.


“International LNG Vessel Standards” means, to the extent not inconsistent with
the express requirements of the Permitted Senior Debt Documents, the
international standards and practices applicable to the ownership, design,
equipment, operation or maintenance of LNG vessels established by: (a) the
International Maritime Organization, (b) the Oil Companies International Marine
Forum, (c) SIGTTO (or any successor body of the same), (d) the International
Navigation Association, (e) the International Association of Classification
Societies, and (f) any other internationally recognized agency or
non-governmental organization with whose standards and practices it is customary
for reasonable and prudent operators of LNG vessels to comply. In the event of a
conflict between any of the priorities noted above, the priority with the
alphabetic priority noted above shall prevail.


“Issuer” has the meaning set forth in the preamble hereto.


28

--------------------------------------------------------------------------------






“Issuer Financing” has the meaning set forth in the recitals hereto.


“Issuer Initiated Conversion” has the meaning set forth in subsection 9.1A.


“Issuer Initiated Conversion Date” means, with respect to any Issuer Initiated
Conversion, the date on which the shares of Parent Common Stock subject to the
applicable Issuer Initiated Conversion Notice are delivered pursuant to
subsection 9.9.


“Issuer Initiated Conversion Notice” means a conversion notice in the form of
Exhibit F-1 hereto, which shall be irrevocable other than as set forth in
section 2 of the Registration Rights Agreement.


“Issuer Organizational Documents” means the Issuer LLC Agreement and the other
Constituent Documents of Issuer.


“Issuer LLC Agreement” means that certain Limited Liability Company Agreement of
Issuer dated as of January 13, 2015.


“Issuer Party” means Parent, Issuer and each of Issuer’s Subsidiaries.


“Issuer Pledge Agreement” means that certain Pledge Agreement to be dated as of
the Closing Date among Issuer, AgentAdministrative Agent (as successor to EIG
Management Company, LLC thereunder) and Collateral Agent, for the benefit of the
Secured Parties and in the form attached as Exhibit J-1 hereto.


“Last Reported Sale Price” means, on any Trading Day, the closing sale price per
share of Parent Common Stock (or if no closing sale price is reported, the
average of the bid and ask prices or, if more than one in either case, the
average of the average bid and/or the average ask prices) of the Parent Common
Stock on that Trading Day as reported in composite transactions for the
principal United States national or regional securities exchange on which the
Parent Common Stock is traded. If the Parent Common Stock is not listed for
trading on a United States national or regional securities exchange on the
relevant Trading Day, the “Last Reported Sale Price” will be the last quoted bid
price per share of Parent Common Stock in the over-the-counter market on the
relevant Trading Day as reported by OTC Markets Group Inc. or similar
organization selected by Issuer. If the Parent Common Stock is not so quoted,
the “Last Reported Sale Price” will be the average of the mid-point of the last
bid and ask prices per share of Parent Common Stock on the relevant date from a
nationally recognized independent investment banking firm selected by Issuer for
this purpose.


“LC Costs” means (a) fees, expenses and interest associated with Working Capital
Debt and (b) any reimbursement by a Project Entity of amounts paid under a
letter of credit that is Working Capital Debt for expenditures that if paid by
such Project Entity directly would have constituted Operation and Maintenance
Expenses.


“Lien” means any lien, mortgage, deed of trust, deed to secure debt, leasehold
mortgage, leasehold deed of trust, leasehold deed to secure debt, pledge,
hypothecation, security interest or other charge or encumbrance of any kind
including the lien or retained security title of a


29

--------------------------------------------------------------------------------




conditional vendor and any easement, right of way or other encumbrance on title
to real property.


“Liquidated Damages” means any liquidated damages resulting from (a) a delay
with respect to the Project that are required to be paid by the EPC Contractor
or any other counterparty to a Material Project Agreement for or on account of
any delay or (b) the Project’s performance that are required to be paid by the
EPC Contractor or any other counterparty to a Material Project Agreement for or
on account of any diminution to the performance of the Project.


“LNG” means liquefied natural gas.


“LNG Buyers” means the various buyers under the LNG SPAs entered into with CCL
from time to time.


“LNG Prepayment Obligation” means the requirement under Section 8.2 (LNG SPA
Mandatory Prepayment) of the Common Terms Agreement to prepay the Debt under the
CCH Senior Financing in the event of a breach of Section 8.1 (LNG SPA
Maintenance) of the Common Terms Agreement or as required by Section 8.2(a)(ii)
of the Common Terms Agreement. In the event that the CCH Senior Financing is
repaid in full prior to the Discharge Date, references in this definition to
provisions of the CCH Senior Financing Documents shall be deemed to be
references to the corresponding provisions, if any, of the Permitted Senior Debt
Documents for the largest principal amount of then-outstanding Permitted Senior
Debt of the Project Entities.


“LNG SPA” means any LNG sale and purchase agreement between CCL and any buyer of
LNG.


“Loan Facility Event of Default” means any of the events set forth in Section
15.1 (Loan Facility Events of Default) of the Common Terms Agreement.


“Loan Facility Permitted Payments” means, without duplication as to amounts
allowed to be distributed under any other provision of the Permitted Senior Debt
Documents, on each Senior Payment Date, the amount necessary for payment to an
Affiliate of CCH to enable it to pay its (or for such Affiliate to satisfy any
contractual obligation to distribute to its beneficial owners to enable them to
pay their) income tax liability with respect to income generated by the Project
Entities, determined at the highest combined US federal and State of Texas tax
rate applicable to an entity taxable as a corporation in both jurisdictions for
the applicable period.


“Loans” means the Senior Debt Obligations created under individual Facility
Agreements to be made available by the Facility Lenders.


“Management Rights Agreement” means the Management Rights Agreement to be
entered into at Closing between Issuer and the Note Holders party thereto in the
form attached as Exhibit D hereto.


30

--------------------------------------------------------------------------------




“Management Services Agreements” means the agreements between the Project
Entities and the Manager for their respective Properties.
“Manager” means Cheniere Energy Shared Services, Inc., a corporation organized
under the laws of the state of Delaware, or such other Affiliate of the Project
Entities that serves as the manager under the Management Services Agreements.


“Margin Stock” has the meaning specified in Regulation U.


“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Subject Companies and the Project
Entities, taken as a whole, (b) the ability of the Note Document Parties to
perform their material Note Obligations, (c) the ability of each Note Document
Party to pay its Note Obligations when due or (d) the security interests created
by or under the relevant Security Documents including the material impairment of
the rights of or benefits or remedies available to the Secured Parties.


“Material Debt” means Debt of the Project Entities (other than the CCH Senior
Financing) that is outstanding in an aggregate principal amount (or, in the case
of any Debt described in clause (g) of the definition thereof, payments
calculated to be equal to an amount) of at least $500,000,000.


“Material Project Agreements” means:


(a)the Initial LNG SPAs,


(b)the Second Phase LNG SPAs (as defined in the Train 3 Finance Documents),


(c)EPC Contract (T1/T2),


(d)EPC Contract (T3),


(e)the Technology License (T1/T2),


(f)the Technology License (T3),


(g)the Real Property Documents,


(h)the O&M Agreements,


(i)the CCP Pipeline Precedent Agreement;


(j)the Equity Contribution Agreement;


(k)the Gas and Power Supply Services Agreement;


(l)the CMI Export Authorization Letter;


31

--------------------------------------------------------------------------------






(m)each other agreement that is a “Material Project Agreement” under the
Permitted Senior Debt Documents; and


(n)any Subsequent Material Project Agreement;.


in each case as amended, amended and restated or otherwise modified from time to
time in accordance with the terms of the Permitted Senior Debt Documents and
this Agreement.
“Material Subsidiary” means a “significant subsidiary” as defined in Rule
1-02(w) of Regulation S-X under the Securities Act and the Exchange Act.


“Maturity Date” means the earlier of the tenth anniversary of the Closing Date
and the date on which all Note Obligations have become due and payable in full
to Note Holders whether upon acceleration or otherwise.


“Merger Event” has the meaning set forth in subsection 9.11.


“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto which
is a nationally recognized rating agency in the United States.


“mtpa” means million metric tonnes per annum.


“Multiemployer Plan” means a “multiemployer plan” as in Section 3(37) of ERISA
to which contributions have been made by any Subject Company or any ERISA
Affiliate in the past five years and which is covered by Title IV of ERISA.


“Non-FTA Authorization” means the Export Authorization, to be issued by the DOE
to CMI and CCL based on the application filed on August 31, 2012, in FE Docket
No. 12-97-LNG, as amended on August 15, 2014 (as approved by DOE/FE Order No.
3538 (2014)), in accordance with the Procedures for Liquefied Natural Gas Export
Decisions published by the DOE on August 15, 2014, to export LNG to nations with
which the United States has not entered into free trade agreements providing for
national treatment for trade in natural gas.


“Note Document Party” means Parent, Issuer and CCH Direct Parent.
“Note Documents” means this Agreement, the Notes, the Security Documents, each
Additional Note Document, the Management Rights Agreement and the EIG
Indemnification Agreement.


“Note Holder” has the meaning set forth in the preamble hereto.


“Note Holder Initiated Conversion” has the meaning set forth in subsection 9.5A.


“Note Holder Initiated Conversion Date” means, with respect to any Note Holder
Initiated Conversion, the date on which the shares of Parent Common Stock
subject to the applicable Note Holder Initiated Conversion Notice are delivered
pursuant to subsection 9.9.
    


32

--------------------------------------------------------------------------------




“Note Holder Initiated Conversion Notice” means a completed and manually signed
conversion notice provided in the form of Exhibit F-2 hereto, which shall be
irrevocable other than as set forth in section 4(a) of the Registration Rights
Agreement or in accordance with subsection 9.10.


“Note Holder Observer” has the meaning set forth in subsection 6.12A.


“Note Obligations” means all Obligations of every nature of Issuer or any other
Note Document Party now or hereafter existing under or arising out of or in
connection with this Agreement and the other Note Documents, including all
Notes, in each case together with all extensions or renewals thereof, whether
for principal, interest (including Base Interest), any Yield Maintenance Amount,
any Fees, any costs, expenses, damages, indemnities, Taxes, payments
contemplated under subsection 3.7, or otherwise, whether voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from any Note Holder or, Technical Agent, Administrative Agent or
Collateral Agent as a preference, fraudulent transfer, transfer at under value
or otherwise (including interest that, but for the filing of a petition in
bankruptcy or insolvency with respect to any Note Document Party, would accrue
on such obligations, whether or not a claim is allowed against such Note
Document Party for such amounts in the related bankruptcy or insolvency
proceeding).


“Note Purchasers” has the meaning set forth in the preamble hereto.


“Note Register” has the meaning set forth in subsection 12.1A.


“Notes” means, collectively, the Initial Notes and any Additional Notes issued
in accordance with this Agreement.


“Notice of Event of Default” has the meaning set forth in subsection 12.9Q.


“O&M Agreements” means the agreements between the Project Entities and the
Operator for their respective Properties.


“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including any liability of such
Person on any claim, whether or not the right of any creditor to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any proceeding under Bankruptcy Law.


“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.


“OFAC Laws” means any laws, regulations, and executive orders relating to the
economic sanctions programs administered by OFAC, including the International
Emergency Economic Powers Act, 50


33

--------------------------------------------------------------------------------




U.S.C. sections 1701 et seq.; the Trading with the Enemy Act, 50 App. U.S.C.
sections 1 et seq.; and the Office of Foreign Assets Control, Department of the
Treasury Regulations, 31 C.F.R. Parts 500 et seq. (implementing the economic
sanctions programs administered by OFAC).




“Offer to Repay” has the meaning set forth in subsection 3.3B(vi)(a).


“Offer to Repay Notice” has the meaning set forth in subsection 3.3B(vi)(a).


“Offer Settlement Date” has the meaning set forth in subsection 3.3B(vi)(a).
 
“Operating Account” means the account in the name of CCH identified as the
“Operating Account” (or comparable title) in, and established pursuant to, the
CCH Senior Financing Documents, or, if the CCH Senior Financing is repaid in
full prior to the Discharge Date, any corresponding account established in
accordance with the Permitted Senior Debt Documents.


“Operating Budget” means the annual operating plan and budget setting forth in
reasonable detail the projected requirements for Operation and Maintenance
Expenses for the relevant calendar year, established pursuant to the Permitted
Senior Debt Documents.


“Operating Cash Available for Interest” means, with respect to any Fiscal
Quarter ending on or after the Commercial Operation Date, the amount equal to
the lesser of (i) the amount of cash interest owed pursuant to subsection
3.2B(i) on the Payment Date immediately succeeding such Fiscal Quarter and (ii):


(a)
if the Project Entities have not made a positive final investment decision with
respect to any Additional Train, the Waterfall Amount, plus an amount equal to
any expenses or Permitted Finance Costs incurred by the Project Entities in
connection with or relating to the development, construction or operation of any
Additional Train or Additional Trains (including any related pipelines and
facilities or other infrastructure or assets related to such Additional Train or
Additional Trains) to the extent payments or transfers in respect of such
expenses are made in accordance with clauses (i) through (vii) of the definition
of Waterfall Amount during such Fiscal Quarter;



(b)
if the Project Entities have made a positive final investment decision with
respect to one or more Additional Trains, until the Additional Train COD, the
Waterfall Amount, plus an amount equal to the sum of (without duplication), to
the extent paid from operating cash flows or Equity Funding received by the
Project Entities pursuant to the Equity Contribution Agreement, (v) any expenses
or Permitted Finance Costs incurred by the Project Entities in connection with
or relating to the development, construction or operation of such Additional
Train or Additional Trains (including any related pipelines and facilities or
other infrastructure or assets related to such Additional Train or Additional
Trains) to the extent payments or transfers in respect of such expenses are made
in accordance with clauses (i) through (vii) of the definition of Waterfall
Amount during such Fiscal Quarter, (w) Operation and Maintenance Expenses with
respect to any Additional



34

--------------------------------------------------------------------------------




Train, (x) an amount equal to the Excess Senior Secured Party Fees for such
Fiscal Quarter, (y) an amount equal to the Excess Senior Debt Service for such
Fiscal Quarter and (z) an amount equal to the Excess Senior Reserve Amount for
such Fiscal Quarter, minus an amount equal to any revenues from the operation of
any Additional Train during such Fiscal Quarter; and


(c)
if the Project Entities have made a positive final investment decision with
respect to one or more Additional Trains, from and after the Additional Train
COD, the Waterfall Amount.



“Operation and Maintenance Expenses” means, for any period, computed without
duplication, in each case, costs and expenses of the Project Entities that are
contemplated by the then-effective Operating Budget or are incurred in
connection with any permitted excess thereunder pursuant to the Permitted Senior
Debt Documents including:


(a)fees and costs of the Manager pursuant to the Management Services Agreements;
plus


(b)amounts payable by the Project Entities under a Material Project Agreement
then in effect; plus


(c)expenses for operating the Project and any Additional Train (including any
related pipelines and facilities or other infrastructure or assets related to
such Additional Train or Additional Trains) and maintaining the Project and any
such Additional Trains and related pipelines, facilities and other
infrastructure and assets in good repair and operating condition payable during
such period, including the ordinary course fees and costs of the Operator
payable pursuant to the O&M Agreements and fees and costs payable pursuant to
the Gas and Power Supply Services Agreement; plus


(d)LC Costs; plus


(e)insurance costs payable during such period; plus


(f)applicable sales and excise taxes (if any) payable or reimbursable by the
Project Entities during such period; plus


(g)franchise taxes payable by the Project Entities during such period; plus


(h)property taxes payable by the Project Entities during such period; plus


(i)any other direct taxes (if any) payable by the Project Entities to the taxing
authority (other than any taxes imposed on or measured by income or receipts)
during such period; plus


(j)costs and fees attendant to the obtaining and maintaining in effect the
Governmental Authorizations applicable to the Project and any Additional Train


35

--------------------------------------------------------------------------------




(including any related pipelines and facilities or other infrastructure or
assets related to such Additional Train or Additional Trains) and payable during
such period; plus
 
(k)expenses for spares and other capital goods inventory, capital expenses
related to the construction and start-up of the Project and any Additional Train
(including any related pipelines and facilities or other infrastructure or
assets related to such Additional Train or Additional Trains), maintenance
capital expenditures, including those required to maintain the capacity of the
Project Entities’ Properties; plus


(l)legal, accounting and other professional fees of the Project Entities payable
during such period; plus


(m)Required Capital Expenditures; plus


(n)the cost of purchase, storage and transportation of gas and electricity; plus


(o)all other cash expenses payable by the Project Entities in the ordinary
course of business.


Operation and Maintenance Expenses shall exclude, to the extent included above:
(i) transfers from any Account into any other Account (other than the Operating
Account) during such period, (ii) payments of any kind with respect to
Restricted Payments (as that term is defined in the CCH Senior Financing
Documents, or, if the CCH Senior Financing is repaid in full prior to Discharge
Date, the corresponding definition in the Permitted Senior Debt Documents)
permitted under the CCH Senior Financing or Permitted Senior Debt, as the case
may be, during such period, (iii) depreciation for such period, and (iv) except
as provided in clauses (j), (k) and (m) above, any capital expenditure.


To the extent amounts are advanced in accordance with the terms of the
applicable Senior Debt Instrument, secured Permitted Hedging Instrument or other
indebtedness permitted under the Permitted Senior Debt Documents for the payment
of such Operation and Maintenance Expenses, the obligation to repay such
advances shall itself constitute an Operation and Maintenance Expense.


“Operator” means Cheniere LNG O&M Services, LLC, a limited liability company
organized under the laws of the state of Delaware.


“Original Note Purchase Agreement” has the meaning set forth in the recitals
hereof.


“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any Obligation under any Note Document, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Note Document, or sold or assigned an interest in any Note or Note Document).


    


36

--------------------------------------------------------------------------------




“Other Taxes” means any and all current or future stamp, documentary, court,
intangible, recording, filing or other similar Taxes or any other property Taxes
arising from any payment made under any Note Document or from the execution,
delivery, performance, registration or enforcement of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Note
Document or the transactions contemplated thereby.


“Outside Date” has the meaning set forth in subsection 11.1C(i).


“Ownership Limit Excess Shares” means, with respect to any Issuer Initiated
Conversion, the number of shares of Parent Common Stock deliverable pursuant to
subsection 9.2A (prior to giving effect to any reduction related to the
Aggregate Share Cap or Section 16 Percentage) to the converting EIG Note Holder
in respect of such Issuer Initiated Conversion in excess of the number of shares
of Parent Common Stock that can be delivered to the converting EIG Note Holder
in respect of such Issuer Initiated Conversion without causing the Section 16
Percentage for such EIG Note Holder to exceed 9.99%.


“Ownership Limit Non-Converted Notes” means, with respect to any Issuer
Initiated Conversion, the principal amount of Notes equal to the Ownership Limit
Excess Shares with respect to such Issuer Initiated Conversion multiplied by the
applicable Conversion Price with respect to such Issuer Initiated Conversion,
rounded up to the nearest whole Dollar.


“Parent” has the meaning set forth in the preamble.


“Parent Common Stock” means the shares of common stock, par value $0.003 per
share, of Parent authorized at the date hereof, or shares of any class or
classes of common stock of Parent resulting from any reclassification or
reclassifications thereof; provided, however, that if at any time there shall be
more than one such resulting class, the shares so issuable on conversion of
Notes shall include shares of all such classes, and the shares of each such
class then so issuable shall be substantially in the proportion which the total
number of shares of such class resulting from all such reclassifications bears
to the total number of shares of all such classes resulting from all such
reclassifications.


“Parent Pledge Agreement” means that certain Pledge Agreement to be dated as of
the Closing Date among Parent, AgentAdministrative Agent (as successor to EIG
Management Company, LLC thereunder) and Collateral Agent, for the benefit of the
Secured Parties and in the form attached as Exhibit J-2 hereto.


“Participant Register” has the meaning set forth in subsection 12.1A.


“Patriot Act” has the meaning set forth in the definition of Anti-Terrorism and
Money Laundering Laws.


“Payment Date” means (i) solely with respect to the payment of Pre-Issuance
Accrued Interest on the Initial Closing Date Notes, the Closing Date, (ii) any
Quarterly Payment Date and (iii) the date on which all principal on the Notes
then outstanding is to be repaid, including the Maturity Date.


37

--------------------------------------------------------------------------------






“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).


“PDE Senior Debt” means additional senior debt or agreements with Persons who
commit to provide additional senior debt, incurred or entered into by CCH, in
order to finance permitted development expenditures, in each case as permitted
under the Permitted Senior Debt Documents.


“Permitted Business” means (a) the ownership, development, construction,
financing, operation, maintenance, improvement, modification, expansion and
debottlenecking of (i) the Terminal Facility and the Pipeline, as such
facilities may be improved, replaced, modified, changed or expanded, (ii) one or
more Additional Trains, and one or more related pipelines and (iii) facilities,
infrastructure and other Properties related to the foregoing (including
regasification facilities) and (b) activities incidental to the foregoing.


“Permitted Debt” means any Debt permitted to be incurred under subsection 7.2.


“Permitted Finance Costs” means, for any period, the sum of all amounts of
principal, interest, fees and other amounts payable in relation to indebtedness
(other than Senior Debt and other than LC Costs and other amounts payable in
relation to indebtedness that constitute Operation and Maintenance Expenses)
permitted by the Permitted Senior Debt Documents plus all amounts payable during
such period pursuant to Permitted Hedging Instruments that are not secured, plus
any amounts required to be deposited in margin accounts pursuant to Permitted
Hedging Instruments; provided that Permitted Finance Costs will not include
funds categorized as Operation and Maintenance Expenses under the last sentence
of the definition thereof.


“Permitted Hedging Instrument” means a Hedging Instrument entered into by a
Project Entity in the ordinary course of business and that (i) is with a Hedging
Bank or a Gas Hedge Provider, (ii) if secured, is of the type referred to in
clause (a) or (b) of the definition of Hedging Instrument and (iii) is entered
for non-speculative purposes and is on arm’s-length terms; provided that (i) if
such Hedging Instrument is a gas hedging contract, it is for a period not to
exceed 90 days and the aggregate quantum under all then outstanding gas hedging
contracts does not exceed, together with all other gas hedges in the aggregate,
20 Bcf of natural gas and (ii) if such Hedging Instrument is a power hedging
contract, the aggregate quantum under such Hedging Instrument does not exceed
100 megawatts and each such Hedging Instrument is for a period not to exceed one
year. “Permitted Hedging Instrument” includes any “Permitted Senior Debt Hedging
Instrument.”


“Permitted Hedging Liabilities” means all present and future liabilities (actual
or contingent) payable or owing by a Project Entity under Permitted Hedging
Instruments (including the obligation to pay a Hedging Termination Amount)
together with:
(a)any novation, deferral or extension of any of those liabilities;


(b)any claim for damages or restitution arising out of, by reference to or in
connection with any of those liabilities;


38

--------------------------------------------------------------------------------






(c)any claim flowing from any recovery by a Project Entity or a receiver or
liquidator thereof or any other Person of a payment or discharge in respect of
any of those liabilities on grounds of preference or otherwise; and


(d)any amounts (such as post-insolvency interest) which could be included in any
of the above but for any discharge, non-provability, unenforceability or
non-allowability of the same in any insolvency or other proceedings.


“Permitted Liens” means (i) Liens granted to Collateral Agent for the benefit of
Secured Parties pursuant to the Security Documents and (ii) each of the
following:
(a)Liens for Taxes, assessments and governmental charges or levies to the extent
not required to be paid under subsection 6.2;


(b)pledges or deposits in the ordinary course of business to secure obligations
under workers’ compensation laws or similar legislation or to secure public or
statutory obligations;


(c)Liens securing judgments (or the payment of money owing in respect of such
judgments) not constituting a Default or Event of Default under subsection 10.1F
or securing appeal or other surety bonds related to such judgments so long as an
appeal or proceeding for review is being prosecuted in good faith and for the
payment of which adequate reserves, bonds or other cash equivalent security have
been provided or are fully covered by insurance (other than any customary
deductible);


(d)Liens arising by virtue of any statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights; and


(e)legal or equitable encumbrances (other than any attachment prior to judgment,
judgment lien or attachment in aid of execution on a judgment) deemed to exist
by reason of the existence of any pending litigation or other legal proceeding
if the same is effectively stayed or the claims secured thereby are being
contested in good faith and by appropriate proceedings and an appropriate
reserve has been established in respect thereof in accordance with GAAP.


“Permitted Payments” means Loan Facility Permitted Payments and Indenture
Permitted Payments.     


“Permitted Refinancing Indebtedness” means any Replacement Senior Debt.


“Permitted Senior Debt” means, collectively, the Debt under the CCH Senior
Financing, any Permitted Refinancing Indebtedness, any Expansion Senior Debt and
any other Debt (including Senior Debt) incurred by the Project Entities in
accordance with the terms of the CCH Senior Financing Documents (if the CCH
Senior Financing is outstanding at the time such other Debt is incurred), the
Permitted Refinancing Indebtedness (if any Permitted Refinancing Indebtedness is
outstanding at the time such other Debt is incurred) and any other Permitted


39

--------------------------------------------------------------------------------




Senior Debt (if any other Permitted Senior Debt is outstanding at the time such
other Debt is incurred).


“Permitted Senior Debt Documents” means any document, agreement or instrument
evidencing any Permitted Senior Debt or any Lien or security interest granted in
connection therewith, including the Common Terms Agreement.


“Permitted Senior Debt Hedging Instrument” means a Permitted Hedging Instrument
that is secured pursuant to sub-clause (ii) of the definition thereof.


“Permitted Senior Debt Hedging Liabilities” means all present and future
liabilities (actual or contingent) payable or owing by a Project Entity under
Permitted Senior Debt Hedging Instruments (including the obligation to pay a
Senior Debt Hedging Termination Amount) together with:


(a)    any novation, deferral or extension of any of those liabilities;


(b)    any claim for damages or restitution arising out of, by reference to or
in connection with any of those liabilities;


(c)    any claim flowing from any recovery by a Project Entity or a receiver or
liquidator thereof or any other Person of a payment or discharge in respect of
any of those liabilities on grounds of preference or otherwise; and


(d)    any amounts (such as post-insolvency interest) which would be included in
any of the above but for any discharge, non-provability, unenforceability or
non-allowability of the same in any insolvency or other proceedings.


“Permitted SPA Prepayment Waiver” means that to the extent any LNG Prepayment
Obligation is waived by the lenders under the Permitted Senior Debt Documents,
(i) the event giving rise to such waived LNG Prepayment Obligation has been
remedied on or before the applicable SPA Prepayment Deadline or (ii) the SPA
DSCR Prepayment Condition is satisfied. In the event that the CCH Senior
Financing is repaid in full prior to the Discharge Date, references in this
definition to the CCH Senior Financing shall be deemed to be references to the
Permitted Senior Debt with the largest principal amount of then outstanding.


“Permitted Transferee” means any Transferee to which a Note is sold, assigned or
otherwise transferred in accordance with the second paragraph of subsection
12.1A.


“Person” means an individual, partnership, limited partnership, corporation
(including a business trust), limited liability company, joint stock company,
trust, unincorporated association, joint venture or other entity or a
Governmental Authority.


“Piggyback Notice” has the meaning set forth in subsection 9.10A.


“Pipeline” means the bi-directional gas pipeline and related compressor
stations, meter stations and required interconnects, originating at the Terminal
Facility and terminating north of


40

--------------------------------------------------------------------------------




the City of Sinton, Texas, and related facilities, as such facilities may be
improved, replaced, modified, changed or expanded.


“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA,
including any “employee welfare benefit plan” (as defined in Section 3(1) of
ERISA) and/or any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA), that is or was maintained or contributed to by any Subject Company or
any ERISA Affiliate.


“Pledge Agreements” means the Parent Pledge Agreement and the Issuer Pledge
Agreement.


“Preferred Interests,” as applied to the capital stock of (or other ownership or
profit interests, including partnership or member interests, in) any Person,
means capital stock of (or other ownership or profit interests, including
partnership or member interests, in) such Person of any class or classes
(however designated) that rank prior, as to the payment of dividends or
distributions or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to the common
capital stock of (or other common ownership or profit interests, including
partnership or member interests, in) such Person.


“Pre-Issuance Accrued Interest” means interest on the Initial Closing Date Notes
that accrues thereon prior to the Closing Date pursuant to Section 2 of the
Second Amendment.


“Prescribed Forms” means such duly executed Internal Revenue Service Form W-9,
W-8ECI, W-8BEN, W-8BEN-E, or W-8IMY, Tax Compliance Certificate substantially in
the form of Exhibit B, and/or statement required under the Code in such number
of copies which may be reasonably requested by Administrative Agent andor Issuer
and which is not prohibited by any Requirements of Law and that permits payments
to be made hereunder for the account of such Note Holder free of or at a reduced
rate of such deduction or withholding of U.S. income or similar Taxes.


“Priority Lien” means Collateral Agent’s Lien on the Collateral, which Lien is
prior to all other Liens.


“Project” means the ownership, development, construction, operation and
maintenance of, collectively, the Terminal Facility and the Pipeline.
“Project Completion Date” means the date upon which all of the conditions set
forth in Section 14.1 (Conditions to Completion) of the Common Terms Agreement
have been either satisfied, or waived, in each case, in accordance with the
Common Terms Agreement. In the event that the CCH Senior Financing is repaid in
full prior to the Discharge Date, references in this definition to the
provisions of the CCH Senior Financing Documents shall be deemed to be
references to the corresponding provisions, if any, of the Permitted Senior Debt
Documents for the largest principal amount of then-outstanding Permitted Senior
Debt of the Project Entities so long as such definition relates only to the Base
Trains, and in the event that the Permitted Senior Debt Documents for the
largest principal amount of then-outstanding Permitted Senior Debt of the
Project Entities do not contain a definition of “Project Completion,” “Project
Completion Date” or term of similar effect or contains a definition of “Project
Completion,” “Project


41

--------------------------------------------------------------------------------




Completion Date” or term of similar effect that relates to an Additional Train,
then Project Completion Date shall be deemed to mean the Commercial Operation
Date.


“Project Costs” means all costs of acquiring, leasing, designing, engineering,
developing, permitting, insuring, financing (including closing costs, other fees
and expenses, commissions and discounts payable to any purchaser or underwriter
of Senior Notes (to the extent such costs are paid from the proceeds of such
Senior Notes), insurance costs (including premiums) and interest and interest
rate hedge expenses and Secured Party Fees ), constructing, installing,
commissioning, testing and starting-up (including costs relating to all
equipment, materials, spare parts and labor for) the Project and all other costs
incurred with respect to the Project in accordance with the Construction Budget
and Schedule, including working capital prior to the end of the Term Loan
Availability Period, gas purchase, transport and storage costs and pre-Project
Completion Date Operation and Maintenance Expenses. Project Costs will exclude
any Operation and Maintenance Expenses (other than the portion thereof that is
Required Capital Expenditure) for any Train of the Project if the LNG SPA
related to such Train has achieved Date of First Commercial Delivery under such
LNG SPA.


On any date on which a determination is being made whether specific sources of
funding available to the Project are sufficient for the Project to achieve the
Project Completion Date by the Date Certain, the Project Costs against which the
applicable sources of funding are measured to make this determination will be
the remaining Project Costs required to be spent in order to achieve the Project
Completion Date as determined as of such determination date based on the
then-current Base Case Forecast, including any netting contemplated in the Base
Case Forecast between costs and revenues related to commissioning.


“Project Entity” means CCH, CCL and CCP and each of their respective
Subsidiaries.


“Projected Holdco DSCR” means, for the applicable period, the ratio of:


(a)the Cash Flow Available for Debt Service projected for such period,
calculated solely with respect to the contract sales price under Qualifying LNG
SPAs then in effect; to


(b)(i) Senior Debt Obligations projected to be paid in such period (other than
(1) pursuant to voluntary prepayments or mandatory prepayments, (2) Senior Debt
due at maturity, (3) Working Capital Debt, (4) LC Costs, (5) interest in respect
of Senior Debt or net amounts under any Permitted Hedging Instrument in respect
of interest rates, in each case projected to be paid prior to the end of the
Availability Period and (6) Hedging Termination Amounts) plus (ii) the sum of
all scheduled interest payments in respect of the Notes projected to be paid
during such period (assuming, for purposes of this calculation, that all
interest on the Notes will be paid in cash).


“Projected Principal Amount” means (i) unless and until the Second Phase Funding
Date has occurred, the Senior Debt projected to be incurred by the Project
Entities as set forth in the Base Case Forecast, as in effect as of the Closing
Date (which for the avoidance of doubt, does not include Senior Debt unrelated
to the Base Trains) and (ii) on or following the Second Phase Funding Date, the
Senior Debt projected to be incurred by the Project Entities as set forth


42

--------------------------------------------------------------------------------




in the Base Case Forecast, as updated in connection with the occurrence of the
Second Phase Funding Date (which for the avoidance of doubt, does not include
Senior Debt unrelated to the Base Trains).


“Property” means any right or interest in or to any asset or property of any
kind whatsoever (including Equity Interests), whether real, personal or mixed
and whether tangible or intangible.


“Prudent Industry Practice” means, at a particular time, any of the practices,
methods, standards and procedures (including those engaged in or approved by a
material portion of the LNG industry) that, at that time, in the exercise of
reasonable judgment in light of the facts known at the time a decision was made,
could reasonably have been expected to accomplish the desired result consistent
with good business practices, including due consideration of the Project’s
reliability, environmental compliance, economy, safety and expedition, and which
practices, methods, standards and acts generally conform to International LNG
Terminal Standards and International LNG Vessel Standards.


“Qualified Institutional Buyer” has the meaning set forth in subsection 12.10K.


“Qualifying LNG SPA” means each of the Initial LNG SPA’s and any other LNG SPA
that is treated as a “Qualifying LNG SPA” under the Permitted Senior Debt
Documents.


“Qualifying Term” means (a) with respect to the Initial LNG SPA’s, a term at
least longer than the expected amortization term of the Initial Senior Debt
pursuant to the Base Case Forecast, (b) with respect to any LNG SPA replacing an
LNG SPA that was previously a Qualifying LNG SPA, a term at least as long as the
remaining term of the Initial LNG SPA it is replacing and (c) with respect to
any other Qualifying LNG SPA, the term of such LNG SPA used in the Base Case
Forecast when determining the quantum of Senior Debt that could be incurred
based on the revenues projected to be generated under such LNG SPA.


“Quarterly Payment Dates” means January 15, April 15, July 15 and October 15 of
each year, commencing (a) with respect to the Initial Closing Date Notes (i) if
the Closing Date occurs on any such date, the first such date immediately
following the Closing Date, and (ii) in all other cases, the second such date
immediately following the Closing Date, (b) with respect to the Initial Second
Phase Notes the first such date immediately following the Second Phase Funding
Date and (c) with respect to any Additional Notes, the first such date
immediately following the issuance of such Additional Notes.


“Real Property Documents” are the agreements relating to the real property set
forth in a schedule, annex or exhibit to the Common Terms Agreement.


“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer thereof has undertaken to redeem at a fixed or
determinable date or dates, whether by operation of a sinking fund or otherwise,
or upon the occurrence of a condition not solely within the control of the
issuer or (b) is redeemable at the option of the holder.


“Reference Property” has the meaning set forth in subsection 9.11.


43

--------------------------------------------------------------------------------






“Registrable Securities” has the meaning set forth in the Registration Rights
Agreement.


“Registration Rights Agreement” has the meaning set forth in subsection 4.1N.


“Regulation U” means Regulation U of the Board, as in effect from time to time.


“Regulation X” means Regulation X of the Board, as in effect from time to time.


“Release” means, with respect to any Hazardous Material, any release, spill,
emission, leaking, pouring, emptying, escaping, dumping, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of such Hazardous
Material into the environment, including the movement of such Hazardous Material
through ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata.


“Replacement Senior Debt” means additional senior debt or agreements with
Persons who commit to provide additional senior debt, incurred or entered into
by CCH, in order to prepay or repay Senior Debt and/or replace all or part of
the Facility Debt Commitments under one or more Loans, in each case as permitted
under the Permitted Senior Debt Documents.


“Repurchased Non-Converted Notes” has the meaning set forth in subsection 9.4B.


“Repurchase Notice” has the meaning set forth in subsection 9.4B.


“Required Capital Expenditures” means capital expenditures required to meet the
requirements of any applicable laws and regulations, Governmental Authorizations
(or interpretations thereof), or insurance policies, Industry Standards, and
Prudent Industry Practice with which the Project Entities are obligated to
comply under any Material Project Agreement and any other material agreements of
the Project Entities relating to the Project, including those relating to the
environment.


“Required Export Authorization” means, with respect to a Qualifying LNG SPA at
any time, (a) the Non-FTA Authorization and (b) the FTA Authorization to the
extent that, (i) at such time, the volumes permitted to be exported under the
FTA Authorization or the Non-FTA Authorization, as the case may be, are required
in order to enable the sale of such Qualifying LNG SPA’s share of the
then-applicable Base Committed Quantity of LNG in accordance with the terms of
such Qualifying LNG SPA and (ii) an objection has not been received in respect
of the identification of such Export Authorization as a “Required Export
Authorization” pursuant to the Permitted Senior Debt Documents. For the
avoidance of doubt, the Non-FTA Authorization is initially a Required Export
Authorization for each of the Initial LNG SPAs in effect on the closing date of
the Common Terms Agreement.


“Required Note Holders” means Note Holders holding in the aggregate 50.1% or
more of the principal amount of the Notes then outstanding; provided that prior
to the Closing, the Required Note Holders shall refer to Note Purchasers that
have agreed to purchase, in the aggregate, 50.1% or more of the principal amount
of the Initial Notes; provided, further, that from and after the Closing Date
until the first to occur of the Second Phase Funding Date and the Second Phase
Commitments Termination Date, the Required Note Holders shall refer to Note


44

--------------------------------------------------------------------------------




Holders that hold Notes and Second Phase Note Purchasers that have Second Phase
Commitments in an aggregate principal amount equal to 50.1% or more of the sum
of the principal amount of (x) the Notes then outstanding plus (y) the Second
Phase Commitments.


“Requirements of Law” means, as to any Person any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, including any requirement under any Governmental Authorization, in
each case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.


“Reservations” means the principle that equitable remedies are remedies which
may be granted or refused at the discretion of the court, the limitation of
enforcement by laws relating to bankruptcy, insolvency, liquidation,
re-organization, court schemes, moratorium, administration and other laws
generally affecting the rights of creditors, the time barring of claims under
any legislation relating to limitation of claims, the possibility that an
undertaking to assume liability for or to indemnify a Person against non-payment
of stamp duty may be void, defenses of set-off or counterclaim and similar
principles, in each case both under New York law and the laws of other
applicable jurisdictions.


“Reserve Amount” means as of any date on and after the Project Completion Date,
an amount necessary to pay Senior Debt Obligations projected to be due and
payable in the next two (in the case of quarterly Senior Payment Dates) or one
(in the case of semi-annual Senior Payment Dates) Senior Payment Dates (which
shall, if not already included, include the Final Maturity Date under any Senior
Debt) (assuming that no event of default under the Permitted Senior Debt
Documents will occur during such period) taking into account, with respect to
interest, the amount of interest that would accrue on the aggregate principal
amount of Senior Debt outstanding for the next six months and only after giving
effect to any Permitted Hedging Instruments in respect of interest rate hedges
then in effect; provided that (a) the Senior Debt Obligations projected to be
due and payable for purposes of this calculation shall not include (i) Working
Capital Debt; (ii) any voluntary or mandatory prepayment; (iii) commitment fees,
front end fees and letter of credit fees; (iv) Hedging Termination Amounts and
(b) for purposes of the calculation of the scheduled principal payments of the
Senior Debt, any final balloon payment of Senior Debt shall not be taken into
account and instead only the equivalent of the principal payment on the
immediately preceding Senior Payment Date prior to such balloon payment shall be
taken into account.


“Responsible Officer” means, as to any Person, its president, chief executive
officer, chief financial officer, any vice president, treasurer or secretary,
any managing general partner or manager (or any of the preceding with regard to
such Person’s managing general partner or manager) or authorized representative.
No Person shall be deemed to be a Responsible Officer unless named as such on a
certificate of incumbency of such Person (in form and substance reasonably
satisfactory to Technical Agent) delivered to Technical Agent and Administrative
Agent on or after the Closing Date.


“Restricted Payment” means, with respect to any Person (a) any dividend or other
distribution, direct or indirect, (in cash, property of such Person, securities,
obligations or other property) on, or other dividends or distributions on
account of, or the setting apart of money for a sinking or other analogous fund
for, or the purchase, redemption, retirement or other acquisition


45

--------------------------------------------------------------------------------




by such Person of any shares or any portion of any membership interest of such
Person; and (b) all payments (in cash, property of such Person, securities,
obligations or other property) of principal of, interest on and other amounts
with respect to, or other payments on account of, or the setting apart of money
for a sinking or other analogous fund for, or the purchase, redemption,
retirement, defeasance or other acquisition by such Person of, any indebtedness
for borrowed money owed to such Person’s stockholders, partners or members (or
the equivalent Person thereof) by the declaration or payment of any dividends,
or (c) the return of capital to such Person’s stockholders, partners or members
(or the equivalent Persons thereof) as such; provided that no payment by Issuer
to any Note Holder in respect of such Note Holder’s Notes shall be a Restricted
Payment.


“Revenue Account” means the account in the name of CCH identified as the
“Revenue Account” (or comparable title) in, and established pursuant to, the CCH
Senior Financing Documents, or, if the CCH Senior Financing is repaid in full
prior to the Discharge Date, any corresponding account established in accordance
with the Permitted Senior Debt Documents.


“Sanctioned Countries” has the meaning set forth in subsection 12.10L.


“Sanctions Laws” means (i) the economic sanctions laws of the United States,
including the International Emergency Economic Powers Act, 50 U.S.C. §§1701, et
seq.; the Trading with the Enemy Act, 50 App. U.S.C. §§1, et seq.; the Iran
Sanctions Act of 1996 (50 U.S.C. §1701 note); the Comprehensive Iran Sanctions,
Accountability, and Divestment Act of 2010 (PL 111-195); the National Defense
Authorization Act for Fiscal Year 2012 (PL-112-81); the National Defense
Authorization Act for Fiscal Year 2013 (including the Iran Freedom and
Counter-Proliferation Act of 2012 (PL 112-239)); the Iran Threat Reduction and
Syria Human Rights Act of 2012 (PL 112-158); the Cuban Liberty and Democratic
Solidarity Act (Libertad Act), 22 U.S.C. §§6021, et seq.; and all regulations
administered by OFAC, codified at 31 C.F.R. Part 500, et seq., and (ii) any
applicable economic sanctions laws of any jurisdiction other than the United
States or other relevant sanctions authority applicable to the applicable Note
Purchaser.


“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. or
any successor thereto which is a nationally recognized rating agency in the
United States.


“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on the
principal U.S. national or regional securities exchange or market on which the
Parent Common Stock is listed or admitted for trading. If the Parent Common
Stock is not listed or admitted for trading, “Scheduled Trading Day” means a
Business Day.


“Second Amendment” means Amendment 2 to Amended and Restated Note Purchase
Agreement, dated as of May 8, 2015, with effect as of May 1, 2015, among Issuer,
Parent, Technical Agent and the Required Note Holders.


“Second Phase Commitments” means the commitments of the Second Phase Note
Purchasers to purchase Initial Second Phase Notes pursuant to subsection 2.2.


“Second Phase Commitments Outside Date” means the earlier of (a) the one-year
anniversary of the Closing Date and (b) May 1, 2016.


46

--------------------------------------------------------------------------------






“Second Phase Commitments Termination Date” means the date on which the Second
Phase Commitments terminate pursuant to subsection 2.2A(ii).


“Second Phase CP Date” means the date, if any, on or before the Second Phase
Commitments Outside Date, on which the Project Entities make a positive final
investment decision with respect to Train Three. For the avoidance of doubt, if
the Project Entities have not made a positive final investment decision with
respect to Train Three on or before the Second Phase Commitments Outside Date,
no date shall be the Second Phase CP Date, and the Second Phase CP Date shall be
deemed not to have occurred, irrespective of whether, after the Second Phase
Commitments Outside Date, the Project Entities make a positive final investment
decision with respect to Train Three.


“Second Phase Facility Debt Commitments” has the meaning set forth in the CCH
Senior Financing Documents.


“Second Phase Funding” has the meaning set forth in subsection 2.2B.


“Second Phase Funding Date” has the meaning set forth in subsection 2.2B.


“Second Phase Note Purchaser” means each Note Purchaser identified on Schedule
2.2.


“Second Phase Qualifying LNG SPAs” means any LNG SPA that is treated as a
“Second Phase Qualifying LNG SPA” under the Common Terms Agreement.


“Section 16 Percentage” means, for any day, the fraction, expressed as a
percentage, (A) the numerator of which is the number of shares of Parent Common
Stock that an EIG Note Holder and each person subject to aggregation of shares
of Parent Common Stock with such EIG Note Holder under Section 13 or Section 16
of the Exchange Act and rules promulgated thereunder directly or indirectly
beneficially own (as defined under Section 13 or Section 16 of the Exchange Act
and the rules promulgated thereunder) and (B) the denominator of which is the
number of shares of Parent Common Stock outstanding.


“Secured Parties” means, collectively, Technical Agent, Administrative Agent,
Collateral Agent and Note Holders.


“Secured Party Fees” means any fees, costs, indemnities, charges, disbursements,
liabilities and expenses (including reasonably incurred legal fees and expenses)
and all other amounts payable to the Security Trustee, the Intercreditor Agent,
the Indenture Trustee or the Account Bank, as applicable, or any of their
respective agents and to any CCH Senior Creditor Group Representative.


“Securities Act” means the Securities Act of 1933.


“Securities Intermediary” means a third party bank or other financial
institution in which Issuer maintains a securities account (as such term is
defined in the Uniform Commercial Code) reasonably satisfactory to Technical
Agent, together with its successors and permitted


47

--------------------------------------------------------------------------------




assigns, provided that The Bank of New York Mellon and any Affiliates thereof
shall be deemed to be reasonably satisfactory to Technical Agent.


“Senior Debt Commitments” means the aggregate principal amount any CCH Senior
Creditor is committed to disburse to CCH under any Senior Debt Instrument.


“Security Documents” means the Pledge Agreements, each Account Control Agreement
and all other instruments or documents, including financing statements,
delivered by any Note Document Party after the Closing Date pursuant to this
Agreement or any other Note Document in order to grant to the Collateral Agent,
on behalf of the Secured Parties, a Lien on any property of such Note Document
Party as security for the Note Obligations.


“Security Trustee” means the trustee named under the Common Security and Account
Agreement (or, if the CCH Senior Financing is repaid in full prior to the
Discharge Date, the corresponding Permitted Senior Debt Document) as security
trustee for the secured parties under the CCH Senior Financing (or other
Permitted Senior Debt).


“Senior Debt” means the Initial Senior Debt, Additional Senior Debt permitted
under the Permitted Senior Debt Documents (including such as may be incurred
under any Senior Notes, or any other Senior Debt Instrument) and debt incurred
under the Permitted Senior Debt Hedging Instruments, in each case benefiting
from the Senior Security Interests created under and pursuant to the Common
Security and Account Agreement (or the corresponding Permitted Senior Debt
Document) and incurred from time to time as permitted by the Permitted Senior
Debt Documents.


“Senior Debt Instrument” means
(a)each Facility Agreement, including with respect to each Facility Agreement,
the Common Terms Agreement;


(b)any Indenture and any Senior Notes issued pursuant to such Indenture; and


(c)any credit agreement, indenture, trust deed, note or other instrument
pursuant to
which CCH incurs permitted Additional Senior Debt from time to time.


For the avoidance of doubt, the term “Senior Debt Instrument” shall not include
any Permitted Hedging Instrument (including, for the avoidance of doubt, any
Permitted Senior Debt Hedging Instrument).
“Senior Debt Obligations” means CCH’s obligations under the Permitted Senior
Debt Documents to pay:


(a)    all principal, interest and premiums on the disbursed Senior Debt;


(b)    all commissions, fees, reimbursements, indemnities, prepayment premiums
and other amounts payable to CCH Senior Creditors under any Senior Debt
Instrument;




48

--------------------------------------------------------------------------------






(c)    all Permitted Senior Debt Hedging Liabilities under Permitted Hedging
Instruments that benefit from the Senior Security Interests; and


(d)    all Secured Party Fees.


“Senior Debt Reserve Shortfall” means, as of any date following the Project
Completion Date, the excess, if any, of the Reserve Amount over the balance in
the Senior Debt Service Reserve Account (including Acceptable Debt Service
Reserve LCs earmarked to such account), in each case as of such date.


“Senior Debt Service Reserve Account” means the account in the name of CCH
identified as the “Senior Debt Service Reserve Account” (or comparable title)
in, and established pursuant to, the CCH Senior Financing Documents, or, if the
CCH Senior Financing is repaid in full prior to the Discharge Date, any
corresponding account established in accordance with the Permitted Senior Debt
Documents.


“Senior Noteholder” means any holder of Senior Notes (or lenders in the case of
a “term loan B” financing that CCH has elected to be treated as an Indenture).


“Senior Notes” means the notes to be issued (or facility agreement to be entered
into in the case of a “term loan B” financing that CCH has elected to be treated
as an Indenture) pursuant to any Indenture.


“Senior Payment Dates” means the payment dates for any Permitted Senior Debt
under the Permitted Senior Debt Documents.


“Senior Security Interests” means the Liens created or purported to be created
by or pursuant to the Permitted Senior Debt Documents.


“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person is able to pay
its debts and other liabilities, contingent obligations, and other commitments
as they become absolute and matured in the normal course of business and (d)
such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s assets would
constitute unreasonably small capital after giving due consideration to current
and anticipated future business conduct. The amount of contingent liabilities at
any time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


“SPA DSCR Prepayment Condition” means that the fixed projected debt service
coverage ratio calculated in accordance with the methodology used in the
preparation of the Base Case Forecast as of the CTA Signing Date, without giving
effect to any amendment or change to such methodology after the CTA Signing
Date, and Section 8.2(b)(ii) of the Common Terms Agreement (giving effect to the
loss of the Qualifying LNG SPA or impairment of the Required Export
Authorization that gave rise to the applicable LNG Prepayment Obligation) is


49

--------------------------------------------------------------------------------




at least 1.40:1.00 starting from the first Senior Payment Date to occur after
the SPA Prepayment Deadline, and for each calendar year thereafter through the
Qualifying Term of the Qualifying LNG SPAs then in effect. In the event that the
CCH Senior Financing is repaid in full prior to the Discharge Date, references
in this definition to sections of the CCH Senior Financing Documents shall be
deemed to be references to the corresponding provisions, if any, of the
Permitted Senior Debt Documents for the largest principal amount of
then-outstanding Permitted Senior Debt of the Project Entities.


“SPA Prepayment Deadline” means (i) in the case of any LNG Prepayment Obligation
that arises prior to the Project Completion Date, the date that is 180 days
after the Project Completion Date and (ii) in the case of any LNG Prepayment
Obligation that arises after the Project Completion Date, the date that is 180
days following the end of the applicable cure period with respect to the event
that gave rise to such LNG Prepayment Obligation.


“Spin-Off” has the meaning set forth in subsection 9.8B(iv).


“Subject Claims” has the meaning set forth in subsection 12.2C.


“Subject Company” means Issuer and CCH Direct Parent.


“Subordinated Debt” means any Debt of any Project Entity that ranks subordinate
in right of payment to the Senior Debt Obligations, on the basis set forth in a
subordination agreement in the form set forth in a schedule to the Permitted
Senior Debt Documents.


“Subsequent Material Project Agreement” means any agreement that is treated as a
“Subsequent Material Project Agreement” under the Permitted Senior Debt
Documents.


“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust, estate or other entity of which (or in which)
50% or more of the (a) Voting Interests, (b) the interest in the capital or
profits of such partnership, joint venture or limited liability company or (c)
the beneficial interest in such trust or estate or other entity, in each case,
is at the time directly or indirectly owned or controlled by such Person, by
such Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.


“Substantial Completion (T1)” means Substantial Completion of Subproject 1 (as
defined in the EPC Contract (T1/T2)), as modified or amended by any
modifications or amendments to the EPC Contract (T1/T2) or any change orders
entered into with respect thereto, but excluding any such modification,
amendment or waiver that results from or is entered into in connection with the
development or construction of any Additional Train.


“Substantial Completion (T2)” means Substantial Completion of Subproject 2 (as
defined in the EPC Contract (T1/T2)), as modified or amended by any
modifications or amendments to the EPC Contract (T1/T2) or any change orders
entered into with respect thereto, but excluding any such modification,
amendment or waiver that results from or is entered into in connection with the
development or construction of any Additional Train.


50

--------------------------------------------------------------------------------






“Substantial Completion (T3)” means Substantial Completion of Subproject 3 (as
defined in the EPC Contract (T3)), as modified or amended by any modifications
or amendments to the EPC Contract (T3) or any change orders entered into with
respect thereto, but excluding any such modification, amendment or waiver that
results from or is entered into in connection with the development or
construction of any Additional Train.


“Supplemental Collateral Agent” has the meaning set forth in subsection 12.9I.


“Taxes” means any and all present or future taxes, imposts, assessments, duties,
deductions, withholdings (including backup withholding), fees, levies and
similar charges imposed by any Governmental Authority, together with any and all
interest, penalties, fines and additions to tax imposed with respect thereto
whether or not disputed.


“Technical Agent” has the meaning set forth in the preamble hereof and shall
include any successor agent appointed in accordance with subsection 12.9F.


“Technology License (T1/T2)” means the license agreement between ConocoPhillips
Company and CCL relating to the Optimized Cascade Process for Subproject 1 and
Subproject 2, as defined in the EPC Contract (T1/T2), to be used at the Terminal
Facility.
“Technology License (T3)” means the license agreement between ConocoPhillips
Company and CCL relating to the Optimized Cascade Process for Subproject 3, as
defined in the EPC Contract (T3), to be used at the Terminal Facility.


“Term Lender” means the lenders that provide Term Loans under the Term Loan
Facility Agreement.


“Term Loans” means the Senior Debt Obligations created under the Term Loan
Facility Agreement.


“Term Loan Availability Period” means the period during which Term Loans are
made available to CCH under the Permitted Senior Debt Documents.


“Term Loan Facility Agent” means the facility agent under the Term Loan Facility
Agreement.


“Term Loan Facility Agreement” is the Term Loan Facility Agreement entered into
on or about the date of the Term Loans contemplated by the Permitted Senior Debt
Documents.


“Terminal Facility” means the facilities in San Patricio County and Nueces
County in the vicinity of Portland, Texas, on the La Quinta Channel in the
Corpus Christi Bay, which facilities are to include gas pretreatment and
processing facilities and (i) unless and until the Second Phase CP Date has
occurred, a liquefaction facility comprised of Train One and Train Two, two LNG
storage tanks and a marine berth and (ii) on or following the Second Phase CP
Date, Train One, Train Two and Train Three, three LNG storage tanks and two
marine berths, and, in each case, certain onsite and offsite utilities and
supporting infrastructure and as such facilities may be improved, replaced,
modified, changed or expanded.


51

--------------------------------------------------------------------------------






“Third Quarter Pre-Issuance Accrued Interest” means Pre-Issuance Accrued
Interest that accrues on the Initial Closing Date Notes pursuant to clause (ii)
of Section 2(b) of the Second Amendment.


“Trading Day” means a day during which (i) trading in securities generally
occurs on the principal United States national or regional securities exchange
on which the Parent Common Stock is then listed or admitted for trading, and
(ii) a Last Reported Sale Price for the Parent Common Stock is available on such
securities exchange or market. If the Parent Common Stock is not so listed or
traded, “Trading Day” means a Business Day.


“Train” means any of the Base Trains.


“Train 3 Finance Documents” means the amended and restated Term Loan Facility
Agreement and the amended and restated Common Terms Agreement in the forms
attached as Exhibit A and Exhibit B, respectively, to Amendment No. 3 to the
Amended and Restated Note Purchase Agreement, dated May 22, 2018, among Issuer,
Parent, Technical Agent and the Note Holders party thereto.


“Train One” means LNG Train 1 (as defined in the EPC Contract (T1/T2)).


“Train Three” means the LNG Train 3 (as defined in the EPC Contract (T3)).


“Train Two” means LNG Train 2 (as defined in the EPC Contract (T1/T2)).


“Transaction” means, collectively, (a) the execution and delivery of the Note
Documents and the performance by the Note Document Parties of their obligations
under the Note Documents, (b) the borrowings hereunder and the use of proceeds
thereof, (c) the granting of the Liens pursuant to the Security Documents and
(d) the payment of all fees and expenses to be paid by the Note Document Parties
under the Note Documents in connection with the foregoing.


“Transaction Documents” means, individually and collectively, the Note
Documents, the Issuer Organizational Documents and the Constituent Documents of
Parent and CCH Direct Parent.


“Transfer Restrictions” means, with respect to any property (including, in the
case of securities, security entitlements in respect thereof), any condition to
or restriction on the ability of the holder thereof to sell, assign or otherwise
transfer such property or item of collateral or to enforce the provisions
thereof or of any document related thereto whether set forth in such item of
collateral itself or in any document related thereto, including (i) any
requirement that any sale, assignment or transfer or enforcement of such
property or item of collateral be subject to any volume limitations, limitations
to address tax matters (including Section 382 of the Code), or be consented to
or approved by any person, including the issuer thereof or any other obligor
thereon, (ii) any limitations on the type or status, financial or otherwise, of
any purchaser, pledgee, assignee or transferee of such property or item of
collateral, (iii) any requirement of the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document of any person to the
issuer of, any other obligor on or any registrar or transfer agent for, such
property or item of collateral, prior to the sale, pledge, assignment or other
transfer or


52

--------------------------------------------------------------------------------




enforcement of such property or item of collateral, (iv) any registration or
qualification requirement or prospectus delivery requirement for such property
or item of collateral pursuant to any federal, state or foreign securities law
(including any such requirement arising under the Securities Act) and (v) any
legend or other notification appearing on any certificate representing such
property to the effect that any such condition or restriction exists; except
that the required delivery of any assignment, instruction or entitlement order
from Issuer or any pledgor, assignor or transferor of such property or item of
collateral, together with any evidence of the corporate or other authority of
such person, shall not constitute such a condition or restriction.


“Transferee” means any Person that is a transferee or assignee of any Note, and
any successor to such Person’s or any other Note Holder’s interest in any Note.


“Treasury Regulations” means the regulations promulgated under the Code.


“Trust Officer” means, with respect to Collateral Agent and Administrative
Agent, any officer assigned to the Corporate Trust Division - Corporate Finance
Unit (or any successor division or unit) of Collateral Agent or Administrative
Agent, as applicable, located at the Corporate Trust Office of Collateral Agent
or Administrative Agent, as applicable, who shall have direct responsibility for
the administration of this Agreement.


“Uniform Commercial Code” means the Uniform Commercial Code as adopted in any
applicable jurisdiction.


“Upfront Fee” means the fee described in subsection 3.2A(i).


“USRPHC” means (i) a United States real property holding corporation within the
meaning of Section 897(c)(2) of the Code and (ii) a publicly traded partnership
that is treated as a United States real property holding corporation pursuant to
Treasury Regulations Section 1.897-1(c)(2)(iv).


“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.


“VWAP Market Disruption Event” means (i) a failure by the primary U.S. national
or regional securities exchange or market on which the Parent Common Stock is
listed or admitted to trading to open for trading during its regular trading
session or (ii) the occurrence or existence, on any Scheduled Trading Day for
the Parent Common Stock for more than a one half-hour period in the aggregate
during regular trading hours, of any suspension or limitation imposed on trading
(by reason of movements in price exceeding limits permitted by the relevant
securities exchange or otherwise) in the Parent Common Stock or in any options,
contracts or future contracts relating to the Parent Common Stock.


“VWAP Trading Day” means a Scheduled Trading Day on which (i) there is no VWAP
Market Disruption Event and (ii) trading in the Parent Common Stock generally
occurs on the Applicable Exchange or, if the Parent Common Stock is not then
listed on the Applicable


53

--------------------------------------------------------------------------------




Exchange, on the principal other U.S. national or regional securities exchange
on which the Parent Common Stock is then listed or, if the Parent Common Stock
is not then listed on a U.S. national or regional securities exchange, on the
principal other market on which the common stock is then traded. If the Parent
Common Stock is not so listed or admitted for trading, “VWAP Trading Day” means
a “Business Day.”


“Waterfall Amount” means, with respect to any Fiscal Quarter, the amount of
cash, if any, deposited in the Revenue Account during such Fiscal Quarter
(assuming that all operating revenues, income and cash receipts received by or
on behalf of the Project Entities during any Fiscal Quarter are deposited into
the Revenue Account during such Fiscal Quarter (for the avoidance of doubt,
other than any debt or asset sale proceeds, equity funding, escrowed funds,
liquidated damages amounts, insurance and condemnation proceeds required to be
deposited into other accounts pursuant to the Permitted Senior Debt Documents or
other indemnity amounts required to be paid to third parties)), less the
following payments and transfers made during such Fiscal Quarter:


(i)first, payments and transfers for Operation and Maintenance Expenses
reasonably estimated to be due and payable within the next 60 days by making a
transfer to the Operating Account;


(ii)second, payments and transfers for Secured Party Fees then due and payable
under the Permitted Senior Debt Documents;


(iii)third, payments and transfers for payments of Senior Debt Obligations then
due and payable (other than Senior Debt Obligations expressly due and payable at
a lower level of the cash waterfall pursuant hereto) on a pro rata basis to all
CCH Senior Creditors (to the extent not funded from funds available in the
Disbursement Account or by “book entry” under a Facility Agreement);


(iv)fourth, payments and transfers for Permitted Finance Costs;


(v)fifth, following the Project Completion Date, payments and transfers to
satisfy any Senior Debt Reserve Shortfall by making a transfer to the Senior
Debt Service Reserve Account;


(vi)sixth, payments and transfers for any mandatory prepayments under any Senior
Debt Instrument not payable out of a specific Account that are then due and
payable and excluding any mandatory prepayments related to the failure to make a
Restricted Payment (as that term is defined in the Common Terms Agreement, or if
the CCH Senior Financing is repaid in full prior to the Discharge Date, the
corresponding term as defined in the Permitted Senior Debt Documents) pursuant
to the Permitted Senior Debt Documents; and


(vii)seventh, payments and transfers for any Permitted Payment.


54

--------------------------------------------------------------------------------






“Withdrawal Liability” means any liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Sections 4203 and 4205 of ERISA.


“Working Capital Debt” means senior secured or unsecured indebtedness
outstanding at any one time under one or more working capital facilities for
working capital purposes (including the issuance of letters of credit from time
to time), as permitted by the Permitted Senior Debt Documents.


“Yield Maintenance Amount” means, with respect to any (x) prepayment of the
Notes pursuant to subsection 3.3B(i), (iii) or (iv) or subsection 3.3C, or (y)
acceleration of the Notes pursuant to Section 10 an amount, determined in
accordance with clauses (a) and (b) below, which shall become immediately due
and payable in addition to all principal and accrued but unpaid interest
(including amounts added to principal pursuant to subsection 3.2B(iii)) then due
on the Notes.


(a)The Yield Maintenance Amount in connection with a prepayment or acceleration
shall be equal to the excess, if any, of:


(i)
the then presentthen-present value of the remaining scheduled principal
(including amounts paid, or projected to be paid, in kind and added to principal
pursuant to subsection 3.2B(iii)) and interest payments on the Notes avoided by
such prepayment or acceleration (from and after the Commercial Operation Date,
excluding accrued and unpaid interest due on the date of prepayment (other than
any interest paid in kind and added to the principal of the Notes)), based on
the Deemed Cash Interest Payments, discounted to the date of prepayment or
acceleration on a quarterly basis, assuming a 360-day year consisting of twelve
30-day months, at a rate that is 0.50% greater than the yield to maturity of
those actively traded United States Treasury securities having a maturity
closest to the remaining term of the Notes, in each case, such yields to
maturity to be determined by interpolating linearly from the yield to maturity
of the relevant securities (as such yields to maturity are displayed by
Bloomberg L.P. (or such other source as may be mutually acceptable to Issuer and
Technical Agent) at 12:00 p.m. (noon) (New York City time) on the third Business
Day preceding the date of such prepayment or acceleration), or, if such yields
are not reported as of such time or if the yields as of such time are not
ascertainable, (including by interpolation, the Treasury constant maturity
series yields reported, for the latest day for which such yields have been so
reported as of the third Business Day preceding the date of such prepayment or
acceleration in Federal Reserve Statistical Release H.15 or any comparable
successor publication) for U.S. Treasury Securities having a constant maturity
equal to the remaining term of the Notes, all as reasonably determined by
Technical Agent after consultation with Issuer; over



55

--------------------------------------------------------------------------------






(ii)
the aggregate principal amount of the Notes (including amounts paid in kind
through the date of prepayment and added to principal pursuant to subsection
3.2B(iii)) being prepaid pursuant to any applicable clause of subsection 3.3B or
subsection 3.3C or due as a result of an acceleration under Section 10, plus,
any accrued but unpaid interest thereon due on the date of prepayment.



(b)For purposes of the calculation of the Yield Maintenance Amount, interest
shall be calculated at the Base Interest rate. For the avoidance of doubt, in no
event shall the Yield Maintenance Amount be less than zero. For avoidance of
doubt, the Technical Agent shall be responsible for calculating the Yield
Maintenance Amount and notify the Administrative Agent in writing of the Yield
Maintenance Amount that is due and payable.


1.2Accounting Terms
All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles in the United States
(“GAAP”).
1.3Certain Principles of Interpretation


A.Unless otherwise expressly specified, any reference in this Agreement to any
document or agreement, and all schedules, exhibits and attachments thereto,
shall be deemed to include references to such document, agreement, schedules,
exhibits or attachments, as amended, supplemented or otherwise modified and in
effect from time to time. Unless otherwise expressly specified, any reference in
this Agreement to any Person shall include its permitted successors and assigns
and, in the case of any Governmental Authority, any Person succeeding to its
functions and capacities.


B.Defined terms in this Agreement shall include in the singular number the
plural and in the plural number the singular.


C.The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall, unless otherwise expressly specified, refer to
this Agreement as a whole and not to any particular provision of this Agreement
and all references to Sections, subsections, Exhibits and Schedules shall be
references to Sections, subsections, Exhibits and Schedules of this Agreement
unless otherwise expressly specified.


D.The words “include,” “includes” and “including” are not limiting and shall be
deemed to be followed by the phrase “without limitation”.


E.The term “knowledge” in relation to Issuer, and any other similar expressions,
shall mean actual knowledge of any Person holding any of the positions (or
successor position to any such position) set forth in Schedule 1.3E, in each
case, after due inquiry.


56

--------------------------------------------------------------------------------






F.The omission of the word “any” or the phrase “if any” with respect to anything
shall not imply that the thing exists or is required, notwithstanding the
inclusion of such word or phrase (for clarity) in other provisions.


G.References in this Agreement to any statute shall be to such statute as
amended or modified from time to time and to any successor legislation thereto,
in each case as in effect at the time any such reference is operative.


SECTION 2
THE SECURITIES; CLOSING and Second Phase Funding; DELIVERY



2.1Closing
A.Purchase and Sale of Initial Closing Date Notes. Subject to the terms and
conditions set forth herein, Issuer agrees, upon satisfaction or waiver of the
conditions set forth in subsection 4.4A, to issue, sell and deliver to each Note
Purchaser, and each Note Purchaser hereby agrees, severally and not jointly, to
purchase from Issuer at the Closing upon satisfaction or waiver of the
conditions set forth in subsection 4.1, convertible senior secured promissory
notes of Issuer dated as of the Closing Date in an aggregate principal amount
equal to the sum of $1,000,000,000 plus the aggregate amount of Pre-Issuance
Accrued Interest added to such amount on the Closing Date (the “Initial Closing
Date Notes” and, each, an “Initial Closing Date Note”), in a principal amount
equal to the sum of (x) the applicable principal amount set forth opposite such
Note Purchaser’s name on Schedule 2.1 (as may be updated by Technical Agent
(with notice to Issuer) to reflect any assignments made in accordance with
subsection 12.1 (including, for the avoidance of doubt, the consent of the
Issuer as and to the extent required pursuant to subsection 12.1A(v))) plus (y)
the amount of Pre-Issuance Accrued Interest added to such amount on the Closing
Date in accordance with subsection 3.2B(iii)(a), at the purchase price equal to
100% of the principal amount set forth opposite such Note Purchaser’s name on
Schedule 2.1 (as may be updated by Technical Agent (with notice to Issuer) to
reflect any assignments made in accordance with subsection 12.1 (including, for
the avoidance of doubt, the consent of the Issuer as and to the extent required
pursuant to subsection 12.1A(v))).


B.Closing. The closing of the issuance of the Initial Closing Date Notes to the
Note Purchasers (the “Closing”) shall be held or take place, subject to the
satisfaction or waiver of all conditions to the Closing set forth in subsections
4.1 and 4.4A hereof, at 10:00 a.m. New York City time, at the offices of
Sullivan & Cromwell LLP in New York City on the date that is two (2) Business
Days following the date on which all of the conditions set forth in subsections
4.1 and 4.4A have been satisfied or waived in accordance with their terms (other
than those conditions that by their nature are to be satisfied by actions taken
at the Closing or concurrently with the Closing) or at such other date, time and
place as Issuer and Technical Agent may mutually agree upon (the “Closing
Date”); provided that if Issuer delivers a notice pursuant to the second
sentence of subsection 2.1D, the Closing Date shall be no earlier than the 11th
Business Day following the date on which such notice is given. At the Closing,
each Note Purchaser shall deliver to Issuer an executed copy of the letter
addressed to the Co-Placement Agents substantially in the form attached hereto
as Exhibit L.


57

--------------------------------------------------------------------------------






C.Delivery. Subject to the terms of this Agreement, at the Closing, Issuer will
deliver to Technical Agent the Initial Closing Date Note being purchased by each
Note Purchaser hereunder, which shall be substantially in the form of
Exhibit A-1 hereto, together with all other documents, instruments and writings
required to be delivered at or prior to the Closing pursuant to this Agreement.


D.Notices Relating to Closing. At any time prior to June 30, 2015, Issuer may
provide a written notice to Technical Agent stating that Issuer does not expect
the Closing Date to occur on or before June 30, 2015. If Issuer delivers a
notice pursuant to the preceding sentence, and/or if the Closing Date does not
occur on or before June 30, 2015, Issuer may, at any time thereafter, provide to
the Note Purchasers a written notice signed by a Responsible Officer of Issuer
on the letterhead of Issuer indicating the targeted Closing Date, which shall be
eleven (11) Business Days following the date on which such notice is given;
provided, for the avoidance of doubt, that no notice setting forth a targeted
Closing Date that occurs on or after July 1, 2015 may be delivered on or before
June 16, 2015. If Issuer delivers a notice setting forth a targeted Closing Date
pursuant to the immediately preceding sentence and the Closing does not occur on
or prior to September 30, 2015, Issuer shall pay to Technical Agent, in cash, an
amount equal to the aggregate amount of Third Quarter Pre-Issuance Accrued
Interest that would have been paid in kind on the Closing Date if the Closing
Date occurred on September 30, 2015.


2.2Second Phase Funding


A.Purchase and Sale of Initial Second Phase Notes; Second Phase Commitments.


(i)Subject to the terms and conditions set forth herein, Issuer agrees, upon
satisfaction or waiver of the conditions set forth in subsection 4.4B, to issue,
sell and deliver to each Second Phase Note Purchaser, and each Second Phase Note
Purchaser hereby agrees, severally and not jointly, to purchase from Issuer at
the Second Phase Funding upon satisfaction or waiver of the conditions set forth
in subsection 4.2, convertible senior secured promissory notes of Issuer dated
as of the Second Phase Funding Date in an aggregate principal amount of
$500,000,000 (the “Initial Second Phase Notes” and, each, an “Initial Second
Phase Note”), in the applicable principal amount of the Note set forth opposite
such Second Phase Note Purchaser’s name on Schedule 2.2 (as may be updated by
Technical Agent (with notice to Issuer to reflect any assignments made in
accordance with Section 12.1 (including, for the avoidance of doubt, the consent
of the Issuer as and to the extent required pursuant to Section 12.1A(v))), at
the purchase price of 100% of the principal amount thereof; provided that the
Issuer shall have no obligation to issue, sell and deliver the Initial Second
Phase Notes, and the Second Phase Note Purchasers shall have no obligation to
purchase the Initial Second Phase Notes, if the Second Phase Funding has not
been consummated on or before the Second Phase Commitments Outside Date.


(ii)The Second Phase Commitments shall terminate on the earliest to occur of:


58

--------------------------------------------------------------------------------






(a)The Second Phase Commitments Outside Date;


(b)Written notice from Issuer to Technical Agent that the Second Phase Facility
Debt Commitments have expired or have been cancelled or terminated by the
Project Entities; and


(c)Written notice from Issuer to Technical Agent that it is terminating the
Second Phase Commitments pursuant to this subsection 2.2A(ii)(c) due to the
failure of the Second Phase Funding Date to occur because:


I.(A) Issuer, acting in good faith, determines that it is not able to satisfy
the condition set forth in subsection 4.2D because any representation or
warranty set forth in subsection 5.8 or 5.19 is not, or would not be, true and
correct in all material respects on and as of the Second Phase Funding Date
(except to the extent any such representation or warranty itself is qualified by
“materiality”, “Material Adverse Effect” or similar qualifier, in which case, it
is not, or would not be, true and correct in all respects), (B) Issuer notifies
Technical Agent in writing that it is not able to satisfy the condition set
forth in subsection 4.2D for the reason described in clause (A) and (C) within
three (3) Business Days of the notice provided pursuant to clause (B), Technical
Agent does not agree in writing to waive the satisfaction of the condition set
forth in subsection 4.2D on account of Issuer’s inability to satisfy such
condition for the reason described in clause (A);


II.(A) after working in good faith with Technical Agent (which shall require
Issuer to reasonably consider comments of Technical Agent with respect to
Schedule 1.1C), Issuer and Technical Agent are unable within a reasonable period
of time to agree on an updated version of Schedule 1.1C that is in form and
substance reasonably satisfactory to Technical Agent such that the condition set
forth in subsection 4.2A(ii)(a) is not, or would not be, satisfied, (B) Issuer
requests, in writing, that Technical Agent waive the condition set forth in
subsection 4.2A(ii)(a) that the updated version of Schedule 1.1C be in form and
substance reasonably satisfactory to Technical Agent and (C) within three (3)
Business Days of the request provided pursuant to clause (B), Technical Agent
does not agree to waive such condition; or


III.(A) the condition set forth in subsection 4.2B(iv) is not able to be
satisfied, (B) subject to CCH’s receipt of Equity Funding required only in
connection with the availability of the Initial Second Phase Advance, the
lenders under the CCH Senior Financing are willing to make available the Initial
Second Phase Advance, (C) Issuer notifies Technical Agent in writing that it is
not, or does not expect to be, able to satisfy the condition set forth in
subsection 4.2B(iv) and that, subject to CCH’s receipt of Equity Funding
required only in connection with the availability of the Initial Second Phase
Advance, the lenders under the CCH Senior Financing are willing to make
available the Initial Second Phase Advance and (D) within three (3) Business
Days of the notice provided


59

--------------------------------------------------------------------------------




pursuant to clause (C), Technical Agent does not agree in writing to waive the
satisfaction of the condition set forth in subsection 4.2B(iv).


(iii)In connection with the Second Phase Commitments Termination Date, Issuer
shall pay all outstanding commitment fees in accordance with subsection
3.2A(ii). For the avoidance of doubt, Issuer shall remain responsible for paying
any amounts owed under subsection 1)a)i)(1)(a)(i) notwithstanding the
termination of the Second Phase Commitments.


B.Funding. The closing of the issuance of the Initial Second Phase Notes to the
Second Phase Note Purchasers (the “Second Phase Funding”) shall be held or take
place, subject to the satisfaction or waiver of all conditions to the Second
Phase Funding set forth in subsections 4.2 and 4.4B hereof, at 10:00 a.m. New
York City time, at the offices of Sullivan & Cromwell LLP in New York City on
the date that is two (2) Business Days following the date on which all of the
conditions set forth in subsections 4.2 and 4.4B have been satisfied or waived
in accordance with their terms (other than those conditions that by their nature
are to be satisfied by actions taken at the Second Phase Funding or concurrently
with the Second Phase Funding) or at such other date, time and place as Issuer
and Technical Agent may mutually agree upon (the “Second Phase Funding Date”).
For the avoidance of doubt, subject to the terms and conditions hereof
(including those set forth in subsections 4.1, 4.2 and 4.4), the Closing Date
and the Second Phase Funding Date may occur on the same date or on different
dates.


C.Delivery. Subject to the terms of this Agreement, at the Second Phase Funding,
Issuer will deliver to Technical Agent the Initial Second Phase Note being
purchased by each Second Phase Note Purchaser hereunder, which shall be
substantially in the form of Exhibit A-1 hereto, together with all other
documents, instruments and writings required to be delivered at or prior to the
Second Phase Funding pursuant to this Agreement.


2.3Additional Notes
 
A.Purchase and Sale of Additional Securities. Subject to the terms and
conditions set forth herein, Issuer agrees to issue, sell and deliver to each
Note Holder Additional Notes in an aggregate principal amount equal to such Note
Holder’s proportionate share of any Funded Amount paid by the Note Holders
pursuant to subsection 10.3, with such proportionate share determined based on
the principal amount of Additional Notes funded by such Note Holder compared to
the total principal amount of Additional Notes funded by the Note Holders on
such date; it being understood that the proportionate share of any Note Holder
that has elected, in its sole discretion, not to fund any Additional Notes shall
be zero for the purposes of this subsection 2.3.


B.Delivery. Promptly, and in any event within three (3) Business Days after the
Note Holders contribute any Funded Amount to Issuer pursuant to subsection 10.3
or, in the case of any payment to any third Person, certify to Issuer and
provide evidence satisfactory to Issuer that such payment has been made, Issuer
will deliver to Administrative Agent the Additional Note being purchased by each
Note Holder that has funded any Funded Amount hereunder, which shall be
substantially in the form of Exhibit A-2 hereto, together with all other


60

--------------------------------------------------------------------------------




documents, instruments and writings required to be delivered in connection with
the issuance of such Additional Notes.


2.4Use of Proceeds


Issuer shall use the proceeds of the Initial Notes solely to (a) make capital
contributions to CCH Direct Parent, which contributions shall be contributed by
CCH Direct Parent to CCH (in the form of Equity Funding), to fund Project Costs
and (b) pay fees and expenses (i) due under the Note Documents and (ii) incurred
by the Subject Companies in connection with the consummation of the Transaction.
To the extent contributed to CCH (through CCH Direct Parent), all such proceeds
shall be funded as First Tier Equity Funding under the CCH Senior Financing
Documents. Issuer shall contribute the proceeds of any Additional Notes to CCH
Direct Parent, shall cause such contributions to be contributed by CCH Direct
Parent to CCH (in the form of Equity Funding) and shall cause CCH to apply such
proceeds in accordance with subsection 7.7C and subsection 10.3.
2.5Cooperation with CCH Senior Financing


EIG MC shall cooperate with Parent and Issuer and shall make its representatives
available during reasonable business hours for meetings and customary diligence
calls in connection with the syndication of the CCH Senior Financing. Issuer
shall indemnify EIG MC and its Affiliates and their respective officers,
directors, employees, partners, members, representatives and agents in
accordance with subsection 12.2 from any Subject Claims that may at any time be
imposed on, asserted against or incurred by any of the foregoing as a result of,
arising out of, or in any way in connection with the actions taken by EIG MC or
any of its Affiliates or any of their respective officers, directors, employees,
partners, members, representatives and agents in connection with EIG MC’s
obligations pursuant to this subsection 2.5.
SECTION 3
THE NOTES - MATURITY; INTEREST AND FEES; PRINCIPAL PAYMENTS AND PREPAYMENTS



3.1Maturity
The Notes shall mature on the Maturity Date, and on such date (including any
accelerated maturity as herein provided), the full amount of principal
(including all amounts added to principal pursuant to subsection 3.2B(iii))
under the Notes then outstanding, all accrued and unpaid interest thereon and,
as applicable, all Yield Maintenance Amounts with respect thereto, shall be due
and payable.
3.2Fees and Interest


A.Upfront Fees; Commitment Fees.


(i)Upfront Fees. On the Closing Date, Issuer shall pay to EIG MC an upfront fee
pursuant to and in accordance with the terms of the Commitment Letter, as
modified by the Fee Letter.


61

--------------------------------------------------------------------------------






(ii)Commitment Fees. Issuer shall pay to each Second Phase Note Purchaser a
commitment fee in respect of the principal amount set forth opposite such Second
Phase Note Purchaser’s name on Schedule 2.2 for the period from, and including,
the Closing Date to, but excluding, the first to occur of (x) the Second Phase
Funding Date and (y) the Second Phase Commitments Termination Date, computed at
the higher of (a) 0.90% per annum and (b) the rate per annum of the commitment
fee payable to the lenders under the CCH Senior Financing, on the principal
amount set forth opposite such Second Phase Note Purchaser’s name on Schedule
2.2, payable in arrears calculated on the basis of the actual number of days
elapsed in a year of 365 days, as prorated for any partial quarter, as
applicable. Such commitment fee shall be payable on each Quarterly Payment Date,
commencing with the first Quarterly Payment Date following the Closing Date;
provided, that on the Second Phase Funding Date, any accrued and unpaid
commitment fees hereunder shall be paid on such date; provided, further, that
upon the Second Phase Commitments Termination Date, any accrued and unpaid
commitment fees shall be paid within ten (10) Business Days of the Second Phase
Commitments Termination Date.


B.Interest on the Notes.


(i) Base Interest. Subject to the provisions of subsection 3.2B(ii), the unpaid
principal amount of the Initial Notes (consistingwhich may consist in part, from
time to time, of interest that is paid in kind as described in subsection
3.2B(iii)) shall bear interest at a base rate of eleven percent (11.0%) per
annum, compounded quarterly payable in arrears on each Payment Date; provided
that Pre-Issuance Accrued Interest in respect of any Initial Closing Date Note
(x) shall accrue prior to the Closing Date in respect of the principal amount of
such Initial Closing Date Note set forth on Schedule 2.1 (as such schedule is in
effect on the Closing Date) in accordance with the terms of the Second Amendment
and (y) shall not compound quarterly. Subject to the provisions of subsection
3.2B(ii), the unpaid principal amount of any Additional Notes (which may consist
in part, from time to time, of interest that is paid in kind as described in
subsection 3.2B(iii)) shall bear interest at a base rate of fifteen percent
(15.0%) per annum, compounded quarterly payable in arrears on each Payment Date.
The interest payable pursuant to this subsection 3.2B(i) is referred to herein
as the “Base Interest”; provided that Pre-Issuance Accrued Interest in respect
of any Initial Closing Date Note (x) shall accrue prior to the Closing Date in
respect of the principal amount of such Initial Closing Date Note set forth on
Schedule 2.1 (as such schedule is in effect on the Closing Date) in accordance
with the terms of the Second Amendment and (y) shall not compound quarterly..


(ii)Default Interest Rate. Upon the occurrence and during the continuance of an
Event of Default hereunder, the unpaid principal amount of the Notes (including
all amounts added to principal pursuant to subsection 3.2B(iii)) and, to the
extent permitted by applicable Requirements of Law, any accrued and unpaid
interest thereon and any other Note Obligations then due and payable (including
any Yield Maintenance Amounts and, to the extent permitted by applicable
Requirements of Law, any accrued but unpaid interest thereon), shall bear
interest at the Default Interest Rate and shall be payable on demand.


62

--------------------------------------------------------------------------------






(iii)Payment in Kind.


(a)Prior to the Commercial Operation Date, the interest accrued pursuant to
subsection 3.2B(i) shall be paid in kind (in lieu of payment in cash) on the
applicable Payment Date, and on the relevant Payment Date the aggregate
outstanding principal amount of the Notes shall be automatically increased by
the amount of such interest so paid in kind, rounded down to the nearest whole
Dollar, and an adjustment shall be made on the Note Register to reflect such
increase; provided that Pre-Issuance Accrued Interest on any Initial Closing
Date Note shall be paid in kind on the Closing Date by increasing the principal
amount of such Initial Closing Date Note by the amount of Pre-Issuance Accrued
Interest accrued thereon, rounded down to the nearest whole Dollar.


(b)From and after the Commercial Operation Date, if no Event of Default has
occurred and is continuing and solely to the extent that the sum of cash on hand
at Issuer together with the Operating Cash Available for Interest for the most
recently completed Fiscal Quarter (without duplication of amounts (i)
distributed to Issuer in any Fiscal Quarter and included in the calculation of
Operating Cash Available for Interest with respect to such Fiscal Quarter or
(ii) contributed to Issuer by Parent so that Issuer has sufficient cash to pay
interest in an amount that is not less than Operating Cash Available for
Interest with respect to the most recently completed Fiscal Quarter) is not
sufficient to enable Issuer to pay in cash all Base Interest accrued pursuant to
subsection 3.2B(i), a portion of such Base Interest in the amount of such
insufficiency (rounded up to the nearest whole Dollar) may be paid in kind (in
lieu of payment in cash) on the applicable Payment Date by written election of
Issuer to Administrative Agent on or prior to such Payment Date and in such case
on the relevant Payment Date the aggregate outstanding principal amount of the
Notes shall be automatically increased by the amount of such interest so paid in
kind, rounded down to the nearest whole Dollar, and an adjustment shall be made
on Note Register to reflect such increase; provided that accrued interest in an
amount no less than Operating Cash Available for Interest for the most recently
completed Fiscal Quarter shall at all times following the Commercial Operation
Date be paid in cash and not in kind.


(c)For the avoidance of doubt, the entire amount of Base Interest at an
aggregate base rate of eleven percent (11.0%) or fifteen percent (15.0%), as
applicable, per annum shall be paid, either in cash or in kind, in accordance
with this Agreement.


(d)All amounts of Base Interest added to the principal of the Notes pursuant to
this subsection 3.2B(iii) shall bear interest as provided herein, be payable as
provided in subsection 3.3 and be due and payable on the Maturity Date. Issuer’s
determination of the principal amount of the Notes outstanding at any time shall
be conclusive and binding, absent manifest error.


(iv)Maximum Amount of Interest. Anything to the contrary herein or in any other
Note Document notwithstanding, interest payable hereunder and under the Notes
shall not exceed the maximum amount permitted under the laws of the State of New
York. To


63

--------------------------------------------------------------------------------




the maximum extent it may lawfully do so, Issuer hereby irrevocably waives any
defense or objection to the payment of any Note Obligation on the basis that the
payment of such Note Obligation is limited by the Requirements of Law of any
jurisdiction, including but not limited to any usury law or other Requirement of
Law intended to limit the amount of money which may be charged for the extension
of credit.


C.Computation of Interest.


Interest on the Notes accrued pursuant to subsections 3.2B(i) and 3.2B(ii) shall
be computed on the basis of a year consisting of three hundred and sixty (360)
days (comprised of twelve 30-day months) and actual number of days elapsed in
the case of partial months.
3.3Mandatory Principal Payments and Prepayments


A.Scheduled Principal Payments. On the Maturity Date (including any accelerated
maturity as provided herein), all principal (including all amounts added to
principal pursuant to subsection 3.2B(iii)) then outstanding on the Notes,
together with all accrued and unpaid interest thereon, and the Yield Maintenance
Amount, if any, with respect thereto, shall be due and payable.


B.Mandatory Prepayments.


(i)Prepayments with Distributions from CCH. Issuer shall promptly offer to
redeem and prepay the Notes, together with all accrued and unpaid interest
thereon to, but excluding, the date of prepayment, and the Yield Maintenance
Amount with respect thereto, with 100% of any distributions actually received by
Issuer from CCH Direct Parent in excess of $25,000,000 in the aggregate during
the term of this Agreement representing proceeds received by CCH Direct Parent
directly or from any Project Entity’s receipt of funds as a result of (a) any
Asset Sales of CCH Direct Parent or any Project Entity, (b) any Casualty Event
or Event of Eminent Domain (except to the extent such proceeds were received in
respect of any repayment or reimbursement of any Equity Funding (other than the
proceeds of the Initial Notes or Additional Notes) contributed to, or amounts
paid on behalf of, the affected Project Entity for purposes of commencing any
repair or replacement of such Project Entity’s Properties ), (c) the incurrence
or issuance of Debt by any Project Entity (other than the proceeds of the CCH
Senior Financing) and (d) any Liquidated Damages (except to the extent such
proceeds were received in respect of any repayment or reimbursement of any
Equity Funding (other than the proceeds of the Initial Notes or Additional
Notes) to the extent such funding was used to complete, repair, refurbish or
improve the Project) in accordance with subsection 3.3B(vi). For the avoidance
of doubt, CCH shall not be required to make any distributions.


(ii)Prepayment upon a Change of Control. Upon the occurrence of a Change of
Control, Issuer shall promptly offer to redeem and prepay the outstanding
principal of the Notes in full at 101% of the aggregate principal amount of the
Notes outstanding as of the date of such Change of Control, together with all
accrued and unpaid interest thereon to, but excluding, the date of prepayment in
accordance with subsection 3.3B(vi).


(iii)Prepayment Upon Sale or Contribution of CCH Direct Parent or CCH to CQP.
Issuer shall offer to redeem and prepay the Notes, together with all accrued and


64

--------------------------------------------------------------------------------




unpaid interest thereon to, but excluding, the date of prepayment and the Yield
Maintenance Amount with respect thereto, as required pursuant to subsection 7.6A
in accordance with subsection 3.3B(vi).


(iv)Prepayment Upon IPO of Subsidiary. In the event that Issuer or any of its
Affiliates consummates an initial public offering of the Equity Interests of any
Subsidiary of Issuer, before any Restricted Payment may be made with all or any
portion of the proceeds of such initial public offering, Issuer shall offer to
redeem and prepay the Notes, together with all accrued and unpaid interest
thereon to, but excluding, the date of prepayment and the Yield Maintenance
Amount with respect thereto, with the amount of such proceeds (net of
underwriting discounts, commissions and costs and expenses payable by the Issuer
or any such Affiliate associated with such initial public offering) of such
initial public offering contemplated to be used to make such Restricted Payment
in accordance with subsection 3.3B(vi).


(v)Repurchase of Repurchased Non-Converted Notes. Issuer shall repurchase
Repurchased Non-Converted Notes in accordance with subsection 9.4.


(vi)Offer to Prepay.


(a)(a) Upon the occurrence of a Change of Control or within five (5) Business
Days after the occurrence of any event described in subsection 3.3B(i), (iii)
(iv) or (vii) requiring Issuer to make an offer to redeem and prepay the Notes,
Issuer shall prepare and provide to each Note Holder a notice (each, an “Offer
to Repay Notice”), which shall be substantially in the form of Exhibit E and
shall include an offer (the “Offer to Repay”) pursuant to the covenant in
subsections (i), (ii), (iii), (iv) or (vii) as applicable, to repay, on the date
(each, an “Offer Settlement Date”) that is twenty (20) Business Days, after the
date of the Offer to Repay Notice, (A) in the case of an event described in
subsection (i), (iii) or (iv) above, the maximum principal amount of Notes that
may be purchased with the amounts described in such subsections (or in the case
of subsection (iii) above, the amount described in subsection 7.6A), at an offer
price in cash in an amount equal to 100% of the outstanding principal amount
thereof plus accrued and unpaid interest thereon, if any, to, but excluding, the
Offer Settlement Date plus the Yield Maintenance Amount with respect thereto,
(B) in the case of an event described in subsection (ii) above, 101% of the
outstanding principal amount of the Notes plus accrued and unpaid interest
thereon, if any, to, but excluding, the Offer Settlement Date or (C) in the case
of an event described in subsection (vii) the maximum principal amount of Notes
that may be purchased with the amounts described in such subsection, at an offer
price in cash in an amount equal to 100% of the outstanding principal amount
thereof plus accrued and unpaid interest thereon, if any, to, but excluding, the
Offer Settlement Date. Each Note Holder (or its appointee) wishing to accept all
or any portion of the Offer to Repay shall reply, substantially in the form of
Schedule 1 to Exhibit E, indicating whether such Offer to Repay is accepted by
5:00 p.m. (Houston time) on the fifth Business Day immediately preceding the
Offer Settlement Date. Each Note Holder accepting the Offer to Repay shall
surrender such Note Holder’s Note to Issuer and, if required, furnish
appropriate endorsements and transfer documents.


65

--------------------------------------------------------------------------------






(b)Two (2) Business Days prior to any Offer Settlement Date, Issuer shall
deliver to each Note Holder that has accepted an Offer to Repay pursuant to
subsection 3.3B(vi)(a), a certificate of the Chief Financial Officer specifying
the principal amount of the Notes of such Note Holder to be repaid on such Offer
Settlement Date plus the Yield Maintenance Amount, if applicable, and the amount
of accrued and unpaid interest thereon to, but excluding, the Offer Settlement
Date to be paid on such Offer Settlement Date. On each Offer Settlement Date,
Issuer shall pay pro rata (based on the principal amounts indicated in the Note
Holders’ replies to the Offer to Repay), rounded down to the nearest whole
Dollar, to those Note Holders who have accepted the related Offer to Repay the
aggregate amount required to be paid pursuant to this subsection 3.3B.


(c)The Issuer will comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent such
laws or regulations are applicable in connection with the repayment of the Notes
pursuant to this subsection 3.3B. To the extent that the provisions of any
securities laws or regulations conflict with the provisions of this Agreement or
the Notes, the Issuer will comply with the applicable securities laws and
regulations and will be deemed to have complied with its obligations under this
Agreement and the Notes by virtue of such compliance.


(d)The Issuer will not be required to make an offer pursuant to subsection
3.3B(ii) upon a Change of Control if a third party makes such offer in the
manner, at the time and otherwise in compliance with the requirements set forth
in this subsection 3.3B, and purchases all the Notes subject to acceptance of
the related Offer to Repay. Notwithstanding anything to the contrary herein, an
offer pursuant to subsection 3.3B(ii) may be made in advance of a Change of
Control, conditional upon such Change of Control, if a definitive agreement is
in place for the Change of Control at the time of the making of such offer.


66

--------------------------------------------------------------------------------






(vii)Until the Date Certain, if CCH is or would be required, pursuant to the
terms of the CCH Senior Financing Documents (as amended by the Train 3 Finance
Documents) or other Permitted Senior Debt Documents as in effect on the date
hereof, to make (or offer to make) a mandatory prepayment (including as a result
of a mandatory offer) of Senior Debt as a result of the occurrence of an LNG SPA
Prepayment Event resulting from failure to achieve the “date of first commercial
delivery” deadlines under and as defined in the Initial LNG SPAs (without regard
to any waiver or amendment of such mandatory prepayment requirement or rejection
of any offer to prepay by the holders of the Senior Debt and including as a
“mandatory prepayment” for purposes of this clause (vii)(vii), any voluntary
prepayment made by CCH prior to the Date Certain (which shall be deemed for this
purpose to be made at the time the corresponding mandatory prepayment would have
been made) in anticipation of or in connection with the termination of a
Qualifying LNG SPA for a failure to achieve the “date of first commercial
delivery” deadline under such Qualifying SPA that has the effect of reducing or
eliminating the amount of Senior Debt that would otherwise have been mandatorily
prepaid as a result of an LNG SPA Prepayment Event arising due to the
termination of such Qualifying LNG SPA as a result of a failure to achieve the
“date of first commercial delivery” deadline thereunder), then (A) the Issuer
shall make a pro rata offer to repurchase the Notes at par pursuant to Section
3.3B(vi) 3.3B(vi) of the Note Purchase Agreement in an aggregate amount equal to
(1) the amount of Senior Debt that is or would be required to be so prepaid
divided by (2) the aggregate amount of Senior Debt then outstanding on the date
of the LNG SPA Prepayment Event, multiplied by (3) the aggregate principal
amount of the Notes then outstanding on the date of the LNG SPA Prepayment Event
and (B) the Issuer shall, following the time period specified in the applicable
CCH Senior Financing Documents for such prepayment to occur (including following
any relevant offer period), make a further pro rata offer to repurchase the
Notes at par pursuant to Section 3.3B(vi) in an amount equal to the amount of
Senior Debt required (or that would, absent a waiver, have been required) to be
prepaid in connection with such LNG SPA Prepayment Event that was not ultimately
applied towards prepayment of any Senior Debt due to the holders of such Senior
Debt not accepting or waiving such prepayment.


References in this clause (vii) (vii) to “Date Certain”, “Initial LNG SPA” “LNG
SPA Prepayment Event” and “Senior Debt”, are in each case references to those
terms as they are defined in the Train 3 Finance Documents. In no case shall the
amount offered to repurchase the Notes pursuant to this clause (vii) (vii)
exceed the aggregate principal amount of the Notes then outstanding on the date
that notice of prepayment is provided to the Note Holders, plus accrued and
unpaid interest thereon, if any, to, but excluding, the Offer Settlement Date.
Any amount prepaid on the Notes may not be reborrowed. Notwithstanding anything
set forth in this subsection 3.3B to the contrary, no prepayment in an amount
less than $1,000,000 shall be required at any time, including, for the avoidance
of doubt, if an Offer to Repay is in respect of an amount equal to or greater
than $1,000,000 but Notes in an aggregate principal amount less than $1,000,000
are subject to acceptance of the Offer to Repay.
C.Optional Prepayments of Principal.
Issuer may prepay the principal amount of the Notes outstanding, in whole or in
part; provided that (a) Issuer shall give Technical Agent and Administrative
Agent not less than ten


67

--------------------------------------------------------------------------------




(10) Business Days prior written notice, specifying the principal amount to be
prepaid and the date of prepayment, and (b) any such prepayment shall include
(A) all accrued and unpaid interest on the principal amount to be prepaid to,
but excluding, the date of prepayment plus (B) if the date of prepayment is on
or before the ninth anniversary of the Closing Date any Yield Maintenance Amount
determined pursuant to subsection 3.3D on the principal amount being prepaid and
shall be in an aggregate minimum amount of $25,000,000 (or, if less, the
outstanding principal amount). After the ninth anniversary of the Closing Date
any principal amount being prepaid under this subsection 3.3 shall be prepaid at
par and without any Yield Maintenance Amount. Any notice of prepayment shall be
irrevocable once issued (unless such notice of prepayment is expressly
conditioned upon the occurrence of a refinancing, in which case such notice of
prepayment may be revoked on or before the date specified in such notice of
prepayment by notice to Technical Agent and Administrative Agent stating that
such refinancing will not occur on such specified date). Any amount prepaid on
the Notes may not be reborrowed.
D.Inclusion of Interest and Yield Maintenance Amount with Prepayments.


(i)Any prepayment of principal of the Notes, including any prepayment of
principal of the Notes required by Section 10 in connection with an acceleration
of the Notes, shall be made together with (a) all accrued but unpaid interest on
the principal amount to be prepaid to, but excluding, the date of repayment,
plus (b) except with respect to prepayments pursuant to subsection 3.3B(ii),
repurchases of Repurchased Non-Converted Notes pursuant to subsection 9.4 or
prepayments made after the ninth anniversary of the Closing Date, the Yield
Maintenance Amount.


(ii)Issuer acknowledges, understands and agrees that (a) Issuer’s request for
the Note Holders to purchase the Notes, and the Note Holders’ agreement to
purchase the Notes pursuant to the terms of the Note Documents, will result in
the inability of the Note Holders to deploy such funds for profit in respect of
other economic opportunities, and will result in the Note Holders ceasing to
seek out such other economic opportunities in light of the funds committed
hereunder; (b) the Note Holders have expended substantial time and expense, and
have abstained from other business opportunities, to research, diligence,
negotiate and undertake the transactions contemplated by the Note Documents, and
the Note Holders have done so in the reasonable expectation of receiving in full
all sums they will receive if the Notes are repaid in accordance with the terms
hereof; and (c) in light of the matters described in the preceding sub-clauses
(a) and (b), and for other good and valuable consideration, the parties to the
Note Documents have agreed upon the Yield Maintenance Amounts which may
otherwise become due and payable under this Agreement as an express inducement
to the Note Holders to purchase the Notes and to undertake the transactions
contemplated by the Note Documents. In consideration (and not in limitation) of
the forgoing, the Note Holders and Issuer agree that any Yield Maintenance
Amount payable pursuant to this Agreement is a reasonable estimate of Note
Holders’ actual losses, and losses of opportunity, in connection with the
applicable prepayment, which shall be treated as additional proceeds on the
Notes and which are not intended to, nor do they, constitute a penalty or
unpermitted premium.


68

--------------------------------------------------------------------------------






3.4Application of Payments


Any payments under the Note Documents shall be applied in the following order of
priority: first, to pay in full any outstanding fee, indemnity amount, expense
recoupment charge, or any other Note Obligation which is due and payable and not
otherwise addressed in the remainder of this subsection 3.4; second, to pay in
full any Yield Maintenance Amount required pursuant to subsection 3.3 or
subsection 10.2; third, to pay any outstanding interest then due and payable
pursuant to the Notes to the full extent thereof; and fourth, to pay any
principal (including all amounts added to principal pursuant to subsection
3.2B(iii)) outstanding under the Notes to the full extent thereof.
3.5Taxes


A.Any and all payments on account of any Note Obligation (including any interest
or Yield Maintenance Amount) shall be made free and clear of and without
deduction or withholding for any Taxes, except as otherwise required by
applicable Requirements of Law. If a withholding agent is required by
Requirements of Law to deduct or withhold any Taxes from any sum paid or payable
under any of the Note Documents, then (i) if such Taxes are Indemnified Taxes,
the sum payable by Issuer shall be increased as necessary so that after making
all required deductions or withholdings (including deductions and withholdings
applicable to additional sums payable under this subsection 3.5), the applicable
recipient receives an amount equal to the sum it would have received had no such
deductions or withholdings been made and (ii) such withholding agent shall make
such deductions or withholdings and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with the
applicable Requirements of Law. The parties intend that any additional funds
payable pursuant to the previous sentence will be treated as additional interest
for U.S. federal income tax purposes.


B.Issuer shall timely pay to the relevant Governmental Authority in accordance
with any applicable Requirements of Law, or at the option of Administrative
Agent, timely reimburse it for the payment of, any Other Taxes.


C.Issuer shall indemnify each recipient of any payment to be made by or on
account of any Obligation under any Note Document, without duplication of
subsection 3.5A or subsection 3.5B, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes paid or payable by such recipient
or required to be withheld or deducted from a payment to such recipient on or
with respect to any payment by or on account of any Note Obligation (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this subsection 3.5) and any reasonable expenses arising in connection
with such payment, deduction or withholding, whether or not such Indemnified
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Issuer by such recipient (with a copy to Administrative Agent), or by
Administrative Agent, on its own behalf or on behalf of a Note Holder, shall be
conclusive absent manifest error.


D.As soon as practicable after any payment of Indemnified Taxes by Issuer to a
Governmental Authority, Issuer shall deliver to Administrative Agent the
original or a


69

--------------------------------------------------------------------------------




certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Administrative Agent.


E.In the event a recipient of any payment to be made by or on account of any
Obligation under any Note Document determines in its sole discretion that it has
received a Tax refund in respect of Taxes as to which it has been indemnified by
Issuer or with respect to which Issuer has paid additional amounts pursuant to
subsection 3.5A or subsection 3.5C, such recipient shall refund such amounts to
Issuer (but only to the extent of indemnity payments made under subsection 3.5A
or subsection 3.5C with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such recipient and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that Issuer, upon the request of such
recipient agrees to repay the amount paid over to Issuer (plus any penalties,
interest or other charges imposed by a Governmental Authority) to such recipient
in the event such recipient is required to repay such refund to a Governmental
Authority. Notwithstanding anything to the contrary in this clause E, in no
event will a recipient be required to pay any amount to Issuer pursuant to this
clause E, the payment of which would place such recipient in a less favorable
net after-Tax position than such recipient would have been in if the Tax subject
to indemnification giving rise to such refund had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. Nothing in this clause E shall require
a recipient to make available its Tax returns (or any other information relating
to its Taxes which it deems confidential in its sole discretion) to Issuer or
any other Person.


F.Any Note Holder that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Note Document shall
deliver to Issuer and Administrative Agent, at the time or times reasonably
requested by Issuer or Administrative Agent, such properly completed and
executed documentation reasonably requested by Issuer or Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Note Holder, if reasonably requested by Issuer or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Issuer or Administrative Agent as will
enable Issuer or Administrative Agent to determine whether or not such Note
Holder is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than the
Prescribed Forms) shall not be required if in the Note Holder’s reasonable
judgment such completion, execution or submission would subject such Note Holder
to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Note Holder. Without limiting the
generality of the foregoing, each Note Purchaser shall deliver to Agent and
Issuer and Administrative Agent on the Closing Date and on the date a Note
Holder acquires its interest in the Notes two executed copies of the applicable
Prescribed Form it is legally entitled to provide that will permit such payments
to be made without withholding (or backup withholding) or at a reduced rate of
withholding. Each Note Holder agrees that from time to time thereafter upon the
reasonable request of Agent and Issuer and Administrative Agent and if any
Prescribed Form it previously delivered expires or


70

--------------------------------------------------------------------------------




becomes obsolete or inaccurate in any respect, it shall update such Prescribed
Form or promptly notify Agent and Issuer and Administrative Agent of its legal
inability to do so.


G.If a payment made to a Note Holder under any Note Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Note Holder were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Note
Holder shall deliver to Issuer and Administrative Agent at the time or times
prescribed by applicable law and at such time or times reasonably requested by
Issuer or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Issuer or Administrative Agent
as may be necessary for Issuer and Administrative Agent to comply with their
obligations under FATCA and to determine that such Note Holder has complied with
such Note Holder’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause G, FATCA
shall include any amendments made to FATCA after the Closing Date.


H.Each party hereto agrees (i) to treat the Notes as debt for U.S. federal tax
purposes, and (ii) the Notes are not “contingent payment debt instruments”
within the meaning of Treasury Regulations Section 1.1275-4 unless otherwise
required pursuant to a final “determination” within the meaning of Section
1313(a) of the Code. The parties shall treat for all income Tax purposes any
payments described under subsection 3.3B and subsection 3.3C as a pro rata
prepayment of such Notes pursuant to Treasury Regulations Section 1.1275-2(f)
and, solely for income Tax purposes, the Notes shall be deemed retired and
reissued under Treasury Regulations Section 1.1275-2(h)(6)(ii) or Treasury
Regulations Section 1.1272-1(c)(6), as applicable, after such prepayment.


I.EIG MC and The Bank of New York Mellon shall each deliver a duly executed
Internal Revenue Service Form W‑9 to Issuer on or prior to the date iteach
becomes Technical Agent and Administrative Agent, as applicable, hereunder.


J.Each party’s obligations under this subsection 3.5 shall survive the
resignation or replacement of Technical Agent or Administrative Agent or any
assignment of rights by a Note Holder and the repayment, satisfaction or
discharge of all obligations under any Note Document.


3.6General Provisions Regarding Payment


A.If more than one Note is outstanding, except with respect to repurchases of
Repurchased Non-Converted Notes, payments pursuant to subsection 9.9E or as set
forth in subsection 3.3B(vi)(b), all payments on the Notes shall be applied to
the Notes pro rata based on the principal amounts outstanding.


B.At least fifteen (15) calendar days prior to each Payment Date, the
Administrative Agent shall provide notice (i) to the Issuer setting forth the
computation of the aggregate of all principal and interest and other amounts due
hereunder and under the Notes and the other Note Documents on such Payment Date,
and (ii) to each Note Holder


71

--------------------------------------------------------------------------------




setting forth the computation of all principal and interest and other amounts
due to the respective Note Holder hereunder and under the Notes and the other
Note Documents on the respective Payment Date.


C.B. All payments of principal and interest and other amounts due hereunder and
under the Notes and the other Note Documents shall be in same day funds and
delivered to Note HoldersAdministrative Agent not later than 12:00 p.m. (noon)
(New York City time) on the date due (without setoff or counterclaim) in Dollars
in immediately available funds through wire transfer to Administrative Agent (or
an account designated by Administrative Agent) for the account of the
applicableeach Note Holder as set forth on Schedule 3.6B opposite the name of
such Note Holder or at such other place in the United States as shall be
designated in writing by such Note Holder to Issuer. All payments of amounts due
to Administrative Agent hereunder shall be in same day funds and shall be
delivered to Administrative Agent (or an account designated by Administrative
Agent) not later than 12:00 p.m. (noon) (New York City time) on the due date
(without setoff or counterclaim) in Dollars in immediately available funds
through wire transfer to the applicable account of Administrative Agent as set
forth on Schedule 3.6C opposite the name of Administrative Agent or in such
other place in the United States as shall be designated in writing by
Administrative Agent to Issuer.


D.Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly remit such Note Holder’s applicable share of all payments and
prepayments of principal and interest due hereunder, to the extent received by
Administrative Agent, to each Note Holder on the due date (without setoff or
counterclaim) in Dollars in like funds as received through wire transfer to the
applicable account of the applicable Note Holder as set forth on Schedule 3.6B
opposite the name of such Note Holder or at such other place in the United
States as shall be designated in writing by such Note Holder to Administrative
Agent.


E.At the time of payment, written confirmation of such payment shall be sent
toby the Administrative Agent on behalf ofto the applicable Note Holder or
Agent, as applicable, by facsimile or electronic mail at the number or address,
respectively, set forth in Schedule 3.6C indicating the principal and interest
paid and a wire transfer identification number, and including a computation of
the remaining principal amount outstanding for each Note Holder as of the time
of payment. Funds received by Note Holders orAdministrative Agent, as
applicable, after thatthe time set forth in Section 3.6C above shall be deemed
to have been paid on the next succeeding Business Day and shall accrue interest
accordingly. Whenever any payment to be made hereunder or under the Notes shall
be stated to be due on a day that is not a Business Day, the payment shall be
made on the next succeeding Business Day without adjustment in the computation
of the payment of interest and fees (if applicable) hereunder or under the
Notes.


3.7Increased Costs


If any Change in Law shall subject any Note Holder to any Taxes (other than
(A) Indemnified Taxes covered in subsection 3.5, (B) Taxes described in clauses
(ii) through (iv) of the definition of Excluded Taxes, and (C) Connection Income
Taxes) on its notes, principal, or other obligations, and the result of any of
the foregoing shall be to increase the cost to such


72

--------------------------------------------------------------------------------




Note Holder of making, holding or maintaining any Note, or to reduce the amount
of any sum received or receivable by such Note Holder hereunder (whether of
principal, interest or any other amount) then, upon request of such Note Holder,
Issuer will pay to such Note Holder, as the case may be, such additional amount
or amounts as will compensate such Note Holder, as the case may be, for such
additional costs incurred or reduction suffered. A certificate as to such
amounts submitted to Issuer and Administrative Agent by such Note Holder shall
be conclusive and binding for all purposes absent manifest error.
3.8Minimizing Additional Costs


Each Note Holder shall use good faith efforts to avoid or minimize any
additional costs, Taxes, expenses or other Obligations which might otherwise be
imposed on Issuer pursuant to either of subsection 3.5 or subsection 3.7 hereof;
provided that such efforts shall not (i) cause the imposition on any such Note
Holder of any material unreimbursed additional costs or legal or regulatory
burdens, (ii) violate the terms of any agreement between a Note Holder or its
Affiliate, on one hand, and any investor in such Note Holder or Affiliate, on
the other hand, or (iii) otherwise be materially disadvantageous to such Note
Holder. Issuer hereby agrees to pay all reasonable and documented out-of-pocket
costs and expenses incurred by any Note Holder in connection with any such
efforts.
3.9Cancellation of Notes
 
Issuer will promptly cancel all Notes acquired by it or any Affiliate and no
Notes may be issued in substitution or exchange for any such Notes.
SECTION 4
CONDITIONS TO CLOSING AND SECOND PHASE FUNDING



4.1Conditions to Closing


The occurrence of the Closing Date and the obligations of each Note Holder to
purchase the Initial Closing Date Notes hereunder are subject to, and
conditioned upon, the satisfaction, on or prior to the Closing Date of each of
the following conditions, unless waived by Technical Agent and Required Note
Holders:
A.Note Documents. Technical Agent and Collateral Agent shall have received each
Note Document (together with all amendments, supplements, schedules, and
exhibits thereto, including Schedule 1.1C), each of which (a) (i) shall have
been duly authorized, executed and delivered by each Note Document Party party
thereto, and (ii) shall be in full force and effect and (b) no Default shall
have occurred and be continuing thereunder. Technical Agent and Collateral Agent
shall also have received a notice, executed by Issuer, setting out the Date
Certain, which date shall be the last DFCD Deadline to occur under any of the
Qualifying LNG SPAs delivered pursuant to the conditions precedent in Section
4.1(b)(i) (Conditions to Closing) of the Common Terms Agreement.


B.CCH Senior Financing.


(i)Technical Agent shall have received copies of each of the CCH Senior
Financing Documents, duly executed by each of the parties thereto, that reflect
the terms


73

--------------------------------------------------------------------------------




and conditions set forth in the drafts thereof made available to Technical Agent
on February 13, 2015 (or, with respect to Schedule A to the Common Terms
Agreement (the Common Definitions and Rules of Interpretation), on February 28,
2015), with no changes thereto that are materially adverse to the interests of
the Note Holders, other than any such changes as are approved by the Required
Note Holders.


(ii)To the extent not delivered pursuant to clause (i) above and subject to
Technical Agent’s and the Note Holders’ entry into any confidentiality agreement
reasonably requested by any third party, Technical Agent shall have received a
copy of all closing documents and deliverables provided to the lenders under the
CCH Senior Financing; provided that in no circumstance shall the delivery of, or
access to, copies of the ConocoPhillips License Agreements (as defined in each
EPC Contract) be a condition to the occurrence of the Closing Date).


(iii)Prior to or concurrently with the Closing, the “Closing” (as defined in the
CCH Senior Financing Documents) shall have occurred, as certified by a
Responsible Officer of CCH (such certificate in form and substance reasonably
satisfactory to Technical Agent); provided that if CCH received a waiver from
the lenders under the CCH Senior Financing with respect to any of the following
conditions precedent, a waiver shall have been obtained from the Required Note
Holders on or prior to the Closing Date:


(a)any of the conditions precedent described in Section 4.1(d) or (e) of the
Common Terms Agreement;


(b)the condition precedent described in Section 4.1(b)(ii) of the Common Terms
Agreement with respect specifically and solely to the requirement that the
Initial LNG SPAs and the Applicable EPC Contracts be in full force and effect as
of the required date; or


(c)the truth and accuracy of the representations and warranties described in
Section 5.1(b)(i) of the Common Terms Agreement with respect specifically and
solely to obtaining the Greenhouse Gas Permit.


(iv)The satisfaction or, subject to the final proviso of this section, waiver,
of all conditions precedent to the initial advance of funds under the CCH Senior
Financing Documents shall have occurred (except for conditions precedent that,
by their nature, (a) are to be satisfied upon the issuance of the Notes and the
application of the proceeds therefrom or (b) cannot be satisfied until the date
of such initial advance of funds under the CCH Senior Financing; provided that
in the case of this clause (b), such conditions precedent would have been
satisfied as of the Closing Date if the initial advance had occurred on the
Closing Date); provided, further, that no waiver of any condition precedent to
the initial advance of funds under the CCH Senior Financing shall limit,
condition or delay the amount available to be drawn under the CCH Senior
Financing.


C.Certificate of a Responsible Officer. Technical Agent and Collateral Agent
shall have received a certificate from a Responsible Officer of Issuer in the
form of Exhibit K-1 attached hereto, dated the Closing Date, certifying that all
of the representations


74

--------------------------------------------------------------------------------




and warranties of any Note Document Party made in this Agreement and the other
Note Documents are true and correct in all material respects on and as of the
Closing Date (except to the extent (a) such representation and warranty
expressly relates to an earlier date, in which case such representation and
warranty was true and correct in all material respects as of such date or (b)
any such representation and warranty itself is qualified by “materiality”,
“Material Adverse Effect” or similar qualifier, in which case, it shall be true
and correct in all respects).


D.Constituent Documents; Good Standing Certificates. Technical Agent and
Collateral Agent shall have received (i) the Issuer Organizational Documents, as
amended, modified or supplemented to the Closing Date, certified to be in full
force and effect and true, correct and complete as of the Closing Date by a
Responsible Officer of Issuer, together with a certificate of good standing from
the Secretary of State of the State of Delaware dated no more than five (5)
Business Days prior to the Closing Date and (ii) the Constituent Documents of
each other Note Document Party, as amended, modified or supplemented to the
Closing Date, certified to be in full force and effect and true, correct and
complete as of the Closing Date by a Responsible Officer of such Note Document
Party, together with a certificate of good standing from the Secretary of State
of the State of Delaware dated no more than five (5) Business Days prior to the
Closing Date.


E.Certified Resolutions, etc. Technical Agent and Collateral Agent shall have
received certificates in form and substance reasonably satisfactory to Technical
Agent of a Responsible Officer of each Note Document Party, dated the Closing
Date, (i) certifying (a) the names and true signatures of the incumbent officers
of such Note Document Party authorized to sign the Note Documents to which it is
a party and (b) that all corporate or limited liability company action for
approving and authorizing the execution, delivery and performance of all such
Note Documents by such Note Document Party has been taken, and (ii) attaching a
copy of the resolutions adopted by or on behalf of such Note Document Party
authorizing the execution, delivery and performance of all such Note Documents.


F.Opinions of Counsel and Advisors.


(i)Technical Agent shall have received:


(a)a legal opinion from Sullivan & Cromwell LLP, New York counsel to the Note
Document Parties, addressed to Technical Agent and each Note Purchaser, dated
the Closing Date, in the form of Exhibit I-1 hereto;


(b)a legal opinion or opinions from regulatory counsel to the Note Document
Parties, addressed to Technical Agent and each Note Purchaser, dated the Closing
Date, in form and substance reasonably satisfactory to Technical Agent; and


(c)a reasoned opinion from a nationally recognized accounting firm or law firm
reasonably acceptable to Technical Agent (which, for the avoidance of doubt,
includes Ernst & Young LLP), addressed to Parent and Issuer, dated as of the
Closing Date, and taking into account that Issuer will be treated as a
corporation for U.S. federal income tax purposes as of the Closing Date, to the
effect that neither Issuer nor Parent should be a USRPHC.


75

--------------------------------------------------------------------------------






(ii)Collateral Agent shall have received a reliance letter with respect to
certain of the matters addressed by the opinion delivered pursuant to subsection
4.1F(i)(a) in form and substance reasonably satisfactory to Collateral Agent.


G.Security Documents; Filings. The Security Documents and all financing
statements or other instruments with respect thereto, as may be necessary, shall
have been duly executed, filed or recorded in such manner and in such places as
are required by applicable Requirements of Law or by the applicable Security
Documents to establish and perfect a Priority Lien (subject to Excepted Liens)
in favor of Collateral Agent for the benefit of the Secured Parties, as granted
or purported to be granted in the Collateral pursuant to the Security Documents.
Without limiting the generality of the foregoing, (i) Parent shall have executed
and delivered the Parent Pledge Agreement, (ii) Issuer shall have executed and
delivered the Issuer Pledge Agreement, (iii) Issuer and the applicable
Depositary Bank or Securities Intermediary shall have entered into an Account
Control Agreement with respect to the Issuer account into which all
distributions from CCH Direct Parent will be deposited, (iv) each Note Document
Party, as applicable, shall have executed and filed, or caused to be filed, or
Technical Agent shall be satisfied that each Note Document Party, as applicable,
shall file or cause or authorize to be filed substantially simultaneously with
the Closing, UCC-1 financing statements under the Uniform Commercial Code with
respect to the Collateral in all jurisdictions required to provide Collateral
Agent such perfected security interest in the Collateral and taken all such
other action as is necessary has been taken to establish and perfect Collateral
Agent’s rights in and to the Collateral, including any recording, filing,
registration, giving of notice or other similar action (assuming proper
recordation of any such documents), (v) Technical Agent and Collateral Agent
shall have received evidence of the registrations and filings referred to in
clause (iv) above (or shall be satisfied that such registrations and filings
shall be made substantially simultaneously with the Closing), (vi) Collateral
Agent shall have received all share certificates (together with stock powers
executed in blank) representing all of the outstanding Equity Interests of
Issuer and CCH Direct Parent to be pledged to Collateral Agent pursuant to the
terms of the Pledge Agreements, and (vii) Technical Agent and Collateral Agent
shall have received either copies of all such documents or other evidence
reasonably satisfactory to Technical Agent of the filing of all such financing
statements and other recordings. All Taxes, fees, and other charges payable in
connection therewith shall have been paid in full by Issuer or arrangements
shall have been made for the payment of same to the reasonable satisfaction of
Technical Agent.


H.Record Searches. Technical Agent and Collateral Agent shall have received
completed requests for information or copies of the Uniform Commercial Code
reports and tax lien, judgment and litigation search reports for the States of
Delaware and Texas that name any Note Document Party as debtor, together with
copies of each Uniform Commercial Code financing statement, fixture filing or
other filings listed therein, which shall have revealed no filings or recordings
with respect to any Collateral (other than with respect to Excepted Liens) or
any other assets of any Subject Company (other than with respect to Permitted
Liens) in favor of any Person other than Collateral Agent.
  
I.Financial Statements and Information. Technical Agent shall have received
(i) unaudited consolidated financial statements of CCL and CCP for the Fiscal
Quarter ended September 30, 2014, (ii) unaudited consolidated financial
statements of CCL and CCP for the Fiscal Year ended December 31, 2013 and (iii)
if the Closing Date occurs after February 28,


76

--------------------------------------------------------------------------------




2015, unaudited consolidated financial statements of CCL and CCP for the Fiscal
Year ended December 31, 2014 and for any other Fiscal Quarter ended at least 60
days prior to the Closing Date.


J.Fees and Expenses. Technical Agent, Collateral Agent and each Note Holder
shall have received on the Closing Date (including from proceeds of the Initial
Closing Date Notes) for their respective accounts, all Fees and expenses due and
payable hereunder or otherwise in connection with the Transactions on or before
the Closing Date, including amounts invoiced through the Closing Date and
subject to reimbursement in accordance with subsection 1)a)i)(1)(a)(i).


K.Patriot Act. Technical Agent and Collateral Agent shall have received no later
than three (3) Business Days prior to the Closing Date with respect to the
Issuer Parties copies of the documents listed on Schedule 4.1K that are required
for Technical Agent or any Note Purchaser to carry out applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, to the extent not otherwise required to be provided pursuant to this
subsection 4.1.


L.Equity Contribution.


(i)Technical Agent shall have received a copy of the fully executed Equity
Contribution Agreement, which shall contain no amendments or alterations to the
form of Equity Contribution Agreement attached hereto as Exhibit H that are
adverse to the interests of the Note Holders, other than any such changes as are
approved by the Required Note Holders.


(ii)Technical Agent shall have received evidence that (a) Parent shall have on
or prior to the Closing Date, contributed to Issuer an amount in cash such that,
together with the proceeds of the Initial Closing Date Notes, Issuer will have
sufficient cash, including the proceeds of the Initial Closing Date Notes, to
cause cash common equity capital contributions in an aggregate amount of not
less than $1,470,000,000 (the “Equity Contribution”) to have been contributed to
CCH or used for the payment of eligible Project Costs (as set forth in the CCH
Senior Financing Documents) as of the Closing Date, and such Equity Contribution
shall have been contributed to CCH or used for the payment of eligible Project
Costs as required by the CCH Senior Financing Documents and (b) CCH shall not
have distributed to any Subject Company or to Parent or any of its Affiliates
(other than to any Project Entity) any development equity contributed by Parent
or any of its Affiliates to CCH or any of its Subsidiaries on or prior to the
Closing Date.


M.Notice to Proceed. Technical Agent shall have received certification (such
certificate in form and substance reasonably satisfactory to Technical Agent)
from Issuer that (i) CCL is prepared to issue the full “Notice to Proceed” (as
defined in the EPC Contract (T1/T2)) under the EPC Contract (T1/T2), subject
only to Issuer’s receipt of the proceeds from the Notes, the satisfaction or
waiver by lenders under the CCH Senior Financing of the conditions to the
initial disbursement thereunder in accordance with subsection 4.1B and CCH’s
receipt of the proceeds from the initial disbursement under the CCH Senior
Financing and (ii) the Facility Debt Commitments together with the proceeds of
the Notes, the equity commitments under the Equity Contribution Agreement and
projected contracted Cash Flow from the fixed


77

--------------------------------------------------------------------------------




component under the Qualifying LNG SPAs will be sufficient to achieve the
Project Completion Date for the then-applicable Development by the Date Certain.


N.Registration Rights Agreement. (a) The Note Holders shall have received a
Registration Rights Agreement in the form of Exhibit C hereto (the “Registration
Rights Agreement”), which (i) shall have been duly authorized, executed and
delivered by Parent and each other Person party thereto, and (ii) shall be in
full force and effect and (b) no default or event of default shall have occurred
and be continuing thereunder.


O.Independent Director. Technical Agent shall have received reasonably
satisfactory evidence that an independent member of the board of Issuer, who
satisfies the requirements set forth in subsection 6.10B, shall have been
appointed to the board of Issuer.


P.Appointment of Process Agent. Technical Agent and Collateral Agent shall have
received reasonably satisfactory evidence that Issuer has appointed a process
agent in the State of New York.


Q.USRPHC Certificate. Technical Agent shall have received a certificate in form
and substance reasonably satisfactory to Technical Agent from each of Issuer and
Parent duly executed by a Responsible Officer of such Person, certifying that
each of Issuer and Parent is not a USRPHC.


R.IRS Form 8832. Issuer shall have delivered to Technical Agent a copy of a duly
executed Internal Revenue Service Form 8832 (Entity Classification Election)
electing to treat Issuer as an association taxable as a corporation for U.S.
federal tax purposes effective as of the Closing Date.


S.EIG Indemnification Agreement. Parent, Issuer and EIG MC shall have entered
into the EIG Indemnification Agreement in the form attached hereto as Exhibit G.


T.CUSIP Number. An identification number issued by Standard & Poor’s CUSIP
Service Bureau shall have been obtained for the Notes.


U.Funding Instructions. At least fifteen (15) Business Days prior to the Closing
Date, each Note Purchaser shall have received written instructions signed by a
Responsible Officer of Issuer on letterhead of Issuer providing the account
information for the account, which shall be subject to an Account Control
Agreement, to which the purchase price of the Notes should be funded on the
Closing Date: (a) the name and address of the transferee bank, (b) such
transferee bank’s ABA number, and (c) the name and number of the account into
which the purchase price for the Notes is to be deposited.


V.Additional Matters. Technical Agent and Collateral Agent shall have received
such other certificates, documents and instruments relating to the Transaction
as may have been reasonably requested by Technical Agent or Collateral Agent, as
applicable, for Required Note Holders.


78

--------------------------------------------------------------------------------






4.2Conditions to Second Phase Funding


The occurrence of the Second Phase Funding Date and the obligations of each
Second Phase Note Purchaser to purchase the Initial Second Phase Notes hereunder
are subject to, and conditioned upon, the satisfaction, on or prior to the
Second Phase Funding Date, of each of the following conditions unless waived by
Technical Agent and the Required Note Holders.
A.Note Documents.


(i)Each Note Document shall be in full force and effect, and no Default or Event
of Default shall have occurred and be continuing thereunder. The Closing Date
shall have occurred on or prior to the Second Phase Funding Date.


(ii)Technical Agent and Collateral Agent shall have received, to the extent not
delivered pursuant to subsections 6.7D and 6.7E, (a) an updated version of
Schedule 1.1C reflecting the Projected Principal Amount as of the Second Phase
Funding Date and (b) to the extent not previously delivered to Technical Agent
pursuant to subsection 6.7E, a copy of the then-current base case forecast under
the Common Terms Agreement, in each case, which shall be in form and substance
reasonably satisfactory to Technical Agent; provided that any version of the
base case forecast prepared in accordance with the CCH Senior Financing
Documents shall be deemed to be in form and substance reasonably satisfactory to
Technical Agent.


B.Matters Relating to Train Three.


(i)The Second Phase Qualifying LNG SPAs and the EPC Contract (T3) shall be in
full force and effect.


(ii)The Second Phase CP Date shall have occurred.


(iii)The Second Phase Funding Date shall occur on or before the Second Phase
Commitments Outside Date.


(iv)Under the Qualifying LNG SPAs, the LNG Buyers shall have committed to
purchase, in the aggregate, not less than 10.5 mtpa.


(v)Technical Agent and Collateral Agent shall have received a notice, executed
by Issuer, expressly setting out the new Date Certain, which date shall be the
last DFCD Deadline to occur under any of the Qualifying LNG SPAs delivered to
the Intercreditor Agent pursuant to the conditions precedent in Section
4.3(b)(i) (Conditions to Second Phase Expansion) of the Common Terms Agreement,
to the extent such DFCD Deadline is later than the then-existing Date Certain.


C.CCH Senior Financing.


(i)To the extent not previously delivered and subject to Technical Agent’s and
the Note Holders’ entry into any confidentiality agreement reasonably requested
by any third party, Technical Agent shall have received a copy of all documents
and deliverables


79

--------------------------------------------------------------------------------




provided to the lenders under the CCH Senior Financing in connection with the
Initial Second Phase Advance; provided that in no circumstance shall the
delivery of, or access to, copies of the ConocoPhillips License Agreements (as
defined in each EPC Contract) be a condition to the occurrence of the Second
Phase Funding Date).


(ii)Technical Agent shall have received a certificate of a Responsible Officer
of CCH (such certificate in form and substance reasonably satisfactory to
Technical Agent) that the satisfaction or, subject to the final proviso of this
section, waiver, of all conditions precedent to the Initial Second Phase Advance
has occurred (except for conditions precedent that, by their nature, (a) are to
be satisfied upon the issuance of the Initial Second Phase Notes and the
application of the proceeds therefrom or (b) cannot be satisfied until the date
of such Initial Second Phase Advance under the CCH Senior Financing; provided
that such conditions precedent would have been satisfied as of the Second Phase
Funding Date if the Initial Second Phase Advance had occurred on the Second
Phase Funding Date); provided, further, that no waiver of any condition
precedent to the Initial Second Phase Advance under the CCH Senior Financing
shall limit, condition or delay the amount available to be drawn under the CCH
Senior Financing.


D.Certificate of a Responsible Officer. Technical Agent and Collateral Agent
shall have received a certificate from a Responsible Officer of Issuer in the
form of Exhibit K-2 attached hereto, dated the Second Phase Funding Date,
certifying that all of the representations and warranties of Issuer made in this
Agreement on the Second Phase Funding Date are true and correct in all material
respects on and as of the Second Phase Funding Date (except to the extent (a)
such representation and warranty expressly relates to an earlier date, in which
case such representation and warranty was true and correct in all material
respects as of such date or (b) any such representation and warranty itself is
qualified by “materiality”, “Material Adverse Effect” or similar qualifier, in
which case, it shall be true and correct in all respects).


E.Opinion of Counsel. Technical Agent shall have received a legal opinion from
Sullivan & Cromwell LLP, New York counsel to the Note Document Parties,
addressed to Technical Agent and each Second Phase Note Purchaser, dated the
Second Phase Funding Date, in the form of Exhibit I-2 hereto.


F.Fees and Expenses. Technical Agent, Collateral Agent and each Second Phase
Note Purchaser shall have received on the Second Phase Funding Date (including
from proceeds of the Initial Second Phase Notes) for their respective accounts,
all Fees and expenses due and payable hereunder or otherwise in connection with
the Transactions on or before the Second Phase Funding Date, including amounts
invoiced through the Second Phase Funding Date and subject to reimbursement in
accordance with subsection 12.2A.


80

--------------------------------------------------------------------------------






G.Equity Contribution. CCH shall not have distributed to any Subject Company or
to Parent or any of its Affiliates (other than to any Project Entity) any
development equity contributed by Parent or any of its Affiliates to CCH or any
of its Subsidiaries on or prior to the Second Phase Funding Date.


H.Notices to Proceed. Technical Agent shall have received certification (such
certificate in form and substance reasonably satisfactory to Technical Agent)
from Issuer that (i) CCL is prepared to issue the full “Notice to Proceed” (as
defined in the EPC Contract (T3)) under the EPC Contract (T3), subject only to
Issuer’s receipt of the proceeds from the Initial Second Phase Notes, the
satisfaction or waiver by lenders under the CCH Senior Financing of the
conditions to the Initial Second Phase Advance thereunder in accordance with
subsection 4.2C and CCH’s receipt of the proceeds from the Initial Second Phase
Advance under the CCH Senior Financing and (ii) the Facility Debt Commitments
together with the proceeds of all the Initial Notes, the equity commitments
under the Equity Contribution Agreement and projected contracted Cash Flow from
the fixed component under the Qualifying LNG SPAs will be sufficient to achieve
the Project Completion Date by the Date Certain.


I.USRPHC Certificate. Technical Agent shall have received a certificate, dated
as of the Second Phase Funding Date, in form and substance reasonably
satisfactory to Technical Agent from each of Issuer and Parent duly executed by
a Responsible Officer of such Person, certifying that each of Issuer and Parent
is not a USRPHC.


J.Funding Instructions. At least fifteen (15) Business Days prior to the Second
Phase Funding Date, each Second Phase Note Purchaser shall have received written
instructions signed by a Responsible Officer of Issuer on letterhead of Issuer
providing the account information for the account, which shall be subject to an
Account Control Agreement, to which the purchase price of the Initial Second
Phase Notes should be funded on the Second Phase Funding Date: (a) the name and
address of the transferee bank, (b) such transferee bank’s ABA number, and (c)
the name and number of the account into which the purchase price for the Notes
is to be deposited.


K.Additional Matters. Technical Agent and Collateral Agent shall have received
such other certificates, documents and instruments relating to the Second Phase
Funding as may have been reasonably requested by Technical Agent or Collateral
Agent, as applicable, for the Required Note Holders.


4.3General Principles


All of the agreements, instruments, reports, opinions and other documents and
papers referred to in subsections 4.1 and 4.2, unless otherwise expressly
specified, shall be delivered to Technical Agent, for the account of each Note
Holder and each Second Phase Note Purchaser and, except for the Notes and to the
extent reasonably requested by Technical Agent, in sufficient counterparts or
other originals for each such Note Holder.
4.4Conditions to Issuance


A.Initial Closing Date Notes. The obligation of Issuer to issue, sell and
deliver the Initial Closing Date Notes to the Note Purchasers at the Closing is
subject to, and


81

--------------------------------------------------------------------------------




conditioned upon, the satisfaction of each of the following conditions, unless
waived in writing by Issuer:


(i)receipt, by wire transfer of immediately available funds to the account
designated in accordance with subsection 4.1U, from each Note Purchaser, of 100%
of the principal amount of the Initial Closing Date Note set forth opposite such
Note Purchaser’s name on Schedule 2.1; and


(ii)all of the representations and warranties of each Note Purchaser set forth
in subsection 12.9T and of Technical Agent set forth in subsection 12.11 are
true and correct in all material respects as if made on and as of the Closing
Date (except to the extent any such representation and warranty expressly
relates to an earlier date, in which case such representation and warranty was
true and correct in all material respects as of such date); it being understood
that the acceptance by each Note Purchaser of its Initial Closing Date Note and
by Technical Agent of any document delivered pursuant to subsection 4.1 shall be
deemed to be a representation and warranty on the Closing Date that this
condition is satisfied with respect to the representations and warranties of
such Note Purchaser or Technical Agent, as applicable.


B.Initial Second Phase Notes. The obligation of Issuer to issue, sell and
deliver the Initial Second Phase Notes to the Second Phase Note Purchasers at
the Second Phase Funding is subject to, and conditioned upon, the satisfaction
of each of the following conditions, unless waived by Issuer:


(i)receipt, by wire transfer of immediately available funds to the account
designated in accordance with subsection 4.2J, from each Second Phase Note
Purchaser, of 100% of the principal amount of the Initial Second Phase Note set
forth opposite such Second Phase Note Purchaser’s name on Schedule 2.2;


(ii)all of the representations and warranties of each Second Phase Note
Purchaser set forth in subsection 12.9T and of Technical Agent set forth in
subsection 12.11 are true and correct in all material respects as if made on and
as of the Second Phase Funding Date (except to the extent any such
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty was true and correct in all material respects
as of such date); it being understood that the acceptance by each Second Phase
Note Purchaser of its Initial Second Phase Note and by Technical Agent of any
document delivered pursuant to subsection 4.2 shall be deemed to be a
representation and warranty on the Second Phase Funding Date that this condition
is satisfied with respect to the representations and warranties of such Second
Phase Note Purchaser or Technical Agent, as applicable;


(iii)the Closing Date shall have occurred on or prior to the Second Phase
Funding Date;


(iv)the Second Phase CP Date shall have occurred; and


(v)the Second Phase Funding Date shall occur on or before the Second Phase
Commitments Outside Date.


82

--------------------------------------------------------------------------------






SECTION 5
REPRESENTATIONS AND WARRANTIES



In order to induce Note Purchasers to enter into this Agreement and to purchase
the Notes hereunder, Issuer makes the following representations and warranties
on the date hereof, on the Closing Date and, with respect to the representations
and warranties set forth in subsections 5.1, 5.2, 5.3, 5.4, 5.5, 5.6, 5.7, 5.8,
5.9A, 5.10, 5.11, 5.12, 5.14, 5.19, 5.20 and 5.23, on the Second Phase Funding
Date (except, in each case, to the extent such representation and warranty
expressly relates to a specified date, in which case such representation and
warranty shall be only as of such date). Any reference in any representation or
warranty to a Transaction Document, Material Project Agreement or Permitted
Senior Debt Document shall include only Transaction Documents, Material Project
Agreements and Permitted Senior Debt Documents that have been entered into on or
prior to the date such representation or warranty is made or deemed made.
5.1Existence and Business


Each Issuer Party (i) is a limited liability company, corporation or limited
partnership duly organized or formed, validly existing and in good standing
under the laws of the jurisdiction of its organization or formation, (ii) is
duly qualified and in good standing as a foreign company in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed, except where the failure
(either individually or in the aggregate) to so qualify or be licensed could not
reasonably be expected to have a Material Adverse Effect and (iii) has all
requisite limited liability company, corporate or partnership power and
authority to own or lease and operate its Properties and to carry on its
business as now conducted and as proposed to be conducted. All of the
outstanding Equity Interests in Issuer, CCH Direct Parent and each Project
Entity have been validly issued, are fully paid and non-assessable and are owned
(x) in the case of Issuer, by Parent free and clear of all Liens other than
Excepted Liens, (y) in the case of CCH Direct Parent, by Issuer, free and clear
of all Liens other than Excepted Liens, and (z) in the case of each Project
Entity, by CCH Direct Parent or the applicable other Project Entity, free and
clear of all Liens other than Liens created under the Permitted Senior Debt
Documents and other Liens permitted thereunder.


5.2Organizational Matters and Equity Interests


A.Set forth on Schedule 5.2 hereto is a complete and accurate list of all Issuer
Parties, showing as of the date hereof the jurisdiction of its incorporation,
formation or existence, the address of its principal place of business and its
U.S. taxpayer identification number. The copy of the Constituent Documents of
each Note Document Party and each amendment thereto provided pursuant to
subsection 4.1D is a true and correct copy of each such document as of the
Closing Date, or, except to the extent an updated copy of such document has been
delivered to Technical Agent, pursuant to subsection 8.6A(iv) or in connection
with the Second Phase Funding, as of the Second Phase Funding Date, as
applicable, each of which is valid and in full force and effect.


B.There is no existing option, warrant, call, right, commitment or other
agreement to which Issuer or any of its Subsidiaries is party requiring, and
there is no membership interest in or other Equity Interest in or other security
or instrument of Issuer or any


83

--------------------------------------------------------------------------------




of its Subsidiaries outstanding which upon conversion or exchange would require,
the issuance by Issuer or any of its Subsidiaries of any additional membership
interests or other Equity Interests in Issuer or such Subsidiary or other
securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase a membership interest or other Equity Interest in
Issuer or such Subsidiary. As of the Closing Date and the Second Phase Funding
Date, (i) 100% of the Equity Interests in each of CCL and CCP are owned,
beneficially and of record, by CCH, (ii) 100% of the Equity Interests in CCH are
owned directly, beneficially and of record, by CCH Direct Parent, (ii) 100% of
the Equity Interests in CCH Direct Parent are owned directly, beneficially and
of record, by Issuer, and (iii) 100% of the Equity Interests in Issuer are owned
directly, beneficially and of record, by Parent.


5.3Power and Authorization; No Violation


The execution, delivery and performance by each Note Document Party of each Note
Document to which it is or is to be a party, and the consummation of the
Transaction, are within such Note Document Party’s corporate or limited
liability company (as applicable) powers, have been duly authorized by all
necessary corporate or limited liability company (as applicable) action, and do
not (i) contravene in any material respect such Note Document Party’s charter,
bylaws, limited liability company agreement or other Constituent Documents, (ii)
violate any Requirements of Law (including Regulation X of the Board), order,
writ, judgment, injunction, decree, determination or award binding on or
affecting such Note Document Party or any of its Properties or the Project which
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (iii) conflict in any material respect with or result
in the material breach of, or constitute a material default or require any
payment to be made under, any material Contractual Obligations binding on or
affecting such Note Document Party or any of its Properties or any Project
Entity (including any Permitted Senior Debt Documents) or (iv) except for the
Liens created under the Note Documents or other Permitted Liens, result in or
require the creation or imposition of any Lien upon or with respect to (i) any
of the Properties of any Subject Company, (ii) the Project or (iii) the Equity
Interests in the Issuer owned by the Parent. No Issuer Party is in violation of
any Requirements of Law order, writ, judgment, injunction, decree, determination
or award binding on or affecting such Person or in breach of any Contractual
Obligation binding on or affecting such Person, the violation or breach of which
could reasonably be expected to have individually, or in the aggregate, a
Material Adverse Effect.
5.4Governmental Authorizations


As of the Closing Date and the Second Phase Funding Date, no Governmental
Authorization, and no notice to or filing with or consent of any Governmental
Authority or any other third party, is required for (i) the due execution,
delivery, recordation, filing or performance by any Note Document Party of any
Note Document to which it is or will be a party, (ii) the grant by any Note
Document Party of the Liens granted by it pursuant to the Security Documents or
(iii) the perfection, priority or maintenance of the Liens created under the
Security Documents, except for (A) those required in connection with the
exercise by any Secured Party of its rights under the Note Documents or the
remedies in respect of the Collateral pursuant to the Security Documents, (B)
those which have been duly obtained, taken, given or made or (C) those which, by
their nature, are not required to have been obtained, taken, given or


84

--------------------------------------------------------------------------------




made as of the Closing Date or the Second Phase Funding Date for the due and
timely performance of the Note Obligations and such Governmental Authorizations
not yet obtained are reasonably expected to be timely obtainable without undue
or disproportionate cost or delay prior to the time such Governmental
Authorizations are required.
5.5Enforceable Obligations


This Agreement has been, and each other Note Document when delivered hereunder
will have been, duly executed and delivered by each Note Document Party that is
a party hereto and thereto. Assuming due execution and delivery by the
counterparties to the Note Document Parties that are parties to the Note
Documents, this Agreement is, and each other Note Document when delivered
hereunder will be, the legal, valid and binding obligation of each Note Document
Party that is a party hereto or thereto, enforceable against such Note Document
Party in accordance with its terms, except to the extent the enforceability
thereof may be limited by (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.
5.6Litigation


There is no action, suit, litigation, proceeding, or to Issuer’s knowledge,
investigation, by or against any Subject Company, any Project Entity or the
Project pending or, to Issuer’s knowledge, threatened, before any Governmental
Authority or arbitrator that (i) as of the Closing Date or the Second Phase
Funding Date, as applicable, involves any Transaction Document or the
Transaction or (ii) could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
5.7Financial Statements; Financial Condition, Etc.


A.As of the Closing Date, the financial statements delivered pursuant to
subsection 4.1I and, as of the Second Phase Funding Date, the financial
statements delivered pursuant to subsections 8.2 and 8.3, fairly present in all
material respects the financial condition of the relevant Subsidiaries of
Issuer, in each case as at the dates thereof and for the periods ended on such
dates, all in accordance with GAAP and, except to the extent disclosed in such
financial statements, applied on a consistent basis.


B.The obligations of Issuer under this Agreement, the Notes and the other Note
Documents to which it is a party rank and will rank pari passu or senior in
priority of payment and in all other respects with all other present and future
unsecured and unsubordinated debt of Issuer.


5.8No Material Adverse Effect


Since November 10, 2014, no event or occurrence has occurred and is continuing
which has resulted in, or could reasonably be expected to result in,
individually or in the aggregate, any Material Adverse Effect other than any
change, development, event or occurrence that is not


85

--------------------------------------------------------------------------------




specific to, or does not disproportionately affect, the Issuer or its
Subsidiaries and their respective businesses.
5.9True and Complete Disclosure


A.All written information, exhibits and reports furnished or made available by,
or on behalf of, any Issuer Party or representative of any Issuer Party (other
than financial projections, the construction budget, the construction schedule
and any other forward-looking information (including the Base Case Forecast or
any drafts or earlier versions thereof) and the market data study) to Technical
Agent or any Note Purchaser in connection with the evaluation of the
transactions contemplated hereunder, when taken as a whole, did not (and, to the
extent provided after the date hereof, and will not), (i) as of the date
furnished, (ii) taken together with any supplemental information provided prior
to the Closing Date, as of the Closing Date, and (iii) taken together with any
supplemental information provided prior to the Second Phase Funding Date, as of
the Second Phase Funding Date, contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were (or will be) made.


B.The financial projections (including the Base Case Forecast or any drafts or
earlier versions thereof), the market data study, construction budget,
construction schedule and any other forward-looking information delivered or
made available by or on behalf of any Issuer Party or any representative of any
Issuer Party to theTechnical Agent or any Note Purchaser in connection with the
evaluation of the transactions contemplated hereunder on or prior to the Closing
Date, as applicable, were (and, to the extent provided after the date hereof,
and will be) prepared in good faith based upon assumptions that are reasonable
at the time made and at the time of delivery thereof and, except as otherwise
notified to Technical Agent, at the Closing Date; provided that with respect to
any such information, it is agreed and understood that (i) such information
(A) is based upon a number of estimates and is subject to significant business,
economic and competitive uncertainties and contingencies and (B) is as to future
events and not to be viewed as facts, (ii) whether or not the results or other
projections described therein are achieved will depend on future events, many of
which are not within the control of the Issuer Parties and (iii) the actual
results or other projections during the period or periods covered by such
information may differ from the projected results and other projections and such
differences may be material and, accordingly, no assurances are given and no
representations are made that any of the estimates or assumptions set forth in
such information are correct, that the results or other projections set forth in
such information will be achieved or that the forward-looking statements
expressed in such information will correspond to actual results.


C.Without limiting the generality of the foregoing, no representation or
warranty is or shall be made as to any information or material provided by a
consultant or other adviser to Technical Agent, Note Holders or any of their
Affiliates (except to the extent such information or material originated with an
Issuer Party).


86

--------------------------------------------------------------------------------






5.10Margin Stock


No Subject Company or Project Entity is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and the proceeds
of the Notes will not be used to (i) purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock or (ii) for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the regulations of the Board, including
Regulation U or Regulation X.
5.11Investment Company Act


None of Parent, Issuer or CCH Direct Parent is an “investment company” as such
term is defined in the Investment Company Act of 1940.
5.12Patriot Act, Etc.


A.None of the Subject Companies, nor any of their Affiliates, nor, to the
knowledge of Issuer, any of their respective directors, officers or employees,
is (i) the target of sanctions under OFAC Laws or by the United States
Department of State, the European Union or Her Majesty’s Treasury, to the extent
applicable, (ii) an organization owned or controlled by a Person, entity or
country that is the target of sanctions under OFAC Laws or by the US Department
of State, the European Union or Her Majesty’s Treasury, to the extent
applicable, or (iii) a Person located, organized or resident in a country or
territory that is, or whose government is, the target of sanctions under OFAC
Laws or by the US Department of State, the European Union or Her Majesty’s
Treasury, to the extent applicable. The use of the proceeds of the Notes will
not violate any Applicable Anti-Corruption Laws, Anti-Terrorism and Money
Laundering Laws or OFAC Laws (to the extent applicable).


B.None of the Subject Companies, nor any of their Affiliates, nor to the
knowledge of Issuer, any of their respective directors, officers, agents,
employees or other persons acting on behalf of them, is aware of or has taken
any action, directly or indirectly, that would result in a violation by such
entity of the Applicable Anti-Corruption Laws, Anti-Terrorism and Money
Laundering Laws or OFAC Laws applicable to such Person, and the Subject
Companies have instituted and maintain policies and procedures designed to
ensure continued compliance therewith in all material respects.


5.13Collateral


A.As of the Closing Date, upon making of the filings and taking of the other
actions set forth on Schedule 5.13, all filings and other actions necessary to
perfect the security interests in the Collateral created under the Security
Documents shall have been duly made or taken. As of the Closing Date, each Note
Document Party has properly delivered or caused to be delivered to Collateral
Agent all Collateral that requires perfection of the Liens and security
interests described above by possession.


B.As of the Closing Date, the Security Documents create in favor of Collateral
Agent for the benefit of the Secured Parties a valid and, upon making of the
filings


87

--------------------------------------------------------------------------------




and taking of the other actions set forth on Schedule 5.13, perfected first
priority security interest (subject to Excepted Liens) in the Collateral,
securing the payment of the Note Obligations.


C.Each of Issuer and Parent is the legal and beneficial owner of the Collateral
to be pledged by it free and clear of any Lien, other than Excepted Liens.


5.14Solvency


Each Subject Company is Solvent.
5.15Taxes


A.Issuer and each of its Subsidiaries has timely filed, or caused to be timely
filed, all federal and other material Tax returns and reports required to have
been filed by or with respect to it. All such Tax returns and reports are true,
correct and complete in all material respects. Issuer and each of its
Subsidiaries has paid or caused to be paid all material Taxes it is required to
pay or that are required to be paid on behalf of it to the extent due (other
than any such Tax the payment of which is not yet due, giving effect to any
applicable extensions, or which is being contested in good faith). There is no
material Tax audit, investigation or assessment against Issuer or any of its
Subsidiaries that is proposed in writing or currently being conducted or, to
such Person’s knowledge, threatened.
  
B.Neither Issuer nor any of Issuer’s Subsidiaries has a material liability for
the Taxes of any Person (other than a Subject Company or Project Entity or a
member of an affiliated group of which Parent is the common parent) (A) under
Treasury Regulations Section 1.1502-6 (or any similar provision of state, local
or foreign law), (B) as a transferee or successor or (C) by contract (other than
its Constituent Documents, the Note Documents, any Permitted Senior Debt
Documents and any documents relating to any leases entered into in accordance
with the Senior Debt and the Material Project Agreements).


C.Issuer does not intend to treat the issuance of any Note as being a
“reportable transaction” (within the meaning of Treasury Regulation Section
1.6011-4).


D.No material Tax Liens have been filed with respect to the assets of Issuer or
any of its Subsidiaries.


5.16Investments


No Subject Company has any Investments other than Investments that, from and
after the Closing, would be permitted by subsection 7.7.
5.17Title, Etc.


A.Each Subject Company has good, legal and valid title or otherwise has the
right to use all material Property, tangible or intangible, which is then-used
in the day to day operations of the business of such Subject Company and which
is then-necessary to conduct the


88

--------------------------------------------------------------------------------




business of such Subject Company in accordance in all material respects with
applicable Requirements of Law and Governmental Authorizations and under the
Transaction Documents.


B.As of the Closing Date, no Issuer Party has received any notice of nor has any
knowledge of (A) any pending or contemplated Event of Eminent Domain or (B) any
existing or threatened change in the zoning classification in respect of the
Project site, that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Neither the business nor the Properties of
any Issuer Party are subject to or affected by any strike, lockout or any labor
dispute which could reasonably be expected to have a Material Adverse Effect.


5.18Accounts


Issuer’s deposit or securities account into which CCH Direct Parent will deposit
all distributions received from CCH is subject to an Account Control Agreement.
5.19Environmental Matters


Except as set forth on Schedule 5.19, to the knowledge of the Issuer (a) there
have been no environmental incidents, including past Releases of Hazardous
Materials, by a Subject Company, a Project Entity or the Project that would
reasonably be expected to give rise to any Environmental Claims, or cause the
Properties of the Subject Companies or the Project Entities to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law; (b) no Subject Company or Project Entity is the subject of
any pending inquiry or investigation by a Governmental Authority involving any
Release or threatened Release of Hazardous Materials relating to the Properties
of the Subject Companies or the Project Entities or other location to which the
Project Entities have transported, or arranged for the transportation of, any
Hazardous Materials with respect to the Properties of the Subject Companies or
the Project Entities; and (c) there is no Environmental Claim now pending or
threatened against any Subject Company, any Project Entity or the Project, that
in each case of clauses (a), (b) and (c) would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Notwithstanding any other representation and warranty set forth herein, the
representations and warranties made by Issuer set forth in this subsection 5.19
shall be the only representations and warranties with respect to Environmental
Claims, Releases of Hazardous Materials or matters related thereto.
5.20No Default


No Default or Event of Default has occurred and is continuing or will result
from the consummation of the Transaction.
5.21Employee Matters


A.No Subject Company has, or at any time has had, any employees.


B.Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, no Subject Company or ERISA Affiliate has
(i) any liability relating to or any obligation to make contributions to any
“pension plan” (as defined in


89

--------------------------------------------------------------------------------




Section 3(2) of ERISA) or (ii) any liability under, or by operation of, Title IV
of ERISA, including, but not limited to, any liability in connection with the
termination or reorganization of an “employee benefit plan” (as defined in
Section 3(3) of ERISA) subject to Title IV of ERISA or the withdrawal from a
multiemployer plan as defined in Section 4001(a)(3) of ERISA.


5.22Sole Purpose Nature; Business; Separateness


A.No Subject Company conducts any business other than the business contemplated
by the Transaction Documents. No Project Entity conducts any business other than
activities in respect of a Permitted Business.


B.No Subject Company or Project Entity is a general partner or a limited partner
in any general or limited partnership, a joint venturer in any joint venture or
a member of any limited liability company, except that (i) Issuer is the sole
member of CCH Direct Parent, (ii) CCH Direct Parent is the sole member of CCH,
(iii) CCH is the sole member of each of CCL and Corpus Christi Pipeline GP, LLC
and (iv) CCH and Corpus Christi Pipeline GP, LLC are the sole partners of
Cheniere Corpus Christi Pipeline, L.P.


C.Issuer’s only material asset is the Equity Interests of CCH Direct Parent and,
as of the Closing Date and prior to contribution to CCH Direct Parent, the
proceeds of the issuance of the Notes. CCH Direct Parent’s only material asset
is the Equity Interests of CCH and, as of the Closing Date and prior to
contribution to CCH, the proceeds of the issuance of the Notes contributed to
CCH Direct Parent by the Issuer.


D.CCL and Cheniere Corpus Christi Pipeline, L.P. have no subsidiaries.


E.Each Issuer Party maintains separate bank accounts (to the extent such Person
maintains any bank accounts) and separate books of account from each other
Issuer Party and all other Persons. The separate liabilities of the Subject
Companies are readily distinguishable from the liabilities of Parent and the
Project Entities; provided that neither the conversion contemplated by Section 9
nor any other provision of any Note Document shall be deemed to breach this
subsection 5.22E.


F.Each Issuer Party conducts its business solely in its own name in a manner not
misleading to other Persons as to its identity.


G.Except to the extent that the obligations of any Note Document Party under any
Note Document may be construed as a guarantee, no Note Document Party or Project
Entity guarantees any of the obligations of Issuer.


5.23Private Offering by Issuer


Neither Issuer nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy the Notes or any
similar securities from, or otherwise approached or negotiated in respect
thereof with, any Person other than Technical Agent, Administrative Agent and
the Note Purchasers. Other than in connection with the Registration Rights
Agreement, neither Issuer nor anyone acting on its behalf has taken, or will
take, any action that would subject the issuance or sale of the Notes to the
registration


90

--------------------------------------------------------------------------------




requirements of section 5 of the Securities Act or to the registration
requirements of any securities or blue sky laws of any applicable jurisdiction.
SECTION 6
AFFIRMATIVE COVENANTS



Issuer covenants and agrees that on and after with respect to subsection 6.7,
the date hereof, and with respect to other subsections of this Section 6, the
Closing Date until the Discharge Date, unless waived in accordance with the
terms hereof, Issuer shall, and shall cause CCH Direct Parent to:
6.1Compliance with Laws, Etc.


Comply with such Subject Company’s Constituent Documents and all Requirements of
Law, except to the extent any failure to comply with any such Subject Company’s
Constituent Documents or Requirements of Law would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
6.2Payment of Taxes, Payment of Obligations


A.Pay and discharge all material Taxes, claims or liabilities imposed upon it or
upon its property before the same shall become delinquent, provided, however,
that no Subject Company shall be required to pay or discharge any such Tax,
claim or liability that is subject to Contest, unless and until any Lien
resulting therefrom attaches to its property and becomes enforceable against its
other creditors.


B.Pay and discharge all lawful payment obligations under its Contractual
Obligations except (i) where the same is not more than 90 days past due unless
and to the extent the failure to pay or discharge such obligation within such
90 day period could reasonably be expected to have a Material Adverse Effect,
(ii) where the same is subject to Contest, or (iii) otherwise to the extent the
failure to pay or discharge such payment obligations would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


6.3Preservation of Corporate Existence, Etc.


A.Preserve and maintain its existence.


B.Provide Technical Agent and Administrative Agent with at least 30 days’ prior
notice of any change, alteration or other modification to its legal business
name or jurisdiction of organization or type of organization.


C.Preserve and maintain (a) all material rights (charter and statutory),
privileges, franchises, licenses and permits necessary or desirable in the
conduct of its business, except to the extent that the failure to preserve and
maintain in full force and effect such rights, privileges, franchises, licenses
and permits would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and (b) with respect to CCH Direct Parent
and each of its subsidiaries, status as a partnership or entity disregarded for
Tax purposes.


91

--------------------------------------------------------------------------------






6.4Visitation Rights, Etc.


A.Upon reasonable prior notice delivered by Technical Agent and during normal
business hours, concurrently make available to Technical Agent, any of the Note
Holders accompanying theTechnical Agent, or any of their respective agents or
representatives thereof accompanying theTechnical Agent, copies or extracts of
the records and books of the Subject Companies and such Person’s managers and
officers to discuss such Person’s affairs, finances and accounts with Technical
Agent, any of the Note Holders and any agents or representatives thereof;
provided that prior to the occurrence and during the continuance of an Event of
Default in no event shall there be more than two requests (which shall be
reasonably spaced within the applicable period) per calendar year.


B.Cooperate with, and cause the Project Entities to cooperate with, the
reasonable requests of Technical Agent and the Independent Engineer, including
permitting site visits to the Project by theTechnical Agent and the Independent
Engineer upon reasonable prior notice by the Technical Agent and during normal
business hours in a manner that does not unreasonably disrupt the construction
or operation of the Project in any respect and subject to satisfactory
confidentiality arrangements and reasonable safety arrangements as reasonably
determined by the Project Entities and, as reasonably requested by Technical
Agent and the Independent Engineer, otherwise make officers and representatives
of the Issuer Parties available for consultation with the Technical Agent and
the Independent Engineer in connection with the Independent Engineer's review of
information with respect to the Project.


C.At the written request of Technical Agent, and not more than once during each
calendar quarter, participate in a telephonic meeting of Technical Agent,
Administrative Agent and Note Holders to be held at such time as may be agreed
to by Issuer and Technical Agent, provided that no such telephonic meeting is
required during any calendar quarter where Technical Agent has requested a
discussion with the managers and officers of Issuer or CCH Direct Parent
pursuant to subsection 6.4A.


6.5Keeping of Books


Keep proper books of record and account, in which full, true and correct entries
shall be made of all financial transactions and the assets and business of the
Subject Companies in accordance with GAAP.
6.6Maintenance of Properties, Etc.


A.Maintain, preserve and protect (and, as necessary, repair) all of its material
Properties that are used or useful in the conduct of the business of the Subject
Companies in good working order and condition, ordinary wear and tear excepted,
unless the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


B.Except as otherwise permitted pursuant to subsection 7.6, in the case of
Issuer, directly own, at all times, 100% of the outstanding Equity Interests of
CCH Direct Parent,


92

--------------------------------------------------------------------------------




and, in the case of CCH Direct Parent, directly own, at all times, 100% of the
outstanding Equity Interests of CCH.


C.Except as otherwise permitted pursuant to subsection 7.6, maintain good and
valid interests in all of its material Properties, subject only to Permitted
Liens.


6.7Further Assurances; Grant of Security


A.Promptly upon request by Technical Agent, Administrative Agent, Collateral
Agent, or any Note Holder (acting through Administrative Agent), correct, and
cause any other applicable Note Document Party to correct, any defect or error
that may be discovered in any Note Document or in the execution, acknowledgment,
filing or recordation thereof.


B.Promptly upon request by Technical Agent, Administrative Agent (acting at the
written direction of any Note Holder), Collateral Agent, or any Note Holder
(acting through Administrative Agent), do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, conveyances, pledge agreements, assignments, financing statements
and continuations thereof, termination statements, certificates, assurances and
other instruments and take such other actions as Technical Agent, Administrative
Agent (acting at the written direction of any Note Holder), Collateral Agent or
any Note Holder (acting through Administrative Agent), may reasonably require
from time to time in order to (i) carry out more effectively the purposes of the
Note Documents, (ii) perfect and maintain the validity, effectiveness and
priority of any of the Security Documents and any of the Liens intended to be
created thereunder and (iii) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Note
Document or under any other instrument executed in connection with any Note
Document to which any Note Document Party is or is to be a party.


C.To secure the timely payment in full in cash and performance of the Note
Obligations, pledge and assign (by way of security) to Collateral Agent (for the
benefit of Technical Agent, Administrative Agent and the other Secured Parties),
and grants to Collateral Agent (for the benefit of Technical Agent,
Administrative Agent and the other Secured Parties), a security interest in,
each of the following, whether now owned or hereafter acquired: the account of
Issuer into which distributions from CCH Direct Parent will be deposited, all
funds or other assets from time to time deposited therein, any financial assets,
security entitlements or investment property at any time credited thereto, and
all proceeds thereof (collectively, the “Account Collateral”). If an Event of
Default has occurred and is continuing, then Collateral Agent, in addition to
any rights now or hereafter existing under applicable Requirements of Law
mayshall, personally or by agent, at such time or times as Agent in its
discretion may determineas directed in writing by Required Note Holders,
exercise against Issuer and the Account Collateral all of the rights and
remedies granted to secured parties under the Uniform Commercial Code and any
other applicable statute, or otherwise available to Collateral Agent by
contract, at law or in equity (including sending a “notice of exclusive control”
or similar notice under any Account Control Agreement).


93

--------------------------------------------------------------------------------






D.Promptly, and in no event more than five (5) Business Days, following the
occurrence of the Second Phase CP Date, deliver to Technical Agent an updated
version of the schedule that Issuer proposes to be substituted as the revised
version of Schedule 1.1C. Issuer shall cooperate in good faith with Technical
Agent to prepare the form of such updated schedule that is in form and substance
reasonably satisfactory to Technical Agent, which shall, as of the Second Phase
Funding Date, be substituted for the version of Schedule 1.1C delivered on the
Closing Date.


E.Deliver to Technical Agent an updated version of the Base Case Forecast (i) on
the Closing Date, if necessary such that the Base Case Forecast received by
Technical Agent on the Closing Date is the same base case forecast delivered in
connection with the closing of the CCH Senior Financing, (ii) on the Second
Phase Funding Date, such that the Base Case Forecast received by Technical Agent
on or before the Second Phase Funding Date is the same base case forecast
delivered in connection with the occurrence of the Second Phase CP Date (as
defined in the Common Terms Agreement) and (iii) otherwise from time to time
following the Closing Date if the base case forecast is updated in accordance
with the Permitted Senior Debt Documents. The updated version of the Base Case
Forecast delivered pursuant to clause (ii) of the preceding sentence shall be in
form and substance reasonably satisfactory to Technical Agent; provided that any
version of the Base Case Forecast prepared in accordance with the CCH Senior
Financing Documents shall be deemed to be in form and substance reasonably
satisfactory to Technical Agent.


6.8Distributions from CCH Direct Parent


Cause CCH Direct Parent to distribute the proceeds of all distributions received
by CCH Direct Parent from CCH or its Subsidiaries to Issuer promptly upon
receipt thereof.
6.9D&O Insurance


Maintain in full force and effect, with financially sound and responsible
insurance companies, directors’ and officers’ liability insurance, and cause CCH
to maintain such insurance in respect of its officers and directors, which
Issuer believes is (in the good faith judgment of management of Issuer) in such
amounts and covering such risks as is reasonable and prudent in light of the
size and nature of its business or CCH’s business, as applicable; provided that
such insurance may be maintained by the Parent so long as such insurance
provides coverage for the Subject Companies and CCH.
6.10Separateness Provisions


A.Take all reasonable steps to continue its identity as a separate legal entity
and to make it apparent to third Persons that it is an entity with assets and
liabilities distinct from those of its Affiliates (other than another Subject
Company) or any other Person, and that such Person is not a division of any of
its Affiliates (other than another Subject Company) or any other Person;
provided that no such requirements shall be applicable as among CCH and its
Subsidiaries; provided, further, that neither the conversion contemplated by
Section 9 nor any other provision of any Note Document shall be deemed to breach
this subsection 6.10A. Without limiting the foregoing, except as expressly
contemplated under or pursuant to the Note


94

--------------------------------------------------------------------------------




Documents or among the Subject Companies, cause each Subject Company to (a)
maintain its assets in a manner which facilitates their identification and
segregation from those of such Subject Company’s Affiliates, (b) not permit the
commingling or pooling of its funds or other assets with the assets of any of
its Affiliates, (c) maintain separate deposit and other bank accounts to which
none of its Affiliates has any access, (d) maintain financial records which are
separate from those of its Affiliates, (e) maintain adequate capitalization in
light of its business and purpose, (f) conduct all of its business (whether in
writing or orally) solely in its own name through its duly authorized officers,
employees and agents, (g) not hold itself out as being liable for the debts of
another and not guarantee the debts of another, except as permitted by the Note
Documents and not cause or permit any of its Subsidiaries to guaranty or hold
itself out as being liable for the debts of the Subject Companies and (h)
otherwise practice and adhere, and cause each of its Subsidiaries to practice
and adhere, in all material respects to corporate formalities, such as complying
with such Person’s Constituent Documents and resolutions and maintaining
complete and correct books and records.


B.In the case of Issuer, at all times maintain at least one independent member
of the board of Issuer who shall have the right to vote with respect to the
commencement of proceedings under any Bankruptcy Law to adjudicate the Issuer a
bankrupt or insolvent, or seeking liquidation, winding-up or other
reorganization, and no other voting rights, and who, for the five-year period
prior to his or her appointment as an independent member of the board of Issuer,
has not been, and during the continuation of his or her service as an
independent member of the board of Issuer is not: (a) an employee, director,
stockholder, partner, membership interest holder or officer of Issuer or any of
its Affiliates (other than his or her service as an independent member of the
board of Issuer or similar capacity of Issuer or any of its Affiliates); (b) a
customer or supplier of Issuer or any of its Affiliates (other than an
independent member of the board of Issuer provided by a corporate services
company that provides independent members of boards in the ordinary course of
its business); or (c) any member of the immediate family of a Person described
in clause (b) above; provided, that in the event of any death, disability,
incapacity or resignation of such independent member of the board of Issuer,
Issuer shall have such period as is reasonably necessary, not to exceed ten (10)
Business Days, to select a replacement independent board member; provided
further that during any period from the death, disability, incapacity or
resignation of the independent board member and until such replacement
independent board member is selected, Issuer shall not take any action that
requires a vote of the independent member of the board pursuant to this
subsection 6.10B or the Issuer’s Constituent Documents.


6.11Delivery of Information Required Under Foreign Assets Control Regulations,
Patriot Act, Foreign Corrupt Practices Act


Promptly after receipt of written request therefor from Technical Agent,
Administrative Agent or any Note Holder, each of the Subject Companies shall
provide Agent with all information reasonably required by Technical Agent,
Administrative Agent or such Note Holder to comply with the Patriot Act, any
foreign assets control regulations of the United States Treasury Department and
the Foreign Corrupt Practices Act.


95

--------------------------------------------------------------------------------






6.12CCH Board Observer Rights


A.For so long as the Note Holders collectively own Notes in an aggregate
principal amount of at least $500,000,000, EIG MC shall be entitled to appoint
one observer (the “Note Holder Observer”) to the board of directors or managers
of CCH (the “CCH Board”), who shall be entitled to attend meetings of the CCH
Board in a non-voting, observer capacity. Issuer shall cause CCH to provide
notice to the Note Holder Observer of any and all meetings of the CCH Board and
copies of all materials provided to the members of the CCH Board in their
capacity as members of the CCH Board concurrently with and in substantially the
same manner as such notices and materials are provided to members of the CCH
Board. The CCH Board will be entitled to exclude the Note Holder Observer from
portions of meetings or omit to provide the Note Holder Observer with certain
materials if (a) the CCH Board concludes in good faith that such exclusion or
omission is necessary or appropriate (i) to preserve any attorney-client
privilege or (ii) to comply with contractual obligations to third parties or
regulatory limitations, or (b) the CCH Board intends to consider or distribute
any materials with respect to a matter in which the Note Holder Observer has an
actual or potential conflict of interest; provided that to the extent the CCH
Board takes any of the actions described in clause (a) or (b) of this subsection
6.12A, Issuer shall cause the CCH Board, to the extent reasonably practicable,
to make reasonable and appropriate substitute disclosure arrangements, including
providing redacted versions of applicable materials and executing a joint
defense agreement or other similar arrangements. The Note Holder Observer shall
initially be Wallace Henderson. EIG MC may change the identity of the Note
Holder Observer at any time upon prior notice to Issuer.


B.Each Note Holder Observer, prior to attending any meetings of the CCH Board or
receiving any materials therewith, will be required to sign a confidentiality
agreement in which such Note Holder Observer acknowledges that he or she (i) may
in the course of participating in or preparing for such board meetings receive
material non-public information with respect to the Parent and its Affiliates
and that the receipt of material non-public information may limit such Note
Holder Observer’s ability to transact in the securities of the Parent and its
Affiliates, (ii) will be subject to the same trading policies and black-out
periods to which members of the CCH Board are subject and (iii) will treat all
confidential information received at or preparing for such meetings in
accordance with the provisions of subsection 12.22.


6.13Tax Matters; USRPHC Status and Reporting


A.Parent and Issuer shall duly file, within ten (10) Business Days, after the
Closing Date Internal Revenue Service Form 8832 (Entity Classification Election)
electing to treat Issuer as an association taxable as a corporation for U.S.
federal tax purposes effective as of the Closing Date. Parent and Issuer shall
promptly provide to Technical Agent a copy of the acceptance letter that is
received from the Internal Revenue Service with respect to such Form 8832.


B.Issuer agrees to promptly notify Technical Agent and the Note Holders, in
accordance with subsection 8.6D, if Parent or Issuer determines that either
Parent or Issuer is a USRPHC.


96

--------------------------------------------------------------------------------






C.Unless Issuer has provided the Note Holders with notice pursuant to subsection
8.6D that Issuer is a USRPHC, Issuer shall perform a quarterly analysis of its
USRPHC status and provide (i) on a quarterly basis and, if requested by
Technical Agent or any of its AffiliatesNote Holder, on any date of a
disposition of a Note, the Note Holders with a duly signed certificate which
certifies that Issuer is not a USRPHC, and therefore equity interests in Issuer
are not United States real property interests within the meaning of Section
897(c)(1) of the Code, in a form reasonably satisfactory to Agentany such Note
Holder effecting such disposition, and (ii) EIG MC and any of its Affiliates
with the underlying analyses, valuations and work papers related to such
determination.


SECTION 7
NEGATIVE COVENANTS



Issuer covenants and agrees that on and after the date hereof until the
Discharge Date, unless waived in accordance with the terms hereof, Issuer and
CCH Direct Parent shall not (and, to the extent specifically indicated in
subsections 7.3, 7.4B, 7.5, and 7.6C, shall not permit the Project Entities to),
at any time:
7.1Liens, Etc.
Create, incur, assume or suffer to exist any Lien on or with respect to any of
its Properties of any character whether now owned or hereafter acquired, or sign
or file, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names any Subject Company as debtor, or sign or suffer to exist
any security agreement authorizing any secured party thereunder to file such
financing statement, or assign any accounts or other right to receive income,
except, in the case of Collateral, Excepted Liens and, in the case of any other
Properties, Permitted Liens.
7.2Debt
Create, incur, assume or suffer to exist any Debt, except:
A.Debt of the Subject Companies under this Agreement and the other Note
Documents.


B.Trade or other similar indebtedness incurred in the ordinary course of
business (but not for borrowed money) and not to exceed $1,000,000 or to be more
than 90 days past due.


C.Contingent liabilities permitted pursuant to subsection 7.12.


D.To the extent constituting Debt, Debt arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business or other cash
management services in the ordinary course of business; provided that such Debt
is extinguished within ten (10) Business Days of its incurrence.


97

--------------------------------------------------------------------------------






7.3Prepayments of Debt; Modification of Permitted Senior Debt Documents


A.Refinance, or permit CCH or any of its Subsidiaries to refinance, the CCH
Senior Financing or any other Permitted Senior Debt other than in accordance
with the terms thereof and the terms of any other Permitted Senior Debt then
outstanding, as applicable.


B.Without the consent of the Required Note Holders, directly or indirectly,
including through CCH or its Subsidiaries, amend, supplement, waive, modify or
terminate or consent to the amendment, supplement, waiver, modification or
termination of any provision of any Permitted Senior Debt Document that would
constitute a Fundamental Amendment.


7.4Nature of Business


A.Directly conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations or other activity
other than those related to its ownership of the Equity Interests in CCH Direct
Parent (in the case of Issuer) or CCH (in the case of CCH Direct Parent) and the
performance of its Obligations under the Note Documents and, with respect to CCH
Direct Parent, the pledge of its interests in CCH in favor of the lenders under
the CCH Senior Financing or any other Permitted Senior Debt to which it is a
party, including activities associated with the making of capital contributions
to CCH Direct Parent and CCH, as applicable, to the extent permitted hereby.


B.Cause or permit any Project Entity to engage in any business or activities
other than those in respect of a Permitted Business.


7.5Mergers, Etc.


A.Merge into or consolidate with any Person or permit any Person to merge into
it or permit any Project Entity to merge into or consolidate with any Person
(other than another Project Entity) or permit any Person (other than any Project
Entity) to merge into any Project Entity.


B.Liquidate, wind up or dissolve (or suffer any liquidation or dissolution) or
discontinue its business or permit any Project Entity to liquidate, wind up or
dissolve (or suffer any liquidation or dissolution) or discontinue its business;
provided that Corpus Christi Pipeline GP, LLC may liquidate itself into or enter
into any merger with or sell or otherwise transfer all or substantially all its
assets to another Project Entity.


C.Conduct any initial public offering of interests in any Subject Company.


7.6Sales, Etc. of Assets


A.Sell, lease, transfer or otherwise dispose of any Equity Interests in (i) with
respect to Issuer, CCH Direct Parent and (ii) with respect to CCH Direct Parent,
CCH, or permit any sale, lease, transfer or other disposition of any Equity
Interests of any Project Entity; provided that an initial public offering of any
Project Entity may be effected in accordance with the requirements set forth in
subsection 3.3B(iv); provided, further, that CCH or CCH Direct Parent may be
contributed or sold to CQP so long


98

--------------------------------------------------------------------------------




as (x) the only consideration that CCH Direct Parent (in the case of a
contribution or sale involving CCH) or Issuer (in the case of a contribution or
sale involving CCH Direct Parent) shall receive in connection with such
contribution or sale shall be cash and/or securities of CQP, (y) before any cash
received by Issuer or CCH Direct Parent in connection therewith may be
distributed to Parent or for any purpose other than as permitted pursuant to
subsection 7.8B, Issuer shall offer to redeem any then-outstanding Notes
together with accrued and unpaid interest thereon, to, but excluding, the date
of prepayment, and the Yield Maintenance Amount with respect thereto (it being
agreed that the cash received in connection with such sale may instead be
maintained at Issuer or CCH Direct Parent, as applicable, or invested in any of
the Project Entities) and (z) at the time of such contribution or sale of CCH or
CCH Direct Parent to CQP, Issuer shall deliver to Technical Agent and the Note
Holders a fairness opinion with respect to the consideration to be received by
CCH Direct Parent (in the case of a contribution or sale involving CCH) or
Issuer (in the case of a contribution or sale involving CCH Direct Parent)
issued by an Independent Financial Expert.


B.Except as otherwise permitted pursuant to subsection 7.6A, sell, lease,
transfer or otherwise dispose of all or substantially all of such Subject
Company’s Property.


C.Permit any Project Entity to sell, lease, transfer or otherwise dispose of, or
grant any option or other right to purchase, lease or otherwise dispose of, all
or substantially all of the Property of any Project Entity.


7.7Investments in Other Persons


Make or hold any Investment in any Person, except:
A.Investments in Cash or Cash Equivalents and Permitted Investments;


B.Parent may make contributions to capital of Issuer and (i) Issuer may make
contributions to capital of CCH Direct Parent, and (ii) CCH Direct Parent may
contribute amounts received from Issuer to CCH as Equity Funding; and


C.Without limiting subsection 7.7B, Issuer may make contributions to capital of
CCH Direct Parent in cash (and CCH Direct Parent may contribute like amounts to
CCH as Equity Funding) (x) in an amount not to exceed that portion of the
proceeds of the Initial Notes which are to be used to fund a portion of the
Project Costs, for application by CCH or its Subsidiaries to fund a portion of
the Project Costs, as such Project Costs are incurred from time to time and (y)
in an amount not to exceed the Funded Amount with respect to any Additional
Notes, for application by CCH or its Subsidiaries to cure the applicable default
or event of default under the Permitted Senior Debt Documents or the Material
Project Agreement or other agreement or contract that gave rise to the issuance
of such Additional Notes.


99

--------------------------------------------------------------------------------






7.8Restricted Payments


Directly or indirectly, make any Restricted Payment; provided that:
A.CCH Direct Parent shall distribute all of its funds to Issuer in accordance
with subsection 6.8.


B.Issuer may make distributions for any taxable period for which Issuer and any
of its Subsidiaries are members of a consolidated, combined, unitary, affiliated
or similar income tax group of which Parent is the common parent in an amount
equal to the portion of any income Taxes for such taxable period that is
attributable to Issuer and its Subsidiaries; provided that (i) distributions
under this subsection 7.8B for any taxable period shall not exceed the amount of
such Taxes that Issuer and/or such Subsidiaries, as applicable, would have paid
had Issuer and/or such Subsidiaries, as applicable, been a stand-alone taxpayer
(or a stand-alone group), determined at the highest combined U.S. federal and
State of Texas Tax rate applicable to an entity taxable as a corporation in both
jurisdictions for the applicable period and, for the avoidance of doubt,
assuming any net operating losses or other loss carryforwards or other tax
attributes of the Issuer and its Subsidiaries are not utilized by any other
member of such tax group (other than the Issuer and its Subsidiaries) and (ii)
any tax refunds received by Parent (whether by way of actual receipt, credit,
set-off or otherwise) in respect of Taxes paid by Issuer to Parent pursuant to
this subsection 7.8B shall promptly be returned by Parent to Issuer or shall be
utilized by Parent to reduce any Taxes that otherwise would be payable by Parent
with respect to the income, assets and operations of Issuer and its
Subsidiaries.


C.Issuer may make any distributions to Parent upon satisfaction of the
Distribution Conditions. Prior to the making of any Restricted Payment pursuant
to this subsection 7.8C, Issuer shall have delivered to Administrative Agent a
certificate executed by a Responsible Officer of Issuer, confirming compliance
with the Distribution Conditions, and containing the calculations (in reasonable
detail) required by clause (iii) of the definition of Distribution Conditions.


D.Issuer may make distributions of any proceeds received from CCH Direct Parent
as a result of any (a) Casualty Event or Event of Eminent Domain to the extent
such proceeds were received in respect of any repayment or reimbursement of any
Equity Funding (other than Proceeds of the Initial Notes or Additional Notes)
contributed to, or amounts paid on behalf of, the affected Project Entity for
purposes of commencing any repair or replacement of such Project Entity’s
Properties or (b) Liquidated Damages to the extent such proceeds were received
in respect of any repayment or reimbursement of any Equity Funding (other than
Proceeds of the Initial Notes or Additional Notes) to the extent such funding
was used to complete, repair, refurbish or improve the Project.


7.9Transactions with Affiliates


Conduct any transactions otherwise permitted under the Note Documents with any
of its Affiliates other than (a) on terms that are fair and reasonable and no
less favorable to the applicable Subject Company than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate, (b) any
transaction for which there is no comparable transaction with a


100

--------------------------------------------------------------------------------




Person that is not an Affiliate that the Required Note Holders determine is fair
and reasonable to such Subject Company or with respect to which such subject
Company delivers to Technical Agent and the Note Holders a fairness opinion
issued by an Independent Financial Expert, (c) any payments made pursuant to
subsection 7.7 or 7.8, (d) in connection with any transaction permitted or
contemplated by subsection 2.4, 7.6A, 7.7 or 10.3, (e) indemnities or similar
arrangements provided for the benefit of any Subject Company’s directors or
managers, whether pursuant to such Subject Company’s Constituent Documents or
otherwise or (f) to the extent required by Requirements of Law.
7.10Amendments of Constituent Documents


Amend its Constituent Documents, other than amendments that (a) could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect or (b) are not in any material respect adverse to the interests
of the Secured Parties or any Note Document Party’s ability to comply with the
Note Documents.
7.11Partnerships, Formation of Subsidiaries, Etc.


A.Become a general partner in any general or limited partnership or joint
venture or a member in any limited liability company.


B.Organize or own any Subsidiary that is owned directly by Issuer or CCH Direct
Parent other than those in existence on the Closing Date.


7.12Contingent Liabilities


Become liable under any Contractual Obligation as a surety or accommodation
endorser for or upon the obligation of any other Person, (a) except the
endorsement of negotiable instruments received in the normal course of its
business, (b) indemnities provided under the Transaction Documents, and (c)
Permitted Debt of such Person (provided that, for the avoidance of doubt, this
clause (c) shall not permit any Subject Company to guarantee any Obligations or
Permitted Debt of any other Person unless such guarantee is expressly permitted
by subsection 7.2).
7.13Employees


Have any employees.
7.14ERISA Plans


Except as would not be expected to have, individually or in the aggregate, a
Material Adverse Effect, take any action to cause either Subject Company to (a)
incur any liability relating to, or incur any obligation to make contributions
to, any “pension plan” (as defined in Section 3(2) of ERISA) or (b) incur any
liability under or by operation of Title IV of ERISA, including, but not limited
to, any liability in connection with the termination or reorganization of an
“employee benefit plan” (as defined in Section 3(3) of ERISA) subject to Title
IV of ERISA or the withdrawal from a “multiemployer plan” (as defined in Section
4001(a)(3) of ERISA).


101

--------------------------------------------------------------------------------






7.15Tax Treatment of Issuer


Take any action that causes Issuer to be treated as other than an association
taxable as a corporation for U.S. federal tax purposes on or after the Closing
Date.
7.16Accounts


In the case of Issuer, deposit any funds that are distributed from CCH Direct
Parent into any account that is not subject to an Account Control Agreement.
7.17Additional Notes


Issue any Notes other than (i) the Initial Notes (whether issued on the Closing
Date or the Second Phase Funding Date), (ii) in connection with the payment of
interest in kind in accordance with subsection 3.2B(iii) and/or (iii) any
Additional Notes issued pursuant to subsection 10.3.
SECTION 8
REPORTING COVENANTS



Issuer covenants and agrees that on and after the Closing Date until the
Discharge Date, unless waived in accordance with the terms hereof, Issuer shall,
and shall cause each other Subject Company to, deliver to Administrative Agent:
8.1Default Notice
As soon as possible and in any event within three (3) Business Days after a
Responsible Officer becomes aware of the occurrence of any Default, a statement
of the Chief Financial Officer of Issuer setting forth details of such Default
and the action that the applicable Note Document Party has taken and proposes to
take with respect thereto.
8.2Annual Financials
As soon as available and in any event within 120 days after the end of each
Fiscal Year, a copy of the audited financial statements for the Issuer and its
consolidated Subsidiaries, including therein a balance sheet of Issuer and its
consolidated Subsidiaries as of the end of such Fiscal Year and a statement of
income and a statement of cash flows of Issuer and its consolidated Subsidiaries
for such Fiscal Year, in each case accompanied by an audit opinion by KPMG LLP
or other independent public accountants of nationally recognized standing
reasonably acceptable to Technical Agent (it being agreed any Big 4 accounting
firm shall be acceptable to Technical Agent); provided that consolidated annual
financial statements for the 2014 Fiscal Year shall only be provided for CCL and
CCP and such financial statements may be unaudited and not accompanied by an
audit opinion, together with a certificate of a Responsible Officer of Issuer
stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that Issuer has taken and proposes to take with respect thereto.


102

--------------------------------------------------------------------------------






8.3Quarterly Financials


As soon as available and in any event within 60 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year, a balance sheet of Issuer
and its consolidated Subsidiaries as of the end of such Fiscal Quarter and a
statement of income and a statement of cash flows of Issuer and its consolidated
Subsidiaries for the period commencing at the end of the previous Fiscal Quarter
and ending with the end of such Fiscal Quarter and a statement of income and a
statement of cash flows of Issuer and its consolidated Subsidiaries for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
Fiscal Year, all in reasonable detail and duly certified (subject to normal
recurring adjustments necessary for a fair presentation and to the absence of
footnote disclosure) by a Responsible Officer of Issuer as having been prepared
in accordance with GAAP, together with a certificate of said officer of Issuer
stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that Issuer has taken and proposes to take with respect thereto.
8.4Litigation


Promptly after the commencement thereof, notice of all actions, suits,
investigations, litigation and proceedings before any Governmental Authority
affecting any Subject Company of the type described in subsection 5.6.
8.5Creditor Reports


Substantially simultaneously with transmission thereof to the lenders under the
CCH Senior Financing, copies of all notices, certificates (including compliance
certificates), documents, reports and information (other than interest rate
elections, continuations or conversions) that any Project Entity may furnish to
the lenders under the CCH Senior Financing (including annual and operating
budgets, construction progress reports and operating reports, in each case to
the extent required thereby); provided that in the event that the CCH Senior
Financing is repaid in full prior to the Discharge Date, the foregoing
references in this subsection to the CCH Senior Financing shall be deemed to be
a reference to the largest principal amount of then-outstanding Permitted Senior
Debt of the Project Entities.
8.6Agreement Notices, Etc.


A.Promptly upon receipt thereof:
(i)Copies of all notices, requests and other documents received by any Project
Entity under or pursuant to any Permitted Senior Debt Document regarding or
related to any material breach or default asserted by any party thereto.


(ii)Copies of any amendment, modification or waiver of any material provision of
any Permitted Senior Debt Document.


103

--------------------------------------------------------------------------------






(iii)Copies of any notice of cancellation of, or non-renewal of, or material
change in, the insurance policies maintained by or on behalf of any Subject
Company.


(iv)Copies of any amendment, modification or waiver of any provision of any
Constituent Document of any Subject Company.


(v)Copies of any Permitted Senior Debt Document or Subsequent Material Project
Agreement entered into by any Project Entity after the date hereof (to the
extent not previously delivered); provided that, if the delivery of any
Subsequent Material Project Agreement pursuant to this subsection 8.6A(v) would
result in the breach of any confidentiality undertakings owed by the Project
Entities to the counterparty thereof, subject to the consent of the counterparty
and Technical Agent’s, Administrative Agent’s or the Note Holder’s entry into
any confidentiality agreement in substantially the form that other parties
receiving the same Subsequent Material Project Agreement have been required to
enter into in order to receive such document, a copy of such Subsequent Material
Project Agreement shall be made available to Technical Agent, Administrative
Agent or such Note Holder and its counsel; provided, further, that
notwithstanding the foregoing, the Subject Companies shall have no obligation to
deliver any Subsequent Material Project Agreement that is a replacement or
substitute for the ConocoPhillips License Agreement or any license agreement
with ConocoPhillips Company or any of its affiliates entered into in connection
with an Expansion to Technical Agent, Administrative Agent or any Note Holder
pursuant to this subsection 8.6A(v).


(vi)Copies of any material Governmental Authorizations obtained by any Subject
Company after the Closing Date.


(vii)Written notice of any material dispute or material correspondence between
any Subject Company and any Governmental Authority involving the revocation,
modification or failure to renew of any material Governmental Authorization or
the imposition of additional conditions with respect thereto, to the extent if
adversely determined could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.


B.Deliver to Administrative Agent and the Note Holders in accordance with
subsection 8.7, any notice required under subsection 10.3.


C.Prompt notice of any material change in accounting policies or financial
reporting practices by any Subject Company.


D.Prompt (but in no event longer than one Business Day following the applicable
determination) notice of any determination by Parent or Issuer that Parent or
Issuer is a USRPHC.


8.7Other Information


Such other information respecting the business, condition (financial or
otherwise), operations, performance, properties or prospects of any Issuer Party
as AgentTechnical Agent (on its own behalf or on behalf of a Note Holder) or the
Administrative Agent as directed in


104

--------------------------------------------------------------------------------




writing by a Note Holder may from time to time reasonably request; provided that
all such information that is Confidential Information shall be subject to the
terms of subsection 12.22.
8.8Delivery of Documents


A.Delivery of any notice, document or information pursuant to subsection 6.7D,
6.7E, 6.13B, 7.6A or 7.9 or this Section 8 shall be made in accordance with
subsection 8.8B.


B.With respect to each certificate of any Issuer Party delivered pursuant
hereto, and any documents required to be delivered to Technical Agent,
Administrative Agent, Collateral Agent or Note Holders pursuant to this
Agreement, a PDF of such materials shall be prepared and posted to a data room
or other electronic platform maintained by or on behalf of the Issuer and to
which Technical Agent, Administrative Agent and the Note Holders have access and
notifying theTechnical Agent, Administrative Agent and the Note Holders of the
posting of such information. Issuer shall not be required to provide, or make
available, or provide notice of the posting of, copies of any certificates,
documents, information, notices or other materials pursuant to subsection 8.5,
8.6A(i), 8.6A(ii), 8.6A(v), 8.6B or 8.7 to Technical Agent, Administrative Agent
or any Note Holder if Technical Agent, Administrative Agent or such Note Holder
does not execute a confidentiality agreement, in form and substance reasonably
satisfactory to Issuer. At any time, Technical Agent, Administrative Agent or
any Note Holder may indicate to Issuer that it no longer wishes to receive
material non-public information and Issuer shall promptly cease providing such
material non-public information to Technical Agent, Administrative Agent or such
Note Holder pursuant to subsection 8.5, 8.6A(i), 8.6A(ii), 8.6A(v), 8.6B or 8.7.


C.The financial statements delivered pursuant to subsection 8.2 or subsection
8.3, as the case may be, and the balance sheet, statement of income and
statement of cash flows that have been delivered pursuant to subsection 8.2 and
subsection 8.3, fairly present in all material respects the financial condition
of Issuer and its consolidated Subsidiaries as at the dates thereof and for the
periods ended on such dates, all in accordance with GAAP subject, in the case of
balance sheets, statements of income and cash flows delivered pursuant to
subsection 8.3, to normal recurring adjustments necessary for a fair
presentation and to the absence of footnote disclosure.


SECTION 9
CONVERSION; LIMITATION ON SYNTHETIC SALES; CERTAIN PRE-CLOSING MATTERSLIMITATION
ON SYNTHETIC SALES; CERTAIN PRE-CLOSING MATTERS



9.1Issuer Initiated Conversion


A.Subject to and upon compliance with the provisions set forth in subsection 9.2
and subsection 9.9, at any time on or after the Eligible Conversion Date for the
Initial Closing Date Notes (in the case of a conversion of Initial Closing Date
Notes), the Eligible Conversion Date for the Initial Second Phase Notes (in the
case of a conversion of Initial Second Phase Notes) or the Eligible Conversion
Date for the Additional Notes (in the case of a conversion of Additional Notes)
and prior to 5:00 p.m. (Houston time) on the Business Day


105

--------------------------------------------------------------------------------




immediately preceding the ninth anniversary of the Closing Date, Issuer may
deliver an Issuer Initiated Conversion Notice to Technical Agent (with a copy to
the Administrative Agent for information purposes only) specifying all or any
amount of Notes that will be subject to a conversion at the option of Issuer
(any such conversion, an “Issuer Initiated Conversion”) and the aggregate number
of shares of Parent Common Stock outstanding as of the date of such Issuer
Initiated Conversion Notice; provided that no Issuer Initiated Conversion shall
occur if an Event of Default has occurred and is continuing; provided, further,
that each Issuer Initiated Conversion Notice shall be irrevocable except as
provided for in section 2 of the Registration Rights Agreement.


B.The principal amount of Notes that Issuer requires the Note Holders, in the
aggregate, to convert under an Issuer Initiated Conversion must be equal to
$250,000,000 or an integral multiple of $1,000 in excess thereof (or to the
extent the aggregate principal amount of Notes outstanding with respect to which
an Eligible Conversion Date has occurred is less than $250,000,000 or is not an
integral multiple of $1,000, the aggregate principal amount of Notes outstanding
with respect to which an Eligible Conversion Date has occurred).


9.2Conditions to Conversion for Issuer Initiated Conversion Notice


Each of the following shall be a condition to the effectiveness of any Issuer
Initiated Conversion; provided, however, that each condition may be waived by
the mutual consent of Issuer and the applicable converting Note Holders:
A.any such Issuer Initiated Conversion shall not result in any converting Note
Holder that is an EIG Note Holder being required to convert its Notes and
receive shares of Parent Common Stock that would cause the Section 16 Percentage
for such EIG Note Holder to exceed 9.99%; provided, however, that Issuer shall
not be restricted in requiring or effecting an Issuer Initiated Conversion of
any Ownership Limit Non-Converted Notes at any time following the date that is
90 Trading Days after such Issuer Initiated Conversion Date giving rise to such
Ownership Limit Non-Converted Notes and such 90-Trading Day period may not be
waived by such EIG Note Holder; provided, further, that if, after the expiration
of such 90-Trading Day period, the Issuer seeks to require and effect an Issuer
Initiated Conversion with respect to such Ownership Limit Non-Converted Notes,
the applicable EIG Note Holder may require Issuer to repurchase any such
Ownership Limit Non-Converted Notes in accordance with subsection 9.4;


B.Pursuant to Sections 2 and 3 of the Registration Rights Agreement, with
respect to any Issuer Initiated Conversion, Parent shall file with the
Securities Exchange Commission a Shelf Registration Statement providing for the
registration of, and the sale on a continuous or delayed basis by the Holders
(as defined in the Registration Rights Agreement) of, all of the Registrable
Securities deliverable upon such Issuer Initiated Conversion, from time to time
in accordance with the methods of distribution elected by such Holders
(including an underwritten offering), pursuant to Rule 415 under the Securities
Act or any similar rule that may be adopted by the Securities Exchange
Commission, and shall cause such Shelf Registration Statement to become
effective on or prior to the Trading Day that the relevant Issuer Initiated
Conversion Notice is delivered;


106

--------------------------------------------------------------------------------






C.the amount equal to the number of shares of Parent Common Stock outstanding
(prior to giving effect to any conversion that has not been settled) multiplied
by the Last Reported Sale Price on the Trading Day immediately preceding the
date of delivery of the applicable Issuer Initiated Conversion Notice shall not
be less than (a) unless and until the Second Phase Funding Date has occurred,
$10,000,000,000 and (b) on or following the Second Phase Funding Date,
$13,700,000,000;


D.(a) such Issuer Initiated Conversion and the Issuer Initiated Conversion
Notice to which it relates shall not occur or be delivered, as applicable, (i)
on any day during a “Blackout Period” (as defined in the Registration Rights
Agreement), (ii) on any day during a “Deferral Period” (as defined in section
5(j) of the Registration Rights Agreement), or if Parent reasonably expects that
a Deferral Period may commence within five (5) Business Days following the date
on which the shares of Parent Common Stock are delivered pursuant to the
applicable Issuer Initiated Conversion or (iii) subject to subsection 9.10, on
any day during (x) the 90-Trading Day period immediately following the
consummation of any previous Issuer Initiated Conversion or Note Holder
Initiated Conversion (regardless of whether such conversion is of Initial
Closing Date Notes, Initial Second Phase Notes or Additional Notes) and (y) the
five Scheduled Trading Day period immediately following the delivery of any
Issuer Initiated Conversion Notice or Note Holder Initiated Conversion Notice,
(b) such Issuer Initiated Conversion shall not occur on any day during (i) the
calendar period from, and including, December 24 to January 1, or (ii) with
respect to any conversion of Additional Notes, the 12‑month period following the
date on which such Additional Notes are issued, and (c) any Issuer Initiated
Conversion Notice shall not be delivered on any day during the 90 VWAP Trading
Day period following a stock split, stock dividend, rights offering, special
dividend, other asset distribution or any other event or transaction of a type
that would be subject to adjustment under subsection 9.8B;


E.solely with respect to the first Issuer Initiated Conversion, the principal
amount of the Notes being converted shall be less than or equal to 50.0% of the
principal amount of Notes outstanding on the date of delivery of the applicable
Issuer Initiated Conversion Notice; and


F.any shares of Parent Common Stock delivered upon conversion are (i) fungible
with the Parent Common Stock, (ii) approved for listing on the Applicable
Exchange and (iii) not subject to any Transfer Restrictions (other than pursuant
to Section 5 of the Securities Act as a result of being “restricted securities”
within the meaning of Rule 144).


9.3Conversion Procedure for Issuer Initiated Conversion


A.Following an Issuer Initiated Conversion Notice with respect to any Notes, by
5:00 p.m. (Houston time) on the fourth Scheduled Trading Day immediately
following the date of delivery of the applicable Issuer Initiated Conversion
Notice (a) Administrative Agent shall provide Issuer and Technical Agent with a
list of each Note Holder and, (b) Technical Agent shall provide Issuer and
Administrative Agent with the amount of sucheach Note Holder’s Notes that will
be converted, and (bc) each Note Holder of any Notes to be converted in whole or
in part shall:


107

--------------------------------------------------------------------------------






(i)surrender such Note Holder’s Note to Issuer;


(ii)if required, furnish appropriate endorsements and transfer documents; and


(iii) provide notice of the number of shares of Parent Common Stock that can
be delivered to such converting Note Holder in respect of such Issuer Initiated
Conversion without causing the Section 16 Percentage for such Note Holder to
exceed 9.99%.


Subject to, and upon satisfaction of, the requirements in the immediately
preceding sentence, the Notes subject to an Issuer Initiated Conversion Notice
will be converted in accordance with the provisions of this Agreement and the
Notes and Issuer shall, and shall cause Parent, as agent for Issuer, to, deliver
the shares of Parent Common Stock deliverable therefor pursuant to subsection
9.9.
9.4Repurchase of the Notes Following an Issuer Initiated Conversion Notice


A.If, following an Issuer Initiated Conversion Notice, any Notes subject to
conversion become Ownership Limit Non-Converted Notes by virtue of the
limitation set forth in subsection 9.2A and, thereafter, Issuer seeks to require
and effect an Issuer Initiated Conversion with respect to any or all of such
Ownership Limit Non-Converted Notes after the expiration of the 90-Trading Day
period referenced in subsection 9.2A, the EIG Note Holder holding such Ownership
Limit Non-Converted Notes shall have the right, at such EIG Note Holder’s
option, instead of having such Ownership Limit Non-Converted Notes converted, to
require Issuer to purchase for cash all or any portion of the Ownership Limit
Non-Converted Notes subject to such Issuer Initiated Conversion on the date that
is three (3) Business Days following the date on which such EIG Note Holder
delivers the Repurchase Notice to Issuer and satisfies the requirements set
forth in subsection 9.4C.


B.No later than 11:00 a.m. (Houston time) on the third Scheduled Trading Day
immediately following the date of delivery of the applicable Issuer Initiated
Conversion Notice with respect to any Issuer Initiated Conversion of Ownership
Limit Non-Converted Notes, any EIG Note Holder with Ownership Limit
Non-Converted Notes subject to such conversion may deliver a notice to Issuer in
the form of Exhibit F-3 hereto (the “Repurchase Notice”) setting forth (i) the
principal amount of such EIG Note Holder’s Ownership Limit Non-Converted Notes
that such EIG Note Holder elects to require Issuer to repurchase (the
“Repurchased Non-Converted Notes”) and (ii) that such Repurchased Non-Converted
Notes are to be purchased by Issuer pursuant to the Notes and this subsection
9.4. Any Ownership Limit Non-Converted Notes subject to any Issuer Initiated
Conversion Notice that are not Repurchased Non-Converted Notes shall be
converted in accordance with the provisions of this Section 9.


C.To exercise its repurchase right pursuant to subsection 9.4A, each Note Holder
of Repurchased Non-Converted Notes shall, by the applicable time period set
forth in subsection 9.4B:


(i)surrender such Note Holder’s Note to Issuer; and


108

--------------------------------------------------------------------------------






(ii)if required, furnish appropriate endorsements and transfer documents;
provided, however, that if such Note Holder has already satisfied the
requirements of clauses (i) and (ii) immediately above in connection with the
conversion procedures set forth in subsection 9.3A, then such requirements shall
be deemed to have been satisfied under this subsection 9.4C.
D.The Repurchased Non-Converted Notes shall be purchased by Issuer at a price
equal to the sum of (i) the product of (A) the aggregate principal amount of the
Repurchased Non-Converted Notes and (B) 1.1 plus (ii) accrued and unpaid
interest on such Repurchased Non-Converted Notes to, but excluding, the date of
repurchase.


9.5Note Holder Initiated Conversion


A.Subject to and upon compliance with the provisions set forth in subsection 9.6
and subsection 9.9, each Note Holder shall have the right, at such Note Holder’s
option, at any time on or after the six-month anniversary of the Eligible
Conversion Date for the Initial Closing Date Notes (in the case of a conversion
of Initial Closing Date Notes), the Eligible Conversion Date for the Initial
Second Phase Notes (in the case of a conversion of Initial Second Phase Notes)
or the Eligible Conversion Date for the Additional Notes (in the case of a
conversion of Additional Notes) and prior to 5:00 p.m. (Houston time) on the
Business Day immediately preceding the ninth anniversary of the Closing Date, to
convert the principal amount of any such Notes, or any portion of such principal
amount, into shares of Parent Common Stock by, acting through Technical Agent,
delivering to Issuer and Parent (with a copy to the Administrative Agent for
information purposes only) the Note Holder Initiated Conversion Notice (any such
conversion, a “Note Holder Initiated Conversion”); provided that each Note
Holder Initiated Conversion Notice shall be irrevocable, except as provided for
in subsection 9.10 or in section 4(a) of the Registration Rights Agreement.


B.The aggregate principal amount of Notes that Note Holders elect to convert
under a Note Holder Initiated Conversion must be equal to $250,000,000 or an
integral multiple of $1,000 in excess thereof (or to the extent the aggregate
principal amount of Notes outstanding with respect to which an Eligible
Conversion Date has occurred is less than $250,000,000 or is not an integral
multiple of $1,000, the aggregate principal amount of Notes outstanding with
respect to which an Eligible Conversion Date has occurred).


9.6Conditions to Conversion for Note Holder Initiated Conversion


Each of the following shall be a condition to the effectiveness of any Note
Holder Initiated Conversion; provided, however, that each condition may be
waived by the mutual consent of Issuer and the applicable converting Note
Holders:
A.solely with respect to the first Note Holder Initiated Conversion, the
principal amount of the Notes being converted shall be less than or equal to
50.0% of the principal amount of Notes outstanding on the relevant date of
delivery of the applicable Note Holder Initiated Conversion Notice;


109

--------------------------------------------------------------------------------






B.(a) such Note Holder Initiated Conversion and the Note Holder Initiated
Conversion Notice to which it relates shall not occur or be delivered, as
applicable, (i) on any day during a “Blackout Period” (as defined in the
Registration Rights Agreement), (ii) on any day during a “Deferral Period” (as
defined in section 5(j) of the Registration Rights Agreement), or if Parent
reasonably expects that a Deferral Period may commence within five (5) Business
Days following the date on which the shares of Parent Common Stock are delivered
pursuant to the applicable Note Holder Initiated Conversion or (iii) subject to
subsection 9.10, on any day during (x) the 90-Trading Day period immediately
following the consummation of any previous Issuer Initiated Conversion or Note
Holder Initiated Conversion (regardless of whether such conversion is of Initial
Closing Date Notes, Initial Second Phase Notes or Additional Notes) and (y) the
five Scheduled Trading Day period immediately following the delivery of any
Issuer Initiated Conversion Notice or Note Holder Initiated Conversion Notice
and (b) such Note Holder Initiated Conversion Notice shall not be delivered on
any day during the 90 VWAP Trading Day period following a stock split, stock
dividend, rights offering, special dividend, other asset distribution or any
other event or transaction of a type that would be subject to adjustment under
subsection 9.8B; provided that if any Note Holder delivers a Note Holder
Initiated Conversion Notice during one of the periods enumerated above, then
such Note Holder Initiated Conversion Notice shall be deemed void and not given
any effect;


C.the amount equal to the number of shares of Parent Common Stock outstanding
(prior to giving effect to any conversion that has not been settled) multiplied
by the Last Reported Sale Price on the Trading Day immediately preceding the
date of delivery of the applicable Note Holder Initiated Conversion Notice shall
not be less than (a) unless and until the Second Phase Funding Date has
occurred, $10,000,000,000 and (b) on or following the Second Phase Funding Date,
$13,700,000,000;


D.the Note Holders may make the “Demand” (as defined in section 3 of the
Registration Rights Agreement) with respect to the Registrable Securities to be
received upon such Note Holder Initiated Conversion and that Parent shall comply
with its obligations under the Registration Rights Agreement; provided that any
underwritten offering effected pursuant to such Demand shall not include a road
show or fully-marketed offering; and


E.any shares of Parent Common Stock delivered upon conversion are (i) fungible
with the Parent Common Stock, (ii) approved for listing on the Applicable
Exchange and (iii) not subject to any Transfer Restrictions (other than pursuant
to Section 5 of the Securities Act as a result of being “restricted securities”
within the meaning of Rule 144).


9.7Conversion Procedure for Note Holder Initiated Conversion


A.Following a Note Holder Initiated Conversion Notice with respect to any Notes,
the Note Holder of any such Notes to be converted, in whole or in part, shall at
or prior to 5:00 p.m. (Houston time) on the fourth Scheduled Trading Day
immediately following the date of delivery of the applicable Note Holder
Initiated Conversion Notice:


(i)surrender such Note Holder’s Note to Issuer;


110

--------------------------------------------------------------------------------






(ii)if required, furnish appropriate endorsements and transfer documents; and


(iii)if required pursuant to subsection 9.12, pay any transfer taxes or duties.
 
Subject to, and upon satisfaction of the requirements in the immediately
preceding sentence, (a) the Notes subject to a Note Holder Initiated Conversion
Notice will be converted in accordance with the provisions of this Agreement and
the Notes and, (b) the Issuer shall, and shall cause Parent, as agent for
Issuer, to, deliver the shares of Parent Common Stock deliverable therefor
pursuant to subsection 9.9. and (c) the Technical Agent shall notify the
Administrative Agent in writing of the aggregate amount of each Note Holder’s
Notes that are converted in connection with a Note Holder Initiated Conversion
Notice and the remaining amount of each such Note Holder’s Notes.
9.8Conversion Rate


A.The conversion rate with respect to any Notes surrendered for conversion
pursuant to this Section 9 (the “Conversion Rate”) shall be the number of shares
of Parent Common Stock per $1,000 principal amount of Notes (or, if the
aggregate principal amount of Notes subject to conversion is not an integral of
$1,000, such other amount) equal to 1,000 (or, if the aggregate principal amount
of Notes subject to conversion is not an integral of $1,000, such other amount)
divided by: (i) (a) with respect to any Initial Notes surrendered in connection
with an Issuer Initiated Conversion, the price per share equal to the lower of
(x) the product of (A) 0.9 and (B) the average of the Daily VWAP of Parent
Common Stock for the 90 consecutive VWAP Trading Day period ending on, and
including, the VWAP Trading Day immediately preceding the date on which the
Issuer Initiated Conversion Notice is delivered to converting Note Holders and
(y) the product of (A) 0.9 and (B) the Last Reported Sale Price on the Trading
Day immediately preceding the date on which the Issuer Initiated Conversion
Notice is delivered to converting Note Holders or (b) with respect to any
Additional Notes surrendered in connection with an Issuer Initiated Conversion,
the price per share equal to the lower of (x) the product of (A) 0.75 and (B)
the average of the Daily VWAP of Parent Common Stock for the 90 consecutive VWAP
Trading Day period ending on, and including, the VWAP Trading Day immediately
preceding the date on which the Issuer Initiated Conversion Notice is delivered
to converting Note Holders and (y) the product of (A) 0.75 and (B) the Last
Reported Sale Price on the Trading Day immediately preceding the date on which
the Issuer Initiated Conversion Notice is delivered to converting Note Holders;
or (ii) (a) with respect to any Initial Notes surrendered in connection with a
Note Holder Initiated Conversion, the average of the Daily VWAP of Parent Common
Stock for the 90 consecutive VWAP Trading Day period ending on, and including,
the VWAP Trading Day immediately preceding the date on which the Note Holder
Initiated Conversion Notice is delivered to Issuer and Parent or (b) with
respect to any Additional Notes surrendered in connection with a Note Holder
Initiated Conversion, the product of (x) 0.75 and (y) the average of the Daily
VWAP of Parent Common Stock for the 90 consecutive VWAP Trading Day period
ending on, and including, the VWAP Trading Day immediately preceding the date on
which the Note Holder Initiated Conversion Notice is delivered to Issuer and
Parent (any such 90 consecutive VWAP Trading Day period described in clauses (i)
and (ii) immediately above, the “Averaging Period” and any such price calculated
in


111

--------------------------------------------------------------------------------




clauses (i) and (ii) immediately above, the “Conversion Price”); provided,
however, that the Issuer shall adjust the Conversion Rate in a commercially
reasonable manner and in accordance with the advice and calculations of an
Independent Financial Expert retained by Issuer for such purpose if (i) the
ex-dividend date or record date, as applicable, for any regularly scheduled
quarterly or other periodic dividend or distribution occurs during the period
starting on the date immediately succeeding the last day of the Averaging Period
and ending on the day immediately preceding the date on which Parent Common
Stock is delivered to the converting Note Holder in accordance with subsection
9.9D or (ii) the ex-dividend date or record date, as applicable, for any
regularly scheduled quarterly or other periodic dividend or distribution that is
in an amount that differs materially from the amount of the most recent
regularly scheduled or other periodic dividend of the Parent occurs during the
period starting on the first day of the Averaging Period and ending on the last
day of the Averaging Period.


B.If the ex-dividend date, record date, effective date or expiration date, as
applicable, for any of the following events occurs, the Averaging Period for the
purpose of determining any Conversion Price may not commence until 90 VWAP
Trading Days following such an event (for the avoidance of doubt, a conversion
of Notes may not occur during a 90 VWAP Trading Day period following such an
event) unless the Note Holders who have delivered the Note Holder Initiated
Conversion Notice with respect to any Notes elect for the Averaging Period for
such converted Notes to include one or more of such events, in which case the
conversion of such Notes shall occur in accordance with such Note Holder
Initiated Conversion Notice Conversion Notice and the Conversion Rate shall be
adjusted by the Issuer in a commercially reasonable manner and in accordance
with the advice and calculations of the Independent Financial Expert retained by
the Issuer for that purpose:


(i)Parent issues shares of Parent Common Stock as a dividend or distribution on
all or substantially all of the shares of the Parent Common Stock, or Parent
effects a share split or share combination applicable to all or substantially
all shares of the Parent Common Stock;


(ii)Parent declares a distribution to all or substantially all holders of shares
of Parent Common Stock of any rights, options or warrants entitling them for a
period of not more than 60 days after the date of such distribution to subscribe
for or purchase shares of Parent Common Stock, at a price per share less than
the Last Reported Sale Price of the Parent Common Stock on the Trading Day
immediately preceding the date of announcement of such distribution;


(iii)Parent declares a distribution of shares of its capital stock, evidences of
its indebtedness, other assets or property of Parent or rights, options or
warrants to acquire Issuer’s capital stock or other securities (the “Distributed
Property”), to all or substantially all holders of shares of Parent Common
Stock, excluding:


(a)dividends or distributions of Parent Common Stock or rights, options or
warrants as to which an adjustment was made under subsection 9.8B(i) or
subsection 9.8B(ii), as the case may be;


112

--------------------------------------------------------------------------------






(b)dividends or distributions paid exclusively in cash as to which adjustment,
if any, will be made under subsection 9.8B(v); and


(c)dividends or distributions as to which an adjustment was made under
subsection 9.8B(iv);


(iv)Parent declares a distribution to all or substantially all holders of shares
of Parent Common Stock of shares of capital stock of any class or series, or
similar equity interest, of or relating to a Subsidiary, or other business unit
or Affiliate, of Parent, where such Capital Stock or similar equity interest is
listed or quoted (or will be listed or quoted upon consummation of the Spin-Off)
on a major U.S. or non-U.S. securities exchange (a “Spin-Off”);


(v)any cash dividend or distribution is declared to be paid or made to all or
substantially all holders of shares of Parent Common Stock, other than any
regularly scheduled quarterly or other periodic dividend or distribution,
subject to adjustment pursuant to the proviso set forth in subsection 9.8A; or


(vi)Parent, Issuer or any of their Subsidiaries makes a payment in respect of a
tender offer or exchange offer for shares of Parent Common Stock, to the extent
that the cash and value of any other consideration included in the payment per
share of Parent Common Stock exceeds the Last Reported Sale Price of the Parent
Common Stock on the Trading Day next succeeding the last date on which tenders
or exchanges may be made pursuant to such tender offer or exchange offer.


C.Within three (3) Business Days following any adjustment to the Conversion Rate
pursuant to the proviso in subsection 9.8A, Issuer shall prepare a notice of
such adjustment of the Conversion Rate setting forth the adjusted Conversion
Rate and the date on which each adjustment became effective and shall mail by
overnight mail such notice of such adjustment of the Conversion Rate to each
Note Holder in accordance with subsection 12.4. In addition, following any
adjustment to the Conversion Rate pursuant to the proviso in subsection 9.8A,
Issuer will, upon request by a Note Holder, promptly following (and, in any
event, within three (3) Business Days of) such request, provide to such Note
Holder a report (in a commonly used file format for the storage and manipulation
of financial data) displaying in reasonable detail the basis for such
adjustment.


D.During the period starting on the day immediately succeeding the last day of
the Averaging Period and ending on the day immediately preceding the date on
which Parent Common Stock is delivered to the converting Note Holder in
accordance with subsection 9.9D, no ex-dividend date, record date, effective
date or expiration date, as applicable, for any of the events described in
subsection 9.8B that are not permitted to occur during the Averaging Period for
the purpose of determining any Conversion Price shall occur.


9.9Settlement upon Conversion


A.Provisions of this Agreement that apply to conversion of all of a Note also
apply to conversion of a portion of a Note.


113

--------------------------------------------------------------------------------






B.Each conversion shall be deemed to have been effected as to any such Notes (or
portion thereof) on the date on which the requirements set forth above in
subsection 9.3 or 9.7, as applicable, have been satisfied as to such Notes (or
portion thereof).


C.Upon the surrender to the Issuer of a Note that is converted in part (except
to the extent such Note is repurchased as a Repurchased Non-Converted Note) or
only part of which consists of Repurchased Non-Converted Notes within three (3)
Business Days after the date of such surrender, Issuer shall execute and deliver
to the Holder a new Note equal in principal amount to the unconverted portion or
portion not subject to repurchase of the Note surrendered.


D.With respect to any conversion of Notes, if any, Issuer shall, subject to the
provisions of this Section 9, no later than 5:00 p.m. (Houston time) on the
fifth Scheduled Trading Day immediately following the date of delivery of the
relevant Issuer Initiated Conversion Notice or Note Holder Initiated Conversion
Notice, as applicable, cause Parent to issue and Issuer shall deliver (or shall
cause Parent, as agent for Issuer, to deliver) to the converting Note Holder the
number of shares of Parent Common Stock equal to, in respect of each $1,000
principal amount of Notes being converted (or, if the aggregate principal amount
of Notes subject to conversion is not an integral of $1,000, such other amount),
the number of shares of Parent Common Stock equal to the Conversion Rate,
rounded down to the nearest whole share of Parent Common Stock; provided, that
in the event of a Note Holder Initiated Conversion, Issuer’s requirement to
deliver shares in accordance with this subsection 9.9D shall be deferred to the
extent Parent’s obligations under section 4(a) of the Registration Rights
Agreement are deferred in accordance with the terms thereof until the date on
which such obligations are satisfied or the applicable Note Holder elects to
revoke its Note Holder Initiated Conversion Notice in accordance with the terms
of such section.


E.Upon conversion, Note Holders shall receive a separate cash payment from the
Issuer for (i) any partial shares that are not delivered to such Note Holder
pursuant to subsection 9.9D, plus (ii) accrued and unpaid interest up to but
excluding the date on which such converting Note Holder receives shares of
Parent Common Stock pursuant to subsection 9.9D.


F.Issuer shall not issue fractional shares upon conversion of Notes. If multiple
Notes shall be surrendered for conversion at one time by the same Note Holder,
the number of full shares which shall be issuable upon conversion (and the
number of fractional shares, if any, for which cash shall be delivered by the
Issuer) shall be computed on the basis of the aggregate principal amount of the
Notes (or specified portions thereof to the extent permitted hereby) so
surrendered.


G.Notwithstanding anything to the contrary in this Agreement, in no case shall
Issuer deliver (or cause Parent to deliver) any shares of Parent Common Stock to
the extent delivery thereof would cause the aggregate number of all shares of
Parent Common Stock delivered and deliverable pursuant to the terms of this
Agreement to all Note Holders to exceed the Aggregate Share Cap.


H.With respect to each share of Parent Common Stock delivered pursuant to this
subsection 9.9: (i) Issuer acknowledges to, and agrees with, the Note Holder of
the relevant


114

--------------------------------------------------------------------------------




converted Note that such share will be delivered free of restrictive legends;
provided that any instruction to the transfer agent for the Parent Common Stock
that such shares of Parent Common Stock are “restricted securities” within the
meaning of Rule 144(a) of the Securities Act shall not be deemed to breach this
subsection 9.9H; provided that upon a sale pursuant to the registration
statement, such shares will be delivered free of any such legend, registered in
the name of The Depository Trust Company’s nominee, maintained in the form of
book entries on the books of The Depository Trust Company and allowed to be
settled through The Depository Trust Company’s regular book-entry settlement
services and (ii) the Note Holder of the relevant converted Note acknowledges
and agrees that such share may be a “restricted security” within the meaning of
Rule 144(a) of the Securities Act and will not be sold except in a transaction
registered under the Securities Act or in a transaction exempt from the
registration requirements of the Securities Act.


9.10Piggyback Conversions


A.Notwithstanding the limitations set forth in subsection 9.2D(a)(iii) and
subsection 9.6B(a)(iii), if any Issuer Initiated Conversion Notice or any Note
Holder Initiated Conversion Notice has been delivered (either, the “First
Notice”), then, by 5:00 p.m. (Houston time) on the Business Day immediately
following the delivery of such First Notice, the Note Holders (with respect to
any First Notice that is an Issuer Initiated Conversion Notice) or the Issuer
(with respect to any First Notice that is a Note Holder Initiated Conversion
Notice) shall have the right to deliver, as applicable, a Note Holder Initiated
Conversion Notice or Issuer Initiated Conversion Notice (either, the “Piggyback
Notice”), and such Piggyback Notice shall be deemed to have been delivered on
the same date as the First Notice, and, for the avoidance of doubt, the
conversion with respect to each of the First Notice and the Piggyback Notice
shall be consummated on the same date. Except as expressly set forth in this
subsection 9.10, any conversion pursuant to a First Notice or a Piggyback Notice
shall be subject to all terms and conditions applicable to an Issuer Initiated
Conversion or a Note Holder Initiated Conversion, as applicable; provided that
in the event the Piggyback Notice is delivered by Issuer following a Note Holder
Initiated Conversion Notice, the Note Holders delivering the First Notice shall
have the right to revoke the applicable Note Holder Initiated Conversion Notice
that was delivered by such Note Holders on or before 5:00 p.m. (Houston time) on
the Business Day immediately following the delivery of the Piggyback Notice and,
in the event the Note Holders elect to revoke such First Notice, the Issuer
shall have the right, to be exercised within one Business Day following the
revocation of the First Notice, to notify Technical Agent and the Note Holders
with a copy to the Administrative Agent (for informational purposes only) that
Issuer elects to increase the aggregate amount of Notes to be converted pursuant
to the Piggyback Notice and such conversion will otherwise remain subject to the
provisions of this Section 9, including, with respect to any conversion of Notes
held by an EIG Note Holder, the provisions set forth in subsection 9.2A.


B.Notwithstanding subsection 9.10A, if:


(i)as a result of subsection 9.9G, less than all the shares of Parent Common
Stock subject to the First Notice and the Piggyback Notice may be delivered,
Parent


115

--------------------------------------------------------------------------------




Common Stock shall be delivered, to the extent permitted by subsection 9.9G,
first, pursuant to the First Notice and, second, pursuant to the Piggyback
Notice; or


(ii)with respect to the First Notice and Piggyback Notice, if any, in connection
with the initial conversion pursuant to this Section 9, the aggregate principal
amount of Notes being converted pursuant to both the First Notice and the
Piggyback Notice shall be less than or equal to 50.0% of the principal amount of
all Notes outstanding as of the date the First Notice is delivered, and, subject
to such limitation, Parent Common Stock shall be delivered first, pursuant to
the First Notice with respect to a principal amount of Notes equal to the lesser
of (i) 50.0% of the principal amount of all Notes outstanding as of the date the
First Notice is delivered and (ii) the principal amount of Notes subject to the
First Notice, and, second, pursuant to the Piggyback Notice with respect to a
principal amount of Notes equal to the lesser of (x) the excess, if any, of (A)
50.0% of the principal amount of all Notes outstanding as of the date the First
Notice is delivered over (B) the principal amount of Notes subject to the First
Notice and (y) the principal amount of Notes subject to the Piggyback Notice.


9.11Effect of Reclassification, Consolidation, Merger or Sale


In the case of (i) any recapitalization, reclassification or change of Parent
Common Stock (other than changes resulting from a subdivision or combination,
any stock dividends or any change in par value or to no par value or from no par
value to a par value), (ii) any consolidation, merger or combination involving
Parent, (iii) any sale, lease or other transfer to a third party of the
consolidated assets of Parent substantially as an entirety, or (iv) any
statutory share exchange, in each case, as a result of which Parent Common Stock
would be converted into, or exchanged for, stock, other securities, other
property or assets (including cash or any combination thereof) (any such event,
a “Merger Event”), then, at the effective time of the Merger Event, Issuer shall
execute, and each Note Holder shall counter-sign, a supplemental agreement
providing for the right to convert each $1,000 principal amount of Notes by
reference to the kind and amount of shares of stock, other securities or other
property or assets (including cash or any combination thereof) that a holder of
one share of Parent Common Stock immediately prior to such Merger Event would
have owned or been entitled to receive (the “Reference Property”) upon such
Merger Event; provided that, if the successor to Parent is not a U.S. person
(within the meaning of Section 7701(a)(30) of the Code) that is an entity
taxable as a corporation for U.S. federal tax purposes, Parent shall notify
Technical Agent in writing no fewer than fifteen (15) Business Days prior to the
effective time of such Merger Event; provided, further, that unless upon the
effective time of such Merger Event (i) the common equity (or receipts
representing such equity) of the successor to Parent is listed on The New York
Stock Exchange, the NYSE MKT, the NASDAQ Global Market or the NASDAQ Global
Market Select, or any successor to the foregoing, and (ii) such successor to
Parent becomes party to this Agreement and the Registration Rights Agreement and
assumes all of Parent’s obligations thereunder, Section 9 of this Agreement
shall cease to be effective and the Notes shall no longer be convertible. If
such Merger Event causes Parent Common Stock to be converted into the right to
receive more than a single type of consideration (determined based in part upon
any form of shareholder election), the Reference Property into which the Notes
will be convertible will be deemed to be the weighted average of the types and
amounts of consideration received by the holders of shares of Parent Common
Stock that affirmatively make such an election. If requested by the Required
Note Holders (ignoring, for the purposes of determining Required


116

--------------------------------------------------------------------------------




Note Holders for purposes of this Section, any conversions that have not been
settled) any changes to this Agreement in connection with the Merger Event shall
be made in accordance with the advice and calculations of an Independent
Financial Expert retained by Issuer for such purpose. Issuer shall notify the
Note Holders of such weighted average as soon as practicable after such
determination is made. Issuer shall not, and shall cause Parent not to, enter
into any such transaction unless its terms are consistent with the foregoing in
this subsection 9.11.
9.12Taxes of Shares Issued
 
Any issue of shares on conversions of Notes shall be made without charge to the
converting Note Holder for any documentary, transfer, stamp or any similar tax
in respect of the issue thereof, and Issuer shall pay any and all documentary,
stamp or similar issue or transfer taxes or duties that may be payable in
respect of the issue or delivery of shares of Parent Common Stock on conversion
of Notes pursuant hereto. Issuer shall not, however, be required to pay any such
tax which may be payable in respect of any transfer involved in the issue and
delivery of shares in any name other than that of Issuer of any Notes converted,
and, in addition to any other requirements or conditions set forth herein,
Issuer shall not be required to issue or deliver any such shares unless and
until the Person or Persons requesting the issue thereof shall have paid to
Issuer the amount of such tax or shall have established to the satisfaction of
Issuer that such tax has been paid.


9.13Reservation of Shares


Parent shall at all times provide, out of its authorized but unissued shares or
shares held in treasury, shares of Parent Common Stock in an amount equal to the
Aggregate Share Cap.
9.14Shareholder Rights Plan


Each share of Parent Common Stock issued upon conversion of Notes pursuant to
this Section 9 shall be entitled to receive the appropriate number of rights, if
any, as may be provided by the terms of any shareholder rights agreement adopted
by Parent, as any such agreement may be amended from time to time.
Notwithstanding the foregoing, if prior to any conversion such rights have
separated from the Parent Common Stock in accordance with the provisions of the
applicable shareholder rights agreement, the Conversion Rate shall be adjusted
at the time of separation as if Parent had distributed, to all holders of the
Parent Common Stock, Distributed Property as described in subsection 9.8B(iii)
above, subject to readjustment in the event of the expiration, termination or
redemption of such rights.
9.15Limitations on Synthetic Sales


No Note Holder shall, while it is the holder of Notes, enter into any hedging,
derivative or other similar transaction relating to such Notes with respect to
any Issuer Party or any of their respective Equity Interests, other securities,
debt instruments or credit ratings, the economic effect or intent of which
transaction is to transfer gain or loss in respect of the value of, such Notes
(or the shares of Parent Common Stock into which such Notes are convertible) to
another Person as a result of changes in the trading price of the securities of
any Issuer Party or their respective Equity Interests, debt instruments or
changes in the credit ratings of any Issuer Party or any of their respective
Equity Interests, other securities or debt instruments (or, more


117

--------------------------------------------------------------------------------




generally, changes in the perceived creditworthiness of any Issuer Party);
provided that this limitation shall not apply to any Notes in respect of which
an Issuer Initiated Conversion Notice or notice of Note Holder Initiated
Conversion has been provided pursuant to this Section 9.


9.16Director Rights


From and after the date of any conversion pursuant to this Section 9 following
which the EIG Note Holders collectively “beneficially” own (within the meaning
of Section 13 of the Exchange Act) shares of the Parent Common Stock acquired
pursuant to one or more Issuer Initiated Conversions or Note Holder Initiated
Conversions representing 10% or more of the outstanding shares of Parent Common
Stock, and for so long as such shares continue to represent 5% or more of the
outstanding shares of Parent Common Stock, EIG MC, on behalf of the EIG Note
Holders, shall be entitled to designate one voting member for appointment to the
board of directors of Parent; provided that such appointee shall be subject to
the good faith completion of Parent’s customary due diligence process on
director nominees. For the avoidance of doubt, EIG MC shall not be entitled to
appoint more than one director pursuant to this subsection 9.16 at any time. If
EIG MC is entitled to designate a director pursuant to this subsection 9.16,
Parent will immediately expand the board of directors of Parent (if there are no
existing vacancies) and include such EIG MC designee on the board of directors
in such newly-created or vacant director’s seat. Thereafter, Parent shall
nominate the person designated by EIG MC in accordance with this subsection 9.16
for election as a director at the annual meeting immediately following the
applicable Conversion Date and solicit proxies for such director in the same
manner as it does for all the other members of Parent’s slate of directors. In
the event EIG MC’s designee is not elected as a director at such annual meeting,
EIG MC shall have the right to appoint a replacement director (who, for the
avoidance of doubt, shall be a different individual) in accordance with this
subsection 9.16.
9.17Cooperation


Until the date that is 90 days after the Closing Date, the Note Document Parties
shall cooperate with the Technical Agent and the Note Purchasers and shall make
their respective officers and other representatives available during reasonable
business hours for meetings and customary due diligence calls in connection with
the marketing of any transaction with respect to the Notes.
9.18Tax Matters.


A.Parent covenants and agrees, from the Closing Date and until the Discharge
Date, unless waived in accordance with the terms hereof:


(i)Parent shall promptly notify Technical Agent if Parent determines that either
Parent or Issuer is a USRPHC.


(ii)Unless Parent has provided Technical Agent with notice pursuant to
subsection 9.18A(i) that Parent is a USRPHC, Parent shall perform a quarterly
analysis of its USRPHC status and provide (i) on a quarterly basis and, if
requested by Technical Agent, on any date of a disposition of a Note, the Note
Holders with a duly signed certificate which certifies that Parent is not a
USRPHC, and therefore equity interests in Parent are not United


118

--------------------------------------------------------------------------------




States real property interests within the meaning of Section 897(c)(1) of the
Code, in a form reasonably satisfactory to Agenteach such Note Holder effecting
such disposition, and (ii) EIG MC and any of its Affiliates with the underlying
analyses, valuations and work papers related to such determination.


(iii)Parent shall not take any action that causes Issuer to be treated as other
than an association taxable as a corporation for U.S. federal tax purposes on or
after the Closing Date.


B.Parent covenants and agrees (i) to treat the Notes as debt for U.S. federal
tax purposes and (ii) that the Notes are not “contingent payment debt
instruments” within the meaning of Treasury Regulations Section 1.1275-4 in each
case unless otherwise required pursuant to a “determination” within the meaning
of Section 1313(a) of the Code.


9.19Equity Contribution Agreement


Parent covenants and agrees, from the Closing Date and until the Discharge Date,
unless waived in accordance with the terms hereof:
A.In the event all Senior Debt Obligations have been paid in full and all
related Senior Debt Commitments, if applicable, have terminated or expired or
the financing for the Project contemplated by the CCH Senior Financing Documents
has otherwise been terminated, in each case, prior to the payment of all Cash
Equity Funding required to the paid under Sections 2 and 3 of the Equity
Contribution Agreement (without regard to the pro rata funding requirements of
Sections 3(b) and 3(c) of the Equity Contribution Agreement), the Required Note
Holders, shall have the right to require, by written notice to Parent from
AgentAdministrative Agent (acting on the written direction of the Required Note
Holders), Parent to pay all such remaining and unpaid Cash Equity Funding
amounts to CCH by wire transfer of immediately available funds to an account
designated by CCH or as otherwise directed by CCH.


B.Parent shall not amend the Equity Contribution Agreement, other than
amendments that could not reasonably be expected to adversely impair the rights
or remedies of the Note Holders or, Technical Agent or Administrative Agent with
respect to the Equity Contribution Agreement pursuant to subsection 9.19A.


SECTION 10
EVENTS OF DEFAULT; REMEDIES



10.1Events of Default
Each of the following events, acts, occurrences or conditions shall constitute
an Event of Default under this Agreement and the other Note Documents,
regardless of whether such event, act, occurrence or condition is voluntary or
involuntary or results from the operation of Requirements of Law or pursuant to
or as a result of compliance by any Person with any judgment, decree, order,
rule or regulation of any Governmental Authority:
A.Failure to Make Payments. Issuer or any other Note Document Party shall (i)
default in the payment when due of any interest, Fees, Yield Maintenance Amount
or


119

--------------------------------------------------------------------------------




any other Note Obligations (other than principal (including all amounts added to
principal pursuant to subsection 3.2B(iii)) of the Notes) for more than three
(3) Business Days after such due date, or (ii) default in the payment when due
of any principal (including all amounts added to principal pursuant to
subsection 3.2B(iii)) of the Notes, including any mandatory prepayments required
hereunder; provided that if failure to pay such principal occurs due to a purely
administrative error, Issuer shall have three (3) Business Days after the
applicable due date to cure such failure.


B.Breach of Representation or Warranty. Any representation, warranty or
certification by any Note Document Party under this Agreement or any other Note
Document or in any certificate furnished by any Note Document Party pursuant to
any Note Document shall prove to have been false in any material respect,
unless, if such false representation, warranty or certification (and the effect
thereof) is capable of being cured within 60 days, such Person cures such false
representation, warranty or certification (and any effect thereof) within
60 days of becoming aware thereof.


C.Breach of Covenants.


(i)Any Note Document Party shall fail to perform or observe any term, covenant
or agreement contained in (a) subsection 6.3A, subsection 6.6B, subsection
6.10B, subsection 6.13A, subsection 7.2, subsection 7.3, subsection 7.5,
subsection 7.6, subsection 7.11, subsection 7.15 or subsection 7.17 of this
Agreement, (b) Section 6(d), Section 6(e) or Section 6(g) of either Pledge
Agreement or (c) subsection 2.4, provided that to the extent such breach of
subsection 2.4 results due to a purely administrative error, Issuer shall have
three (3) Business Days to cure such failure.


(ii)Any Subject Company shall (a) fail to perform or observe any term, covenant
or agreement contained in subsection 6.8, subsection 7.4A, subsection 7.8,
subsection 7.10, subsection 7.13, subsection 7.14, subsection 7.16 or subsection
8.1, (b) fail in any material respect to perform or observe any term, covenant
or agreement contained in subsection 7.1, subsection 7.7 or subsection 7.12,
and, in each case of clauses (a) and (b), such failure shall remain unremedied
for ten (10) Business Days after the earlier of the date on which (x) any
officer of Issuer becomes aware of such failure or (y) written notice thereof
shall have been given to Issuer by Technical Agent, Administrative Agent (acting
at the written direction of Required Note Holders), Collateral Agent (acting at
the written direction of Required Note Holders) or any Note Holder; provided
that to the extent any breach of subsection 6.8, subsection 7.8 or subsection
7.16 occurs due to a purely administrative error, Issuer shall have an
additional three (3) Business Days to cure such failure.


(iii)Any Subject Company shall (a) fail to perform or observe any term, covenant
or agreement contained in subsection 6.9 or (b) fail in any material respect to
perform or observe any term, covenant or agreement contained in subsection 6.7,
subsection 7.4B or subsection 8.5, and in each case of clauses (a) and (b), such
failure shall remain unremedied for thirty (30) days after the earlier of the
date on which (x) any officer of Issuer becomes aware of such failure or (y)
written notice thereof shall have been given to Issuer by Technical Agent,
Administrative Agent (acting at the written direction of Required Note


120

--------------------------------------------------------------------------------




Holders), Collateral Agent (acting at the written direction of Required Note
Holders) or any Note Holder.


(iv)Any Note Document Party shall fail in any material respect to perform or
observe any term, covenant or agreement contained in any Note Document on its
part to be performed or observed (other than any term, covenant or agreement
contemplated by subsections 10.1A, B, 10.1C(i), 10.1C(ii) and 10.1C(iii) above)
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (A) any officer of Issuer and, if applicable, such other Note
Document Party becomes aware of such failure or (B) written notice thereof shall
have been given to Issuer and, if applicable, such other Note Document Party by
Technical Agent, Administrative Agent (acting at the written direction of
Required Note Holders), Collateral Agent (acting at the written direction of
Required Note Holders) or any Note Holder; provided, however, that, if (1) such
failure does not involve the payment of money to any Person and cannot be cured
in such 30-day period, (2) such failure is susceptible of cure within 90 days,
(3) the Note Document Parties are proceeding with diligence and in good faith to
cure such failure, (4) the existence of such failure has not had and would not,
after considering the nature of the cure, reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and
(5) Administrative Agent shall have received a certificate signed by a
Responsible Officer of Issuer to the effect of clauses (1), (2), (3) and (4)
above and stating what action the Note Document Parties are taking to cure such
failure, then such 30-day cure period shall be extended to a total of 90 days.


D.Fundamental Events of Default.


(i)Any Fundamental Event of Default shall occur; or


(ii)Any other event shall occur or condition shall exist under any agreement or
instrument relating to Debt under the CCH Senior Financing or any Material Debt
and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, and the effect of such event or condition is to
accelerate such CCH Senior Financing Debt or Material Debt or the maturity of
such CCH Senior Financing Debt or Material Debt, or such CCH Senior Financing
Debt or Material Debt shall be declared to be due and payable or required to be
prepaid or redeemed, it being understood that if any of the preceding
circumstances occurs and any Issuer Party subsequently cures or remedies such
occurrence or condition or such occurrence or condition is waived, for all
purposes hereof such occurrence or condition shall not constitute a Default or
Event of Default under this Agreement unless Technical Agent, Administrative
Agent (acting at the written direction of Required Note Holders) or Collateral
Agent (acting at the written direction of Required Note Holders) has begun to
exercise remedies under the Note Documents prior to the date it receives from
Issuer written notice of such cure.


E.Bankruptcy, Etc. Any Issuer Party shall be subject to a Bankruptcy Event.


121

--------------------------------------------------------------------------------






F.Judgments.


(i)Any unsatisfied final judgments, either individually or in the aggregate, for
the payment of money in excess of $120,000,000 shall be rendered against any
Subject Company and either (a) enforcement proceedings shall have been commenced
by any creditor upon such judgment or (b) there shall be any period of
60 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment shall not give rise to an Event of Default under
this subsection 10.1F(i) if and for so long as (1) the amount of such judgment
is covered by a valid and binding policy of insurance in favor of such Subject
Company from an insurer that is rated at least “A” by A.M. Best Company, which
policy covers full payment thereof (other than the greater of the applicable
deductible or $120,000,000) and (2) such insurer has been notified, and has not
disputed the claim made for payment, of the amount of such judgment.


(ii)Any non-monetary final judgment shall be rendered against any Subject
Company that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and there shall be any period of
60 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, shall not be in effect.


G.Invalidity of Note Documents.


(i)Any material provision of any Note Document after delivery thereof (i) is
expressly repudiated in writing by any Note Document Party, (ii) shall have been
terminated (other than pursuant to the terms thereof following discharge in full
of all obligations thereof or otherwise by agreement in writing of the parties
thereto not as a result of an Event of Default hereunder) or (iii) is declared
unenforceable in a final judgment of a court of competent jurisdiction against
any Note Document Party and such unenforceability (subject to applicable
Reservations) is not cured within five (5) Business Days following the date of
entry of such judgment; provided that such five-Business Day period shall apply
only so long as the relevant party is attempting in good faith to cure such
unenforceability.


(ii)Any Security Document or financing statement in respect thereof after
delivery thereof shall for any reason (other than pursuant to the terms thereof)
cease to create a valid and perfected first priority lien (subject to Excepted
Liens) in favor of the Collateral Agent or any other Secured Party on and
security interest in the Collateral purported to be covered thereby, other than
to the extent that (a) any such loss of the validity, perfection or priority
results from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Pledge Agreement, or (b) such loss of validity, perfection or priority results
from the failure of the Collateral Agent, any Depositary Bank, Securities
Intermediary or, Administrative Agent or Technical Agent to take any action
required to be taken by it pursuant to the terms of the Security Documents to
maintain such validity, perfection or priority (unless such failure results from
or is attributable to any failure of a Note Document Party to cooperate with
such actions).


122

--------------------------------------------------------------------------------






H.ERISA EVENT. The occurrence of one or more ERISA Events which individually or
in the aggregate would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.


10.2Remedies


A.Acceleration. (i) Upon the occurrence of any Event of Default described in
subsection 10.1E with respect to Parent or Issuer, the unpaid principal amount
of the Notes (including all amounts added to principal pursuant to subsection
3.2B(iii)) and all accrued and unpaid interest on the Notes (including all
interest thereon accrued at the Default Interest Rate), the Yield Maintenance
Amount and any and all accrued Fees and other Note Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Issuer and (ii) upon the occurrence and during the continuation of any
other Event of Default (other than any Fundamental Event of Default, the
remedies in respect of which are set forth in subsection 10.2C), at the
direction of the Required Note Holders, Administrative Agent will, by written
notice to Issuer, declare all or any portion of the amounts described in clause
(i) above to be, and the same shall further become, immediately due and payable,
without presentment, further demand, protest or other requirements of any kind,
all of which are hereby expressly waived by Issuer.


B.Rescission. At any time after any Notes have been declared due and payable
pursuant to clause (ii) of subsection 10.2A or subsection 10.2C, the Required
Note Holders, by written notice to Administrative Agent and Issuer, may rescind
and annul any such declaration and its consequences if (a) the Issuer has paid
all overdue interest on the Notes, all principal of and the Yield Maintenance
Amount, if any, on any Notes that are due and payable and are unpaid other than
by reason of such declaration, and all interest on such overdue principal and
Yield Maintenance Amount, if any, and (to the extent permitted by applicable
law) any overdue interest in respect of the Notes, at the Default Interest Rate
and any other Note Obligations then due and payable, (b) all Events of Default
and Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
subsection 12.6, and (c) no judgment or decree has been entered for the payment
of any monies due pursuant hereto or to the Notes. No rescission and annulment
under this subsection 10.2B will extend to or affect any subsequent Event of
Default or Default or impair any right consequent thereon.


C.Fundamental Events of Default. If any Fundamental Event of Default is not
cured within 180 days following the date on which notice of such Fundamental
Event of Default is delivered to the lenders under the CCH Senior Financing or
other Permitted Senior Debt or, with respect to a Fundamental Event of Default
described in clause (a)(v) of the definition of “Fundamental Event of Default,”
such later date on which such Fundamental Event of Default is deemed to occur
hereunder (subject to the proviso of this sentence), at the direction of the
Required Note Holders, Administrative Agent will, by written notice to Issuer,
declare the unpaid principal amount of the Notes (including all amounts added to
principal pursuant to subsection 3.2B(iii)) and all accrued and unpaid interest
on the Notes (including all interest thereon accrued at the Default Interest
Rate), the Yield Maintenance Amount and any and all accrued Fees and other Note
Obligations to be, and the same shall further become, immediately


123

--------------------------------------------------------------------------------




due and payable, without presentment, further demand, protest or other
requirements of any kind, all of which are hereby expressly waived by Issuer;
provided that in the event of any Fundamental Event of Default arising under the
provisions of the CCH Senior Financing Documents that correspond to Section
15.1(l) of the Common Terms Agreement, or if the CCH Senior Financing has been
repaid prior to the Discharge Date, the corresponding provision, if any, of the
largest principal amount of then-outstanding Permitted Senior Debt of the
Project Entities, has been subject to any waiver, forbearance agreement or other
agreement, such 180-day period shall be deemed to have commenced as of the date
such waiver, forbearance agreement or other similar agreement was first provided
under the CCH Senior Financing.


D.General Remedies. Upon any acceleration of the Note Obligations pursuant to
the terms of this subsection 10.2, Issuer shall be obligated to pay to Note
Holders, in addition to the other amounts then due and payable, the Yield
Maintenance Amount, determined in accordance with subsection 3.3D as though the
principal amount of the Notes becoming due, or declared to be due and payable,
on such date had been voluntarily prepaid on such date. For the avoidance of
doubt, the Yield Maintenance Amount payable under this Agreement shall be due on
any acceleration of the Note Obligations pursuant to this subsection 10.2. In
addition to the foregoing, upon the occurrence and during the continuance of any
Event of Default, at the written request of the Required Note Holders,
Administrative Agent shall, or following the acceleration of the Note
Obligations pursuant to subsection 10.2A(i) Administrative Agent may, (a)
exercise or direct Collateral Agent to exercise all of its rights as a secured
party under the Security Documents, under applicable Requirements of Law or
otherwise (and all remedial provisions in the Security Documents are hereby
incorporated by reference), (b) apply all amounts on deposit in any account
subject to an Account Control Agreement to the Note Obligations in such order as
itthe Technical Agent shall selectelect in Agent’sits sole discretion and have
communicated to the Administrative Agent in writing (provided that payments made
in respect of each class or type of Note Obligation owed to the Note Holders are
applied pro rata across the Note Holders) and (c) take any and all action
permitted under applicable Requirements of Law.


E.Voting Rights. Issuer covenants and agrees that, from and after the occurrence
of any Event of Default, without the consent of the Required Note Holders,
Issuer shall not, and shall not permit any of its Subsidiaries to:
authorize or issue any additional equity (including any rights or warrants to
acquire any additional equity) other than the authorization of and issuance of
additional equity to Parent, Issuer or any of Issuer’s wholly owned Subsidiaries
(provided that the Issuer shall


(i)not issue any of its equity to its Subsidiaries) or take any action that
would alter the preferences, rights or privileges of any class of its existing
equity of Issuer or any of its Subsidiaries;


(ii)amend or waive any provision of the Constituent Documents of Issuer or any
of its Subsidiaries to the extent such amendment or waiver would have a material
adverse impact on the Note Holders;


124

--------------------------------------------------------------------------------






(iii)make any Restricted Payment to the equity holders of Issuer (other than any
payment to Parent or any Affiliate of Parent or Issuer in accordance with
subsection 7.8B);


(iv)(1) sell or dispose of, or cause a Material Subsidiary of Issuer to sell or
dispose of, directly or indirectly, (x) all or substantially all of its
Property, (y) a material portion of the Equity Interests of a Material
Subsidiary or (z) any Train, in each case, to one or more Persons that are not
wholly owned Subsidiaries of Issuer or such Subsidiary or a related series of
transactions that, taken together, result in any such sale or disposition, (2)
consolidate or merge Issuer or any Material Subsidiary of Issuer with or into
any other Person or otherwise acquire (including by acquisition of stock or
assets) any interest in any Person or any unit or division thereof or (3) enter
into, or cause any Subsidiary of Issuer to enter into, any joint venture or
partnership with any other Person, in each case, other than transactions between
or among wholly owned subsidiaries of Issuer;


(v)liquidate, dissolve or wind up Issuer or any Material Subsidiary of Issuer,
or file or commence any case, proceeding or other action under any Bankruptcy
Law or seek an appointment of a receiver, trustee, custodian or any similar
person for Issuer or any Subsidiary of Issuer;


(vi)redeem, repurchase or otherwise acquire (or pay into or set aside for a
sinking fund for such purpose) any Equity Interests of Issuer or any Subsidiary
of Issuer;


(vii)take any action that results in a material change in the nature of the
business of Issuer or its Subsidiaries;


(viii)authorize or effect an initial public offering of any Subsidiary of
Issuer;


(ix)settle any legal claims (whether in litigation, arbitration or mediation)
against Issuer or a Subsidiary, in each case for an amount payable by Issuer or
such Subsidiary of Issuer in excess of $250,000,000;


(x)incur, or cause a Subsidiary of Issuer to incur, any obligations for borrowed
money, obligations evidenced by a bond, note or other evidence of debt, provide
a guarantee (directly or indirectly) of the obligations of any other Person or
otherwise grant any lien on any assets of Issuer or such Subsidiary, or amend,
modify, extend or suspend performance under any agreement documenting the
foregoing; provided that this subsection shall not apply to any indebtedness
permitted under the Permitted Senior Debt;


(xi)enter into, or cause any Subsidiary of Issuer to enter into, any transaction
with an Affiliate; provided that no such consent shall be required in connection
with any transaction with Affiliates permitted under the Permitted Senior Debt
Documents;


(xii)establish or amend material accounting policies of Issuer or any Material
Subsidiary of Issuer or change the identity of the independent auditor of Issuer
or any Material Subsidiary of Issuer;


125

--------------------------------------------------------------------------------






(xiii)increase or decrease the size of the board of directors or managers of
Issuer, if applicable; or


(xiv)make any new or change or revoke any tax election of Issuer or any
Subsidiary of Issuer to the extent that such tax election would have an adverse
impact on the Note Holders.


F.The remedies set forth in this Section 10 are in addition to all other rights
and remedies available to Note Holders or, Technical Agent or Administrative
Agent under this Agreement, any other Note Document or by law or equity.


10.3Issuance of Additional Notes


If any Project Entity fails to meet any material financial obligation to the
lenders under the CCH Senior Financing or any other Permitted Senior Debt, or to
any third party under any Material Project Agreement or otherwise in respect of
the payment of Project Costs, Issuer shall give Technical Agent and
Administrative Agent prompt (and in any event, within one (1) Business Day
thereafter in the case of any failure to pay obligations thereunder or breach of
any financial covenant contained therein, or (ii) three (3) Business Days
thereafter in the case of any other breach or default thereunder) written notice
of such failure (including a description thereof, the amount of such defaulted
financial obligations and the action or actions such Project Entity or any other
Issuer Party plans to take with respect thereto) and following expiration of any
applicable cure period (as the same may be extended) Issuer shall give Technical
Agent and Administrative Agent prompt written notice that such failure has not
been cured and the Note Holders shall have the right, in their sole discretion,
to pay all (but not less than all) of such defaulted amount, within twenty
(20) Business Days of the date of such second notice, directly to the lenders
under the CCH Senior Financing or any other Permitted Senior Debt or to such
third party, or to pay such amount to Issuer (in which case Issuer shall
contribute such amount to CCH Direct Parent, cause CCH Direct Parent to
contribute such amount to CCH and cause CCH to use such amount for the payment
of such defaulted amount) (any amount so paid by the Note Holders pursuant to
this subsection 10.3, the “Funded Amount”) and Issuer shall issue to the Note
Holders electing to fund such Funded Amount, convertible promissory notes
hereunder of a new tranche (“Additional Notes”) having the identical provisions
as the Initial Notes other than the (i) date of issuance and the initial
Quarterly Payment Date, (ii) interest rate, which shall be as set forth in
subsection 3.2B(i) and (iii) conversion rate, which shall be as set forth in
subsection 9.8. Following the expiration of any applicable cure period (as the
same may be extended) and until the expiration of the 20 Business Day period
following receipt of notice thereof, in each case, referred to in the preceding
sentence, Issuer shall (and shall cause each other Issuer Party to) use
commercially reasonable efforts to facilitate Technical Agent’s, Administrative
Agent’s or any Note Holder’s attempt to cure any such default or event of
default, and Issuer shall not (and shall cause each other Subject Company and
Project Entity not to) object, interfere with or impede in any manner any such
attempt.


126

--------------------------------------------------------------------------------






SECTION 11
TERMINATION



11.1Right to Terminate


Notwithstanding anything to the contrary set forth in this Agreement, this
Agreement may be terminated and the transactions contemplated herein abandoned
at any time prior to the Closing:
A.by mutual written consent of Issuer and the Technical Agent at any time prior
to the issuance of the Initial Closing Date Notes;


B.by Technical Agent upon the initial advance of funds under the CCH Senior
Financing Documents without the occurrence of the Closing hereunder;


C.by Issuer or Technical Agent, if:


(i)the Closing shall not have been consummated on or before September 30, 2015
(the “Outside Date”); provided, however, that neither Issuer, on the one hand,
nor Technical Agent or the Note Purchasers, on the other hand, shall be entitled
to terminate this Agreement under this subsection 11.1C(i) above if such
Person’s breach of any provision of this Agreement shall have been the cause of,
or otherwise resulted in, the failure of the Closing to occur on or before the
Outside Date; or


(ii)a court of competent jurisdiction or other Governmental Authority shall have
issued a final, non-appealable order, decree or ruling permanently restraining,
enjoining or otherwise prohibiting the Transaction provided that the Person
seeking to terminate this Agreement pursuant to this subsection 11.1C(ii) shall
have complied in all material respects with the further assurances obligations
described in subsection 6.7; or


D.by the Technical Agent, if any Note Document Party shall have materially
breached any of its representations or warranties in any Note Document or
materially failed to perform any of its covenants in the Note Documents such
that the conditions set forth in subsection 4.1 are not capable of being
satisfied and such breach on or failure to perform shall not have been cured or
waived prior to the earlier of (A) 30 days following notice of such breach or
failure to the Note Holders and (B) the Outside Date; provided that the
Technical Agent and the Note Purchasers shall not have the right to terminate
this Agreement pursuant to this subsection 11.1D if the Note Purchasers are then
in material breach of any of their representations or warranties in this
Agreement or have failed to perform in any material respect any of their
covenants in this Agreement.


11.2Effect of Termination


In the event that the Closing Date does not occur as a result of any party
hereto exercising its rights to terminate this Agreement pursuant to this
Section 11, then this Agreement shall be null and void and, except as otherwise
expressly provided herein, no Person shall have any rights or obligations under
this Agreement, except that nothing herein shall relieve any party hereto from
liability for any willful and intentional breach by such party of its
representations, warranties, obligations, covenants and agreements set forth in
this Agreement. In the event the


127

--------------------------------------------------------------------------------




termination of this Agreement results from any willful and intentional breach by
a party of its representations, warranties, obligations, covenants and
agreements set forth in this Agreement, then the other parties shall be entitled
to all remedies available at law or in equity and shall be entitled to recover
court costs and reasonable attorneys’ fees in addition to any other relief to
which such parties may be entitled. In the event that a party hereto willfully
and intentionally breaches its representations, warranties, obligations,
covenants and agreements set forth in this Agreement, the remedies available to
the other parties in equity shall include specific performance (without the
requirement of posting a bond or other security) and such other remedies as may
be available to the other parties at law. Notwithstanding the termination of
this Agreement prior to the Closing, (i) the Fee Letter and section 13 of the
Commitment Letter (and the other applicable provisions referenced in such
section 13) shall remain in full force and effect except to the extent
superseded by the provisions of this Agreement and (ii) Issuer shall be
responsible to reimburse the fees and expenses of Technical Agent in accordance
with subsection 12.2A.
SECTION 12
MISCELLANEOUS



12.1Registration and Transfer of the Notes


A.Administrative Agent, acting for this purpose as an agent for Issuer, shall
keep at its principal office a register (the “Note Register”) for the
registration and registration of transfers of the Notes. The name and address of
each Note Holder, the principal amount of the Notes and stated interest owing to
each Note Holder, each transfer of Notes and the name and address of each
Transferee of any holder’s interest in the Notes shall be contained in the Note
Register. The entries in the Note Register shall be deemed conclusive absent
manifest error, and Issuer, Administrative Agent and the Note Holders shall
treat each Person whose name is recorded in the Note Register pursuant to the
terms hereof as a Note Holder hereunder for all purposes of this Agreement and
each other Note Document. Administrative Agent, acting for this purpose as an
agent for Issuer, shall give to any holder of a Note and Issuer promptly upon
request therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes. The Technical Agent shall provide the
Administrative Agent with a copy of the note register maintained by it prior to
the date hereof and the Administrative Agent may rely, and shall be fully
protected in relying, on such note register as of the Fourth Amendment Effective
Date.


Note Holders may at any time sell, assign, transfer or grant participations in
the Notes or commitments to purchase Notes to any Person that is an “accredited
investor” within the meaning of Rule 501(a) of Regulation D under the Securities
Act by complying with the transfer procedures set forth in subsection 12.1B
below (in the case of any sale, assignment or transfer); provided that (i) the
EIG Note Holders shall, at all times prior to the Commercial Operation Date,
hold at least 66⅔% of the aggregate principal amount of the outstanding Notes
(provided that the granting of a participation shall not be deemed to the reduce
the principal amount of Notes held by a Note Holder), (ii) no sale, assignment,
transfer of or grant of a participation in the Notes shall be permitted unless
the transaction complies with applicable “blue sky” or state securities laws,
(iii) any such Transferee, or purchaser, grantee or transferee of a
participation, shall provide customary representations as to the source of funds
being used to purchase the Notes or participation being transferred to it, (iv)
no Transferee or holder of a participation shall


128

--------------------------------------------------------------------------------




constitute a Disqualified Note Holder, (v) unless (x) a Default or Event of
Default has occurred and is continuing or (y) such sale or assignment is to an
existing Note Holder or to any fund, account or company managed by EIG MC or any
of its controlled Affiliates (which, in either event, shall not require such
consent), Issuer shall have provided its prior written consent to such sale,
assignment, transfer or participation (such consent not to be unreasonably
withheld, conditioned or delayed and which shall be deemed given if Issuer has
not responded within five (5) Business Days of a request for such consent) and
(vi) any Transferee or holder of a participation shall, as a condition to its
acquiring any Note or a participation therein, acknowledge and agree to be bound
by the terms of subsection 12.22. Any sale, assignment, transfer of or grant of
a participation in violation of the preceding sentence shall be null and void ab
initio and shall not be recorded on the Note Register. Furthermore, the parties
to each assignment shall pay to Issuer a processing and recordation fee of
$1,000 (which fee may be waived or reduced in the sole discretion of Issuer).
Issuer hereby acknowledges and agrees that any sale, assignment or transfer of
the Notes will give rise to a direct obligation of Issuer to the Transferee. Any
holder of a participation in the Notes shall have no right to consent or vote on
any matters hereunder other than with respect to (i) the extension of any
scheduled payment of principal (including all amounts added to principal
pursuant to subsection 3.2B(iii)) or interest in respect of the Notes, (ii) the
reduction of the amount of any scheduled payment of principal (including all
amounts added to principal pursuant to subsection 3.2B(iii)), (iii) a decrease
in the rate of interest on the Notes (as specified in the Notes), (iv) the
termination of any Note Document except in accordance with its terms or (v) the
release of all or substantially all of the Collateral securing the Notes other
than in accordance with the terms of the Note Documents; provided, however, that
the restrictions set forth in this sentence shall not apply in respect of such
waiver or amendment required by any applicable Requirement of Law or request of
any Governmental Authority (including in connection with any actual or proposed
reorganization, restructuring, bankruptcy, insolvency, or other similar event
affecting Issuer or any other party to any Security Document). Issuer agrees
that each participant shall be entitled to the benefits of subsection 3.5,
subsection 3.7, and subsection 12.2 (subject to the requirements and limitations
therein, including the requirements under subsection 3.5F (it being understood
that the documentation required under subsection 3.5F shall be delivered to the
participating Note Holder)) to the same extent as if it were a Note Holder and
had acquired its interest on the Closing Date; provided, that a participant
shall not be entitled to receive any greater payment under subsection 3.5 with
respect to Indemnified Taxes than the applicable Note Holder would have been
entitled to receive with respect to the participation sold to such participant,
except the extent such entitlement to receive a greater payment results from a
Change in Law that occurs after the participant acquired the applicable
participation. Each Note Holder that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of Issuer, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Notes or
other Obligations under the Note Documents (the “Participant Register”);
provided, that no Note Holder shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant’s interest in any Notes or other
Obligations under any Note Document) to any Person except to the extent that
such disclosure is necessary to establish that such Note or other Obligation is
in registered form under Treasury Regulations Section 5f.103-1(c). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Note Holder shall treat each Person whose name is recorded in


129

--------------------------------------------------------------------------------




the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.
B.Upon surrender of any Note at the principal office of Issuer for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer, duly endorsed or accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or his attorney duly authorized
in writing and accompanied by the address for notices and payment instructions
of each Transferee of such Note or part thereof and a representation by each
such Transferee that such Transferee is a Permitted Transferee), within five (5)
Business Days thereafter Issuer shall execute and deliver, at Issuer’s expense,
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal (including all
amounts added to principal pursuant to subsection 3.2B(iii)) amount of the
surrendered Note. Each such new Note shall be substantially in the form of
Exhibit A‑1 or A‑2, as applicable, and shall be payable to such Person as such
holder may request. Each such new Note shall be dated and bear interest from the
date to which interest shall have been paid on the surrendered Note or dated the
date of the surrendered Note if no interest shall have been paid thereon. Notes
shall not be transferred in denominations of less than $1,000,000, provided that
if necessary to enable the registration of transfer by a Note Holder of its
entire holding of Notes, one Note may be in a denomination of less than
$1,000,000. Any Transferee, by its acceptance of a Note registered in its name
(or the name of its nominee), shall be deemed to have made the representations
set forth in subsection 12.9T and to have agreed to be bound by, and adhere to,
the obligations of the Note Holders hereunder, including those set forth in
subsection 12.22.


C.Upon receipt by Issuer of evidence reasonably satisfactory to Issuer of the
ownership of and loss, theft, destruction or mutilation of any Note, and (i) in
the case of loss, theft or destruction, upon receipt of an unsecured agreement
of indemnity from any Note Holder that is a Qualified Institutional Buyer or, in
the case of any other Note Holder, an indemnity bond, in each case in such
reasonable amount as Issuer shall determine, or (ii) in the case of mutilation,
upon surrender and cancellation thereof, Issuer at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.


12.2Payment of Expenses and Indemnity


A.Issuer shall, whether or not the transactions hereby contemplated are
consummated, pay all reasonable and documented out-of-pocket costs and expenses
of Technical Agent, Administrative Agent, Collateral Agent and Note Holders in
connection with (i) (i) the negotiation, preparation, execution and delivery of
the Note Documents and the documents and instruments referred to therein and any
due diligence investigation performed by Technical Agent or Administrative Agent
(including the reasonable and documented fees and expenses of counsel to
Technical Agent or Administrative Agent, including any local legal counsel as
shall be reasonably necessary in connection with the Transactions, and, in
accordance with subsection 12.2B, other advisors to Technical Agent or
Administrative Agent), that have been incurred and invoiced through January 16,
2015, in an aggregate amount not to exceed $2,500,000 (and any such costs and
expenses not actually invoiced and provided to Issuer by


130

--------------------------------------------------------------------------------




January 16, 2015 shall be disregarded), (ii) (ii) with respect to costs and
expenses incurred and invoiced after January 16, 2015, Closing and activities in
anticipation of or precedent to Closing (including the reasonable and documented
fees and expenses of counsel to Technical Agent, Administrative Agent or
Collateral Agent, including any local legal counsel as shall be reasonably
necessary in connection with the Transactions, and, in accordance with
subsection 12.2B, other advisors to Technical Agent, Administrative Agent or
Collateral Agent; provided, however, that any fees payable to Citigroup Global
Markets Inc. in its role as advisor to EIG MC will be deemed to have been
incurred and invoiced prior to January 16, 2015 without regard to when such
costs are paid or payable), (iii) (iii) the management and agenting of the
Notes, (iv) (iv) the creation, perfection or protection of Collateral Agent’s
Liens in the Collateral (including reasonable fees and expenses for title and
lien searches and filing and recording fees), (v) (v) participation by
employees, officers or other representatives of Technical Agent or Note Holders
on boards of directors of any Issuer Party (as directors, observers or
otherwise), (vi) (vi) any amendment, waiver or consent relating to any Note
Document (including as to each of the foregoing, the reasonable fees and
disbursements of counsel to Technical Agent, Administrative Agent or Collateral
Agent, including any local legal counsel as shall be reasonably necessary, and
any other attorneys retained by Technical Agent, Administrative Agent or
Collateral Agent and reasonable allocated costs of internal counsel) and (vii)
(vii) any amounts which Technical Agent, Administrative Agent, Collateral Agent
or Note Holders had paid relative to curing any Event of Default resulting from
acts or omissions by any Note Document Party under this Agreement or any other
Transaction Document. Issuer shall also pay all reasonable and documented
out-of-pocket costs and expenses of Technical Agent, Administrative Agent,
Collateral Agent and each Note Holder in connection with the preservation of
rights under, and enforcement or attempted enforcement of, the Note Documents
and the documents and instruments referred to therein or in connection with any
restructuring or rescheduling of the Note Obligations (including the fees and
disbursements of counsel for Technical Agent, Administrative Agent, Collateral
Agent and Note Holders).


B.Expense reimbursement under subsections 1)a)i)(1)(a)(i)(i) and (ii) shall
include all reasonable and documented fees and expenses of engineers,
environmental, fuel, insurance and other consultants and experts engaged by or
for the benefit of Technical Agent, Administrative Agent, Collateral Agent or
Note Holders, including in connection with preparing any reports or any
inspections.


C.Issuer shall indemnify Technical Agent, Administrative Agent, Collateral Agent
and each Note Holder and their Affiliates and their respective officers,
directors, employees, partners, members, representatives and agents (each an
“Indemnitee”) from, and hold each of them harmless against, any and all losses,
liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for such Indemnitee
in connection with any investigative, administrative or judicial proceeding
commenced or threatened (whether asserted by the Issuer, or any Note Holder or
any other Person), whether or not such Indemnitee shall be designated a party
thereto) (collectively, “Subject Claims”) that may at any time (including at any
time following the Discharge Date) be imposed on, asserted against or incurred
by any Indemnitee as a result of, or arising out of, or in any way related to or
by reason of, (i) any of the transactions contemplated hereby or the execution,
delivery or performance of any Note Document or any other Transaction Document,


131

--------------------------------------------------------------------------------




(ii) use of the proceeds of the Notes, (iii) any violation by any Issuer Party
or any of its Affiliates of any applicable Environmental Law or Environmental
Permit, (iv) any Environmental Claim arising out of the management, use,
control, ownership or operation of property or assets by any Issuer Party or any
of its Affiliates, including all on-site and off-site activities involving
Hazardous Materials, (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Issuer or any other Issuer Party or (vi) the grant to Technical Agent,
Administrative Agent, Collateral Agent and the other Secured Parties of any Lien
in any property or assets of any Note Document Party or any Equity Interest in
any Subject Company or (vii) the exercise by Administrative Agent, Collateral
Agent and the other Secured Parties of their rights and remedies (including
foreclosure or otherwise realization of any or all of the Collateral) under any
agreements creating any such Lien; provided that Issuer shall not be liable to
any Indemnitee under this subsection 12.2C to the extent any loss, liability,
claim, damage, expense, obligation, penalty, action, judgment, suit, cost or
disbursement (x) results from the bad faith, gross negligence or willful
misconduct of an Indemnitee (to the extent determined by a court of competent
jurisdiction in a final and non-appealable judgment), or (y) arises from any
dispute solely among Indemnitees, except to the extent resulting or arising from
any act or omission by any Issuer Party or any of its Affiliates.
Notwithstanding anything to the contrary in this Agreement, the indemnification
obligations of Issuer in respect of any loss, liability, claim, damage, expense,
obligation, penalty, action, judgment, suit, cost or disbursement under this
Agreement or any other Note Document shall not, under any circumstances, be
construed to include any loss of profits, diminution in value, loss of
investment income, goodwill, reputation, business opportunity or anticipated
saving, or special, indirect, consequential or punitive damages (except for any
such special, indirect, consequential or punitive damages included in any
third-party claim in connection with which such Indemnitee is entitled to
indemnification).


D.If any Indemnitee is entitled to indemnification under subsection 12.2C with
respect to any action or proceeding brought by a third party that is also
brought against Issuer or any of its Affiliates, Issuer shall be entitled to
assume the defense of any such action or proceeding with counsel reasonably
satisfactory to the Indemnitee. Upon assumption by Issuer of the defense of any
such action or proceeding, the Indemnitee shall have the right to participate in
such action or proceeding and to retain its own counsel but Issuer shall not be
liable for any legal expenses of other counsel subsequently incurred by such
Indemnitee in connection with the defense thereof unless (i) Issuer agrees to
pay such fees and expenses, (ii) Issuer fails to employ counsel reasonably
satisfactory to the Indemnitee in a timely manner, or (iii) the Indemnitee is
advised by counsel that there are actual or potential conflicting interests
between Issuer and the Indemnitee, including situations in which there are one
or more legal defenses available to the Indemnitee that are different from or
additional to those available to Issuer. Issuer shall not consent to the terms
of any compromise or settlement of any action defended by Issuer in accordance
with the foregoing without the prior consent of the Indemnitee unless (a) such
compromise or settlement (x) includes an unconditional release of each
Indemnitee from all liability and claims in respect of such third-party action
and (y) does not include a statement as to any admission of fault, culpability
or a failure to act by or on behalf of the Indemnitee and (b) all liabilities,
reimbursement of expenses or other amounts owed to the Indemnitee under
subsection 12.2C have been paid or reimbursed in full.


132

--------------------------------------------------------------------------------






E.Issuer’s obligations under this subsection 12.2 shall survive the Discharge
Date and the termination of this Agreement.


F.Any amounts payable by Issuer pursuant to this subsection 12.2 shall be
regularly payable within ten (10) days of the date Issuer receives an invoice
for such amounts from any applicable Indemnitee.


G.To the extent that the undertaking to indemnify, pay and hold harmless set
forth in this subsection 12.2 may be unenforceable because it violates any
applicable Requirement of Law or public policy, Issuer shall contribute the
maximum portion which it is permitted to pay and satisfy under any applicable
Requirement of Law or public policy to the payment and satisfaction of all
Subject Claims incurred by the Indemnitees or any of them.


H.To the extent permitted by applicable Requirements of Law, Issuer shall not,
and shall cause each other Issuer Party not to assert, and Issuer hereby waives,
and shall cause each other Issuer Party to waive, any claim against Technical
Agent, Administrative Agent, Collateral Agent and any Note Holder, directors,
employees, attorneys, agents or sub-agents, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, arising out of, as a result of, or in any way related to, this Agreement
or any other Note Document or Transaction Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, the use of the proceeds of the
Notes or any act or omission or event occurring in connection therewith, and
Issuer hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.


I.This subsection 12.2 shall not apply with respect to Indemnified Taxes
addressed in subsection 3.5 or payments contemplated under subsection 3.7 or
with respect to Excluded Taxes.


J.The indemnification provisions of this subsection 12.2 shall continue to apply
in favor of any Indemnitee notwithstanding that such Person shall no longer be
the Technical Agent, Administrative Agent, the Collateral Agent or a Note
Holder, or an officer, director, employee, partner, member, representative or
agent thereof. The indemnification provisions of this subsection 12.2 shall
apply equally to any sub-agent or co-agent of Technical Agent, Administrative
Agent or Collateral Agent.


12.3Right of Setoff


In addition to any rights now or hereafter granted under applicable Requirements
of Law or otherwise, and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default, each Note Holder
is hereby authorized at any time or from time to time, without presentment,
demand, protest or other notice of any kind to Issuer or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final) and any other indebtedness at any time held or owing by such Note Holder
to or for the credit or the


133

--------------------------------------------------------------------------------




account of Issuer against and on account of the Note Obligations of Issuer to
such Note Holder under this Agreement or under any other Note Document,
including all interests in Note Obligations purchased by such Note Holder
pursuant to subsection 12.7, and all other claims of any nature or description
arising out of or in connection with this Agreement or any other Note Document,
irrespective of whether or not such Note Holder shall have made any demand
hereunder and although said Note Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.
12.4Notices


Except as otherwise expressly provided herein (including in subsection 8.7), all
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile or electronic mail), and
shall be deemed to have been duly given or made when delivered by hand, or upon
actual receipt if deposited in the mail, postage prepaid, or, in the case of
notice by facsimile or electronic mail, when confirmation is received, or, in
the case of a nationally recognized overnight courier service, one Business Day
after delivery to such courier service, addressed, in the case of each party
hereto, at its address specified opposite its name on Schedule 12.412.4 or on
the appropriate transfer instrument delivered to Issuer in connection with the
assignment of any Note or portion thereof, or to such other address as may be
designated by any party in a written notice to the other parties hereto;
provided that notices and communications to any party hereto or any other
Secured Party shall not be effective until received by such party or other
Secured Party, as the case may be. With respect to any Person, if the address
set forth opposite such Person’s name on Schedule 12.4 does not include an
e-mail address, any notice contemplated or required hereunder may not be
provided to such Person by e-mail.
Unless Administrative Agent otherwise prescribes with respect to itself or the
Note Holders, or the Parent and Issuer otherwise prescribe with respect to
themselves, notices and other communications sent to an e‑mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e‑mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient.
12.5Successors and Assigns; Subsequent Holders of Notes


This Agreement shall be binding upon the parties hereto and their respective
permitted successors and assigns and shall inure to the benefit of the parties
hereto and the successors and permitted assigns of Note Holders. The terms and
provisions of this Agreement shall inure to the benefit of any Permitted
Transferee of any Notes, and in the event of such transfer or assignment, the
rights and privileges herein conferred upon Note Holders shall, subject to
recordation of such transfer or assignment in the Note Register, automatically
extend to and be vested in such Permitted Transferee, all subject to the terms
and conditions hereof. Issuer’s rights and interests hereunder may not be
assigned without the prior written consent of all Note Holders.


134

--------------------------------------------------------------------------------






Any Person into which Collateral Agent may be merged or converted or with which
it may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which Collateral Agent shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of
Collateral Agent, shall be the successor Collateral Agent hereunder without the
execution or filing of any paper or any further act on the part of any of the
Secured Parties hereto and Parent and the Subject Companies shall promptly
execute and deliver any such papers, authorize filings or take such further
actions as Technical Agent, Administrative Agent or such successor Collateral
Agent shall request in order to reflect the successor Collateral Agent
hereunder.
12.6Amendments and Waivers


None of this Agreement, any Note, any other Note Document or any terms hereof or
thereof may be amended, supplemented, modified or waived except in accordance
with the provisions of this subsection 12.6. Required Note Holders and the
applicable Note Document Party may, from time to time, enter into written
amendments or waivers of this Agreement, the Notes, or the other Note Documents
to which the Note Holders are parties, and, subject to the consent of the
Required Note Holders, any Note Document to which the Note Holders are not
parties may be amended or waived; provided that no such amendment or waiver
shall (i) extend either the Maturity Date or any scheduled payment of principal
(including all amounts added to principal pursuant to subsection 3.2B(iii)) or
interest or decrease the rate of interest on the Notes (other than any
imposition of the Default Interest Rate), or reduce the principal (including all
amounts added to principal pursuant to subsection 3.2B(iii)) amount of any Note
Obligations or reduce any fee or Yield Maintenance Amount payable to Note
Holders hereunder, or release any material portion of the Collateral (except as
expressly permitted by the Security Documents or this Agreement), or amend,
modify or waive any provision of this subsection 12.6 or the definition of
Required Note Holders, or consent to or permit the assignment or transfer by any
Note Document Party of any of its rights and obligations under this Agreement or
any other Note Document, change the currency of the Note Obligations, or permit
the issuance of additional Notes other than as contemplated by subsection
3.2B(iii) or 10.3, or change the number or percentage of Note Holders who must
approve the satisfaction of any condition precedent, or modify subsection 2.4,
3.2B(iii), 9.8, 12.5 or 12.7, in each case without the written consent of all
Note Holders or (ii) amend, modify or waive any provision of subsection 12.9 or
any other provision of any Note Document if the effect thereof is to affect the
rights or duties of Technical Agent, Administrative Agent or Collateral Agent
without the written consent of the then Technical Agent, Administrative Agent or
Collateral Agent, as applicable. Any such amendment, supplement, modification or
waiver shall apply to each of the Note Holders equally and shall be binding upon
each Note Document Party, Note Holder, Technical Agent, Administrative Agent,
Collateral Agent and all future holders of the Notes.
12.7Ratable Sharing


Note Holders hereby agree among themselves that if any of them shall, whether by
voluntary payment, by realization upon security, through the exercise of any
right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Note Documents or otherwise, or pursuant to
any bankruptcy or insolvency law, receive payment or reduction of a proportion
of the aggregate amount of principal, interest, fees and other amounts


135

--------------------------------------------------------------------------------




then due and owing to that Note Holder hereunder or under the other Note
Documents (collectively, the “Aggregate Amounts Due” to such Note Holder) which
is greater than the proportion received by any other Note Holder in respect of
the Aggregate Amounts Due to such other Note Holder, then Note Holder receiving
such proportionately greater payment shall (i) notify each other Note Holder of
the receipt of such payment and (ii) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Note Holders so that all
such recoveries of Aggregate Amounts Due shall be shared by all Note Holders in
proportion to the Aggregate Amounts Due to them; provided that if all or part of
such proportionately greater payment received by such purchasing Note Holder is
thereafter recovered from such Note Holder upon the bankruptcy, insolvency or
reorganization of Issuer or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Note Holder ratably to the extent of such recovery, but without
interest. In no event shall this subsection 12.7 apply to, or require any
ratable sharing in respect of, shares or cash received in connection with a
conversion pursuant to Section 9. Issuer expressly consents to the foregoing
arrangement and agrees that any holder of a participation so purchased may
exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Issuer to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.
12.8Classification of Transaction
Notwithstanding anything to the contrary herein contained, Note Holders, by
entering into this Agreement or by any action pursuant hereto, will not be, and
neither Issuer nor Note Holders intend any Note Holder to be, deemed a partner
or joint venturer with Issuer.
12.9Technical Agent, Administrative Agent and Collateral Agent


A.(i)    EIG MC is hereby appointed by the Note Holders to act on behalf of all
Note Holders as Technical Agent under this Agreement and the other Note
Documents. The Bank of New York Mellon is hereby appointed by the Note Holders
to act on behalf of all Note Holders as Administrative Agent under this
Agreement and the other Note Documents. The Bank of New York Mellon is hereby
appointed by the Note Holders to act on behalf of all Note Holders as Collateral
Agent under this Agreement and the Security Documents. The provisions of this
subsection 12.9 are solely for the benefit of Technical Agent, Administrative
Agent, Collateral Agent and Note Holders and no Note Document Party nor any
other Person shall have any rights as a third party beneficiary of any of the
provisions of this subsection 12.9 (other than subsection 12.9E, subsection
12.9F and subsection 12.9G). In performing its functions and duties under this
Agreement and the other Note Documents, Administrative Agent, Technical Agent
and Collateral Agent shall each act solely as an agent of Note Holders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Issuer Party or any other
Person.


(ii)Each Note Holder irrevocably authorizes Technical Agent, Administrative
Agent and Collateral Agent to take such action on such Note Holder’s behalf and
to exercise such powers, rights and remedies hereunder and under the other Note
Documents


136

--------------------------------------------------------------------------------




as are specifically delegated or granted to Technical Agent, Administrative
Agent or Collateral Agent, as applicable, by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto. Neither Agent nor None of Technical Agent, Administrative Agent or
Collateral Agent shall have any duties or responsibilities except for those
expressly set forth in this Agreement and the other Note Documents and no
implied duties or obligations shall be read into this Agreement against
Technical Agent, Administrative Agent or Collateral Agent. The duties of
Technical Agent, Administrative Agent and Collateral Agent shall be mechanical
and administrative in nature and neither Agent nornone of Technical Agent,
Administrative Agent or Collateral Agent shall have, or be deemed to have, by
reason of this Agreement, any other Note Document or otherwise a fiduciary
relationship in respect of any Note Holder. None of Technical Agent,
Administrative Agent, Collateral Agent or any of their respective Affiliates nor
any of their respective officers, directors, employees, agents or
representatives shall be liable to any Note Holder for any action taken or
omitted to be taken by it hereunder or under any other Note Document, or in
connection herewith or therewith, except for damages caused by its or their own
gross negligence or willful misconduct.


(iii)Each Note Holder hereby further authorizes Collateral Agent, on behalf of
and for the benefit of Note Holders to enter into each Security Document as
secured party and to be Collateral Agent for and representative of Note Holders
under such Security Document, and each Note Holder agrees to be bound by the
terms of each Security Document and each Note Document; provided that neither
Agent nornone of Technical Agent, Administrative Agent or Collateral Agent shall
(a) enter into or consent to any material amendment, modification, termination
or waiver of any provision contained in any Security Document or other Note
Document or (b) release any Security Document (except as otherwise expressly
permitted or required pursuant to the terms of this Agreement or the applicable
Security Document), in each case without the prior consent of Required Note
Holders (or, if required pursuant to subsection 12.6, all Note Holders);
provided further, however, that, without further written consent or
authorization from Note Holders, Technical Agent, Administrative Agent or
Collateral Agent may execute any documents or instruments necessary to release
any Lien encumbering any item of Collateral that is the subject of a sale or
other disposition of assets permitted by this Agreement or to which Required
Note Holders have otherwise consented. Anything contained in any Note Documents
to the contrary notwithstanding, Issuer, Technical Agent, Administrative Agent,
Collateral Agent and each Note Holder hereby agree that (1) no Note Holder shall
have any right individually to realize upon Collateral under any Security
Document or to enforce any other Note Document, it being understood and agreed
that all powers, rights and remedies under the Security Documents and the other
Note Document may be exercised solely by Technical Agent, Administrative Agent
or Collateral Agent for the benefit of Note Holders in accordance with the terms
thereof and (2) in the event of a foreclosure by Agent or Collateral Agent on
any Collateral pursuant to a public sale, Technical Agent, Administrative Agent,
Collateral Agent or any Note Holder may be the purchaser of any or all of such
Collateral at any such sale and Technical Agent, Administrative Agent or
Collateral Agent, as agent for and representative of Note Holders (but not any
Note Holder or Note Holders in its or their respective individual capacities
unless Required Note Holders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use


137

--------------------------------------------------------------------------------




and apply any of the Note Obligations as a credit on account of the purchase
price for any Collateral payable by Technical Agent, Administrative Agent or
Collateral Agent at such sale.


(iv)If Technical Agent, Administrative Agent or Collateral Agent shall request
instructions from Required Note Holders or all affected Note Holders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Note Document, then Technical Agent, Administrative Agent
or Collateral Agent, as applicable, shall be entitled to refrain from such act
or taking such action unless and until in the case of Agent,Technical Agent or
Administrative Agent, Technical Agent or Administrative Agent shall have
received written instructions from Required Note Holders or all affected Note
Holders, as the case may be, and in the case of the Collateral Agent, Collateral
Agent shall have received written instructions from Administrative Agent (acting
at the written direction of the Required Note Holders or all affected Note
Holders, as applicable) and Agent andnone of Administrative Agent, Technical
Agent or Collateral Agent shall not incur liability to any Person by reason of
so refraining. Technical Agent, Administrative Agent or Collateral Agent shall
be fully justified in failing or refusing to take any action hereunder or under
any other Note Document (a) if such action would, in the opinion of Technical
Agent, Administrative Agent or Collateral Agent, as applicable, be contrary to
any Requirement of Law or the terms of this Agreement or any other Note
Document, (b) if such action would, in the opinion of Technical Agent,
Administrative Agent or Collateral Agent, as applicable, expose Technical Agent,
Administrative Agent or Collateral Agent to any Environmental Claim or liability
or (c) if Technical Agent, Administrative Agent or Collateral Agent, as
applicable, shall not first be indemnified to its satisfaction against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take or refraining to take any such action. Without limiting the
foregoing, no Note Holder shall have any right of action whatsoever against
Technical Agent, Administrative Agent or Collateral agentAgent as a result of
Technical Agent, Administrative Agent or Collateral Agent acting or refraining
from acting hereunder or under any other Note Document in accordance with the
instructions of Required Note Holders or all affected Note Holders, as
applicable.


B.Technical Agent, Administrative Agent and Collateral Agent may perform any and
all of their duties and exercise their respective rights and powers hereunder or
under any other Note Document by or through any one or more sub-agents or
co-agents appointed by Technical Agent, Administrative Agent or Collateral
Agent, as applicable. Technical Agent, Administrative Agent or Collateral Agent
and any such sub-agent or co-agent may perform any and all of their respective
duties and exercise their respective rights and powers by or through their
respective Affiliates. The exculpatory provisions of this subsection 12.9 shall
apply to any such sub-agent or co-agent and to the Affiliates of theTechnical
Agent, Administrative Agent and Collateral Agent and any such sub-agent or
co-agent, and shall apply to their respective activities as well as the
activities of theTechnical Agent, Administrative Agent and Collateral Agent.
Neither Agent norNone of Technical Agent, Administrative Agent or Collateral
Agent shall be responsible for the negligence or misconduct of any sub-agent or
co-agent except to the extent that a court of competent jurisdiction determines
in a final and non-appealable judgment that Technical Agent, Administrative
Agent or Collateral Agent, as applicable, acted with gross negligence or willful
misconduct in the selection of such sub-agent or co-agent.


138

--------------------------------------------------------------------------------






C.None of Technical Agent, Administrative Agent, Collateral Agent or any of
their respective Affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or the other Note
Documents, except for damages caused by its or their own gross negligence or
willful misconduct. Without limiting the generality of the foregoing, Technical
Agent, Administrative Agent and Collateral Agent: (i) may treat the payee of any
Notes as the holder thereof until Administrative Agent receives written notice
of the assignment or transfer thereof signed by such payee and in form
reasonably satisfactory to Administrative Agent; (ii) may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Note Holder and shall not be
responsible to any Note Holder for any statements, warranties or representations
made in or in connection with this Agreement or the other Note Documents; (iv)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or the
other Note Documents on the part of any Issuer Party or to inspect the
Collateral (including the books and records) of any Note Document Party; (v)
shall not be responsible to any Note Holder for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Note Documents or any other instrument or document furnished pursuant
hereto or thereto; and (vi) shall be entitled to rely upon, and shall incur no
liability under or in respect of, this Agreement or the other Note Documents by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by facsimile or electronic mail) believed by it to be genuine and
signed or sent by the proper party or parties. Each of Technical Agent,
Administrative Agent and Collateral Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.


D.Without prejudice to any existing agreement between Technical Agent,
Administrative Agent or Collateral Agent and any Note Holder, each Note Holder
acknowledges that: (i) it has, independently and without reliance upon Technical
Agent, Administrative Agent, Collateral Agent or any other Note Holder and based
on the financial statements of the Subject Companies and the Project Entities
and such other documents and information as it has deemed appropriate, made its
own credit and financial analysis of the Issuer Parties and its own decision to
enter into this Agreement and the other Note Documents and (ii) it will,
independently and without reliance upon Technical Agent, Administrative Agent,
Collateral Agent or any other Note Holder and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Note Documents.


E.Note Holders agree to indemnify Technical Agent, Administrative Agent and
Collateral Agent (to the extent not reimbursed by Issuer or other Note Document
Parties and without limiting the obligations of any Note Document Party under
any Note Document), ratably according to their respective Aggregate Amounts Due,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against Technical Agent, Administrative Agent or Collateral Agent (whether
asserted by the Issuer, or any Note Holder or any other Person) in any way
relating to or


139

--------------------------------------------------------------------------------




arising out of this Agreement or any other Note Document or any action taken or
omitted to be taken by Technical Agent, Administrative Agent or Collateral Agent
in connection therewith; provided that no Note Holder shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Technical
Agent’s, Administrative Agent’s or Collateral Agent’s gross negligence or
willful misconduct. Each Note Holder hereby authorizes each of Technical Agent,
Administrative Agent and Collateral Agent to setoff and apply any amounts owing
to such Note Holder under any Note Document or from any other source against
such amounts due to Technical Agent, Administrative Agent or Collateral Agent
under this subsection 12.9E. Without limiting the foregoing, each Note Holder
agrees to reimburse Technical Agent, Administrative Agent and Collateral Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by Technical Agent, Administrative Agent or
Collateral Agent, as applicable, in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement and each other Note
Document, to the extent that Technical Agent, Administrative Agent or Collateral
Agent is not reimbursed for such expenses by Issuer or other Note Document
Parties.


F.Each of Technical Agent, Administrative Agent and Collateral Agent may resign
at any time by giving not less than thirty (30) days’ prior written notice
thereof to Note Holders and Issuer, and upon any such resignation, Required Note
Holders shall have the right to appoint a successor Technical Agent,
Administrative Agent or Collateral Agent, as applicable. If no successor
Technical Agent, Administrative Agent or Collateral Agent shall have been so
appointed by Required Note Holders and shall have accepted such appointment
within thirty (30) days after the resigning Technical Agent’s, Administrative
Agent’s or Collateral Agent’s giving notice of resignation, then the resigning
Technical Agent, Administrative Agent or Collateral Agent may, on behalf of Note
Holders, appoint a successor Technical Agent, Administrative Agent or Collateral
Agent, as applicable, which shall be a Note Holder if a Note Holder is willing
to accept such appointment. If no successor Technical Agent, Administrative
Agent or Collateral Agent has been appointed pursuant to the foregoing within
thirty (30) days after the date such notice of resignation was given by the
resigning Technical Agent, Administrative Agent or Collateral Agent, such
resignation shall become effective and Issuer shall appoint a successor
Technical Agent, Administrative Agent or Collateral Agent that shall thereafter
perform all the duties of Technical Agent, Administrative Agent or Collateral
Agent, as applicable, until such time, if any, as the Required Note Holders
appoint a successor Technical Agent, Administrative Agent or Collateral Agent,
as applicable. Notwithstanding the foregoing, if, at any time, the EIG Note
Holders collectively hold less than 25% of the aggregate principal amount of
Notes then outstanding, EIG MC, if it is then the Technical Agent, shall, upon
the request of Issuer, immediately resign as Technical Agent, and upon any such
resignation, Issuer shall appoint a successor Technical Agent. Except with
respect to the appointment of a successor Administrative Agent by Issuer, any
successor Technical Agent, Administrative Agent or Collateral Agent appointed
hereunder shall be subject to the approval of Issuer, such approval not to be
unreasonably withheld, delayed or conditioned; provided that such approval shall
not be required if a Default or an Event of Default shall have occurred and be
continuing. Issuer shall pay all reasonable costs associated with the
appointment of such successor Technical Agent, Administrative Agent or
Collateral Agent and


140

--------------------------------------------------------------------------------




Issuer shall pay all reasonable costs, fees and expenses charged by, or owing
to, such successor Technical Agent, Administrative Agent or Collateral Agent in
connection with its obligations and duties as Technical Agent, Administrative
Agent or Collateral Agent under the Note Documents. Upon the acceptance of any
appointment as Technical Agent, Administrative Agent or Collateral Agent
hereunder by a successor Technical Agent, Administrative Agent or Collateral
Agent, such successor Technical Agent, Administrative Agent or Collateral Agent
shall succeed to and become vested with all the rights, powers, privileges and
duties of the resigning Technical Agent, Administrative Agent or Collateral
Agent, as applicable. Upon the earlier of the acceptance of any appointment as
Technical Agent, Administrative Agent or Collateral Agent hereunder by a
successor Technical Agent, Administrative Agent or Collateral Agent or the
effective date of the resigning Technical Agent’s, Administrative Agent’s or
Collateral Agent’s resignation, the resigning Technical Agent, Administrative
Agent or Collateral Agent shall be discharged from its duties and obligations
under this Agreement and the other Note Documents, except that any indemnity
rights or other rights in favor of such resigning Technical Agent,
Administrative Agent or Collateral Agent shall continue. After any resigning
Technical Agent’s, Administrative Agent’s or Collateral Agent’s resignation
hereunder, the provisions of this subsection 12.9 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was acting as
Technical Agent, Administrative Agent or Collateral Agent under this Agreement
and the other Note Documents. In the event anyTechnical Agent, Administrative
Agent or Collateral Agent shall resign under this Agreement, and a successor
Technical Agent, Administrative Agent or Collateral Agent is appointed in
replacement thereof, Issuer agrees at its own expense to (and to cause the other
Note Document Parties to) enter into such amendments, modifications and
supplements to this Agreement and the other Note Documents, and to execute any
additional filings and notices, as may be required to reflect such resignation
and replacement, or as any subsequent Technical Agent, Administrative Agent or
Collateral Agent shall reasonably request in light of its then customary terms
for service as ana technical agent, administrative agent or collateral agent in
transactions such as those contemplated by the Note Documents.


G.Neither Issuer nor any of its Affiliates nor any of their respective
directors, managers, officers, agents or employees shall be liable for any
action taken or omitted to be taken by Technical Agent or Administrative Agent,
including the failure by Technical Agent or Administrative Agent to duly or
timely perform its duties hereunder. Any Note Document Party shall be entitled
to rely upon, and shall incur no liability under or in respect of, this
Agreement or the other Note Documents by acting upon any notice, certificate or
other instrument or writing (which may be by facsimile or electronic mail)
believed by it to be genuine and signed or sent by Technical Agent,
Administrative Agent or the Required Note Holders. Issuer also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by Technical Agent or Administrative Agent, and shall not incur any liability
for relying thereon.


H.As between theTechnical Agent and each Note Holder, so long as theTechnical
Agent (or any Affiliate of theTechnical Agent) is acting as a manager of,
adviser or sub-adviser to, or general partner of, any Note Holder which is an
investment fund or company, or managed account, nothing in this Agreement or any
other Note Document is intended to modify in any manner adverse to theTechnical
Agent or its Affiliates any standard of care, protective, exculpatory or
indemnity provision, or other right or remedy of theTechnical


141

--------------------------------------------------------------------------------




Agent or its Affiliates vis-à-vis such Note Holder, as set forth in any
subscription agreement, management agreement, side letter agreement, limited
liability company agreement, partnership agreement or similar organizational
document, or other contract between theTechnical Agent or any Affiliate of
theTechnical Agent (in its such entity’s capacity as a manager of, adviser or
sub-adviser to, or general partner of, such Note Holder) and such Note Holder.


I.Collateral Agent may also from time to time, when Collateral Agent deems it to
be necessary or desirable, appoint one or more trustees, co-trustees, collateral
co-agents, collateral subagents or attorneys-in-fact (each, a “Supplemental
Collateral Agent”) with respect to all or any part of the Collateral; provided,
however, that no such Supplemental Collateral Agent shall be authorized to take
any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Collateral Agent. Should any instrument
in writing from any other Secured Party or any Note Document Party be required
by any Supplemental Collateral Agent so appointed by Collateral Agent to more
fully or certainly vest in and confirm to such Supplemental Collateral Agent
such rights, powers, privileges and duties, such Supplemental Collateral Agent,
the Required Note Holders or any Note Document Party shall execute, acknowledge
and deliver any and all such instruments promptly upon request by Collateral
Agent. If any Supplemental Collateral Agent, or successor thereto, shall die,
become incapable of acting, resign or be removed, all rights, powers, privileges
and duties of such Supplemental Collateral Agent, to the extent permitted by
law, shall automatically vest in and be exercised by Collateral Agent until the
appointment of a new Supplemental Collateral Agent. Collateral Agent shall not
be responsible for the negligence or misconduct of any agent, attorney-in-fact
or Supplemental Collateral Agent that it selects in accordance with the
foregoing provisions of this subsection 12.9 in the absence of Collateral
Agent’s gross negligence or willful misconduct. Any notice, request or other
writing given to Collateral Agent shall be deemed to have been given to each
applicable Supplemental Collateral Agent.


J.Beyond the exercise of reasonable care in the custody thereof and as otherwise
specifically set forth herein, Collateral Agent shall not have any duty as to
any of the Collateral in its possession or control or in the possession or
control of any agent or bailee or any income thereon or as to preservation of
rights against prior parties or any other rights pertaining thereto and
thenotwithstanding anything herein or in any Note Document to the contrary,
neither Administrative Agent nor Collateral Agent shall not be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any security interest in the Collateral. The
Collateral Agent shall not be liable or responsible for any loss or diminution
in the value of any of the Collateral, by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Agent in good faith.


K.Neither Administrative Agent nor Collateral Agent shall not be responsible for
the existence, genuineness or value of any of the Collateral or for the
validity, perfection, priority or enforceability of the Liens in any of the
Collateral, whether impaired by operation of law or by reason of any action or
omission to act on its part hereunder, except to the extent such action or
omission constitutes gross negligence, bad faith or willful misconduct on the
part of Administrative Agent or Collateral Agent, as applicable, for the
validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title of the Note Document Parties to
the Collateral, for insuring the Collateral or for the


142

--------------------------------------------------------------------------------




payment of taxes, charges, assessments or Liens upon the Collateral or otherwise
as to the maintenance of the Collateral.


L.In the event that Collateral Agent is required to acquire title to any
Property for any reason, or take any managerial action of any kind in regard
thereto, in order to carry out any obligation for the benefit of another, which
in Collateral Agent’s sole discretion may cause Collateral Agent to be
considered an “owner or operator” under the provisions of CERCLA, or otherwise
cause Collateral Agent to incur liability under CERCLA or any other federal,
state or local law, Collateral Agent reserves the right, instead of taking such
action, to either resign as Collateral Agent or arrange for the transfer of the
title or control of the asset to a court-appointed receiver. Collateral Agent
shall not be liable to the Secured Parties or any other Person for any
Environmental Claims under any federal, state or local law, rule or regulation
by reason of Collateral Agent’s actions and conduct as authorized, empowered and
directed hereunder or relating to the discharge, release or threatened release
of Hazardous Materials into the environment. If at any time it is necessary or
advisable for any part of any of the Note Document Parties’ Property that
constitutes Collateral to be possessed, owned, operated or managed by any Person
other than the Issuer or the Secured Parties, the Secured Parties shall,
pursuant to an act of Secured Parties, direct the Collateral Agent to appoint an
appropriately qualified Person (excluding the Collateral Agent) who it shall
designate to possess, own, operate or manage, as the case may be, such part of
the Note Document Parties’ Property.


M.Neither Agent norNone of Technical Agent, Administrative Agent or Collateral
Agent shall not be liable for any action taken, suffered, or omitted to be taken
by it in good faith and believed by it to be authorized or within the discretion
or rights or powers conferred upon it by this Agreement or any of the other Note
Documents.


N.Technical Agent, Administrative Agent and Collateral Agent may refrain from
taking any action in any jurisdiction if, in its opinion, the taking of such
action in that jurisdiction would be contrary to any law of that jurisdiction or
of the State of New York, it would otherwise render it liable to any Person in
that jurisdiction or the State of New York, the taking of such action would
require it to obtain any license or otherwise qualify to do business or subject
it to taxation in such jurisdiction, it would not have the power or authority to
take such action in such jurisdiction by virtue of any law in that jurisdiction
or in the State of New York, or it is determined by any court or other competent
authority in that jurisdiction or in the State of New York that it does not have
such power or authority.


O.Neither Agent norNone of Technical Agent, Administrative Agent or Collateral
Agent will not be liable for special, indirect, punitive or consequential loss
or damage of any kind whatsoever (including but not limited to loss of profit),
except where such damages arise from Technical Agent’s, Administrative Agent’s
or Collateral Agent’s, as applicable, gross negligence or willful misconduct,
even if Technical Agent, Administrative Agent or Collateral Agent, as
applicable, has been advised as to the likelihood of such loss or damage and
regardless of the form of action.


P.Neither Agent norNone of Technical Agent, Administrative Agent or Collateral
Agent shall not be responsible or liable for any failure or delay in the
performance of its obligations under this Agreement or any of the other Note
Documents arising out of or


143

--------------------------------------------------------------------------------




caused, directly or indirectly, by circumstances beyond its control, including,
without limitation, acts of God; earthquakes; fire; flood; terrorism; wars and
other military disturbances; sabotage; epidemics; riots; interruptions; loss or
malfunctions of utilities, computer (hardware or software) or communication
services; accidents; labor disputes; acts of civil or military authority and
governmental action; it being understood that Technical Agent, Administrative
Agent or Collateral Agent, as applicable, shall use reasonable efforts which are
consistent with accepted practices in the banking industry to resume performance
as soon as practicable under the circumstances


Q.None of Technical Agent, Administrative Agent or Collateral Agent shall not be
deemed to have actual knowledge or notice of the occurrence of any Default or
Event of Default unless a Responsible Officer of the Technical Agent has
received written notice at the address specified for notice in Schedule 12.4 or
a Trust Officer of the Collateral Agent and Administrative Agent has received
written notice at the Corporate Trust Office of the Collateral Agent and
Administrative Agent from a Responsible Officer of a Secured Party or a Note
Document Party referring to this Agreement and the applicable document or
documents governing such Default Event of Default, describing such Default or
Event of Default and stating that such notice is a “Notice of Event of Default”.
Neither Administrative Agent nor Collateral Agent shall not be responsible for
any representations, warranties, recitals or statements made herein or thereinin
any other Note Document or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made byto Administrative Agent or Collateral Agent, as
applicable, or furnished by Administrative Agent or Collateral Agent to the
other Secured Parties, or by or on behalf of the Issuer, to any Secured Party,
Administrative Agent or the Collateral Agent in connection with the Note
Documents, and the transactions contemplated hereby or thereby or for the
financial condition or business affairs of the Issuer or any other Person liable
for the payment of any Note Obligations, nor shall Collateral Agent or
Administrative Agent be required to ascertain or inquire as to the performance
or observance of any of the terms, conditions, provisions, covenants or
agreements contained in any of the Note Documents or as to the existence or
possible existence of any Default or Event of Default or to make any disclosures
with respect to the foregoing.


R.The agency hereby created shall in no way impair or affect any of the rights
and powers of, or impose any duties or obligations upon, Technical Agent,
Administrative Agent or Collateral Agent or Agent in their respective individual
capacities as a Secured Party hereunder. With respect to Note Obligations made
or renewed by it or any of its Affiliates, Collateral Agent,Technical Agent,
Administrative Agent and Collateral Agent and their respective Affiliates shall
have the same rights and powers under this Agreement and the other Note
Documents as any Secured Party and may exercise the same as though Technical
Agent, Administrative Agent and Collateral Agent and Agent were not
CollateralTechnical Agent, Administrative Agent and Collateral Agent,
respectively.


S.None of the provisions of this Agreement or the other Note Documents shall be
construed to require either of Collateralany of Technical Agent, Administrative
Agent or Collateral Agent in its individual capacities or otherwise to expend or
risk its own


144

--------------------------------------------------------------------------------




funds or otherwise to incur any personal financial liability in the performance
of any of its duties hereunder or thereunder.


T.Administrative Agent (notwithstanding any notice to the contrary) shall be
entitled to treat the registered owner of a Note as the absolute owner thereof.


U.Administrative Agent shall not be liable for interest on monies at any time
received by it pursuant to the terms hereof or of the Notes nor shall
Administrative Agent be required to invest such funds.


V.Administrative Agent may rely on representations of Note Holders made in
connection with payments on the Notes and shall have no duty to make further
inquiry concerning same.


W.The permissive right of the Administrative Agent and the Collateral Agent to
take or refrain from taking action hereunder or, in the case of the Collateral
Agent, under the Security Documents shall not be construed as a duty.


12.10Investment Representation of Note Purchasers


In order to induce Issuer to issue and sell the Notes to the Note Purchasers
(including the issuance of the Initial Second Phase Notes to the Second Phase
Note Purchasers and any Additional Notes to the Note Holders and, for purposes
of this subsection 12.9T, each Note Holder acquiring an Additional Note shall be
considered a Note Purchaser), each Note Purchaser hereby represents and warrants
to Issuer, and acknowledges as follows:
A.Organization and Standing. Such Note Purchaser is a corporation or other
entity duly incorporated or formed and validly existing under the laws of the
jurisdiction of its incorporation or formation.


B.Authorization; Enforceability. Such Note Purchaser has the full power and
authority to enter into this Agreement, and (assuming due execution by the other
parties hereto) this Agreement constitutes its valid and legally binding
obligation, enforceable against it in accordance with its terms, except to the
extent the enforceability thereof may be limited by (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.


C.Investment. Such Note Purchaser acquired each such Note solely for its own
account, for investment purposes, with no intention of distributing or reselling
such Note in any public offering or in any transaction that would be in
violation of applicable securities laws of the United States or any other
applicable jurisdiction or any state or province thereof, without prejudice,
however, to such Note Purchaser’s right at all times to sell or otherwise
dispose of all or any part of the Note under an effective registration statement
under the Securities Act and applicable state securities or “blue sky” laws (it
being understood that Issuer has no obligation or intention to undertake any
such registration), or an exemption from such registration requirements and in
compliance with applicable securities laws. Such Note Purchaser has not


145

--------------------------------------------------------------------------------




solicited offers for, or offered or sold, and will not solicit offers for, or
offer or sell, the Note by means of any form of general solicitation or general
advertising within the meaning of Rule 502(a) of Regulation D of the Securities
Act, or in any manner involving a public offering within the meaning of Section
4(a)(2) of the Securities Act.


D.Accredited Investor. Such Note Purchaser, at the time that it committed to
enter into this Agreement was, and now is, an “accredited investor” as that term
is defined in Rule 501 of Regulation D under the Securities Act.


E.No Resale or Repurchase. No person has made to such Note Purchaser any written
or oral representations (i) that any person will resell or repurchase the Notes
(except in accordance with the articles of Issuer), or (ii) that any person will
refund the purchase price of the Notes, or (iii) as to the future price or value
of the Notes.


F.Private Placement. Note Purchaser understands that the Notes are being offered
for sale only on a “private placement” basis and that the sale and delivery of
the Notes is conditional upon such sale being exempt from the requirements as to
the filing of a prospectus or registration statement or delivery of an offering
memorandum or upon the issuance of such orders, consents or approvals as may be
required to permit such sale without the requirement of filing a prospectus or
delivering an offering memorandum and, as a consequence, (i) the Note Purchaser
is restricted from using most of the civil remedies available under applicable
securities legislation, (ii) the Note Purchaser may not receive information that
would otherwise be required to be provided to it under applicable securities
legislation, and (iii) Issuer is relieved from certain obligations that would
otherwise apply under applicable securities legislation.


G.Knowledge and Experience. Without limiting the force and effect of the
representations and warranties of any Note Document Party, such Note Purchaser
(i) has such knowledge and experience in financial and business matters, as to
enable it to evaluate the merits and risks of entering into this Agreement,
receiving the Notes, (ii) is able to bear the economic risk of the transaction,
(iii) is able to hold its interest indefinitely unless a subsequent disposition
thereof is registered under the Securities Act or is exempt from registration
and is completed in compliance with applicable securities laws, (iv) has been
independently advised as to restrictions with respect to trading in the Notes
imposed by applicable securities laws, (v) confirms that no representation
(written or oral) has been made to it (with respect to trading restrictions
imposed by applicable securities laws) by or on behalf of Issuer or
Administrative Agent with respect thereto, (vi) has conducted its own
investigation of the Issuer and the terms of the Note, (vii) subject to
subsection 9.17, (A) confirms it has had access to information as it deemed
necessary to make its decision to purchase the Notes, and (B) has been offered
the opportunity to ask questions of the Issuer and receive answers thereto, as
it deemed necessary in connection with the decision to purchase the Notes, and
(viii) acknowledges that it is aware of the characteristics of the Notes, and
the risks relating to an investment therein.


H.No Materials. Without limiting the representations and warranties set forth in
the Note Documents, such Note Purchaser has not received or been provided with,
nor has it requested, nor does it have any need to receive, any offering
memorandum, any prospectus, sales or advertising literature describing or
purporting to describe the business and


146

--------------------------------------------------------------------------------




affairs of Issuer which has been prepared for delivery to, and review by,
prospective purchasers in order to assist them in making an investment decision
in respect of the Notes.


I.Transfer Restrictions. Such Note Purchaser acknowledges and agrees that none
of the Notes has been registered under the Securities Act or the securities laws
of any country or state, and none of them may be sold or otherwise transferred
in the absence of an effective registration thereunder unless an exemption from
registration is available. Such Note Purchaser also acknowledges and agrees that
the Notes are subject to resale restrictions in the United States, may be
subject to resale restrictions in jurisdictions other than the United States
under applicable securities laws, and that any sale or transfer will be
completed in compliance with applicable securities laws.


J.Offers and Sales only in Certain Circumstances. If such Note Purchaser decides
to offer, sell, pledge or otherwise transfer any of the Notes, it will not
offer, sell, pledge or otherwise transfer any of such Notes, directly or
indirectly, unless: (a) the sale is made pursuant to registration of the Notes
under the Securities Act; (b) the sale is to Issuer; (c) the sale is made
outside the United States in a transaction meeting the requirements of Rule 904
of Regulation S under the Securities Act and in compliance with applicable local
securities laws and regulations; (d) the sale is made pursuant to the exemption
from the registration requirements of the Securities Act provided by Rule 144 or
Rule 144A thereunder, if available, and, in either case, in accordance with any
applicable state securities or “blue sky” laws; or (e) the Notes are sold in any
other transaction that does not require registration under the Securities Act or
any applicable state securities or “blue sky” laws.


K.Subsequent Purchaser Notification. Such Note Purchaser will take reasonable
steps to inform, and cause each of its Affiliates that is a U.S. person (as
defined in Section 902 of Regulation S under the Securities Act) to take
reasonable steps to inform, any person acquiring Notes from such Note Purchaser
or Affiliate, as the case may be, in the United States that the Notes (A) have
not been and will not be registered under the Securities Act, (B) are being sold
to them without registration under the Securities Act in reliance on Rule 144A
or in accordance with another exemption from registration under the Securities
Act and (C) may not be offered, sold or otherwise transferred except (1) to
Issuer, (2) outside the United States in accordance with Regulation S and in
compliance with applicable local securities laws and regulations, (3) inside the
United States in accordance with (x) Rule 144A to a person whom the seller
reasonably believes is a qualified institutional buyer, as defined in Rule 144A
(“Qualified Institutional Buyer”) that is purchasing such Notes for its own
account or for the account of a Qualified Institutional Buyer to whom notice is
given that the offer, sale or transfer is being made in reliance on Rule 144A or
(y) pursuant to another available exemption from registration under the
Securities Act.


L.Sanctions, etc. Such Note Purchaser: (i) is not identified on (a) any of the
sanctioned party lists maintained and administered by OFAC, including the List
of Specially Designated Nationals and Blocked Persons, the Foreign Sanctions
Evaders List and the Sectoral Sanctions Identifications List, each amended from
time to time or (b) any sanctions list of any governmental authority applicable
to such Note Purchaser or any Affiliate of such Note Purchaser (including any
governmental authority of the United States other than OFAC), or the United
Nations Security Council; (ii) is not 50% or more owned directly or indirectly,
or


147

--------------------------------------------------------------------------------




controlled, by one or more Persons that are named on any sanctions list
described in clause (i); (iii) is not located, organized or resident in a
country or territory that is, or whose government is, the target of
comprehensive trade sanctions under Sanctions Laws, including, as of the date of
this Agreement, Cuba, Iran, North Korea, Sudan and Syria (collectively, the
“Sanctioned Countries”); and (iv) is in full compliance with all anti-money
laundering laws applicable to it. In addition, to the actual knowledge of each
Note Purchaser, none of the funds used by such Note Purchaser to purchase the
Notes have been directly or indirectly derived from activities that contravene
Applicable Anti-Corruption Laws, Anti-Terrorism Laws and Anti-Money Laundering
Laws or OFAC Laws.


12.11Private Placement Representation of Technical Agent and Administrative
Agent


Each of Technical Agent and Administrative Agent hereby represents and warrants
to Issuer that Agentit has not solicited offers for, or offered or sold, and
will not solicit offers for, or offer or sell, any Notes by means of any form of
general solicitation or general advertising within the meaning of Rule 502(a) of
Regulation D of the Securities Act, or in any manner involving a public offering
within the meaning of Section 4(a)(2) of the Securities Act.
12.12No Waiver; Remedies Cumulative


No failure or delay on the part of Technical Agent, Administrative Agent,
Collateral Agent or any Note Holder in exercising any right, power or privilege
hereunder or under any other Note Document and no course of dealing between
Issuer and Technical Agent, Administrative Agent, Collateral Agent or any Note
Holder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Note
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights and remedies
herein expressly provided are cumulative and not exclusive of any rights or
remedies which Technical Agent, Administrative Agent, Collateral Agent or any
Note Holder would otherwise have. No notice to or demand on Issuer in any case
shall entitle Issuer to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of Technical Agent,
Administrative Agent, Collateral Agent or any Note Holder to any other or
further action in any circumstances without notice or demand.
12.13No Third Party Beneficiaries


The agreement of Note Holders to purchase the Notes on the terms and conditions
set forth in this Agreement are solely for the benefit of Issuer, and no other
Person (including any counterparty to any Material Project Agreement or
Permitted Senior Debt Document or any other obligor, contractor, subcontractor,
supplier or materialman furnishing supplies, goods or services to or for the
benefit of the Project) shall have any rights hereunder, as against Technical
Agent, Administrative Agent, Collateral Agent or any Note Holder, under any
other Note Document, or with respect to the proceeds of the Notes.


148

--------------------------------------------------------------------------------






12.14Counterparts


This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.
12.15Effectiveness


This Agreement shall become effective on the date on which all of the parties
hereto shall have signed a counterpart hereof and shall have delivered the same
to Administrative Agent. Delivery of an executed counterpart signature page of
this Agreement by facsimile or other electronic imaging means (e.g., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Agreement.
12.16Headings Descriptive; Amounts in Dollars


A.The headings of the several Sections and subsections of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.


B.All amounts in this Agreement are stated in Dollars.


12.17Marshaling; Recapture


None of Technical Agent, Administrative Agent, Collateral Agent or any Note
Holder shall be under any obligation to marshal any assets in favor of Issuer or
any other party or against or in payment of any or all of the Note Obligations.
To the extent any Note Holder receives any payment by or on behalf of Issuer,
which payment or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to Issuer or its
estate, trustee, receiver, custodian or any other party under any bankruptcy or
insolvency law, state or federal law, common law or equitable cause, then to the
extent of such payment or repayment, the obligation or part thereof which has
been paid, reduced or satisfied by the amount so repaid shall be reinstated by
the amount so repaid and shall be included within the liabilities of Issuer to
such Note Holder as of the date such initial payment, reduction or such
satisfaction occurred.
12.18Severability


In case any provision in or obligation under this Agreement or the Notes or the
other Note Documents shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. The parties
shall endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.


149

--------------------------------------------------------------------------------






12.19Survival


All indemnities (and expense reimbursement) set forth herein, including those
set forth in subsections 3.2, 3.5, 3.7, 12.2, 12.7 and 12.9, shall survive the
execution and delivery of this Agreement and the Notes and the Discharge Date.
In addition, each representation and warranty made or deemed to be made pursuant
hereto shall survive the making of such representation and warranty, and no Note
Holder shall be deemed to have waived, by reason of advancing funds in respect
of the purchase of Notes, any Default or Event of Default which may arise by
reason of such representation or warranty proving to have been false or
misleading, notwithstanding that such Note Holder may have had notice or
knowledge or reason to believe that such representation or warranty was false or
misleading at the time such Notes were purchased.
12.20Independence of Covenants
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default or
Event of Default if such action is taken or condition exists.
12.21GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL


A.THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW EXCEPT SECTION 5-1401 AND
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


B.ANY LEGAL ACTION OR PROCEEDING AGAINST ANY PARTY HERETO WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER NOTE DOCUMENT AND ANY ACTION FOR ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
IN EACH CASE IN THE BOROUGH OF MANHATTAN, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HERETO HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND APPELLATE COURTS FROM ANY THEREOF; PROVIDED, THAT TO THE
EXTENT THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF NEW YORK DISMISS FOR LACK OF JURISDICTION OR
OTHERWISE REFUSE TO HEAR ANY LEGAL ACTION OR PROCEEDING, EACH PARTY HERETO SHALL
ACCEPT THE JURISDICTION OF ANY OTHER APPLICABLE COURT. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS


150

--------------------------------------------------------------------------------




ADDRESS REFERRED TO IN SUBSECTION 12.4. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT BROUGHT IN THE COURTS REFERRED TO
ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED IN ANY OTHER JURISDICTION.


C.EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
LAW ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT OR ANY
MATTER ARISING HEREUNDER OR THEREUNDER.


12.22Confidentiality


Each of Technical Agent, Administrative Agent and each Note Holder agrees (on
behalf of itself and each of its Affiliates, directors, officers, employees and
representatives) to keep confidential the Confidential Information; provided
that nothing herein shall limit the disclosure of any such information (a) to
its Affiliates, and its and such Affiliates’ directors, officers, employees,
advisory committee members, investment committee members, members, limited
partners, co-investors and agents, including accountants, legal counsel and
other advisors of all of the foregoing on a need-to-know basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (b) to the extent required by statute, rule,
regulation, arbitral or judicial process or otherwise requested by any
Governmental Authority (provided that (A) such disclosure is made in accordance
with such agency’s, court’s or other Governmental Authority’s request and is
kept to the minimum necessary (in the reasonable assessment of such Person and
its counsel) for the purpose for which it is made and (B) such Person shall,
subject in all cases to legal and regulatory restrictions, have given, as soon
as reasonably practicable after receiving such a request, written notice to the
Issuer prior to such disclosure and considered its views in relation to such
requested disclosures to the extent such views are reasonable and are received
within the time period that it has to make the requested disclosure), (c) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the other Note Documents or the
enforcement of rights hereunder or thereunder, (d) subject to an agreement
containing provisions substantially the same as those of this subsection 12.22,
to (1) any direct or indirect contractual counterparty or prospective
counterparty (or such contractual counterparty’s or prospective counterparty’s
professional advisors) to any transactions relating to Note Obligations, (2) any
actual or potential transferee of any Note or other Note Obligation, (3) any
successor or assign of the business, in whole or in part, of any Note Holder or
any, Technical Agent, Administrative Agent or Collateral Agent, (4) any
financier to any Note Holder or Technical Agent, Administrative


151

--------------------------------------------------------------------------------




Agent or Collateral Agent, or (e) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Note Holder’s or its
Affiliates’ investment portfolio in connection with ratings issued with respect
to such Note Holder or its Affiliates; provided that such disclosure is kept to
the minimum necessary (in the reasonable assessment of such Person and its
counsel) for the purpose for which it is made. The obligations of Technical
Agent, Administrative Agent, Collateral Agent and each Note Holder under this
subsection 12.22 shall supersede and replace the obligations of Technical Agent,
Administrative Agent or any Note Holder under any other confidentiality
agreement in respect of this financing signed and delivered by Technical Agent,
Administrative Agent, Collateral Agent or any Note Holder to Issuer prior to the
Closing Date or prior to the date on which any Person becomes a Transferee. Each
of Technical Agent, Administrative Agent and each Note Holder acknowledges that
it is aware, and that each such Person’s directors, officers, employees and
other agents and representatives who receive Confidential Information in
accordance with this subsection 12.22 shall be made aware, that the United
States securities laws prohibit any Person who has received from any Issuer
Party or their agents and representatives material, nonpublic information
concerning Parent or its Affiliates from purchasing or selling securities of
Parent or its Affiliates or from communicating such nonpublic information
concerning Parent or its Affiliates to any other Person. By accepting
Confidential Information, each Note Holder, each Note Holder Observer, and each
participant in any Note, will be deemed to have acknowledged and agreed to abide
by the terms of this subsection 12.22, and to further acknowledge and agree that
neither it nor any of its Affiliates may use such Confidential Information for
any purpose which is not directly related to the administration, oversight,
syndication or enforcement of the transactions contemplated by the Note
Documents.
12.23Immunity


To the extent that Issuer or any other Issuer Party may be or become entitled,
in any jurisdiction in which judicial proceedings may at any time be commenced
with respect to this Agreement or any other Transaction Document, to claim for
itself or its property any immunity from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment, execution of a
judgment or from any other legal process or remedy relating to its obligations
under this Agreement or any other Transaction Document, and to the extent that
in any such jurisdiction there may be attributed such an immunity (whether or
not claimed), Issuer hereby irrevocably agrees, on its own behalf and on behalf
of any other Issuer Party, not to claim and hereby irrevocably waives such
immunity to the fullest extent permitted by the laws of such jurisdiction and
agrees that the foregoing waiver shall have the fullest extent permitted under
the Foreign Sovereign Immunities Act of 1976 of the United States and is
intended to be irrevocable for purposes of such Act.
12.24Entire Agreement


A.This Agreement and the other Note Documents, together with the provisions of
the Permitted Senior Debt Documents referenced herein, constitute the entire
agreement and understanding among the parties hereto and, except as set forth in
subsection 11.2, supersede all prior and contemporaneous negotiations and
agreements between the parties regarding the subject matter hereof, whether oral
or written, including the Original Note


152

--------------------------------------------------------------------------------




Purchase Agreement; provided that Section 13 of the Commitment Letter (and the
other applicable provisions referenced in such Section 13) and the Fee Letter
shall remain in full force and effect except to the extent superseded by the
provisions of this Agreement.


B.If there is a conflict or inconsistency, whether direct or indirect, or actual
or apparent, between the terms and conditions of this Agreement and the terms
and conditions of the EIG Indemnification Agreement, the terms and conditions of
this Agreement shall govern and control, unless explicitly overridden by the
terms of the EIG Indemnification Agreement.


12.25Limited Recourse


Except as expressly provided in Section 9 hereof, the Parent Pledge Agreement,
the Registration Rights Agreement or any Additional Note Document to which
Parent or any other member or holder of equity interests of Issuer may be a
party with respect to Parent or such other equity holder, no manager, director,
officer, employee, or member of Issuer shall have any liability for any Note
Obligations, including Obligations of Issuer under the Notes or this Agreement,
or any claim based on, in respect of, or by reason of, such Obligations or their
creation. Each Note Holder, by accepting the Notes, irrevocably waives and
releases all such liability; provided, for the avoidance of doubt, that the
foregoing waiver in this subsection 12.25 shall not constitute a waiver, release
or discharge of any of Parent’s Obligations under Section 9 hereof, the Parent
Pledge Agreement, the Registration Rights Agreement or any Additional Note
Document to which Parent may be a party, nor shall the foregoing waiver limit or
restrict the rights of the Secured Parties with respect to such Obligations or
the Lien created pursuant to the Parent Pledge Agreement, the obligations of the
Parent under the Registration Rights Agreement or any Additional Note Document
to which Parent may be a party that creates, or purports to create, any security
interest.
The waiver and release in this subsection 12.25 are part of the consideration
for issuance of the Notes.
[Remainder of page intentionally left blank.]




153

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned have caused this Amended and
Restated Note Purchase Agreement to be executed by their respective duly
Responsible Officers as of the date first written above.
ISSUER:
 
 
CCH CHENIERE HOLDCO II, LLC
 
 
By:
 
 
Name:
 
Title:



[Signature Page to Amended and Restated Note Purchase Agreement]



--------------------------------------------------------------------------------




TECHNICAL AGENT:
 
 
EIG MANAGEMENT COMPANY, LLC
as Technical Agent for the Note Holders
 
 
By:
 
 
Name: Wallace Henderson 
 
Title: Managing Director 
 
 
By:
 
 
Name: Brian Boland 
 
Title: Vice President



[Signature Page to Amended and Restated Note Purchase Agreement]



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
 
 
THE BANK OF NEW YORK MELLON,
as Administrative Agent for the Note Holders
 
 
By:
 
 
Name: 
 
Title: 



[Signature Page to Amended and Restated Note Purchase Agreement]



--------------------------------------------------------------------------------




COLLATERAL AGENT:
 
 
THE BANK OF NEW YORK MELLON
as Collateral Agent for the Note Holders
 
 
By:
 
 
Name:
 
Title:



[Signature Page to Amended and Restated Note Purchase Agreement]



--------------------------------------------------------------------------------




NOTE PURCHASE HOLDERS:
 
 
EIG ENERGY FUND XV, LP
By: EIG Management Company, LLC, its sub-
advisor
 
 
By:
 
 
Name: Wallace Henderson
 
Title: Managing Director
 
 
By:
 
 
Name: Brian Boland
 
Title: Vice President
 
 
EIG ENERGY FUND XV-A, LP
By: EIG Management Company, LLC, its sub-
advisor
 
 
By:
 
 
Name: Wallace Henderson
 
Title: Managing Director
 
 
By:
 
 
Name: Brian Boland
 
Title: Vice President
 
 
EIG ENERGY FUND XV-B, LP
By: EIG Management Company, LLC, its sub-
advisor
 
 
By:
 
 
Name: Wallace Henderson
 
Title: Managing Director
 
 
By:
 
 
Name: Brian Boland
 
Title: Vice President



[Signature Page to Amended and Restated Note Purchase Agreement]



--------------------------------------------------------------------------------




EIG ENERGY FUND XV (CAYMAN), LP
By: EIG Management Company, LLC, its sub-
advisor
 
 
By:
 
 
Name: Wallace Henderson
 
Title: Managing Director
 
 
By:
 
 
Name: Brian Boland
 
Title: Vice President
 
 
EIG ENERGY FUND XVI, LP
By: EIG Management Company, LLC, its manager
 
 
By:
 
 
Name: Wallace Henderson
 
Title: Managing Director
 
 
By:
 
 
Name: Brian Boland
 
Title: Vice President
 
 
EIG ENERGY FUND XVI-B, LP
By: EIG Management Company, LLC, its manager
 
 
By:
 
 
Name: Wallace Henderson
 
Title: Managing Director
 
 
By:
 
 
Name: Brian Boland
 
Title: Vice President



[Signature Page to Amended and Restated Note Purchase Agreement]



--------------------------------------------------------------------------------




EIG ENERGY FUND XVI-E, LP
By: EIG Management Company, LLC, its manager
 
 
By:
 
 
Name: Wallace Henderson
 
Title: Managing Director
 
 
By:
 
 
Name: Brian Boland
 
Title: Vice President
 
 
EIG ENERGY FUND XVI (CAYMAN), LP
By: EIG Management Company, LLC, its manager
 
 
By:
 
 
Name: Wallace Henderson
 
Title: Managing Director
 
 
By:
 
 
Name: Brian Boland
 
Title: Vice President
 
 
EIG ENERGY FUND XVI (SCOTLAND), LP
By: EIG Management Company, LLC, its manager
 
 
By:
 
 
Name: Wallace Henderson
 
Title: Managing Director
 
 
By:
 
 
Name: Brian Boland
 
Title: Vice President



[Signature Page to Amended and Restated Note Purchase Agreement]



--------------------------------------------------------------------------------




EIG-KEATS ENERGY PARTNERS L.P.
By: EIG-Keats Energy Partners GP, LLC, the
General Partner
By: EIG Asset Management, LLC, its managing
member
 
 
By:
 
 
Name: Wallace Henderson
 
Title: Managing Director
 
 
By:
 
 
Name: Brian Boland
 
Title: Vice President
 
 
EIG-GATEWAY DIRECT INVESTMENTS
(CORPUS CHRISTI), L.P.
By: EIG Management Company, LLC, its
manager
 
 
By:
 
Name:
 
Title:
 
 
By:
 
Name:
 
Title:
 
 
EIG CORPUS CHRISTI CO-INVESTMENT,
L.P.
By: EIG Management Company, LLC, its
manager
 
 
By:
 
Name:
 
Title:
 
 
By:
 
Name:
 
Title:





[Signature Page to Amended and Restated Note Purchase Agreement]



--------------------------------------------------------------------------------






EIG CORPUS CHRISTI CO-INVESTMENT-B
L.P
By: EIG Management Company, LLC, its
manager
 
 
By:
 
Name:
 
Title:
 
 
By:
 
Name:
 
Title:
 
 
EIG CORPUS CHRISTI CO-INVESTMENT-C,
L.P.
By: EIG Management Company, LLC, its
manager
 
 
By:
 
Name:
 
Title:
 
 
By:
 
Name:
 
Title:



[Signature Page to Amended and Restated Note Purchase Agreement]



--------------------------------------------------------------------------------




NOTEHOLDERS:
 
BROOKFIELD ASSET MANAGEMENT
PRIVATE INSTITUATIONAL CAPITAL
 
ADVISOR (CANADA), L.P., on behalf of
BROOKFIELD INFRASTRUCTURE DEBT
 
FUND CC (G) LP, pursuant to its power of
attorney
 
 
By: Brookfield Private Funds Holdings Inc., its
general partner
 
 
By:
 
Name:
 
Title:



[Signature Page to Amended and Restated Note Purchase Agreement]



--------------------------------------------------------------------------------




NOTEHOLDERS:
 
AMP CAPITAL INVESTORS (IDF III EUR NO.2) S.À.R.L.
AMP CAPITAL INVESTORS (IDF III JPY NO.2) S.À.R.L.
AMP CAPITAL INVESTORS (IDF III USD NO.2) S.À.R.L.
AMP CAPITAL INVESTORS (IDF III USD HEDGED NO.2) S.À.R.L.
AMP CAPITAL INFRASTRUCTURE DEBT FUND III(ELP) L.P.
 
 
By:
 
Name:
 
Title:
 
 
By:
 
Name:
 
Title:



[Signature Page to Amended and Restated Note Purchase Agreement]



--------------------------------------------------------------------------------




Solely for purposes of acknowledging and agreeing to Section 9:


PARENT:
 
 
CHENIERE ENERGY, INC.
 
 
By:
 
 
Name:
 
Title:





[Signature Page to Amended and Restated Note Purchase Agreement]



--------------------------------------------------------------------------------





Annex IV


Amendments to Existing Registration Rights Agreement


[See attached.]


IV-1

--------------------------------------------------------------------------------





EXECUTION COPYExecution Version


As Amended by:
Amendment to Registration Rights Agreement, dated February 18, 2020


CHENIERE CCH HOLDCO II, LLC
11.0% Senior Secured Notes Due 2025
Registration Rights Agreement
May 13, 2015


Ladies and Gentlemen:


Cheniere CCH HoldCo II, LLC, a Delaware limited liability company (the
“Issuer”), proposes to issue and sell (the “Initial Placement”) to the
Purchasers (defined below), convertible senior secured promissory notes (the
“Notes”), upon the terms set forth in the Amended and Restated Note Purchase
Agreement, among the Issuer, Cheniere Energy, Inc., a Delaware corporation (the
“Company”), solely for purposes of acknowledging and agreeing to Section 9
thereof, EIG Management Company, LLC, a Delaware limited liability company, as
administrativetechnical agent for the holders of the Notes (“Technical Agent”),
the note purchasers party thereto (the “Purchasers”), and The Bank of New York
Mellon, as administrative agent for the holders of the Notes (in such capacity,
“Administrative Agent”) and collateral agent for the holders of the Notes, dated
as of March 1, 2015 (as amended by that certain Amendment to Amended and
Restated Note Purchase Agreement, dated as of March 16, 2015, that certain
Amendment 2 to Amended and Restated Note Purchase Agreement, dated as of May 8,
2015, that certain Amendment 3 to Amended and Restated Note Purchase Agreement,
dated May 22, 2018, that certain Omnibus Amendment 4 to Amended and Restated
Note Purchase Agreement, Amendment to Registration Rights Agreement and
Administrative Agent and Technical Agent Resignation and Appointment Agreement,
dated as of February 18, 2020, and as may be further amended, amended and
restated, supplemented or otherwise modified from time to time, the “Amended and
Restated Note Purchase Agreement”). In certain circumstances as set forth in the
Amended and Restated Note Purchase Agreement, upon an exchange of Notes, the
Issuer will be required to deliver shares of common stock of the Company, par
value $0.003 per share (the “Company Common Stock”). To induce the Purchasers to
enter into the Amended and Restated Note Purchase Agreement, the Company has
agreed to enter into this registration rights agreement (this “Agreement”) by
and among the Issuer, the Company and the, Technical Agent on behalf of the
holders of the Notes and Administrative Agent on behalf of the holders of the
Notes, whereby the Company agrees with you for your benefit and the benefit of
the holders from time to time of the Notes and the Registrable Securities
(defined below) (including the Purchasers) (each, a “Holder” and, collectively,
the “Holders”), as follows:




--------------------------------------------------------------------------------






1.Definitions. Capitalized terms used but not defined herein shall have their
respective meanings set forth in the Amended and Restated Note Purchase
Agreement. As used in this Agreement, the following capitalized defined terms
shall have the following meanings:


“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.


“Administrative Agent” shall have the meaning set forth in the preamble hereto.


“Affiliate” shall have the meaning specified in Rule 405 under the Act.


“Agent” shall have the meaning set forth in the preamble hereto.


“Amended and Restated Note Purchase Agreement” shall have the meaning set forth
in the preamble hereto.


“Automatic Shelf Registration Statement” shall mean a Shelf Registration
Statement filed by a Well-Known Seasoned Issuer which shall become effective
upon filing thereof pursuant to General Instruction I.D for Form S-3.


“Blackout Periods” shall mean the periods beginning on the close of market on
the first Trading Day in each quarter and ending 48 hours after the Company
files its Form 10-K for the prior fiscal year, if such Blackout Period began on
the first Trading Day of the first quarter, or Form 10-Q for the previous
quarter, if such Blackout Period began on the first Trading Day of any other
quarter.


“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.


“Company” shall have the meaning set forth in the preamble hereto.


“Company Common Stock” shall have the meaning set forth in the preamble hereto.


“Commission” shall mean the Securities and Exchange Commission.


“Control” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.


“Deferral Period” shall have the meaning set forth in Section 5(j) hereof.


“Demand” shall have the meaning set forth in Section 3 hereof.


“FINRA Rules” shall mean the Conduct Rules and the By-Laws of the Financial
Industry Regulatory Authority.


“Holder” shall have the meaning set forth in the preamble hereto.


“Initial Placement” shall have the meaning set forth in the preamble hereto.


2

--------------------------------------------------------------------------------






“Issuer” shall have the meaning set forth in the preamble hereto.


“Issuer Initiated Conversion” shall mean any exchange of Notes pursuant to
Section 9.1A of the Amended and Restated Note Purchase Agreement.


“Losses” shall have the meaning set forth in Section 10(d) hereof.


“Majority Holders” shall mean, on any date, Holders of a majority of the
Registrable Securities (including, for the avoidance of doubt, both shares of
the Company Common Stock that have been delivered prior to such date that on
such date are Registrable Securities as well as shares of the Company Common
Stock that would have been deliverable to the Holders of Notes if such Notes
were to be exchanged on such date as a result of an Issuer Initiated
Conversion).


“Managing Underwriters” shall mean the investment bank or investment banks and
manager or managers that administer an underwritten offering, if any, conducted
pursuant to this Agreement.


“Note Holder Initiated Conversion” shall mean any exchange of Notes pursuant to
Section 9.5A of the Amended and Restated Note Purchase Agreement.


“Notes” shall have the meaning set forth in the preamble hereto.


“Notice Holder” shall mean, on any date, any Holder that has delivered a Demand
to the Company on or prior to such date.


“Piggyback Registration Statement” shall have the meaning set forth in Section 6
hereof.


“Prospectus” shall mean a prospectus included in a Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A or Rule 430B under the Act), as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Securities covered by such Registration Statement, and all
amendments and supplements thereto, including any and all exhibits thereto and
any information incorporated by reference therein.


“Purchasers” shall have the meaning set forth in the preamble hereto.


“Registrable Securities” shall mean shares of Company Common Stock that have
been delivered by the Issuer upon exchange of the Notes pursuant to the Amended
and Restated Note Purchase Agreement or that are deliverable pursuant to an
Issuer Initiated Conversion or a Note Holder Initiated Conversion in respect of
which the applicable conversion notice has been delivered in accordance with the
terms of the Amended and Restated Note Purchase Agreement (including, for the
avoidance of doubt, additional shares distributed on such shares as a result of
a stock dividend, stock split or a similar corporate event), other than such
shares of Company Common Stock that have (i) been registered under the Shelf
Registration Statement and disposed of in accordance therewith, (ii) are
eligible to be sold pursuant to Rule 144(b)(1) without being


3

--------------------------------------------------------------------------------






subject to amount, time or manner of sale limitations under Rule 144, (iii)
previously been disposed of pursuant to Rule 144 or (iv) ceased to be
outstanding.


“Registration Statement” shall mean a registration statement of the Company
filed with the Commission under the Act (including a Shelf Registration
Statement and a Piggyback Registration Statement) that covers any of the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus, amendments and supplements to such Registration Statement,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such Registration
Statement.


“Rule 144” shall mean Rule 144 promulgated under the Act, as such rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission.


“Rule 405” shall mean Rule 405 promulgated under the Act, as such rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission.


“Rule 415” shall mean Rule 415 promulgated under the Act, as such rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission.


“Shelf Registration Period” shall have the meaning set forth in Section 5(a)
hereof.


“Shelf Registration Statement” shall mean a “shelf” registration statement of
the
Company which covers some or all of the Registrable Securities on an appropriate
form under Rule 415 and any amendments and supplements to such registration
statement, including post- effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein. References to “Shelf Registration Statement” shall be
deemed to mean “Automatic Shelf Registration Statement” if, at the time of its
filing, the Company is eligible to file an Automatic Shelf Registration
Statement.


“Technical Agent” shall have the meaning set forth in the preamble hereto.


“Underwriter” shall mean any underwriter of Registrable Securities in connection
with an offering thereof under the Shelf Registration Statement.


“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405.


2.Issuer Initiated Conversion Shelf Registration. With respect to any Issuer
Initiated Conversion, the Company shall file with the Commission a Shelf
Registration Statement providing for the registration of, and the sale on a
continuous or delayed basis by the Holders of, all of the Registrable Securities
deliverable upon such Issuer Initiated Conversion, from time to time in
accordance with the methods of distribution elected by such Holders, pursuant to
Rule 415, and shall cause such Shelf Registration Statement to become effective
on or prior to the Trading Day that the relevant Issuer Initiated Conversion
Notice is delivered. In connection with an Issuer Initiated Conversion, the
Company shall (i) within three Business Days of such Issuer Initiated Conversion
Notice comply with the provisions of Section 3(ii)


4

--------------------------------------------------------------------------------






below with respect to such Shelf Registration Statement, and (ii) within three
Business Days of the request of the Holders of Registrable Securities delivered
or deliverable pursuant to such Issuer Initiated Conversion, take all other
steps required to be taken by the Company pursuant to this Agreement in order to
enable an underwritten offering for cash of not less than $100,000,000 of
Registrable Securities in accordance with the terms hereof, including the entry
by the Company into an underwriting agreement in accordance with Section 4(c)
hereof and compliance by the Company with other underwritten offering related
procedures in accordance with Section 5(m) hereof; provided that if the Company
has not satisfied the requirements of this sentence on or prior to 5:00 p.m.
(New York time) on the third Business Day following the delivery of the Issuer
Initiated Conversion Notice, then Technical Agent shall have the option to
require the Company to rescind its Issuer Initiated Conversion Notice and to
revoke any related Demand or request to effect an underwritten offering and if,
notwithstanding the failure to satisfy the requirements set forth in the
preceding sentence by 5:00 pm (New York time) on the third Business Day
following the delivery of an Issuer Initiated Conversion Notice, Technical Agent
does not require Issuer to rescind its Issuer Initiated Conversion Notice, the
Company shall continue to work in good faith to satisfy the requirements of this
sentence as soon as possible thereafter; provided, further, that the Company
shall not be required to effect more than a total of three underwritten
offerings pursuant to this Section 2 and Section 4(a) in any calendar year.


3.Demand Registration. At any time following the six-month anniversary of the
Eligible Conversion Date for the Initial Closing Date Notes (with respect to any
shares of Company Common Stock issued or issuable in respect of Initial Closing
Date Notes), the Eligible Conversion Date for the Initial Second Phase Notes
(with respect to any shares of Company Common Stock issued or issuable in
respect of Initial Second Phase Notes) or the Eligible Conversion Date for the
Additional Notes (with respect to any shares of Company Common Stock issued or
issuable in respect of Additional Notes), a Holder of Registrable Securities, or
Holders of Registrable Securities, may deliver a written request to the Company
in accordance with Section 16 hereof (a “Demand”), including in connection with
a Note Holder Initiated Conversion, that the Company file a Registration
Statement with respect to the Registrable Securities under the Act or maintain
the effectiveness of an existing effective Shelf Registration Statement then on
file and effective. Such Demand shall specify the number of Registrable
Securities such Notice Holder intends to include in such registration (if the
Conversion Price can be determined at such time) and the methods by which such
Notice Holder intends to sell or dispose of such Registrable Securities. As soon
as reasonably practicable after receipt of such Demand, the Company shall (i)
either confirm to such Notice Holder that an existing Shelf Registration
Statement covering the Registrable Securities is filed and effective or it shall
file and, as soon as practicable, cause a new Shelf Registration Statement
covering the Registrable Securities to be declared effective by the Commission;
(ii) if required by applicable law, file with the Commission a post-effective
amendment to the Shelf Registration Statement or prepare and, if permitted or
required by applicable law, file a supplement to the Prospectus or an amendment
or supplement to any document incorporated therein by reference or file any
other required document so that the Holder delivering such Demand is named as a
selling securityholder in the Shelf Registration Statement and the related
Prospectus, and so that such Holder is permitted to deliver such Prospectus to
purchasers of the Registrable Securities in accordance with applicable law
(provided that the Company shall not be required to file more than one
supplement or post-effective amendment in any 90-day period in accordance with
this Section 3) and, if the Company shall file a post-effective amendment to the
Shelf Registration


5

--------------------------------------------------------------------------------






Statement, use its commercially reasonable efforts to cause such post-effective
amendment to be declared effective under the Act as promptly as is practicable;
(iii) provide such Holder, upon request, copies of any documents filed pursuant
to Section 3 hereof; and (iv) notify such Holder as promptly as practicable
after the effectiveness under the Act of any post-effective amendment filed
pursuant to Section 3 hereof; provided that if such Demand is delivered during a
Blackout Period or a Deferral Period, the Company shall so inform the Holder
delivering such Demand and shall take the actions set forth in clauses (ii),
(iii) and (iv) above upon expiration of the Blackout Period or the expiration of
the Deferral Period in accordance with Section 5(j) hereof. Any Holder that
becomes a Notice Holder pursuant to the provisions of this Section 3 (whether or
not such Holder was a Notice Holder at the effective date of the Shelf
Registration Statement) shall be named as a selling securityholder in the Shelf
Registration Statement or Prospectus in accordance with the requirements of this
Section 3.




4.
Underwritten Offerings



(a)If the Notes are exchanged pursuant to a Note Holder Initiated Conversion and
participating Note Holder(s) (and/or Technical Agent acting on their behalf)
deliver a notice to the Company to request to effect an underwritten offering
for cash of not less than $100,000,000 of Registrable Securities deliverable
upon such Note Holder Initiated Conversion, then the Company shall ensure that
(x) an effective Shelf Registration Statement covering such Registrable
Securities is available to the requesting Holder(s) as soon as practicable
following the date of such notice, and (y) all other steps required to be taken
by the Company pursuant to this Agreement in order to enable such an
underwritten offering of Registrable Securities are taken in accordance with the
terms hereof, including the entry by the Company into an underwriting agreement
in accordance with Section 4(c) hereof and compliance by the Company with other
underwritten offering related procedures in accordance with Section 5(m) hereof,
in each case not later than the fifth Scheduled Trading Day following the date
of such request, unless the Company reasonably establishes, before such fifth
Scheduled Trading Day, that for valid reason(s) outside of the Company’s
control, a certain condition or conditions are unable to be satisfied by the
fifth Scheduled Trading Day following the date of such request, but that such
condition or conditions are reasonably likely to be satisfied not later than the
tenth Scheduled Trading Day following the date of such request (and that the
Company continues to use its best efforts to cause such condition or conditions
to be so satisfied), in which case the Company’s obligations to comply with this
Section 4 and, if the applicable Note Holder Initiated Conversion has not then
been consummated, to deliver shares in accordance with Section 9.9 of the
Amended and Restated Note Purchase Agreement may be deferred until such time not
later than the tenth Scheduled Trading Day following the date of such request
and any related Demand under Section 3 hereof; provided that, if the Note Holder
Initiated Conversion has not then been
consummated, and if the Company is unable to satisfy all such conditions by the
tenth Scheduled Trading Day following the date of such notice, then the
requesting Holder(s) will be entitled to revoke the conversion notice previously
delivered pursuant to Section 9.5A of the Amended and Restated Note Purchase
Agreement and to revoke the request under this Section 4 and any related Demand
under Section 3 hereof; provided, further, that the Company shall not be
required to effect more than a total of three underwritten offerings in any
calendar year pursuant to Section 2 and this Section 4(a).


6

--------------------------------------------------------------------------------








(b)If the Managing Underwriter advises the Holders of Registrable Securities
that in its opinion marketing factors require a limitation of the amount of
Registrable Securities to be sold in an underwritten offering because the amount
of securities proposed to be sold is likely to have a material adverse effect on
the price, timing or the distribution of securities to be offered, then the
amount of Registrable Securities offered in such an underwritten offering shall
be reduced pro rata as among the Holders of Registrable Securities so proposed
to be offered. For the avoidance of doubt, to the extent a proposed underwritten
offering, subject to Section 4, includes any securities other than the
Registrable Securities (whether securities proposed to be offered by the Company
in a primary offering or securities being offered by Persons other than the
holders of Registrable Securities), such other securities shall be excluded from
the offering entirely before the number of Registrable Securities is reduced pro
rata among the Holders. Furthermore, the parties agree and acknowledge that
offering securities at a discount customary for offerings of a similar size to
the recent market price may not be deemed to represent “a material adverse
effect on the price, timing or the distribution of securities to be offered.”


(c)If requested by a Holder of Registrable Securities in accordance with Section
2 or Section 4(a), the Company shall enter into a customary underwriting
agreement with customary indemnification and contribution provisions and
procedures. Underwritten offerings requested pursuant to this Agreement shall
not be fully marketed offerings, neither the Company nor the Issuer shall be
required to participate in any “road show” in connection with any such
underwritten offerings, and neither the Company nor any of its officers or
directors shall be required to enter into any lock up or similar arrangement
under or in connection with any such underwriting agreement.


(d)If any Registrable Securities are to be sold in an underwritten offering,
except as set forth in Section 6, the Managing Underwriters shall be selected by
the Majority Holders holding Registrable Securities the subject of such
underwritten offering, who have demanded such an underwritten offering, and in
consultation with the Company; provided that such consultations shall not exceed
24 hours.


(e)No person may participate in any underwritten offering pursuant to the Shelf
Registration Statement unless such person: (i) agrees to sell such person’s
Registrable Securities on the basis reasonably provided in any underwriting
arrangements approved by the persons entitled hereunder to approve such
arrangements; and (ii) completes and executes all questionnaires, powers of
attorney, indemnities (such indemnities to be limited to liability arising from
the information provided by the Holder, in writing, for use in the Prospectus),
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.


5.Registration Procedures The following provisions shall apply in connection
with each Shelf Registration Statement:


(a)The Company shall use its commercially reasonable efforts to keep each Shelf
Registration Statement continuously effective, supplemented and amended (subject
to the Blackout Periods and Deferral Periods), as required by the Act, in order
to permit each Prospectus forming part thereof to be usable by Holders for a
period (the “Shelf Registration Period”) from the date the relevant Shelf
Registration Statement becomes effective or is


7

--------------------------------------------------------------------------------






declared effective by the Commission, as the case may be, to and including the
date upon which there are no Registrable Securities outstanding.


(b)The Company shall cause each Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
such Shelf Registration Statement or such amendment or supplement, (i) to comply
in all material respects with the applicable requirements of the Act and (ii)
not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.


(c)
The Company shall:



(i)furnish to Technical Agent (with a copy to the Administrative Agent for
informational purposes only) and each Holder and to counsel for the Holders, not
less than two Business Days (or, in the case of the Shelf Registration Statement
filed in connection with an Issuer Initiated Conversion, at or prior to the time
of delivery of the Issuer Initiated Conversion Notice) prior to the filing
thereof with the Commission, a copy of the Shelf Registration Statement and each
amendment thereto and each amendment or supplement, if any, to the Prospectus
(other than amendments and supplements that do nothing more than name Notice
Holders and provide information with respect thereto and other than filings by
the Company under the Exchange Act) and shall consider such comments as
Technical Agent or any Holder reasonably proposes; and


(ii)include information regarding each Holder and the methods of distribution
they have elected for their Registrable Securities provided to the Company, as
necessary to permit such distribution by the methods specified therein, which,
in the case of a Shelf Registration Statement filed in connection with an Issuer
Initiated Conversion shall be based on information that may be requested from
time to time by the Issuer or the Company.


(d)The Company shall advise Technical Agent (with a copy to the Administrative
Agent for informational purposes only), each Holder, counsel for the Holders and
any Underwriter that has provided in writing to the Company a telephone or
facsimile number and address for notices, and confirm such advice in writing, if
requested (which notice pursuant to clauses (ii) - (v) hereof shall be
accompanied by an instruction to suspend the use of the Prospectus until the
Company shall have remedied the basis for such suspension):


(i)when the Shelf Registration Statement and any amendment thereto have been
filed with the Commission (which notice may be included with an Issuer Initiated
Conversion Notice) and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;


(ii)of any request by the Commission for any amendment or supplement to the
Shelf Registration Statement or the Prospectus or for additional information;


8

--------------------------------------------------------------------------------






(iii)of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the institution or
threatening of any proceeding for that purpose;


(iv)of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Company Common Stock included therein for
sale in any jurisdiction or the institution or threatening of any proceeding for
such purpose; and


(v)of the happening of any event that requires any change in the Shelf
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.


(e)The Company shall use its commercially reasonable efforts to prevent the
issuance of any order suspending the effectiveness of the Shelf Registration
Statement or the qualification of the securities therein for sale in any
jurisdiction and, if issued, to obtain as soon as possible the withdrawal
thereof.


(f)To the extent not available on the Commission’s website at www.sec.gov, upon
request, the Company shall furnish, in electronic or physical form, to each
Holder, without charge, at least one copy of the Shelf Registration Statement
and any post-effective amendment thereto, and, if a Holder so requests in
writing, copies of all material incorporated therein by reference and/or all
exhibits thereto (including exhibits incorporated by reference therein).


(g)During the Shelf Registration Period, the Company shall promptly deliver to
Technical Agent (with a copy to the Administrative Agent for informational
purposes only), each Holder, and any sales or placement agents or underwriters
acting on their behalf, without charge, as many copies of the Prospectus
(including the preliminary Prospectus, if any) included in the Shelf
Registration Statement and any amendment or supplement thereto as any such
person may reasonably request. The Company consents, subject to the provisions
of this Agreement, to the use of the Prospectus or any amendment or supplement
thereto by each of the foregoing in connection with the offering and sale of the
Registrable Securities covered by the Prospectus.


(h)Prior to any offering of Registrable Securities pursuant to the Shelf
Registration Statement, the Company shall use commercially reasonable efforts to
arrange for the qualification of the Registrable Securities for sale under the
laws of such U.S. jurisdictions as any Holder shall reasonably request and shall
maintain such qualification in effect so long as required; provided that in no
event shall the Company be obligated by this Agreement to qualify to do business
in any jurisdiction where it is not then so qualified or to take any action that
would subject it to service of process or to taxation (other than de minimis
fees and charges) in any jurisdiction where it is not then so subject.


9

--------------------------------------------------------------------------------






(i)Subject to subsection (j) below, upon the occurrence of any event
contemplated by subsections (d)(ii) through (v) above, the Company shall
promptly (or within the time period provided for by Section 5(j) hereof, if
applicable) prepare a post-effective amendment to the Shelf Registration
Statement or an amendment or supplement to the Prospectus or file any other
required document so that, as thereafter delivered to subsequent purchasers of
the securities included therein, the Prospectus will not include an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


(j)If the Company (x) is pursuing a material commercial arrangement,
acquisition, disposition, financing, reorganization, recapitalization,
litigation or similar transaction or event and determines in good faith that its
ability to pursue or consummate such a transaction or resolve such an event
would be materially and adversely affected by any required disclosure of such
transaction or event in the Shelf Registration Statement or related Prospectus
or (y) has experienced any other material non-public event, in the case of each
of clauses (x) and (y), the disclosure of which at such time, in the good faith
judgment of the Company’s chief financial officer, would materially and
adversely affect the Company, the Company shall deliver an officers’ certificate
duly executed by the Company’s chief financial officer (without disclosure of
the nature or details of such transaction or event) to the Holders and counsel
for the Holders that the availability of the Shelf Registration Statement is
suspended and, upon receipt of any such notice, each Holder agrees: (i) not to
sell any Registrable Securities pursuant to the Shelf Registration Statement
until such Holder receives copies of the supplemented or amended Prospectus
provided for in Section 5(i) hereof, or until it is advised in writing by the
Company that the Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus; and (ii) to hold such notice in confidence.
Except in the case of a suspension of the availability of the Shelf Registration
Statement and the Prospectus solely as the result of the filing of a
post-effective amendment or supplement to the Prospectus to add additional
selling securityholders therein, the period during which the availability of the
Shelf Registration Statement and any Prospectus is suspended (the “Deferral
Period”) shall not exceed 60 days during any 180 day period or 90 days during
any twelve-month period.


(k)The Company shall comply with all applicable rules and regulations of the
Commission and shall make generally available to its securityholders (or
otherwise provide in accordance with Section 11(a) of the Act) an earnings
statement satisfying the provisions of Section 11(a) of the Act as soon as
practicable after the effective date of the Shelf Registration Statement and in
any event no later than 45 days after the end of the 12-month period (or 90
days, if such period is a fiscal year) beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the Shelf
Registration Statement.


(l)The Company may require each Holder of Registrable Securities to be sold
pursuant to the Shelf Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of such Registrable
Securities as the Company may from time to time reasonably require for inclusion
in the Shelf Registration Statement. The Company may exclude from the Shelf
Registration Statement the Registrable Securities of any Holder that
unreasonably fails to furnish such information within a reasonable time after
receiving such request. Promptly following the delivery of each Issuer Initiated
Conversion


10

--------------------------------------------------------------------------------






Notice or Note Holder Initiated Conversion Notice, as applicable, and such other
information required to be provided to the Administrative Agent under Section
9.3A or Section 9.5A, as applicable of the Note Purchase Agreement,
Administrative Agent shall provide the Company and Technical Agent with the name
and address of each Holder whose Notes will be converted pursuant to such Issuer
Initiated Conversion Notice or Note Holder Initiated Conversion Notice, as
applicable, and Technical Agent shall provide the Company and Administrative
Agent with the number of shares of Company Common Stock to be acquired by such
Holder pursuant to such Issuer Initiated Conversion Notice or Note Holder
Initiated Conversion Notice, as applicable, and the remaining amount of the
Notes of each Note Holder whose Notes are being converted in whole or in part.


(m)Subject to Section 4 hereof, for persons who are or may be “underwriters”
with respect to the Registrable Securities delivered upon exchange of the Notes
within the meaning of the Act and who make appropriate requests for information
to be used solely for the purpose of taking reasonable steps to establish a due
diligence or similar defense in connection with the proposed sale of such
Registrable Securities pursuant to the Shelf Registration, the Company shall:


(i)(A) make reasonably available upon reasonable notice and during normal
business hours for inspection by the Holders of Registrable Securities, any
Underwriter participating in any disposition pursuant to the Shelf Registration
Statement, and any attorney, accountant or other agent retained by the Holders
or any such underwriter all relevant financial and other records and pertinent
corporate documents of the Company and its subsidiaries, as shall be reasonably
necessary to enable them to establish a due diligence or similar defense; and
(B) cause the Company’s officers, directors, employees, accountants and auditors
to supply all relevant information reasonably requested by the Holders or any
such underwriter, attorney, accountant or agent in connection with the Shelf
Registration Statement as is customary for similar due diligence examinations,
subject to customary confidentiality undertakings, including, in the case of any
Holder of Registrable Securities, the provisions with respect to confidential
information set forth in the Amended and Restated Note Purchase Agreement;


(ii)make such representations and warranties to the Holders of Registrable
Securities registered thereunder and the Underwriters, if any, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings;


(iii)obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Underwriters, if any) addressed to each selling Holder of
Registrable Securities and the Underwriters, if any, covering such matters as
are customarily covered in opinions requested in underwritten offerings
(including a customary negative assurance opinion);


(iv)obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Shelf Registration Statement), addressed
to each selling


11

--------------------------------------------------------------------------------






Holder of Registrable Securities and the Underwriters, if any, in customary form
and covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings, subject to receipt of appropriate
documentation as contemplated, and only if permitted by, Statement on Auditing
Standards No. 72; and


(v)deliver such documents and certificates as may be reasonably requested by
Technical Agent, the Majority Holders or the Underwriters, if any, including
those to evidence compliance with Section 5(i) hereof and with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the
Company.


(n)In the event that any Broker-Dealer shall underwrite any Registrable
Securities or participate as a member of an underwriting syndicate or selling
group or “participate in an offering” (within the meaning of the FINRA Rules)
thereof, whether as a Holder of such Registrable Securities or as an
underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Company shall, upon the reasonable request of such
Broker- Dealer, comply with any such reasonable request of such Broker-Dealer in
complying with the FINRA Rules.


(o)With respect to each share of Company Common Stock delivered pursuant to the
Amended and Restated Note Purchase Agreement: (i) each of the Company and Issuer
acknowledges to, and agrees with, the Holder of the relevant exchanged Note that
such share
will be delivered free of restrictive legends; provided that any instruction to
the transfer agent for the Company Common Stock that such shares of Company
Common Stock are “restricted securities” within the meaning of Rule 144(a) of
the Securities Act shall not be deemed to breach this Section 5(o); provided,
further, that upon a sale pursuant to the Registration Statement, such shares
will be delivered free of any such legend, registered in the name of The
Depository Trust Company's nominee, maintained in the form of book entries on
the books of The Depository Trust Company and allowed to be settled through The
Depository Trust Company's regular
book-entry settlement services and (ii) the Holder of the relevant exchanged
Note acknowledges and agrees that such share of Company Common Stock may be a
“restricted security” within the meaning of Rule 144(a) and that such share will
not be sold except in a transaction registered under the Securities Act or in a
transaction exempt from the registration requirements of the Securities Act.


6.Piggyback Rights. If the Company at any time after the Eligible Conversion
Date for the Initial Closing Date Notes (with respect to any shares of Company
Common Stock issued or issuable in respect of Initial Closing Date Notes), the
Eligible Conversion Date for the Initial Second Phase Notes (with respect to any
shares of Company Common Stock issued or issuable in respect of Initial Second
Phase Notes) or the Eligible Conversion Date for the Additional Notes (with
respect to any shares of Company Common Stock issued or issuable in respect of
Additional Notes) proposes to register Company Common Stock under the Act (other
than a registration on Form S-4 or S-8, or any successor or other forms
promulgated for similar purposes) in connection with a then currently proposed
primary offering for cash and the form of registration statement to be used may
be used for the registration of Registrable Securities (any such registration
statement used in connection with any such offering, a “Piggyback
Registration Statement”), it will, at each such time, give prompt written notice
to all Holders of


12

--------------------------------------------------------------------------------






Registrable Securities of its intention to do so and of such Holders’ rights
under this agreement. Upon the written request of any such Holder made within
ten (10) days after the receipt of any such notice (which request shall specify
the number of Registrable Securities intended to be disposed of by such Holder,
which number of Registrable Securities, for the avoidance of doubt, may include
shares of Registrable Securities delivered upon an exchange that occurs after
delivery of the notice by the Company), the Company will, as expeditiously as
reasonably practicable, use its commercially reasonable efforts to include in
such registration under the Act all Registrable Securities which the Company has
been so requested to register by the Holders thereof, to the extent required to
permit the disposition of the Registrable Securities to be so registered;
provided that (i) if, at any time after giving written notice of its intention
to register any securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to proceed with the proposed registration of the
securities to be sold by it, the Company may, at its election, give written
notice of such determination to each Holder of Registrable Securities and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from its obligation to
pay the expenses contemplated pursuant to Section 9 in connection therewith),
and (ii) if such registration involves an underwritten offering, all Holders of
Registrable Securities requesting to be included in the Company’s registration
must sell their Registrable Securities to the underwriters selected by the
Company on the same terms and conditions as apply to the Company, with such
differences, including any with respect to indemnification, as may be customary
or appropriate in combined primary and secondary offerings. If a registration
requested pursuant to this Section 6 involves an underwritten public offering,
any Holder of Registrable Securities requesting to be included in such
registration may elect, in writing prior to the effective date of the
registration statement filed in connection with such registration, not to
register such securities in connection with such registration. If, in connection
with a proposed registration of Registrable Securities under this Section 6, the
Managing Underwriter of the Company’s offering of Company Common Stock advised
the Company that in its reasonable opinion the number of securities requested to
be included in the registered offering exceeds the number which can be sold
without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), the Company will include in
such registered offering on a pro rata basis among the requesting Holders of
Registrable Securities only such number of Registrable Securities under this
Section 6 that in the reasonable opinion of such Managing Underwriter can be
sold without so adversely affecting the marketability of the registered
offering. For the avoidance of doubt, the Company’s obligation under this
Section 6 to offer to the Holders the right to participate in an offering
initiated by the Company shall be in addition to, not in lieu of, the Company’s
obligations under Sections 2, 3 and 4 hereof to effect an underwritten offering
for cash at Holders’ demand and in
accordance with the time limitations specified therein. The parties hereto
acknowledge and agree that, to the extent an underwritten offering for cash has
been requested by any Holders of Registrable Securities in connection with an
Issuer Initiated Conversion or the Noteholder Initiated Conversion, such an
offering will take precedence in accordance with Section 4(b) hereof over any
primary offering by the Company or any secondary offering by any other security
holders, unless, in the case of a Note Holder Initiated Conversion only, the
Company
has provided Holders with notice under this Section 6 prior to the Holders’
providing the Company with notice requesting an underwritten offering.


13

--------------------------------------------------------------------------------






7.Derivatives. Notwithstanding anything to the contrary herein, the Company
acknowledges that the transactions intended to be covered by the registration
obligations in this Agreement with respect to Registrable Securities include,
without limitation, sales of Registrable Securities by transferees, pledgees or
other successors in interest to a Holder; sales or loans by a Holder or third
parties pursuant to derivative or other transactions in connection with which
Registrable Securities are to be delivered; and the sale or delivery of
Registrable Securities in connection with the sale by the Holder or a third
party of securities exchangeable for or convertible into Registrable Securities
or upon exchange or conversion of such securities.


8.Limitations on Subsequent Registration Rights. The Company shall not enter
into any agreement with any holder or prospective purchaser of any securities of
the Company (including securities of the Company issuable upon conversion or
exchange of securities issued by the Company or any of its affiliates) that
would allow such holder or prospective purchaser to require the Company to
include shares or securities in any underwritten offering for cash initiated
under Sections 2, 3, or 4, if applicable, nor shall the Company include any
shares or securities for its own account in any such underwritten offering,
without the prior written
consent of Technical Agent (acting at the direction of the Required Note
Holders).


9.Registration Expenses. Except as otherwise provided in this Agreement, all
expenses incidental to the Company’s performance of or compliance with this
Agreement, including all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, fees of the Financial Industry
Regulatory Authority and fees of transfer agents and registrars, word
processing, duplicating and printing expenses, messenger, telephone and delivery
expenses, and fees and disbursements of counsel for the Company and all
independent certified public accountants and other Persons retained by the
Company (all such expenses, “Registration Expenses”), will be borne by the
Company. The Company will, in any event, pay its internal expenses (including
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit or quarterly review, the
expenses of any liability insurance and the expenses and fees for listing the
securities to be registered on each securities exchange on which they are
required to be listed hereunder. The Holders with Registrable Securities so
registered shall pay all underwriting discounts and selling commissions
allocable to the sale of the Registrable Securities hereunder and any other
Registration Expenses required by applicable law to be paid by a selling
shareholder, pro rata, on the basis of the amount of proceeds from the sale of
their shares so registered and sold.


In connection with any registration, the Company will reimburse the Holders
participating therein for their reasonable and documented out-of-pocket expenses
(other than underwriters’ discounts and commissions), including the reasonable
and documented fees and disbursements of one firm or counsel (which shall
initially be Latham & Watkins, LLP, but which may be another nationally
recognized law firm experienced in securities matters designated by the Majority
Holders) to act as counsel for the Holders in connection therewith.


10.Indemnification and Contribution. (a) The Company and the Issuer agree,
jointly and severally, to indemnify and hold harmless each Holder of Company
Common Stock covered by the Shelf Registration Statement, Technical Agent,
Administrative Agent, the directors, officers, employees, Affiliates and agents
of each such Holder or, Technical Agent or Administrative Agent and each person
who controls any such Holder or, Technical Agent or


14

--------------------------------------------------------------------------------






Administrative Agent within the meaning of either the Act or the Exchange Act
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the Act, the Exchange Act or
other federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Shelf Registration Statement as
originally filed or in any amendment thereof, or in any preliminary Prospectus
or the Prospectus, or in any amendment thereof or supplement thereto, or caused
by the omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any preliminary Prospectus or the Prospectus, in the light of the circumstances
under which they were made) not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company and the
Issuer will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the party claiming indemnification specifically
for inclusion therein.


The Company and the Issuer also agree, jointly and severally, to indemnify as
provided in this Section 10(a) or contribute as provided in Section 10(d) hereof
to Losses of each underwriter, if any, of Company Common Stock registered under
the Shelf Registration Statement, its directors, officers, employees, Affiliates
or agents and each person who controls such underwriter on substantially the
same basis as that of the indemnification of the Technical
Agent, Administrative Agent and the selling Holders provided in this paragraph
(a) and shall, if requested by any Holder, enter into an underwriting agreement
reflecting such agreement, as provided in Section 4(c) hereof.


(b)Each Holder of securities covered by the Shelf Registration Statement,
severally and not jointly, agrees to indemnify and hold harmless the Company and
the Issuer, each of the Company’s directors, each of the Company’s officers who
signs the Shelf Registration Statement and each person who controls the Company
or the Issuer within the meaning of either the Act or the Exchange Act, to the
same extent as the foregoing indemnity from the Company and the Issuer to each
such Holder, but only with reference to written information relating to such
Holder and the methods of distribution such Holder has elected for its
Registrable Securities furnished to the Company by or on behalf of such Holder
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement shall be acknowledged by each Notice Holder
in such Notice Holder’s Demand and shall be in addition to any liability that
any such Notice Holder may otherwise have.


(c)Promptly after receipt by an indemnified party under this Section 10 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 10, notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve it from liability under paragraph (a) or (b) above unless and to the
extent it has been materially prejudiced through the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to


15

--------------------------------------------------------------------------------






any indemnified party other than the indemnification obligation provided in
paragraph (a) or (b) above. If any action shall be brought against an
indemnified party and it shall have notified the indemnifying party thereof, the
indemnifying party shall be entitled to appoint counsel (including local
counsel) of the indemnifying party’s choice at the indemnifying party’s expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any
separate counsel, other than local counsel if not appointed by the indemnifying
party, retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel (including local counsel) to represent the indemnified party in an
action, the indemnified party shall have the right to employ separate counsel
(including local counsel), and the indemnifying party shall bear the reasonable
fees, costs and expenses of such separate counsel if (i) the use of counsel
chosen by the indemnifying party to represent the indemnified party would
present such counsel with a conflict of interest; (ii) the actual or potential
defendants in, or targets of, any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party; (iii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party
within a reasonable time after notice of the institution of such action; or (iv)
the indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. It is understood and agreed
that the indemnifying party shall not, in connection with any proceeding or
related proceeding in the same jurisdiction, be liable for the fees and expenses
of more than one separate law firm (in addition to any local counsel) for all
indemnified persons. An indemnifying party will not, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include an
admission of fault, culpability or a failure to act, by or on behalf of such
indemnified party.


(d)In the event that the indemnity provided in paragraph (a) or (b) of this
Section 10 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending loss, claim, liability, damage or
action) (collectively “Losses”) to which such indemnified party may be subject
in such proportion as is appropriate to reflect the relative benefits received
by such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the Initial Placement and the Shelf Registration Statement
which resulted in such Losses; provided, however, that in no case shall any
Holder be responsible, in the aggregate, for any amount in excess of the amount,
if any, by which the proceeds received from the sale of its shares of Company
Common Stock exceed the par value of the Notes exchanged in order to receive
such shares in accordance with Section 9 of the Amended and Restated Note
Purchase Agreement together with the accrued and unpaid interest thereon through
the applicable Conversion Date on which such Notes were exchanged,


16

--------------------------------------------------------------------------------






nor shall any underwriter be responsible for any amount in excess of the
underwriting discount or commission applicable to the securities purchased by
such underwriter under the Shelf Registration Statement which resulted in such
Losses. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the indemnifying party and the indemnified party
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such indemnifying party, on the
one hand, and such indemnified party, on the other hand, in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Benefits received by the Company and the
Issuer shall be deemed to be equal to the total net proceeds from the
Initial Placement (before deducting expenses). Benefits received by the Holders
shall be deemed to be equal to the amount, if any, by which the proceeds
received from the sale of its shares of Company Common Stock exceed the par
value of the Notes exchanged in order to receive such shares in accordance with
Section 9 of the Amended and Restated Note Purchase Agreement together with the
accrued and unpaid interest thereon through the applicable Conversion Date on
which such Notes were exchanged. Benefits received by any underwriter shall be
deemed to be equal to the total underwriting discounts and commissions, as set
forth on the cover page of the Prospectus forming a part of the Shelf
Registration Statement which resulted in such Losses.
Relative fault shall be determined by reference to, among other things, whether
any untrue or
any alleged untrue statement of a material fact or omission or alleged omission
to state a material fact relates to information provided by the indemnifying
party, on the one hand, or by the indemnified party, on the other hand, the
intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The parties agree that it would not be just and equitable
if contribution were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or any other method of allocation which
does not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 10, each person who
controls a Holder within the meaning of either the Act or the Exchange Act and
each director, officer, employee and agent of such Holder shall have the same
rights to contribution as such Holder, and each person who controls the Company
or the Issuer within the meaning of either the Act or the Exchange Act, each
officer of the Company or the Issuer who shall have signed the Shelf
Registration Statement and each director of the Company or the Issuer shall have
the same rights to contribution as the Company and the Issuer, subject in each
case to the applicable terms and conditions of this paragraph (d).


(e)The provisions of this Section 10 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or the Issuer or any of the indemnified persons referred to in this
Section 10, and shall survive the sale by a Holder of securities covered by the
Shelf Registration Statement.


11.No Inconsistent Agreements. Neither the Company nor the Issuer has entered
into, and each agrees not to enter into, any agreement with respect to its
securities that conflicts with the registration rights granted to the Holders
herein.


12.Rule 144A and Rule 144. So long as any Registrable Securities remain
outstanding, the Company shall use its commercially reasonable efforts to file
the reports


17

--------------------------------------------------------------------------------






required to be filed by it under Rule 144A(d)(4) under the Act and the Exchange
Act in a timely manner and, if at any time the Company is not required to file
such reports, it will, upon the written request of any Holder of Registrable
Securities, make publicly available other information so long as necessary to
permit sales of such Holder’s Registrable Securities pursuant to Rules 144 and
144A of the Act. The Company covenants that it will take such further action as
any Holder of Registrable Securities may reasonably request, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Act within the limitation of the exemptions
provided by Rules 144 and 144A (including the requirements of Rule 144A(d)(4)).
Upon the written request of any Holder of Registrable Securities, the Company
shall deliver to such Holder a written statement as to whether it has complied
with such requirements.


13.USRPHC. Unless the Company has determined that is it is a USRPHC, upon
request by any Holder in connection with the disposition of Company Common
Stock, the Company agrees to provide such Holder with a duly signed certificate
which certifies that the Company is not a USRPHC and the shares of Company
Common Stock are not USRPI in a manner that complies with Treasury Regulation
Section 1.897-2(g).


14.Listing. So long as any Registrable Securities are outstanding, the Company
shall use its commercially reasonable efforts to maintain the approval of the
Company Common Stock for listing on the NYSE MKT, the New York Stock Exchange,
the NASDAQ Global Market or the NASDAQ Global Select Market or any successor to
the foregoing.


15.Amendments and Waivers. The provisions of this Agreement may not be amended,
qualified, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Company has obtained the
written consent of the Majority Holders; provided that the provisions of this
Section 15 may not be amended, qualified, modified or supplemented, and waivers
or consents to departures from the provisions hereof may not be given, unless
the Company has obtained the written consent of Technical Agent and each Holder.


16.Notices. Except as otherwise expressly provided herein, all notices, requests
and demands to or upon the respective parties hereto to be effective shall be in
writing (including by facsimile or electronic mail), and shall be deemed to have
been duly given or made when delivered by hand, or upon actual receipt if
deposited in the mail, postage prepaid, or, in the case of notice by facsimile,
when confirmation is received, or in the case of notice by electronic mail, when
confirmation is received in accordance the succeeding paragraph, or, in the case
of a nationally recognized overnight courier service, one Business Day after
delivery to such courier service, addressed, in the case of each party hereto,
at its address specified opposite its name on Schedule 12.4 to the Amended and
Restated Note Purchase Agreement or to such other address as may be designated
by any party in a written notice to the other parties hereto. With respect to
any Person, if the address set forth opposite such Person’s name on Schedule
12.4 to the Amended and Restated Note Purchase Agreement does not include an
e-mail address, any notice contemplated or required hereunder may not be
provided to such Person by e-mail.


Unless Administrative Agent otherwise prescribes with respect to itself or the
Holders, or the Company and Issuer otherwise prescribe with respect to
themselves, notices and other


18

--------------------------------------------------------------------------------








communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.


17.Remedies. Each Holder, in addition to being entitled to exercise all rights
provided to it herein or in the Amended and Restated Note Purchase Agreement or
granted by law, will be entitled to specific performance of its rights under
this Agreement. The Company and the Issuer agree that monetary damages would not
be adequate compensation for any loss incurred by reason of a breach by them of
the provisions of this Agreement and hereby agree to waive in any action for
specific performance the defense that a remedy at law would be adequate.


18.Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, their respective successors and assigns, including, without
the need for an express assignment or any consent by the Company or the Issuer
thereto, subsequent Holders, and the indemnified persons referred to in Section
10 hereof. The Company and the Issuer hereby agree to extend the benefits of
this Agreement to any Holder, and any such Holder may specifically enforce the
provisions of this Agreement as if an original party hereto.


19.Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery of an executed counterpart
signature page of this Agreement by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.


20.Headings. The headings of the several Sections and subsections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.


21.
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.



(i)THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF
LAW EXCEPT SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).


(ii)ANY LEGAL ACTION OR PROCEEDING AGAINST ANY PARTY HERETO WITH RESPECT TO THIS
AGREEMENT AND ANY ACTION FOR ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION


19

--------------------------------------------------------------------------------






AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND APPELLATE COURTS FROM ANY THEREOF;
PROVIDED, THAT TO THE EXTENT THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK DISMISS FOR LACK
OF JURISDICTION OR OTHERWISE REFUSE TO HEAR ANY LEGAL ACTION OR PROCEEDING, EACH
PARTY HERETO SHALL ACCEPT THE JURISDICTION OF ANY OTHER APPLICABLE COURT. EACH
PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ISSUER AT ITS
ADDRESS REFERRED TO IN SECTION 16. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT BROUGHT IN THE COURTS REFERRED TO
ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED IN ANY OTHER JURISDICTION.


(iii)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED
BY LAW ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN CONNECTION WITH THIS OR ANY MATTER ARISING HEREUNDER.


22.Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. The parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


23.Company Common Stock Held by the Company, etc. Whenever the consent or
approval of Holders of a specified percentage of Company Common Stock is
required hereunder, Company Common Stock held by the Company or its subsidiaries
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.


24.Immunity. To the extent that Company may be or become entitled, in any
jurisdiction in which judicial proceedings may at any time be commenced with
respect to this


20

--------------------------------------------------------------------------------






Agreement or any other Transaction Document, to claim for itself or its property
any immunity from suit, court jurisdiction, attachment prior to judgment,
attachment in aid of execution of a judgment, execution of a judgment or from
any other legal process or remedy relating to its obligations under this
Agreement, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), the Company hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity to
the fullest extent permitted by the laws of such jurisdiction and agrees that
the foregoing waiver shall have the fullest extent permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and is intended to be
irrevocable for purposes of such Act.




[Signature Pages Follow]






21

--------------------------------------------------------------------------------





Very truly yours,
 
 
Cheniere CCH HoldCo II, LLC
 
 
By:
 
Name:
Title:
 
 
Cheniere Energy, Inc.
 
 
By:
 
Name:
Title:



22
[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------




The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.
EIG Management Company, LLC,
as Technical Agent on behalf of the Holders
 
 
By:
 
Name:
Title:
 
 
 
 
The Bank of New York Mellon,
as Administrative Agent on behalf of the Holders
 
 
By:
 
Name:
Title:














22
[Signature Page to Registration Rights Agreement]

